 
EXHIBIT 10.3
 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 1st day of March, 2011, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Citibank, N.A., a national banking
association, not in its individual capacity but solely as trustee (in such
capacity, the “Trustee” and as referred to herein, the “Assignee”) under a
Pooling and Servicing Agreement dated as of February 1, 2011 (the “Pooling and
Servicing Agreement”), and PHH Mortgage Corporation, a New Jersey corporation
(“PHH”).
 
In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Attachment 1A Mortgage Loans”) listed on
Attachment 1A annexed hereto (the “Attachment 1A Mortgage Loan Schedule”) now
serviced by PHH (together with its successors and assigns, the “Servicer”) for
Assignor and its successors and assigns pursuant to the Mortgage Loan Flow
Purchase, Sale and Servicing Agreement dated as of July 21, 2010, between
Assignor and PHH (the “Purchase and Servicing Agreement”) and the servicing
thereof shall be subject to the terms of the Purchase and Servicing Agreement as
modified or supplemented by this Agreement. In consideration of the mutual
promises contained herein, the parties hereto further agree that the servicing
of the mortgage loans (the “Attachment 1B Mortgage Loans” and, together with the
Attachment 1A Mortgage Loans, the “Mortgage Loans”) listed on Attachment 1B
annexed hereto (the “Attachment 1B Mortgage Loan Schedule” and, together with
the Attachment 1A Mortgage Loan Schedule, the “Mortgage Loan Schedule”)
delivered under the Mortgage Loan Flow Purchase, Sale and Servicing Agreement
dated as of July 6, 2010, between DLJ Mortgage Capital, Inc. and PHH, as
modified by the Assignment, Assumption and Recognition Agreement, dated as of
February 11, 2011 and the Assignment, Assumption and Recognition Agreement,
dated as of February 18, 2011 (each, a “DLJ AAR”), each among DLJ Mortgage
Capital, Inc., Redwood Residential Acquisition Corporation and PHH
(collectively, the “Purchase Agreement”) shall be subject to the terms of the
Purchase and Servicing Agreement as modified or supplemented by this Agreement.
Unless otherwise specified herein, capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Purchase and Servicing
Agreement.  Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor and assumes such obligations.

 
 

--------------------------------------------------------------------------------

 

2.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Attachment 1B Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase Agreement)
to the extent relating to the Attachment 1B Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.


3.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Assignee
hereby accepts such assignment from Depositor and assumes such obligations.


4.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase Agreement to the
extent relating to the Attachment 1B Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase Agreement)
to the extent relating to the Attachment 1B Mortgage Loans, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.


5.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Purchase and Servicing Agreement), by all of the terms, covenants
and conditions of the Purchase and Servicing Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and PHH all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans.


6.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Purchase Agreement), by all of the terms, covenants and
conditions of the Purchase Agreement relating to the Attachment 1B Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and PHH all of Assignor's obligations as Purchaser
thereunder in respect of the Attachment 1B Mortgage Loans.


7.           PHH hereby acknowledges the foregoing assignments and assumptions
and agrees that Assignee shall be the “Purchaser” under both the Purchase and
Servicing Agreement with respect to the Mortgage Loans and the Purchase
Agreement with respect to the Attachment 1B Mortgage Loans.


Representations and Warranties


8.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and PHH as of the date hereof that:

 
2

--------------------------------------------------------------------------------

 

(a)            Attached hereto as Attachment 2A is a true and accurate copy of
the Purchase and Servicing Agreement, which agreement is in full force and
effect as of the date hereof and the provisions of which have not been waived,
amended or modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Assignor is the lawful owner of its interests, rights and
obligations under the Purchase and Servicing Agreement to the extent of the
Mortgage Loans and the Purchase Agreement to the extent of the Attachment 1B
Mortgage Loans, in each case free and clear from any and all claims and
encumbrances whatsoever, and upon the transfer of such interests, rights and
obligations to Assignee as contemplated herein, Assignee shall have good title
to all of Assignee's interests, rights and obligations under the Purchase and
Servicing Agreement to the extent of the Mortgage Loans and the Purchase
Agreement to the extent of the Attachment 1B Mortgage Loans, in each case free
and clear of all liens, claims and encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to PHH with respect to the Mortgage Loans under the Purchase and Servicing
Agreement or the Purchase Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the each of
the Purchase and Servicing Agreement and the Purchase Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 
3

--------------------------------------------------------------------------------

 

9.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PHH that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by Assignor, will constitute the valid and
legally binding obligation of Depositor enforceable against Depositor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


10.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PHH that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and


(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement.  The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
Assignor, will constitute the valid and legally binding obligation of Assignee
enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 
4

--------------------------------------------------------------------------------

 



11.            PHH warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)            Attached hereto as Attachment 2A is a true and accurate copy of
the Purchase and Servicing Agreement and as Attachment 2B is a true and accurate
copy of the Purchase Agreement, each of which agreement is in full force and
effect as of the date hereof and, except to the extent modified by this
Agreement, the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;


(b)            PHH is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Purchase and
Servicing Agreement and otherwise to perform its obligations under each of the
Purchase and Servicing Agreement and the Purchase Agreement;


(c)            PHH has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of PHH’s business and
will not conflict with, or result in a breach of, any of the terms, conditions
or provisions of PHH’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PHH is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which PHH or its property is subject.  The execution, delivery and
performance by PHH of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of PHH.  This Agreement has been duly executed and
delivered by PHH and, upon the due authorization, execution and delivery by
Assignor and Assignee, will constitute the valid and legally binding obligation
of PHH enforceable against PHH in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PHH in connection with the execution, delivery or performance by PHH
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 
5

--------------------------------------------------------------------------------

 

Restated PHH Representations and Warranties


12.           (i)            Pursuant to Section 3.07 of the Purchase Agreement,
PHH hereby restates to Depositor and Assignee (a) the representations and
warranties set forth in Sections 3.01 and 3.02 of the Purchase Agreement as of
the date hereof and (b) the representations and warranties set forth in Section
3.03 of the Purchase Agreement with respect to each Attachment 1B Mortgage Loan
as of the respective Funding Date (as such term is defined in the Purchase
Agreement) as if such representations and warranties were set forth herein in
full.  In the event of a breach of any representations and warranties set forth
in Sections 3.01, 3.02 or 3.03 of the Purchase Agreement as of the Funding Date
(as such term is defined in the Purchase Agreement) or the date hereof, as the
case may be, Depositor and Assignee shall be entitled only to the remedies set
forth in Section 3.04 of the Purchase and Servicing Agreement and Section 9.01
of the Purchase and Servicing Agreement.
 
(ii)            Pursuant to Section 3.07 of the Purchase and Servicing
Agreement, PHH hereby restates to Depositor and Assignee (a) the representations
and warranties set forth in Sections 3.01 and 3.02 of the Purchase and Servicing
Agreement as of the date hereof and (b) the representations and warranties set
forth in Section 3.03 of the Purchase and Servicing Agreement with respect to
each Attachment 1A Mortgage Loan as of the respective Funding Date, as if such
representations and warranties were set forth herein in full.  In the event of a
breach of any representations and warranties set forth in Sections 3.01, 3.02 or
3.03 of the Purchase and Servicing Agreement as of the Funding Date or the date
hereof, as the case may be, Depositor and Assignee shall be entitled to all of
the remedies set forth in the Purchase and Servicing Agreement.


Repurchase Upon Breach of Representations and Warranties


13.           (a)           Assignor hereby covenants and agrees that, (i) if a
breach of any representation and warranty set forth in Section 3.03 of the
Purchase and Servicing Agreement exists on the date hereof that materially and
adversely affects the value of any Attachment 1A Mortgage Loan or the interest
of Assignee in any Attachment 1A Mortgage Loan and such breach did not exist as
of the Funding Date of that Mortgage Loan or (ii) if a breach of any
representation and warranty set forth in Section 3.03 of the Purchase Agreement
exists on the date hereof that materially and adversely affects the value of any
Attachment 1B Mortgage Loan or the interest of Assignee in any Attachment 1B
Mortgage Loan and such breach did not exist as of the Funding Date (as defined
in the Purchase Agreement) of that Mortgage Loan, Assignor shall have a period
of 60 days from the earlier of either discovery or receipt of written notice
from Assignee to Assignor of such breach within which to correct or cure such
breach.  A breach of representations and warranties in the first sentence of
Section 3.03(21) and Sections 3.03(41) and (52) of the Purchase and Servicing
Agreement shall be deemed to materially and adversely affect the value of the
related Attachment 1A Mortgage Loan and the interest of the Assignee therein and
a breach of the representations and warranties in the first sentence of Section
3.03(22) and Sections 3.03(42) and (53) of the Purchase Agreement shall be
deemed to materially and adversely affect the value of the related Attachment 1B
Mortgage Loan and the interest of the Assignee therein.  Assignor hereby
covenants and agrees that if any breach cannot be corrected or cured within such
60 day period, then Assignor shall repurchase the related Mortgage Loan at the
Repurchase Price not later than 90 days after its discovery or receipt of notice
of such breach by wire transfer of immediately available funds to such account
as Assignee shall specify to Assignor.

 
6

--------------------------------------------------------------------------------

 

(b)           Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
13(a) above shall be by Arbitration administered by the American Arbitration
Association.  If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of DLJ Mortgage Capital, Inc. to
repurchase an Attachment 1B Mortgage Loan or Attachment 1B Mortgage Loans
pursuant to Section 8 of either DLJ AAR relating to the same representation and
warranty has commenced and is continuing, then such Arbitration shall be joined
with the Arbitration commenced hereunder.


(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 13, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification.  Within 10 Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing.  If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next 5 Business Days, notify the American
Arbitration Association in New York, New York and request that it appoint a
single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.
 
(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.

 
7

--------------------------------------------------------------------------------

 



(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the  Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.


Recognition of Assignee


14.           (a)            From and after the date hereof, subject to Sections
16 and 17 below, PHH shall recognize Assignee as owner of the Mortgage Loans and
will service the Mortgage Loans and perform its obligations hereunder and under
the Purchase Agreement and the Purchase and Servicing Agreement for the benefit
of the Assignee in accordance with this Agreement, the Purchase Agreement and
the Purchase and Servicing Agreement, each as modified hereby and as may be
amended from time to time, as if Assignee and PHH had entered into a separate
purchase and servicing agreement for the purchase and servicing of the Mortgage
Loans.


(b)            From and after the date hereof, PHH further agrees that the
provisions of the Purchase and Servicing Agreement  shall apply to all of the
Mortgage Loans as though all of the Mortgage Loans were sold by PHH thereunder;
provided, however, that the following provisions of the Purchase Agreement shall
apply to the Attachment 1B Mortgage Loans as though set forth in the Purchase
and Servicing Agreement:


(i)           The first sentence of Section 2.04;
 
(ii)   The second and third sentences of the third paragraph of Section 2.04;
 
(iii)   the representations and warranties made by PHH under Sections 3.01, 3.02
and 3.03;


(iv)          Sections 3.05 and 3.06;


(v)           Section 6.01(3); and


(vi)          Section 11.01(3);


and provided further that the Events of Default set forth in Section 10.01(9)
and 10.01(10) of the Purchase and Servicing Agreement shall not be applicable in
respect of the Attachment 1B Mortgage Loans.

 
8

--------------------------------------------------------------------------------

 

Notwithstanding any provision in this Agreement or the Purchase Agreement to the
contrary, the only provisions of the Purchase Agreement that bind and must be
observed by PHH with respect to the Attachment 1B Mortgage Loans are those
provisions expressly referenced in this Section 14(b).


(c)           It is the intention of Assignor, Depositor, PHH and Assignee that
this Agreement shall constitute a separate and distinct servicing agreement, and
the entire servicing agreement, between PHH and Assignee to the extent of the
Mortgage Loans and shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto.


15.           The Mortgage Loans shall be serviced by PHH for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


16.           (a)            PHH agrees and acknowledges that Sequoia Mortgage
Funding Corporation, an Affiliate of the Depositor, in its capacity as the
initial Controlling Holder pursuant to the Pooling and Servicing Agreement, and
for so long as it is the Controlling Holder, will assume all of Assignee's
rights and all related responsibilities of the Assignee under each of the
following sections of the Purchase Agreement and the Purchase and Servicing
Agreement:


 
Purchase Agreement:

 

 
Section
Matter
       
3.05
Early Payment Default Repurchases

 
 
 
Purchase and Servicing Agreement:

 

 
Section
Matter
       
2.04
Defective Documents; Delivery of Mortgage Loan Documents
       
3.04
Repurchase and Substitution
       
3.05
Early Payment Default Repurchases
       
5.01 (3)(c), (d) and (h)
Servicing Standards; Additional Documents; Consent of Purchaser
       
5.03
Notice of Foreclosure Sale

 
 
 
9

--------------------------------------------------------------------------------

 
 

 
5.14, 1st, 4th and 6th
(2nd and 3rd sentences) ¶
Management of REO Properties
       
5.15, 1st (2nd sentence) ¶
Sale of REO Properties
       
7.06
Purchaser's Right to Examine Servicer Records; Reports





(b)            Notwithstanding Sections 1, 2 and 14 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase Agreement and the Purchase and Servicing Agreement listed below:


 
Purchase Agreement:

 

 
Section
Matter
 
3.06
Purchase Price Protection
       
7 of each DLJ AAR
Repurchase Upon Breach of Representations and Warranties



 
 
Purchase and Servicing Agreement:

 

 
Section
Matter
 
3.06
Purchase Price Protection
       
Article XIII
Compliance with Regulation AB





(c)            In addition, PHH agrees to furnish to Wells Fargo Bank, N.A., as
master servicer or securities administrator under the Pooling and Servicing
Agreement (the “Master Servicer”) copies of reports, notices, statements and
other communications required to be delivered to the Assignee by PHH pursuant to
any of the sections of the Purchase and Servicing Agreement referred to above
and under the following sections, at the times therein specified:

 
10

--------------------------------------------------------------------------------

 

Purchase and Servicing Agreement:



 
Section
         
5.09
Transfer of Accounts
       
6.02
Reporting
       
Section 13.04
Servicer Compliance Statement
       
Section 13.05
Report on Assessment of Compliance and Attestation
     



           (d)           If an Affiliate of the Depositor is no longer the
Controlling Holder under the Pooling and Servicing Agreement, then all rights
and responsibilities assumed by the Controlling Holder pursuant to Section 16(a)
shall terminate and revert to Assignee; provided, however, that the rights and
responsibilities assumed by the Controlling Holder under Section 5.01(3)(c) of
the Purchase and Servicing Agreement shall terminate in their entirety as to the
Mortgage Loans.


Assignor will provide thirty (30) days notice to PHH, the Master Servicer and
the Trustee of any such termination.




Amendments to Purchase Agreement and Purchase and Servicing Agreement


17.           The parties hereto agree that the Purchase Agreement shall be
amended, solely with respect to the Attachment 1B Mortgage Loans, as follows:


(a)            Definition of “Designated Guidelines.”  The definition of
“Designated Guidelines” set forth in Section 1.01 of the Purchase Agreement
shall be amended, to read in its entirety as follows:


Designated Guidelines:  As to each Mortgage Loan, the applicable set of
underwriting guidelines in effect as of the origination date of such Mortgage
Loan, in the form provided by the Seller to the Purchaser, as may be updated and
provided to the Purchaser from time to time.


(b)            Exhibit 1.01.  The Designated Guidelines attached as Exhibit 1.01
are hereby removed from the Purchase Agreement and the reference to Designated
Guidelines in the Table of Contents shall be replaced with “[Reserved.]”


18.           The parties agree that the Purchase and Servicing Agreement shall
be amended, solely with respect to the Mortgage Loans, as follows:

 
11

--------------------------------------------------------------------------------

 

(a)           Definitions.


(i)           The definitions of “Arbitration,” “Business Day,” “Designated
Guidelines,” “Eligible Account,” “Opinion of Counsel,” “Permitted Investment,”
“Repurchase Price,” “Servicing Fee” and “Servicing Fee Rate” set forth in
Section 1.01 of the Purchase and Servicing Agreement shall be amended, to read
in their entirety as follows, and the definitions of “Purchase Agreement” and
“Stated Principal Balance” as set forth below shall be added to Section 1.01
following the definition of “Proprietary Lease” (capitalized terms not defined
in the Purchase and Servicing Agreement but listed on Attachment 3 shall be
defined as specified on Attachment 3):


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.


Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, or the State of New Jersey, or the State of
California, or the State of Maryland or the State of Minnesota, or (iii) a day
on which banks in the State of New York, or the State of New Jersey, or the
State of California, or the State of Maryland or the State of Minnesota are
authorized or obligated by law or executive order to be closed.
 
Designated Guidelines:  As to each Mortgage Loan, the applicable set of
underwriting guidelines in effect as of the origination date of such Mortgage
Loan, in the form provided by the Seller to the Purchaser, as may be updated and
provided to the Purchaser from time to time.


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest.  If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect in long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

 
12

--------------------------------------------------------------------------------

 

Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.


Permitted Investments:  At any time, any one or more of the following
obligations and securities:
 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;


(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;


(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Permitted Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Permitted Investments to exceed 10% of the
aggregate outstanding principal balances of all of the Mortgage Loans and
Permitted Investments;

 
13

--------------------------------------------------------------------------------

 

(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)           any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;


provided, however, that no instrument or security shall be a Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.
 
Purchase Agreement:  That certain Mortgage Loan Flow Purchase, Sale and
Servicing Agreement dated as of July 6, 2010, between DLJ Mortgage Capital, Inc.
as purchaser and PHH Mortgage Corporation as seller and servicer, as modified by
the Assignment, Assumption and Recognition Agreement, dated as of February 11,
2011, among DLJ Mortgage Capital, Inc., Redwood Residential Acquisition
Corporation and PHH Mortgage Corporation.


Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
Unpaid Principal Balance of such Mortgage Loan plus (ii) interest on such Unpaid
Principal Balance at the Note Rate from and including the last Due Date through
which interest has been paid by or on behalf of the Mortgagor up to the Due Date
following the date of repurchase, minus (iii) amounts received in respect of
such repurchased Mortgage Loan which are being held in the Collection Account
for distribution in connection with such Mortgage Loan and, if the Servicer is
also the Seller, minus (iv) any unreimbursed Monthly Advances (including
Non-recoverable Advances) and any unpaid Servicing Fees made by or owing to the
Servicer and allocable to such repurchased Mortgage Loan, which amounts shall be
deposited in the Collection Account for withdrawal by the Servicer in accordance
with Section 5.05; provided, however, that Servicer shall only be entitled to
reimburse itself for Monthly Advances pursuant to Section 5.05(3) and any unpaid
Servicing Fees pursuant to Section 5.05(4) from Repurchase Price proceeds to the
extent that such Monthly Advances and unpaid Servicing Fees have not been
subtracted in accordance with this definition; and provided, further, that,
notwithstanding the provisions of Section 5.05 to the contrary, if Servicer as
Seller or Servicer is required to repurchase a Mortgage Loan pursuant to Section
3.04, Servicer’s right to reimburse itself pursuant to Section 5.05(4) shall be
subsequent to the payment to Purchaser of the Repurchase Price pursuant to
Section 3.04, and all other amounts required to be paid to the Purchaser with
respect to the Mortgage Loan.

 
14

--------------------------------------------------------------------------------

 

Servicing Fee:  With respect to each Mortgage Loan and any calendar month (or
portion thereof) an amount equal to 1/12 of the product of (i) the Stated
Principal Balance of such Mortgage Loan and (ii) the Servicing Fee Rate
applicable to such Mortgage Loan.


Servicing Fee Rate:  A per annum rate equal to 0.25%.
 
Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
 
(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with the Purchase and Servicing Agreement and Customary Servicing Procedures,
the Servicer shall service the Mortgage Loans with a view to the best interests
of all holders of the Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through
Certificates as a single class.


If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling and Servicing Agreement, the Servicer will assess the proposed purchase
in the same manner as it would assess whether to do a short sale.  If the
proposed purchase price equals or exceeds the price at which a short sale would
otherwise be effected, the Servicer shall permit such purchase.


(c)            Collection of Mortgage Loan Payments and Segregated Collection
Account.


(i)           The following paragraph shall be added to Section 5.02:

 
15

--------------------------------------------------------------------------------

 

Mortgage Loan payments received by the Servicer will be deposited within one
Business Day of receipt into a clearing account that is an Eligible
Account.  The Mortgage Loan payments may be commingled with payments of other
mortgagors and investors for up to two Business Days prior to the Servicer
depositing the Mortgage Loan payments in the 2011-1 Collection Account.  Such
clearing account shall not be used for operational or corporate purposes of the
Servicer.


(ii)           The Servicer shall establish a Collection Account pursuant to
Section 5.04 of the Purchase and Servicing Agreement which shall be titled “PHH
Mortgage Corporation, as trustee and/or bailee for Citibank, N.A., as trustee of
the Sequoia Mortgage Trust 2011-1” (the “2011-1 Collection Account”), which
shall be the Collection Account under this Agreement for all purposes.  If the
2011-1 Collection Account is no longer an Eligible Account, the Servicer shall
transfer the 2011-1 Collection Account to an account that is an Eligible
Account.


(d)            Section 3.04  Repurchase and Substitution.


(i)           The second paragraph of Section 3.04 shall be amended and
replaced, to read in its entirety as follows:


Upon discovery by the Seller, the Servicer or the Purchaser of a breach of any
of the representations and warranties contained in Sections 3.01, 3.02 or 3.03
that materially and adversely affects the value of the Mortgage Loans or the
interest of the Purchaser in the Mortgage Loans (or that materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser in the related Mortgage Loan, in the case of a representation or
warranty relating to a particular Mortgage Loan), the party discovering such
breach shall give prompt written notice to the other.  A breach of
representations and warranties in the first sentence of Section 3.03(21) and
Sections 3.03(41) and (52) hereof, and in the first sentence of Section 3.03(22)
and Sections 3.03(42) and (53) of the Purchase Agreement, shall be deemed to
materially and adversely affect the value of the related Mortgage Loan and the
interest of the Purchaser therein.  With respect to the representations and
warranties contained in Section 3.03 that are made to the Seller’s knowledge, if
it is discovered by either the Seller or the Purchaser that the substance of
such representation and warranty is inaccurate and such inaccuracy materially
and adversely affects the value of the related Mortgage Loan or the interests of
the Purchaser therein, the Purchaser shall be entitled to all the remedies to
which it would be entitled for a breach of such representation or warranty,
including, without limitation, the repurchase requirements contained herein,
notwithstanding Seller’s lack of knowledge with respect to the inaccuracy at the
time the representation or warranty was made.

 
16

--------------------------------------------------------------------------------

 

(ii)           Clause (ii) of the second sentence of the third paragraph of
Section 3.04 shall be amended and replaced, to read in its entirety as follows:


(ii) except for a breach of the representation and warranty in Section 3.03(52)
hereof, and in Section 3.03(53) of the Purchase Agreement, make an
indemnification payment to Purchaser in an amount equal to the reduction in
value of such Mortgage Loan as a result of such breach.


(iii)           The last sentence of the third paragraph of Section 3.04 shall
be amended and replaced, to read in its entirety as follows:


If the breach of representation and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to this Section 3.04 was the
representation and warranty set forth in clause (9) or (41) of Section 3.03
hereof or clause (9) or (42) of Section 3.03 of the Purchase Agreement, then the
Seller shall pay to the Purchaser, concurrently with and in addition to the
remedies provided in this Section 3.04, an amount equal to any liability,
penalty or expense that was actually incurred and paid out of or on behalf of
the Purchaser, and that directly resulted from such breach, or if incurred and
paid by or on behalf of the Purchaser thereafter, concurrently with such
payment.


(e)            Section 5.01  Servicing Standards; Additional Documents; Consent
of Purchaser.  The first sentence of Section 5.01(3)(h) shall be amended and
replaced, to read in its entirety as follows:


(h)           notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an Environmental Assessment or review of such Mortgaged
Property, such Environmental Assessment or review shall be conducted at the
Purchaser’s expense or shall be reimbursable as a Servicing Advance;


(f)            Section 5.08  Payment of Taxes, Insurance and Other Charges;
Maintenance of Primary Insurance Policies; Collections Thereunder.


(i)           The first sentence of the second paragraph of Section 5.08 shall
be amended and replaced, to read in its entirety as follows:
 
With respect to each Mortgage Loan with a Loan-to-Value Ratio in excess of 80%,
the Servicer shall promptly, without any cost to the Purchaser, maintain in full
force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(30) hereof or Section 3.03(31) of the
Purchase Agreement, as applicable, issued by an insurer described in that
Section, with respect to each Mortgage Loan for which such coverage is required.

 
17

--------------------------------------------------------------------------------

 

(ii)           The fourth sentence of the second paragraph of Section 5.08 shall
be amended and replaced, to read in its entirety as follows:
 
The Servicer shall not cancel or refuse to renew any Primary Insurance Policy in
effect on the Funding Date that is required to be kept in force under this
Agreement unless a replacement Primary Insurance Policy for such canceled or
nonrenewed policy is obtained from and maintained with an insurer that satisfies
the standards set forth in Section 3.03(30) hereof or Section 3.03(31) of the
Purchase Agreement, as applicable.


(g)            Section 5.13  Realization Upon Specially Serviced Mortgage Loans
and REO Properties.  The second sentence of the first paragraph of Section 5.13
shall be amended and replaced, to read in its entirety as follows:


In the event that any payment due under any Mortgage Loan remains delinquent for
a period of 45 days, the Servicer shall order an inspection of the related
Mortgaged Property and, except with respect to any Mortgage Loan for which the
Servicer is in the process of modifying or has modified the terms of such
Mortgage Loan, if the Mortgage Loan remains delinquent for a period of 90 days
or more, the Servicer shall commence foreclosure proceedings in accordance with
Customary Servicing Procedures and the guidelines set forth by Fannie Mae,
Freddie Mac, or FHFA, and FHA or VA, as applicable.


(h)            Section 8.02  Purchaser Financial Statements.  Section 8.02 shall
be amended and replaced, to read in its entirety as follows:


Section 8.02  [Reserved].


(i)            Section 11.01  Term and Termination.  Clause (2) of Section 11.01
shall be amended and replaced, to read in its entirety as follows:


(2)           In any case other than as provided under clause (1) hereof, the
obligations and responsibilities of the Servicer hereunder shall terminate upon:
the later of (a)(I) the final payment or other liquidation (or any advance with
respect thereto) of the last Mortgage Loan and (II) the disposition of all REO
Property and the remittance of all funds due hereunder and (b) the exercise of a
party of its Clean-up Call (as such term is defined in the Pooling and Servicing
Agreement).


(j)            REMIC Provisions.

 
18

--------------------------------------------------------------------------------

 

(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1.01 of the Purchase and Servicing Agreement (capitalized terms not
defined in the Purchase and Servicing Agreement to be as defined in the Pooling
and Servicing Agreement):


REMIC Provisions:  Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder;  the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.
 
 
(ii)           The following additional provisions shall be added after Section
7.07, to read in its entirety as follows:


Section 7.08  Compliance with REMIC Provisions


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.


(iii)           The following paragraph shall be added to the end of Section
11.13, to read in its entirety as follows:


If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling and Servicing Agreement
(the “Trust”), but in any event within three years after its acquisition by such
REMIC unless the Servicer provides to the Purchaser and the Trustee and the
Securities Administrator under the Pooling and Servicing Agreement an Opinion of
Counsel to the effect that the holding by such REMIC of such Mortgaged Property
subsequent to three years after its acquisition will not result in the
imposition of taxes on “prohibited transactions” on such REMIC as defined in
Section 860F of the Code or under the law of any state in which real property
securing a Mortgage Loan owned by such REMIC is located or cause such REMIC to
fail to qualify as a REMIC for federal income tax purposes or for state tax
purposes under the laws of any state in which real property securing a Mortgage
Loan owned by such REMIC is located at any time that any mortgage pass-through
certificates representing interests in such REMIC are outstanding. The Servicer
shall conserve, protect and operate each such property for such REMIC solely for
the purpose of its prompt disposition and sale in a manner which does not cause
such property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) or result in the receipt by such REMIC of any “income from
non-permitted assets” within the meaning of Section 860F(a)(2)(B) of the Code or
any “net income from foreclosure property” which is subject to taxation under
the REMIC Provisions. Pursuant to its efforts to sell such property, the
Servicer shall either itself or through an agent selected by the Servicer
protect and conserve such property in the same manner and to such extent as is
customary in the locality where such property is located and may, incident to
its conservation and protection of the assets of the Trust, rent the same, or
any part thereof, as the Servicer deems to be in the best interest of the Trust
for the period prior to the sale of such property. Additionally, the Servicer
shall perform the tax withholding and shall file information returns with
respect to the receipt of mortgage interests received in a trade or business,
the reports of foreclosures and abandonments of any Mortgaged Property and the
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Trustee and the
Securities Administrator under the Pooling and Servicing Agreement an Officers’
Certificate on or before March 31 of each year stating that such reports have
been filed.  Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

 
19

--------------------------------------------------------------------------------

 

(k)            Form of Monthly Report.        The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Section
6.02 of the Purchase and Servicing Agreement, with the information included in
the ASF RMBS Reporting Package issued by the American Securitization Forum on
July 15, 2009, as revised from time to time, to the extent available.


(l)            Avoidance of Consolidation.


(i)           An additional “Event of Default” shall be listed in Section 10.01,
to be inserted after clause (10), to read in its entirety as follows:


or (11) the purchase or holding of any securities issued in a Securitization
Transaction by any Servicer that is an insured depository institution, as such
term is defined in the Federal Deposit Insurance Act (an “insured depository
institution”) (any Servicer that is an insured depository institution, an “IDI
Servicer”) such that the IDI Servicer is required to consolidate any of the
Mortgage Loans on its financial statements under U.S. generally accepted
accounting principles;

 
20

--------------------------------------------------------------------------------

 

(ii)           The following Section 9.05 shall be inserted after Section 9.04,
to read in its entirety as follows:


Section 9.05       Avoidance of Consolidation.


(a)           Each IDI Servicer hereby covenants and agrees that it shall not
hold or purchase any certificate (a “Certificate”) issued by the trust created
by the Pooling and Servicing Agreement referred to herein (the “Trust”) if its
holding or purchase of such Certificate (or interest therein) would cause such
IDI Servicer to be required to consolidate any assets of the issuing entity on
its financial statements under U.S. generally accepted accounting principles
(“Consolidate” or “Consolidation”).  Any IDI Servicer shall be deemed to have
represented by virtue of its purchase or holding of such Certificate (or
interest therein) that its holding or purchase of such Certificate (or interest
therein) will not cause such IDI Servicer to be required to Consolidate any
assets of the issuing entity on its financial statements.
 
If an IDI Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If an IDI Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Section 9.05 and to the extent that the retroactive restoration of the
rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The IDI Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator.  The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the IDI Servicer.  The terms and conditions of any sale under
this Section 9.05 shall be determined in the sole discretion of the Securities
Administrator, and the Securities Administrator shall not be liable to any owner
of a Certificate as a result of its exercise of such discretion.  The IDI
Servicer shall indemnify and hold harmless the Depositor and the Trust from and
against any and all losses, liabilities, claims, costs or expenses incurred by
such parties as a result of such holding or purchase resulting in a
Consolidation.

 
21

--------------------------------------------------------------------------------

 

(b)   The Servicer covenants and agrees that it shall not transfer its servicing
rights and duties under this Agreement to an insured depository institution (an
insured depository institution in such capacity, a “servicer transferee”) unless
the Servicer shall have received a representation from the servicer transferee
that the acquisition of such servicing rights and duties will not cause the
servicer transferee to be required to Consolidate any assets of the Trust on its
financial statements.  Any servicer transferee shall be deemed to have
represented by virtue of its acquisition of such servicing rights and duties
that such acquisition will not cause Consolidation.  Any servicer transferee
whose acquisition of such servicing rights and duties was effected in violation
of the restrictions in this Section 9.05 shall indemnify and hold harmless the
Servicer, the Depositor and the Trust from and against any and all losses,
liabilities, claims, costs or expenses incurred by such parties as a result of
such acquisition.


(m)            The Designated Guidelines attached as Exhibit 1.01 are hereby
removed from the Purchase Agreement and the reference to Designated Guidelines
in the Table of Contents shall be replaced with “[Reserved.]”




Miscellaneous


19.           All demands, notices and communications related to the Mortgage
Loans, the Purchase and Servicing Agreement and this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, postage prepaid, as follows:


(a)           In the case of PHH,


PHH Mortgage Corporation
One Mortgage Way
Mount Laurel, New Jersey  08054
Attention: Vice President Servicing


with a copy to


PHH Mortgage Corporation
One Mortgage Way
Mount Laurel, New Jersey  08054
Attention: Fred Kinkler, Assistant General Counsel




(b)           In the case of Assignee,


Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York  10013
Attention: Global Transaction Services – Sequoia Mortgage Trust 2011-1

 
22

--------------------------------------------------------------------------------

 

 (c)           In the case of Depositor,


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(d)           In the case of Assignor,


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


(e)           In the case of the Master Servicer,


Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045


Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager -- Sequoia Mortgage Trust 2011-1


(f)           In the case of the Controlling Holder,


Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address

 
23

--------------------------------------------------------------------------------

 

20.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


21.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


22.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or PHH may be merged or consolidated shall, without the requirement for
any further writing, be deemed Assignor, Depositor, Assignee or PHH,
respectively, hereunder.


23.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of each of the Purchase and Servicing Agreement to the extent of
the Attachment 1A Mortgage Loans and the Purchase Agreement to the extent of the
Attachment 1B Mortgage Loans by Assignor to Assignee, and the termination of
each of the Purchase and Servicing Agreement and the Purchase Agreement.


24.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


25.           The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto.  PHH hereby consents to such
exercise and enforcement. 


26.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee as the Assignee (i) this
Agreement is executed and delivered by Citibank, N.A. (“Citibank”) not in its
individual capacity but solely as Trustee on behalf of the trust created by the
Pooling and Servicing Agreement referred to herein (the “Trust”) in the exercise
of the powers and authority conferred and invested in it, and as directed in the
Pooling and Servicing Agreement, (ii) each of the undertakings and agreements
herein made on behalf of the Trust is made and intended not as personal
undertakings and agreements of or by Citibank but is made and intended for
purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of Citibank, individually or
personally, to perform any covenant either express or implied in this Agreement,
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Citibank in its individual capacity or in its capacity as
Trustee be personally liable for the payment of any indebtedness, amounts or
expenses owed by the Purchaser under the Servicing Agreement (such indebtedness,
expenses and other amounts being payable solely from and to the extent of funds
of the Trust) or be personally liable for the breach or failure of any
obligation, representation, warranty or covenant made under this Agreement or
any other related documents.

 
24

--------------------------------------------------------------------------------

 

27.           Master Servicer.  PHH hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee.  The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee hereunder and the rights of the Assignee as the
Purchaser under the Purchase Agreement and the Purchase and Servicing Agreement,
including, without limitation, the right to enforce the obligations of the
Seller and Servicer hereunder and thereunder and the right to exercise the
remedies of the Purchaser hereunder and thereunder, except to the extent such
rights have been retained by the Assignor under Section 16 hereof.


28. PHH shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account# 3970771416
Account Name: SAS Clearing
FFC: Account # 85432600, Sequoia Mortgage Trust 2011-1 Distribution Account


29.           PHH acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents under Section 2.04 of the Purchase and Servicing Agreement shall be
directed to Wells Fargo Bank, N.A., as custodian, using the form of Request for
Release in the form of Exhibit F hereto.  PHH shall provide the Custodian with
the specimen signatures of PHH's authorized servicing representatives using the
form in Exhibit D-3 hereto.  Notwithstanding Section 2.04 of the Purchase and
Servicing Agreement, PHH shall pay shipping expenses for any Mortgage Loan
Documents if there has been a breach of any representation or warranty made with
respect to the related Mortgage Loan in Section 3.03 of the Purchase and
Servicing Agreement or the Purchase Agreement, as applicable.


30.           Assignor hereby requests that PHH furnish each Mortgagor with the
notice described in Section 2.07 of the Purchase and Servicing Agreement, in
accordance with the terms of Section 2.07 therein, and PHH hereby covenants that
it shall furnish each Mortgagor with such notice as provided therein.







 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.








REDWOOD RESIDENTIAL ACQUISITION
CORPORATION
Assignor


By: /s/ John Isbrandtsen
Name:  John Isbrandtsen
Title:    Authorized Officer




SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
 
By: /s/ John Isbrandtsen
Name:  John Isbrandtsen
Title:    Authorized Officer

CITIBANK, N.A., not in its individual capacity
but solely as Trustee,
Assignee
 
By:  /s/ Thomas Varcados
Name:  Thomas Varcados
Title:    Vice President
 
PHH MORTGAGE CORPORATION
 
 
By: /s/ Allyn Brown
Name:  Allyn Brown
Title:    Vice President

 
Accepted and agreed to by:


WELLS FARGO BANK, N.A.
Master Servicer
 
By: /s/ Sandra Whalen
Name: Sandra Whalen
Title:   Vice President

 
26

--------------------------------------------------------------------------------

 

ATTACHMENT 1A


MORTGAGE LOAN SCHEDULE
 

 
1
2
3
4
5
6
 
8
9
10
Key
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Issuance Loan Number
Amortization Type
Lien Position
HELOC Indicator
1
1000200
0.002500
   
1000200
1
2000000149
1
1
0
2
1000200
0.002500
   
1000200
1
2000000048
1
1
0
3
1000200
0.002500
   
1000200
1
2000000067
1
1
0
4
1000200
0.002500
   
1000200
1
2000000096
1
1
0
5
1000200
0.002500
   
1000200
1
2000000103
1
1
0
6
1000200
0.002500
   
1000200
1
2000000104
1
1
0
7
1000200
0.002500
   
1000200
1
2000000115
1
1
0
8
1000200
0.002500
   
1000200
1
2000000138
1
1
0
9
1000200
0.002500
   
1000200
1
2000000165
1
1
0
10
1000200
0.002500
   
1000200
1
2000000175
1
1
0
11
1000200
0.002500
   
1000200
1
2000000190
1
1
0
12
1000200
0.002500
   
1000200
1
2000000194
1
1
0
13
1000200
0.002500
   
1000200
1
2000000229
1
1
0
14
1000200
0.002500
   
1000200
1
2000000243
1
1
0
15
1000200
0.002500
   
1000200
1
2000000264
1
1
0
16
1000200
0.002500
   
1000200
1
2000000267
1
1
0
17
1000200
0.002500
   
1000200
1
2000000276
1
1
0
18
1000200
0.002500
   
1000200
1
2000000293
1
1
0
19
1000200
0.002500
   
1000200
1
2000000332
1
1
0
20
1000200
0.002500
   
1000200
1
2000000323
1
1
0
21
1000200
0.002500
   
1000200
1
2000000349
1
1
0
22
1000200
0.002500
   
1000200
1
2000000373
1
1
0
23
1000200
0.002500
   
1000200
1
2000000387
1
1
0
24
1000200
0.002500
   
1000200
1
2000000392
1
1
0
25
1000200
0.002500
   
1000200
1
2000000403
1
1
0
26
1000200
0.002500
   
1000200
1
2000000414
1
1
0
27
1000200
0.002500
   
1000200
1
2000000166
1
1
0
28
1000200
0.002500
   
1000200
1
2000000311
1
1
0
29
1000200
0.002500
   
1000200
1
2000000315
1
1
0
30
1000200
0.002500
   
1000200
1
2000000402
1
1
0
31
1000200
0.002500
   
1000200
1
2000000002
1
1
0
32
1000200
0.002500
   
1000200
1
2000000017
1
1
0
33
1000200
0.002500
   
1000200
1
2000000021
1
1
0
34
1000200
0.002500
   
1000200
1
2000000031
1
1
0
35
1000200
0.002500
   
1000200
1
2000000029
1
1
0
36
1000200
0.002500
   
1000200
1
2000000038
1
1
0
37
1000200
0.002500
   
1000200
1
2000000043
1
1
0
38
1000200
0.002500
   
1000200
1
2000000044
1
1
0
39
1000200
0.002500
   
1000200
1
2000000046
1
1
0
40
1000200
0.002500
   
1000200
1
2000000049
1
1
0
41
1000200
0.002500
   
1000200
1
2000000053
1
1
0
42
1000200
0.002500
   
1000200
1
2000000059
1
1
0
43
1000200
0.002500
   
1000200
1
2000000244
1
1
0
44
1000200
0.002500
   
1000200
1
2000000071
1
1
0
45
1000200
0.002500
   
1000200
1
2000000072
1
1
0
46
1000200
0.002500
   
1000200
1
2000000074
1
1
0
47
1000200
0.002500
   
1000200
1
2000000079
1
1
0
48
1000200
0.002500
   
1000200
1
2000000082
1
1
0
49
1000200
0.002500
   
1000200
1
2000000085
1
1
0
50
1000200
0.002500
   
1000200
1
2000000088
1
1
0
51
1000200
0.002500
   
1000200
1
2000000091
1
1
0
52
1000200
0.002500
   
1000200
1
2000000135
1
1
0
53
1000200
0.002500
   
1000200
1
2000000106
1
1
0
54
1000200
0.002500
   
1000200
1
2000000140
1
1
0
55
1000200
0.002500
   
1000200
1
2000000125
1
1
0
56
1000200
0.002500
   
1000200
1
2000000415
1
1
0
57
1000200
0.002500
   
1000200
1
2000000144
1
1
0
58
1000200
0.002500
   
1000200
1
2000000133
1
1
0
59
1000200
0.002500
   
1000200
1
2000000155
1
1
0
60
1000200
0.002500
   
1000200
1
2000000157
1
1
0
61
1000200
0.002500
   
1000200
1
2000000177
1
1
0
62
1000200
0.002500
   
1000200
1
2000000269
1
1
0
63
1000200
0.002500
   
1000200
1
2000000185
1
1
0
64
1000200
0.002500
   
1000200
1
2000000195
1
1
0
65
1000200
0.002500
   
1000200
1
0817000025
1
1
0
66
1000200
0.002500
   
1000200
1
2000000324
1
1
0
67
1000200
0.002500
   
1000200
1
2000000214
1
1
0
68
1000200
0.002500
   
1000200
1
2000000231
1
1
0
69
1000200
0.002500
   
1000200
1
2000000223
1
1
0
70
1000200
0.002500
   
1000200
1
2000000242
1
1
0
71
1000200
0.002500
   
1000200
1
2000000313
1
1
0
72
1000200
0.002500
   
1000200
1
2000000245
1
1
0
73
1000200
0.002500
   
1000200
1
2000000257
1
1
0
74
1000200
0.002500
   
1000200
1
2000000255
1
1
0
75
1000200
0.002500
   
1000200
1
2000000277
1
1
0
76
1000200
0.002500
   
1000200
1
2000000268
1
1
0
77
1000200
0.002500
   
1000200
1
2000000281
1
1
0
78
1000200
0.002500
   
1000200
1
2000000285
1
1
0
79
1000200
0.002500
   
1000200
1
2000000286
1
1
0
80
1000200
0.002500
   
1000200
1
2000000291
1
1
0
81
1000200
0.002500
   
1000200
1
2000000296
1
1
0
82
1000200
0.002500
   
1000200
1
2000000319
1
1
0
83
1000200
0.002500
   
1000200
1
2000000406
1
1
0
84
1000200
0.002500
   
1000200
1
2000000306
1
1
0
85
1000200
0.002500
   
1000200
1
2000000316
1
1
0
86
1000200
0.002500
   
1000200
1
0817000028
1
1
0
87
1000200
0.002500
   
1000200
1
2000000395
1
1
0
88
1000200
0.002500
   
1000200
1
0817000035
1
1
0
89
1000200
0.002500
   
1000200
1
2000000382
1
1
0
90
1000200
0.002500
   
1000200
1
2000000375
1
1
0
91
1000200
0.002500
   
1000200
1
2000000388
1
1
0
92
1000200
0.002500
   
1000200
1
2000000396
1
1
0
93
1000200
0.002500
   
1000200
1
2000000401
1
1
0
94
1000200
0.002500
   
1000200
1
2000000398
1
1
0
95
1000200
0.002500
   
1000200
1
2000000416
1
1
0
96
1000200
0.002500
   
1000200
1
2000000424
1
1
0
97
1000200
0.002500
   
1000200
1
2000000428
1
1
0
98
1000200
0.002500
   
1000200
1
2000000432
1
1
0
99
1000200
0.002500
   
1000200
1
2000000436
1
1
0
100
1000200
0.002500
   
1000200
1
2000000221
1
1
0
101
1000200
0.002500
   
1000200
1
2000000230
1
1
0
102
1000200
0.002500
   
1000200
1
2000000410
1
1
0
103
1000200
0.002500
   
1000200
1
2000000419
1
1
0

 

 
11
12
13
14
15
16
17
18
19
20
Key
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
1
9
         
1
4
0
 
2
9
         
1
0
0
 
3
9
         
1
0
0
 
4
9
         
1
0
0
 
5
7
         
1
0
0
 
6
9
         
1
0
0
 
7
9
         
1
0
0
 
8
9
         
1
0
0
 
9
9
         
1
4
0
 
10
9
         
1
0
0
 
11
9
         
1
4
0
 
12
9
         
1
4
0
 
13
9
         
1
0
0
 
14
9
         
1
0
0
 
15
9
         
1
0
0
 
16
9
         
1
0
0
 
17
9
         
1
4
0
 
18
9
         
1
4
0
 
19
9
         
1
0
0
 
20
7
         
1
4
0
 
21
3
         
1
4
0
 
22
9
         
1
4
0
 
23
7
         
1
4
0
 
24
7
         
1
0
0
 
25
9
         
1
4
0
 
26
7
         
1
0
0
 
27
9
         
1
4
0
 
28
9
         
1
4
0
 
29
7
         
1
4
0
 
30
9
         
1
4
0
 
31
9
         
1
4
0
 
32
9
         
1
4
0
 
33
9
         
1
4
0
 
34
7
         
1
4
0
 
35
7
         
1
0
0
 
36
9
         
1
0
0
 
37
7
         
1
4
0
 
38
7
         
1
4
0
 
39
7
         
1
0
0
 
40
7
         
1
4
0
 
41
7
         
1
0
0
 
42
9
         
1
4
0
 
43
7
         
1
4
0
 
44
9
         
1
0
0
 
45
7
         
1
4
0
 
46
7
         
1
4
0
 
47
9
         
1
0
0
 
48
7
         
1
4
0
 
49
9
         
1
0
0
 
50
7
         
1
0
0
 
51
9
         
1
0
0
 
52
7
         
1
0
0
 
53
9
         
1
0
0
 
54
7
         
1
4
0
 
55
9
         
1
4
0
 
56
9
         
1
0
0
 
57
7
         
1
0
0
 
58
7
         
1
0
0
 
59
9
         
1
4
0
 
60
7
         
1
4
0
 
61
9
         
1
0
0
 
62
7
         
1
0
0
 
63
9
         
1
0
0
 
64
9
         
1
4
0
 
65
9
         
1
0
0
 
66
7
         
1
0
0
 
67
9
         
1
4
0
 
68
7
         
1
0
0
 
69
9
         
1
4
0
 
70
9
         
1
0
0
 
71
7
         
1
4
0
 
72
9
         
1
4
0
 
73
7
         
1
4
0
 
74
9
         
1
0
0
 
75
7
         
1
4
0
 
76
9
         
1
0
0
 
77
9
         
1
4
0
 
78
9
         
1
0
0
 
79
9
         
1
0
0
 
80
9
         
1
0
0
 
81
7
         
1
4
0
 
82
9
         
1
0
0
 
83
9
         
1
0
0
 
84
9
         
1
0
0
 
85
9
         
1
4
0
 
86
7
         
1
4
0
 
87
9
         
1
0
0
 
88
7
         
1
4
0
 
89
9
         
1
0
0
 
90
9
         
1
0
0
 
91
9
         
1
4
0
 
92
9
         
1
0
0
 
93
9
         
1
4
0
 
94
9
         
1
0
0
 
95
7
         
1
4
0
 
96
7
         
1
0
0
 
97
7
         
1
4
0
 
98
7
         
1
4
0
 
99
7
         
1
4
0
 
100
9
         
1
0
0
 
101
9
         
1
0
0
 
102
9
         
1
4
0
 
103
9
         
1
0
0
 

 

 
21
22
23
24
25
26
27
28
29
30
Key
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
1
   
0.00
 
20100723
879223.03
0.055000
360
360
20100901
2
   
123000.00
 
20100816
1627000.00
0.056250
360
360
20101001
3
   
0.00
 
20100813
664000.00
0.053750
360
360
20101001
4
   
0.00
 
20100924
700000.00
0.053750
360
360
20101101
5
   
0.00
 
20100731
727500.00
0.053750
360
360
20100901
6
   
0.00
 
20100929
830000.00
0.053750
360
360
20101101
7
   
240000.00
 
20100908
939891.00
0.052500
360
360
20101101
8
   
0.00
 
20100927
1267500.00
0.053750
360
360
20101101
9
   
0.00
 
20100917
1320000.00
0.052500
360
360
20101101
10
   
0.00
 
20101001
558090.93
0.052500
360
360
20101201
11
   
60000.00
 
20100920
586752.00
0.052500
360
360
20101101
12
   
0.00
 
20101001
800900.00
0.052500
360
360
20101201
13
   
0.00
 
20100928
795000.00
0.050000
360
360
20101101
14
   
0.00
 
20101025
1459800.00
0.050000
360
360
20101201
15
   
0.00
 
20101104
702289.93
0.051250
360
360
20110101
16
   
500000.00
 
20101002
625000.00
0.048750
360
360
20101201
17
   
425000.00
 
20101025
935000.00
0.051250
360
360
20101201
18
   
0.00
 
20101021
904900.00
0.050000
360
360
20101201
19
   
0.00
 
20101020
726000.00
0.051250
360
360
20101201
20
   
0.00
 
20101105
864000.00
0.051250
360
360
20101201
21
   
425000.00
 
20101122
1200000.00
0.051250
360
360
20110101
22
   
130000.00
 
20101122
545500.00
0.050000
360
360
20110101
23
   
0.00
 
20101118
697600.00
0.050000
360
360
20110101
24
   
0.00
 
20101110
1150000.00
0.048750
360
360
20110101
25
   
0.00
 
20101214
787500.00
0.050000
360
360
20110201
26
   
200000.00
 
20101217
1000000.00
0.052500
360
360
20110201
27
   
0.00
 
20100825
760000.00
0.052500
360
360
20101001
28
   
0.00
 
20101209
1031250.00
0.055000
360
360
20110201
29
   
100000.00
 
20100929
800000.00
0.050000
360
360
20101101
30
   
0.00
 
20101124
617000.00
0.050000
360
360
20110101
31
   
0.00
 
20100707
999999.00
0.057500
360
360
20100901
32
   
170839.00
 
20100716
756794.00
0.055000
360
360
20100901
33
   
0.00
 
20100716
530800.00
0.053750
360
360
20100901
34
   
0.00
 
20100628
540000.00
0.057500
360
360
20100801
35
   
0.00
 
20100707
999999.00
0.053750
360
360
20100901
36
   
0.00
 
20100923
635342.66
0.053750
360
360
20101101
37
   
0.00
 
20100628
645000.00
0.052500
360
360
20100801
38
   
0.00
 
20100707
479200.00
0.055000
360
360
20100901
39
   
0.00
 
20100723
825000.00
0.052500
360
360
20100901
40
   
0.00
 
20100702
675000.00
0.052500
360
360
20100901
41
   
0.00
 
20100628
960000.00
0.053750
360
360
20100901
42
   
0.00
 
20100807
762400.00
0.056250
360
360
20100901
43
   
0.00
 
20100928
612000.00
0.050000
360
360
20101101
44
   
0.00
 
20100812
702000.00
0.055000
360
360
20101001
45
   
0.00
 
20100712
780000.00
0.055000
360
360
20100901
46
   
0.00
 
20100723
487500.00
0.052500
360
360
20100901
47
   
269000.00
 
20100820
990179.76
0.053750
360
360
20101001
48
   
0.00
 
20100806
720000.00
0.052500
360
360
20101001
49
   
486000.00
 
20100723
954000.00
0.055000
360
360
20100901
50
   
0.00
 
20100723
600000.00
0.053750
360
360
20100901
51
   
0.00
 
20100930
704567.00
0.053750
360
360
20101101
52
   
0.00
 
20100722
1375000.00
0.050000
360
360
20100901
53
   
0.00
 
20100824
1300000.00
0.053750
360
360
20101001
54
   
0.00
 
20100726
560000.00
0.051250
360
360
20100901
55
   
0.00
 
20101006
494700.00
0.055000
360
360
20101201
56
   
0.00
 
20101116
600000.00
0.047500
360
360
20110101
57
   
0.00
 
20100915
712500.00
0.048750
360
360
20101101
58
   
0.00
 
20100805
950000.00
0.052500
360
360
20101001
59
   
0.00
 
20100914
600000.00
0.052500
360
360
20101101
60
   
0.00
 
20100827
560000.00
0.050000
360
360
20101001
61
   
0.00
 
20101012
1372900.00
0.052500
360
360
20101201
62
   
0.00
 
20100901
650000.00
0.052500
360
360
20101101
63
   
70000.00
 
20100910
850000.00
0.050000
360
360
20101101
64
   
250000.00
 
20100924
1051844.70
0.051250
360
360
20101101
65
   
0.00
 
20100910
1734000.00
0.051250
360
360
20101101
66
   
0.00
 
20100917
1500000.00
0.050000
360
360
20101101
67
   
0.00
 
20100924
483200.00
0.052500
360
360
20101101
68
   
0.00
 
20100830
770000.00
0.050000
360
360
20101001
69
   
0.00
 
20101001
543000.00
0.052500
360
360
20101201
70
   
0.00
 
20101011
700000.00
0.050000
360
360
20101201
71
   
0.00
 
20100930
1715000.00
0.048750
360
360
20101101
72
   
0.00
 
20101008
1095500.00
0.051250
360
360
20101201
73
   
0.00
 
20100830
573750.00
0.052500
360
360
20101001
74
   
100000.00
 
20101112
953801.00
0.052500
360
360
20110101
75
   
0.00
 
20100928
682500.00
0.052500
360
360
20101101
76
   
0.00
 
20100924
513390.00
0.050000
360
360
20101101
77
   
0.00
 
20101016
739750.00
0.050000
360
360
20101201
78
   
0.00
 
20101012
881974.00
0.051250
360
360
20101201
79
   
150000.00
 
20101111
813200.00
0.052500
360
360
20110101
80
   
0.00
 
20101005
681000.00
0.050000
360
360
20101201
81
   
0.00
 
20100913
900000.00
0.050000
360
360
20101101
82
   
100000.00
 
20101119
900000.00
0.052500
360
360
20110101
83
   
152000.00
 
20101025
972000.00
0.050000
360
360
20101201
84
   
101500.00
 
20101116
835396.00
0.052500
360
360
20110101
85
   
0.00
 
20101026
1200000.00
0.050000
360
360
20101201
86
   
0.00
 
20101123
582400.00
0.047500
360
360
20110101
87
   
0.00
 
20101213
612250.00
0.048750
360
360
20110201
88
   
0.00
 
20101119
460000.00
0.051250
360
360
20110101
89
   
0.00
 
20101206
1099000.00
0.050000
360
360
20110201
90
   
0.00
 
20101130
841148.00
0.051250
360
360
20110101
91
   
0.00
 
20101201
731000.00
0.050000
360
360
20110201
92
   
0.00
 
20101213
888941.00
0.050000
360
360
20110201
93
   
50000.00
 
20101214
604900.00
0.050000
360
360
20110201
94
   
0.00
 
20101213
1100000.00
0.048750
360
360
20110201
95
   
0.00
 
20101210
468000.00
0.050000
360
360
20110201
96
   
0.00
 
20101130
600000.00
0.050000
360
360
20110101
97
   
0.00
 
20101213
485100.00
0.048750
360
360
20110201
98
   
0.00
 
20101210
630000.00
0.048750
360
360
20110201
99
   
0.00
 
20101230
468750.00
0.052500
360
360
20110201
100
   
58500.00
 
20101228
725200.00
0.053750
360
360
20110201
101
   
404000.00
 
20101105
715861.33
0.050000
360
360
20110101
102
   
0.00
 
20101220
619500.00
0.050000
360
360
20110201
103
   
0.00
 
20101222
598069.00
0.053750
360
360
20110201

 

 
31
32
33
34
35
36
37
38
39
40
Key
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Scheduled Loan Amount
Current Interest
Rate
Current Payment
Amount Due
Scheduled Interest Paid
Through Date
Current Payment
Status
Index Type
1
1
0
0
 
860328.47
0.055000
4992.14
20110201
0
 
2
1
0
0
 
1618221.25
0.056250
9365.93
20110201
0
 
3
1
0
0
 
660246.31
0.053750
3718.21
20110201
0
 
4
1
0
0
 
694102.19
0.053750
3919.80
20110201
0
 
5
1
0
0
 
722553.65
0.053750
4073.80
20110201
0
 
6
1
0
0
 
826247.95
0.053750
4647.77
20110201
0
 
7
1
0
0
 
935043.63
0.052500
5190.12
20110201
0
 
8
1
0
0
 
1235301.57
0.053750
7097.64
20110201
0
 
9
1
0
0
 
1313903.78
0.052500
7289.09
20110201
0
 
10
1
0
0
 
556162.06
0.052500
3081.80
20110201
0
 
11
1
0
0
 
584042.17
0.052500
3240.07
20110201
0
 
12
1
0
0
 
797129.75
0.052500
4422.60
20110201
0
 
13
1
0
0
 
791155.09
0.050000
4267.74
20110201
0
 
14
1
0
0
 
1454515.95
0.050000
7836.53
20110201
0
 
15
1
0
0
 
700637.37
0.051250
3823.88
20110201
0
 
16
1
0
0
 
622685.13
0.048750
3307.56
20110201
0
 
17
1
0
0
 
931692.72
0.051250
5090.96
20110201
0
 
18
1
0
0
 
901624.55
0.050000
4857.70
20110201
0
 
19
1
0
0
 
678097.87
0.051250
3952.98
20110201
0
 
20
1
0
0
 
860943.88
0.051250
4704.37
20110201
0
 
21
1
0
0
 
1197176.28
0.051250
6533.85
20110201
0
 
22
1
0
0
 
544167.14
0.050000
2928.37
20110201
0
 
23
1
0
0
 
695920.10
0.050000
3744.87
20110201
0
 
24
1
0
0
 
1147166.21
0.048750
6085.90
20110201
0
 
25
1
0
0
 
786553.77
0.050000
4227.48
20110201
0
 
26
1
0
0
 
998852.96
0.052500
5522.04
20110201
0
 
27
1
0
0
 
749167.90
0.052500
4196.75
20110201
0
 
28
1
0
0
 
1030121.23
0.055000
5855.33
20110201
0
 
29
1
0
0
 
796130.92
0.050000
4294.58
20110201
0
 
30
1
0
0
 
615514.19
0.050000
3312.19
20110201
0
 
31
1
0
0
 
993659.07
0.057500
5835.73
20110201
0
 
32
1
0
0
 
746818.74
0.055000
4297.00
20110201
0
 
33
1
0
0
 
526521.22
0.053750
2972.33
20110201
0
 
34
1
0
0
 
535996.22
0.057500
3151.30
20110201
0
 
35
1
0
0
 
993199.97
0.053750
5599.71
20110201
0
 
36
1
0
0
 
632475.74
0.053750
3557.74
20110201
0
 
37
1
0
0
 
639752.62
0.052500
3561.72
20110201
0
 
38
1
0
0
 
476016.61
0.055000
2720.85
20110201
0
 
39
1
0
0
 
819183.66
0.052500
4555.69
20110201
0
 
40
1
0
0
 
670303.38
0.052500
3727.38
20110201
0
 
41
1
0
0
 
953472.91
0.053750
5375.73
20110201
0
 
42
1
0
0
 
757451.97
0.056250
4388.81
20110201
0
 
43
1
0
0
 
609040.17
0.050000
3285.35
20110201
0
 
44
1
0
0
 
698122.73
0.055000
3985.88
20110201
0
 
45
1
0
0
 
774613.76
0.055000
4428.76
20110201
0
 
46
1
0
0
 
484107.96
0.052500
2692.00
20110201
0
 
47
1
0
0
 
984582.09
0.053750
5544.73
20110201
0
 
48
1
0
0
 
714422.05
0.052500
3975.87
20110201
0
 
49
1
0
0
 
947662.51
0.055000
5416.71
20110201
0
 
50
1
0
0
 
595920.58
0.053750
3359.83
20110201
0
 
51
1
0
0
 
701387.69
0.053750
3945.38
20110201
0
 
52
1
0
0
 
1364983.37
0.050000
7381.30
20110201
0
 
53
1
0
0
 
1292650.89
0.053750
7279.63
20110201
0
 
54
1
0
0
 
556012.87
0.051250
3049.13
20110201
0
 
55
1
0
0
 
493068.08
0.055000
2808.86
20110201
0
 
56
1
0
0
 
598487.23
0.047500
3129.89
20110201
0
 
57
1
0
0
 
708974.27
0.048750
3770.61
20110201
0
 
58
1
0
0
 
944503.66
0.052500
5245.94
20110201
0
 
59
1
0
0
 
597228.96
0.052500
3313.23
20110201
0
 
60
1
0
0
 
555908.52
0.050000
3006.21
20110201
0
 
61
1
0
0
 
1368154.99
0.052500
7581.21
20110201
0
 
62
1
0
0
 
646998.05
0.052500
3589.33
20110201
0
 
63
1
0
0
 
845777.15
0.050000
4562.99
20110201
0
 
64
1
0
0
 
1013453.21
0.051250
5727.16
20110201
0
 
65
1
0
0
 
1725804.54
0.051250
9441.41
20110201
0
 
66
1
0
0
 
1492745.50
0.050000
8052.33
20110201
0
 
67
1
0
0
 
480968.41
0.052500
2668.25
20110201
0
 
68
1
0
0
 
765127.81
0.050000
4133.53
20110201
0
 
69
1
0
0
 
541123.27
0.052500
2998.47
20110201
0
 
70
1
0
0
 
697466.19
0.050000
3757.76
20110201
0
 
71
1
0
0
 
1706513.49
0.048750
9075.93
20110201
0
 
72
1
0
0
 
1091625.01
0.051250
5964.86
20110201
0
 
73
1
0
0
 
570430.52
0.052500
3168.27
20110201
0
 
74
1
0
0
 
951608.11
0.052500
5266.93
20110201
0
 
75
1
0
0
 
679347.94
0.052500
3768.80
20110201
0
 
76
1
0
0
 
510907.07
0.050000
2755.99
20110201
0
 
77
1
0
0
 
737072.33
0.050000
3971.14
20110201
0
 
78
1
0
0
 
873634.32
0.051250
4802.24
20110201
0
 
79
1
0
0
 
811330.36
0.052500
4490.53
20110201
0
 
80
1
0
0
 
678534.98
0.050000
3655.76
20110201
0
 
81
1
0
0
 
895647.29
0.050000
4831.40
20110201
0
 
82
1
0
0
 
807930.80
0.052500
4969.84
20110201
0
 
83
1
0
0
 
966907.67
0.050000
5217.91
20110201
0
 
84
1
0
0
 
833475.35
0.052500
4613.09
20110201
0
 
85
1
0
0
 
1195531.50
0.050000
6441.86
20110201
0
 
86
1
0
0
 
580894.42
0.047500
3038.08
20110201
0
 
87
1
0
0
 
611497.19
0.048750
3240.08
20110201
0
 
88
1
0
0
 
458917.56
0.051250
2504.65
20110201
0
 
89
1
0
0
 
1097679.50
0.050000
5899.67
20110201
0
 
90
1
0
0
 
836748.64
0.051250
4579.95
20110201
0
 
91
1
0
0
 
730121.66
0.050000
3924.17
20110201
0
 
92
1
0
0
 
887872.89
0.050000
4772.03
20110201
0
 
93
1
0
0
 
583480.12
0.050000
3247.24
20110201
0
 
94
1
0
0
 
1098647.45
0.048750
5821.30
20110201
0
 
95
1
0
0
 
467437.67
0.050000
2512.33
20110201
0
 
96
1
0
0
 
598555.14
0.050000
3220.93
20110201
0
 
97
1
0
0
 
484503.53
0.048750
2567.19
20110201
0
 
98
1
0
0
 
629225.35
0.048750
3334.02
20110201
0
 
99
1
0
0
 
468212.32
0.052500
2588.46
20110201
0
 
100
1
0
0
 
724387.37
0.053750
4060.92
20110201
0
 
101
1
0
0
 
715861.33
0.050000
3842.90
20110201
0
 
102
1
0
0
 
618755.64
0.050000
3325.61
20110201
0
 
103
1
0
0
 
597398.83
0.053750
3349.02
20110201
0
 

 

 
41
42
43
44
45
46
47
48
49
50
Key
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   

 

 
51
52
53
54
55
56
57
58
59
60
Key
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   

 

 
61
62
63
64
65
66
67
68
69
70
Key
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
1
 
0
     
0
 
0
0
 
2
 
0
     
0
 
0
0
 
3
 
0
     
0
 
0
0
 
4
 
0
     
0
 
0
0
 
5
 
0
     
0
 
0
0
 
6
 
0
     
0
 
0
0
 
7
 
0
     
0
 
0
0
 
8
 
0
     
0
 
0
0
 
9
 
0
     
0
 
0
0
 
10
 
0
     
0
 
0
0
 
11
 
0
     
0
 
0
0
 
12
 
0
     
0
 
0
0
 
13
 
0
     
0
 
0
0
 
14
 
0
     
0
 
0
0
 
15
 
0
     
0
 
0
0
 
16
 
0
     
0
 
0
0
 
17
 
0
     
0
 
0
0
 
18
 
0
     
0
 
0
0
 
19
 
0
     
0
 
0
0
 
20
 
0
     
0
 
0
0
 
21
 
0
     
0
 
0
0
 
22
 
0
     
0
 
0
0
 
23
 
0
     
0
 
0
0
 
24
 
0
     
0
 
0
0
 
25
 
0
     
0
 
0
0
 
26
 
0
     
0
 
0
0
 
27
 
0
     
0
 
0
0
 
28
 
0
     
0
 
0
0
 
29
 
0
     
0
 
0
0
 
30
 
0
     
0
 
0
0
 
31
 
0
     
0
 
0
0
 
32
 
0
     
0
 
0
0
 
33
 
0
     
0
 
0
0
 
34
 
0
     
0
 
0
0
 
35
 
0
     
0
 
0
0
 
36
 
0
     
0
 
0
0
 
37
 
0
     
0
 
0
0
 
38
 
0
     
0
 
0
0
 
39
 
0
     
0
 
0
0
 
40
 
0
     
0
 
0
0
 
41
 
0
     
0
 
0
0
 
42
 
0
     
0
 
0
0
 
43
 
0
     
0
 
0
0
 
44
 
0
     
0
 
0
0
 
45
 
0
     
0
 
0
0
 
46
 
0
     
0
 
0
0
 
47
 
0
     
0
 
0
0
 
48
 
0
     
0
 
0
0
 
49
 
0
     
0
 
0
0
 
50
 
0
     
0
 
0
0
 
51
 
0
     
0
 
0
0
 
52
 
0
     
0
 
0
0
 
53
 
0
     
0
 
0
0
 
54
 
0
     
0
 
0
0
 
55
 
0
     
0
 
0
0
 
56
 
0
     
0
 
0
0
 
57
 
0
     
0
 
0
0
 
58
 
0
     
0
 
0
0
 
59
 
0
     
0
 
0
0
 
60
 
0
     
0
 
0
0
 
61
 
0
     
0
 
0
0
 
62
 
0
     
0
 
0
0
 
63
 
0
     
0
 
0
0
 
64
 
0
     
0
 
0
0
 
65
 
0
     
0
 
0
0
 
66
 
0
     
0
 
0
0
 
67
 
0
     
0
 
0
0
 
68
 
0
     
0
 
0
0
 
69
 
0
     
0
 
0
0
 
70
 
0
     
0
 
0
0
 
71
 
0
     
0
 
0
0
 
72
 
0
     
0
 
0
0
 
73
 
0
     
0
 
0
0
 
74
 
0
     
0
 
0
0
 
75
 
0
     
0
 
0
0
 
76
 
0
     
0
 
0
0
 
77
 
0
     
0
 
0
0
 
78
 
0
     
0
 
0
0
 
79
 
0
     
0
 
0
0
 
80
 
0
     
0
 
0
0
 
81
 
0
     
0
 
0
0
 
82
 
0
     
0
 
0
0
 
83
 
0
     
0
 
0
0
 
84
 
0
     
0
 
0
0
 
85
 
0
     
0
 
0
0
 
86
 
0
     
0
 
0
0
 
87
 
0
     
0
 
0
0
 
88
 
0
     
0
 
0
0
 
89
 
0
     
0
 
0
0
 
90
 
0
     
0
 
0
0
 
91
 
0
     
0
 
0
0
 
92
 
0
     
0
 
0
0
 
93
 
0
     
0
 
0
0
 
94
 
0
     
0
 
0
0
 
95
 
0
     
0
 
0
0
 
96
 
0
     
0
 
0
0
 
97
 
0
     
0
 
0
0
 
98
 
0
     
0
 
0
0
 
99
 
0
     
0
 
0
0
 
100
 
0
     
0
 
0
0
 
101
 
0
     
0
 
0
0
 
102
 
0
     
0
 
0
0
 
103
 
0
     
0
 
0
0
 

 

 
71
72
73
74
75
76
77
78
79
80
Key
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
1
1
 
1
591.00
3.5
0
0.67
1
20101217
 
2
1
 
1
3026.11
20
 
0.67
1
20110121
 
3
2
 
1
848.00
29.4
0
15.42
1
20110121
 
4
2
 
1
2578.00
15.7
15.3
10.42
1
   
5
2
 
1
566.00
6.5
99
16
1
20101217
 
6
1
 
0
1885.00
6.5
 
1.5
1
   
7
1
 
1
1427.00
29.93
0
3.92
1
   
8
2
 
1
19780.00
33.4
3.5
38
1
   
9
1
 
0
211.00
5.7
12
1.75
1
   
10
1
 
1
933.00
2
0
3.5
1
   
11
1
 
0
1934.00
2.3
4.2
2.08
1
   
12
1
 
0
6894.00
22
 
0.5
1
   
13
2
 
1
5527.15
13.3
13.3
7.92
1
   
14
2
 
1
10954.31
23
0
2.83
1
   
15
1
 
1
3356.69
21.6
0
10.58
1
   
16
1
 
1
65.00
7.8
14.1
10.58
1
   
17
1
 
1
1157.00
29.5
29.5
20.58
1
   
18
1
 
0
360.22
9
0
1.25
1
   
19
1
 
1
1241.00
10
0
4.08
1
   
20
2
 
0
4780.00
10.5
 
12
1
   
21
1
 
0
451.00
3
0
12.25
1
   
22
1
 
0
290.00
15.4
12.6
4.58
1
   
23
2
 
1
4960.00
12
0
9.67
1
   
24
1
 
1
3213.73
28
0
29
1
   
25
1
 
0
30.00
17.2
11
3.75
1
   
26
1
 
0
8139.00
23.4
   
1
   
27
1
 
0
2509.00
10.51
0
3
1
20110121
 
28
1
 
1
126.00
10.4
10.4
3.33
1
   
29
1
 
1
2293.00
8
 
6
1
   
30
1
 
1
2353.00
3.67
0
5.33
1
   
31
1
 
0
157.00
18.8
 
4
1
20101217
 
32
1
 
0
969.00
2.4
 
6.5
1
20101217
 
33
1
 
0
1621.00
21
 
3
1
20101217
 
34
1
 
0
1686.00
0.2
0.5
1
1
20101217
 
35
1
 
0
8055.00
1.7
3.5
4.5
1
20101217
 
36
1
 
0
724.79
4.8
 
4.17
1
   
37
1
 
0
960.00
0.1
0
12.25
1
20101217
 
38
2
 
1
4744.96
20.5
 
5.5
1
20101217
 
39
1
 
0
1638.33
8.6
0
4.75
1
20101217
 
40
1
 
0
206.00
25.1
0
4.5
1
20101217
 
41
1
 
0
2873.00
0
9.1
10
1
20101217
 
42
1
 
0
2062.00
7.5
0
0.08
1
20110121
 
43
1
 
0
1184.00
22
 
0.25
1
   
44
1
 
0
538.00
2.9
0.9
5.17
1
20110121
 
45
1
 
0
1234.00
12.1
 
12
1
20101217
 
46
1
 
0
706.00
0.7
 
6
1
20101217
 
47
1
 
1
3342.00
16.6
 
18.75
1
20110121
 
48
1
 
0
2333.00
5.7
0
6.92
1
20110121
 
49
1
 
0
483.00
0
15.3
4
1
20101217
 
50
1
 
0
2471.00
2.6
0
7.5
1
20101217
 
51
1
 
0
141.00
0
4.8
2
1
   
52
1
 
0
2381.00
0.4
0
3.42
1
20101217
 
53
1
 
1
2707.04
8
 
2.33
1
20110121
 
54
1
 
0
275.00
22.6
 
1
1
20101217
 
55
1
 
1
635.00
0
1.2
9.33
1
   
56
3
 
1
243.00
18
0
10
1
   
57
1
 
0
1796.00
26
5
3.25
1
   
58
1
 
0
926.28
13
0
15.67
1
20110121
 
59
1
 
0
141.00
2
0
3.92
1
   
60
1
 
1
701.00
13.9
 
8.5
1
20110121
 
61
3
 
1
15383.00
8.5
 
5.17
1
   
62
2
 
0
20345.83
2.6
8.6
2.5
1
   
63
1
 
0
663.00
6.5
6.25
2.75
1
   
64
1
 
0
4084.00
9.4
0.3
5
1
   
65
1
 
0
698.00
10.6
10.5
6.67
1
   
66
2
 
0
20326.36
0
22
13.5
1
   
67
1
 
0
3705.00
3.1
 
3
1
   
68
1
 
0
1902.00
0.42
10.59
2.83
1
20110121
 
69
1
 
0
1296.26
8.2
 
7.17
1
   
70
1
 
0
1242.00
0
3.2
7.08
1
   
71
1
 
0
15822.45
0.1
 
5.08
1
   
72
1
 
1
3881.19
6
0
0.3
1
   
73
1
 
0
4114.25
14.7
0
8.58
1
20110121
 
74
1
 
0
289.00
3.2
 
3.67
1
   
75
4
 
1
17348.00
11.2
8.3
6.25
1
   
76
1
 
0
628.00
3.2
 
2.83
1
   
77
2
 
1
5253.00
0
12.5
9.5
1
   
78
1
 
0
128.00
4.5
 
3.25
1
   
79
1
 
0
1070.00
0.7
0
12.58
1
   
80
1
 
0
1254.00
3
0
3.67
1
   
81
1
 
0
1781.00
7.9
0
4.17
1
   
82
1
 
1
65.00
6
0
1
1
   
83
2
 
0
1190.00
3.5
0
2.58
1
   
84
1
 
1
2446.00
33
0
3.83
1
   
85
1
 
0
90.00
12
 
1.5
1
   
86
1
 
0
82.00
7.3
0
 
1
   
87
2
 
1
254.34
99
99
11.75
1
   
88
1
 
0
1307.00
0.3
   
1
   
89
2
 
0
4679.57
11.67
0
1.33
1
   
90
1
 
0
95.00
7.09
 
1.5
1
   
91
2
 
0
8310.00
11.76
0
9.75
1
   
92
2
 
0
1807.00
8.5
0
4.08
1
   
93
2
 
1
2306.00
20.9
3
15.75
1
   
94
2
 
0
864.66
5.09
0
0.25
1
   
95
1
 
0
1640.16
19.5
19.5
 
1
   
96
2
 
1
16906.67
18
 
1.67
1
   
97
2
 
0
3310.35
99
0
 
1
   
98
3
 
0
124.00
10
0
 
1
   
99
2
 
0
7899.63
13
   
1
   
100
1
 
1
15.00
18.8
 
3
1
   
101
1
 
1
322.50
6.9
0
9.08
1
   
102
4
 
1
6067.00
28.5
28.6
18.58
1
   
103
1
 
0
4506.95
0
8
4.5
1
   

 

 
81
82
83
84
85
 
86
87
88
89
90
Key
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
1
         
769
761
       
2
         
735
738
       
3
         
783
770
       
4
         
777
         
5
         
794
781
       
6
         
785
         
7
         
725
         
8
         
754
         
9
         
782
         
10
         
793
         
11
         
779
         
12
         
786
         
13
         
777
         
14
         
788
         
15
         
729
         
16
         
801
         
17
         
801
         
18
         
784
         
19
         
762
         
20
         
766
         
21
         
777
         
22
         
784
         
23
         
787
         
24
         
712
         
25
         
792
         
26
         
766
         
27
         
778
795
       
28
         
783
         
29
         
787
         
30
         
793
         
31
         
792
774
       
32
         
791
781
       
33
         
751
781
       
34
         
777
768
       
35
         
753
678
       
36
         
807
         
37
         
768
761
       
38
         
778
781
       
39
         
771
770
       
40
         
703
775
       
41
         
778
788
       
42
         
789
799
       
43
         
778
         
44
         
758
768
       
45
         
757
727
       
46
         
787
775
       
47
         
801
780
       
48
         
724
731
       
49
         
787
798
       
50
         
782
792
       
51
         
793
         
52
         
739
781
       
53
         
795
795
       
54
         
765
768
       
55
         
793
         
56
         
777
         
57
         
751
         
58
         
770
702
       
59
         
799
         
60
         
787
801
       
61
         
797
         
62
         
729
         
63
         
774
         
64
         
772
         
65
         
776
         
66
         
741
         
67
         
740
         
68
         
767
799
       
69
         
784
         
70
         
790
         
71
         
790
         
72
         
739
         
73
         
718
756
       
74
         
801
         
75
         
771
         
76
         
788
         
77
         
785
         
78
         
808
         
79
         
746
         
80
         
789
         
81
         
765
         
82
         
787
         
83
         
792
         
84
         
793
         
85
         
791
         
86
         
786
         
87
         
768
         
88
         
733
         
89
         
790
         
90
         
772
         
91
         
757
         
92
         
793
         
93
         
755
         
94
         
778
         
95
         
769
         
96
         
730
         
97
         
766
         
98
         
796
         
99
         
759
         
100
         
796
         
101
         
781
         
102
         
781
         
103
         
802
         

 

 
91
92
93
94
95
96
97
98
99
100
Key
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
1
           
777777000000
   
0.00
2
           
777777700000
   
58412.00
3
           
777777700000
   
17579.00
4
           
777777770000
   
18289.00
5
           
777777000000
   
0.00
6
           
777777770000
   
37041.00
7
           
777777770000
   
33386.41
8
           
777777770000
   
87315.00
9
           
777777770000
   
25092.08
10
           
777777777000
   
0.00
11
           
777777770000
   
10875.00
12
           
777777777000
   
36416.00
13
           
777777770000
   
18361.00
14
           
777777777000
   
20417.00
15
           
777777777700
   
23198.00
16
           
777777777000
   
13750.00
17
           
777777777000
   
28958.00
18
           
777777777000
   
46700.08
19
           
777777777000
   
19500.00
20
           
777777777000
   
29181.00
21
           
777777777700
   
38233.00
22
           
777777777700
   
22371.00
23
           
777777777700
   
43233.00
24
           
777777777700
   
44382.00
25
           
777777777770
   
12126.00
26
           
777777777770
   
45746.00
27
           
777777700000
   
38662.44
28
           
777777777770
   
1663.00
29
           
777777770000
   
25618.00
30
           
777777777700
   
24997.00
31
           
777777000000
   
19056.00
32
           
777777000000
   
20483.00
33
           
777777000000
   
17772.26
34
           
777770000000
   
7500.00
35
           
777777000000
   
41666.66
36
           
777777770000
   
36667.00
37
           
777770000000
   
12500.00
38
           
777777000000
   
4166.66
39
           
777777000000
   
20000.00
40
           
777777000000
   
14583.33
41
           
777777000000
   
0.00
42
           
777777000000
   
18916.43
43
           
777777770000
   
13333.00
44
           
777777700000
   
9765.00
45
           
777777000000
   
18471.46
46
           
777777000000
   
15000.00
47
           
777777700000
   
117126.00
48
           
777777700000
   
28749.98
49
           
777777000000
   
0.00
50
           
777777000000
   
0.00
51
           
777777770000
   
0.00
52
           
777777000000
   
33333.00
53
           
777777700000
   
29652.00
54
           
777777000000
   
14900.00
55
           
777777777000
   
0.00
56
           
777777777700
   
189124.00
57
           
777777770000
   
22175.00
58
           
777777700000
   
26116.00
59
           
777777770000
   
23258.78
60
           
777777700000
   
16450.00
61
           
777777777000
   
21677.00
62
           
777777770000
   
31466.00
63
           
777777770000
   
12083.07
64
           
777777770000
   
30833.00
65
           
777777770000
   
0.00
66
           
777777770000
   
0.00
67
           
777777770000
   
18278.00
68
           
777777700000
   
10416.67
69
           
777777777000
   
20833.00
70
           
777777777000
   
0.00
71
           
777777770000
   
116666.34
72
           
777777777000
   
61181.00
73
           
777777700000
   
32500.00
74
           
777777777700
   
23311.00
75
           
777777770000
   
23525.33
76
           
777777770000
   
16029.02
77
           
777777777000
   
31232.00
78
           
777777777000
   
22010.47
79
           
777777777700
   
33333.34
80
           
777777777000
   
21142.86
81
           
777777770000
   
21987.85
82
           
777777777700
   
18204.00
83
           
777777777000
   
25300.00
84
           
777777777700
   
47099.00
85
           
777777777000
   
68712.67
86
           
777777777700
   
11913.28
87
           
777777777770
   
0.00
88
           
777777777700
   
13083.33
89
           
777777777770
   
37950.59
90
           
777777777700
   
26757.00
91
           
777777777770
   
48031.00
92
           
777777777770
   
23954.88
93
           
777777777770
   
35635.00
94
           
777777777770
   
34630.00
95
           
777777777770
   
14767.00
96
           
777777777700
   
73014.00
97
           
777777777770
   
0.00
98
           
777777777770
   
27341.00
99
           
777777777770
   
34546.00
100
           
777777777770
   
14063.00
101
           
777777777700
   
60593.00
102
           
777777777770
   
13537.00
103
           
777777777770
   
0.00

 

 
101
102
103
104
105
106
107
108
109
110
Key
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
1
0.00
50907.00
0.00
0.00
50907.00
Y
5
 
3
 
2
 
0.00
 
58412.00
58412.00
Y
5
 
3
 
3
0.00
2869.69
0.00
17579.00
20448.69
Y
5
 
3
 
4
0.00
0.00
14118.00
18289.00
32407.00
Y
5
 
3
 
5
0.00
39628.79
10821.75
0.00
50450.54
Y
5
 
3
 
6
 
0.00
 
37041.00
37041.00
Y
5
 
3
 
7
0.00
0.00
0.00
33386.41
33386.41
Y
5
 
3
 
8
7583.00
4333.00
0.00
94898.00
99231.00
Y
5
 
3
 
9
25092.08
0.00
0.00
50184.16
50184.16
Y
5
 
3
 
10
0.00
20100.00
0.00
0.00
20100.00
Y
5
 
3
 
11
5768.50
0.00
0.00
16643.50
16643.50
Y
5
 
3
 
12
 
0.00
 
36416.00
36416.00
Y
5
 
3
 
13
16864.00
0.00
0.00
35225.00
35225.00
Y
5
 
3
 
14
0.00
53388.00
0.00
20417.00
73805.00
Y
5
 
3
 
15
0.00
5037.00
0.00
23198.00
28235.00
Y
5
 
3
 
16
9583.35
0.00
0.00
23333.35
23333.35
Y
5
 
3
 
17
3500.00
0.00
0.00
32458.00
32458.00
Y
5
 
3
 
18
0.00
0.00
0.00
46700.08
46700.08
Y
5
 
3
 
19
0.00
36892.00
0.00
19500.00
56392.00
Y
5
 
3
 
20
 
0.00
 
29181.00
29181.00
Y
5
 
3
 
21
0.00
0.00
0.00
38233.00
38233.00
Y
5
 
3
 
22
8490.00
0.00
0.00
30861.00
30861.00
Y
5
 
3
 
23
0.00
0.00
0.00
43233.00
43233.00
Y
5
 
3
 
24
0.00
0.00
0.00
44382.00
44382.00
Y
5
 
3
 
25
6875.00
0.00
0.00
19001.00
19001.00
Y
5
 
3
 
26
 
0.00
 
45746.00
45746.00
Y
5
 
3
 
27
0.00
0.00
0.00
38662.44
38662.44
Y
5
 
3
 
28
39914.00
-263.00
0.00
41577.00
41314.00
Y
5
 
3
 
29
 
793.00
 
25618.00
26411.00
Y
5
 
3
 
30
0.00
14252.00
0.00
24997.00
39249.00
Y
5
 
3
 
31
 
3429.33
 
19056.00
22485.33
Y
5
 
3
 
32
 
0.00
 
20483.00
20483.00
Y
5
 
3
 
33
 
0.00
 
17772.26
17772.26
Y
5
 
3
 
34
0.00
3676.00
3559.00
7500.00
14735.00
Y
4
 
3
 
35
20547.00
0.00
0.00
62213.66
62213.66
Y
5
 
3
 
36
 
0.00
 
36667.00
36667.00
Y
5
 
3
 
37
0.00
2376.00
0.00
12500.00
14876.00
Y
4
 
3
 
38
 
16986.92
 
4166.66
21153.58
Y
5
 
3
 
39
0.00
0.00
0.00
20000.00
20000.00
Y
5
 
3
 
40
0.00
0.00
0.00
14583.33
14583.33
Y
5
 
3
 
41
24871.58
0.00
0.00
24871.58
24871.58
Y
5
 
3
 
42
0.00
2403.54
0.00
18916.43
21319.97
Y
5
 
3
 
43
 
0.00
 
13333.00
13333.00
Y
5
 
3
 
44
5000.00
0.00
0.00
14765.00
14765.00
Y
5
 
3
 
45
 
0.00
 
18471.46
18471.46
Y
5
 
3
 
46
 
0.00
 
15000.00
15000.00
Y
5
 
3
 
47
 
-2640.00
 
117126.00
114486.00
Y
5
 
3
 
48
0.00
-613.08
0.00
28749.98
28136.90
Y
5
 
3
 
49
34276.31
0.00
0.00
34276.31
34276.31
Y
5
 
3
 
50
0.00
30994.25
905.00
 
31899.25
Y
5
 
3
 
51
35733.10
0.00
0.00
35733.10
35733.10
Y
5
 
3
 
52
0.00
0.00
0.00
33333.00
33333.00
Y
5
 
3
 
53
 
-68.00
 
29652.00
29584.00
Y
5
 
3
 
54
 
0.00
 
14900.00
14900.00
Y
5
 
3
 
55
15417.00
0.00
0.00
15417.00
15417.00
Y
5
 
3
 
56
0.00
2613.58
0.00
189124.00
191737.58
Y
5
 
3
 
57
9667.00
0.00
0.00
31842.00
31842.00
Y
5
 
3
 
58
0.00
0.00
0.00
26116.00
26116.00
Y
5
 
3
 
59
0.00
0.00
0.00
23258.78
23258.78
Y
5
 
3
 
60
 
0.00
 
16450.00
16450.00
Y
5
 
3
 
61
 
49897.00
 
21677.00
71574.00
Y
5
 
3
 
62
27048.34
0.00
0.00
58514.34
58514.34
Y
5
 
3
 
63
8366.00
0.00
0.00
20449.07
20449.07
Y
5
 
3
 
64
0.00
0.00
0.00
30833.00
30833.00
Y
5
 
3
 
65
0.00
0.00
35289.50
 
35289.50
Y
5
 
3
 
66
172425.00
0.00
0.00
172425.00
172425.00
Y
5
 
3
 
67
 
0.00
 
18278.00
18278.00
Y
5
 
3
 
68
11453.86
0.00
0.00
21870.53
21870.53
Y
5
 
3
 
69
 
0.00
 
20833.00
20833.00
Y
5
 
3
 
70
10444.00
3773.40
0.00
10444.00
14217.40
Y
5
 
3
 
71
 
0.00
 
116666.34
116666.34
Y
5
 
3
 
72
0.00
0.00
0.00
61181.00
61181.00
Y
5
 
3
 
73
0.00
0.00
0.00
32500.00
32500.00
Y
5
 
3
 
74
 
0.00
 
23311.00
23311.00
Y
5
 
3
 
75
43627.66
0.00
0.00
67152.99
67152.99
Y
5
 
3
 
76
 
0.00
 
16029.02
16029.02
Y
5
 
3
 
77
0.00
-1589.00
0.00
31232.00
29643.00
Y
5
 
3
 
78
 
0.00
 
22010.47
22010.47
Y
5
 
3
 
79
0.00
0.00
0.00
33333.34
33333.34
Y
5
 
3
 
80
0.00
0.00
0.00
21142.86
21142.86
Y
5
 
3
 
81
0.00
0.00
0.00
21987.85
21987.85
Y
5
 
3
 
82
0.00
1892.00
0.00
18204.00
20096.00
Y
5
 
3
 
83
0.00
-140.00
0.00
25300.00
25160.00
Y
5
 
3
 
84
0.00
0.00
0.00
47099.00
47099.00
Y
5
 
3
 
85
 
0.00
 
68712.67
68712.67
Y
5
 
3
 
86
0.00
0.00
0.00
11913.28
11913.28
Y
5
 
3
 
87
0.00
14624.00
1634.00
 
16258.00
Y
5
 
3
 
88
 
0.00
 
13083.33
13083.33
Y
5
 
3
 
89
0.00
0.00
0.00
37950.59
37950.59
Y
5
 
3
 
90
 
0.00
 
26757.00
26757.00
Y
5
 
3
 
91
0.00
0.00
0.00
48031.00
48031.00
Y
5
 
3
 
92
0.00
0.00
0.00
23954.88
23954.88
Y
5
 
3
 
93
1100.00
0.00
0.00
36735.00
36735.00
Y
5
 
3
 
94
0.00
0.00
0.00
34630.00
34630.00
Y
5
 
3
 
95
8375.00
0.00
0.00
23142.00
23142.00
Y
5
 
3
 
96
 
0.00
 
73014.00
73014.00
Y
5
 
3
 
97
0.00
23249.00
0.00
 
23249.00
Y
5
 
3
 
98
0.00
615.00
0.00
27341.00
27956.00
Y
5
 
3
 
99
 
0.00
 
34546.00
34546.00
Y
5
 
3
 
100
 
0.00
 
14063.00
14063.00
Y
5
 
3
 
101
0.00
0.00
0.00
60593.00
60593.00
Y
5
 
3
 
102
16552.00
0.00
0.00
30089.00
30089.00
Y
4
 
3
 
103
19562.00
0.00
0.00
19562.00
19562.00
Y
5
 
3
 

 

 
111
112
113
114
115
116
117
118
119
120
Key
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
1
4
 
213942.34
5585.31
0.119537
 
1
0.000000
CHAPIN
SC
2
4
 
182688.87
15604.46
0.267145
 
1
0.000000
PARKER
CO
3
3
 
499760.62
5634.14
0.275526
 
1
0.000000
FEDERAL WAY
WA
4
4
 
62939.20
7606.06
0.234704
 
1
0.000000
OREGON CITY
OR
5
4
 
602675.00
6407.14
0.152630
 
1
100.000000
LA QUINTA
CA
6
4
 
112340.19
7315.31
0.179000
 
1
0.000000
ANN ARBOR
MI
7
3
 
32804.78
8681.84
0.260041
 
1
0.000000
SEATTLE
WA
8
4
 
803437.35
27968.83
0.281856
 
1
0.000000
CANNON BEACH
OR
9
4
 
905429.56
9572.23
0.189300
 
1
0.000000
WOODINVILLE
WA
10
4
 
104792.62
5137.88
0.255616
 
1
0.000000
FALMOUTH
ME
11
4
 
141329.01
6673.75
0.401000
 
1
0.000000
SOLON
OH
12
4
 
56775.72
12198.39
0.330800
 
1
0.000000
BRUNSWICK
ME
13
4
 
72591.40
11238.05
0.373300
 
1
0.000000
WOODINVILLE
WA
14
4
 
154999.83
19686.87
0.250700
 
1
0.000000
PORTLAND
OR
15
4
 
631624.63
8270.61
0.292920
 
1
0.000000
BELLINGHAM
WA
16
4
 
114488.08
7266.28
0.311412
 
1
0.000000
BELLEVUE
WA
17
4
 
903958.50
11865.80
0.382400
 
1
0.000000
WEST LINN
OR
18
4
 
187438.83
6483.44
0.153100
 
1
0.000000
ISSAQUAH
WA
19
4
 
234386.29
6595.94
0.116900
 
1
0.000000
STEILACOOM
WA
20
4
 
700864.26
10420.70
0.394400
 
1
100.000000
HINCKLEY
OH
21
4
 
525488.61
14366.62
0.375200
 
1
0.000000
MERCER ISLAND
WA
22
4
 
574091.55
4587.44
0.148648
 
1
0.000000
CHERRY HILLS VILLAGE
CO
23
3
 
358252.69
9667.59
0.246900
 
1
100.000000
GIG HARBOR
WA
24
4
 
2013483.23
11807.23
0.266036
 
1
100.000000
SEATTLE
WA
25
4
 
101923.26
5492.65
0.254100
 
1
0.000000
SEATTLE
WA
26
4
 
354557.59
17337.49
0.370900
 
1
91.660000
LAKE LEELANAU
MI
27
4
 
176546.62
8728.33
0.225757
 
1
0.000000
AUSTIN
TX
28
4
 
682318.22
12526.07
0.302800
 
1
0.000000
LOUDON
TN
29
4
 
310460.51
8121.26
0.242900
 
1
100.000000
HENDERSONVILLE
TN
30
4
 
146889.50
6784.96
0.172870
 
1
0.000000
COLLIERVILLE
TN
31
4
 
55910.82
6962.98
0.309668
 
1
0.000000
EDWARDS
CO
32
4
 
282560.60
6762.97
0.330175
 
1
0.000000
FREMONT
CA
33
3
 
645197.53
6218.97
0.349926
 
1
0.000000
PLANO
TX
34
3
 
111296.70
5554.64
0.376969
 
1
100.000000
AUSTIN
TX
35
4
 
509851.70
15255.74
0.245215
 
1
100.000000
SACRAMENTO
CA
36
4
 
125423.79
5703.71
0.148200
 
1
0.000000
ATLANTA
GA
37
4
 
2473202.94
5571.68
0.374542
 
1
100.000000
SEVERNA PARK
MD
38
4
 
397810.21
8059.60
0.381004
 
1
100.000000
TEMPE
AZ
39
4
 
82162.55
7811.03
0.390552
 
1
100.000000
LEAWOOD
KS
40
4
 
493414.45
4687.91
0.321457
 
1
100.000000
SEATTLE
WA
41
4
 
960057.34
10034.90
0.403469
 
1
33.330000
EL DORADO HILLS
CA
42
3
 
290687.23
7582.18
0.355637
 
1
0.000000
NAPERVILLE
IL
43
4
 
453538.33
4832.53
0.362449
 
1
100.000000
SEATTLE
WA
44
4
 
111055.99
5414.08
0.366683
 
1
0.000000
ANNAPOLIS
MD
45
4
 
171504.31
7091.52
0.383918
 
1
100.000000
SEVERNA PARK
MD
46
4
 
129077.02
4145.87
0.276391
 
1
100.000000
GOLDEN
CO
47
4
 
517824.82
9965.31
0.087044
 
1
0.000000
ATHERTON
CA
48
4
 
112075.56
8316.12
0.295559
 
1
100.000000
LUTZ
FL
49
4
 
2049651.10
7704.52
0.224777
 
1
0.000000
SOLANA BEACH
CA
50
4
 
961047.36
6442.57
0.201966
 
1
100.000000
CAREFREE
AZ
51
4
 
193675.62
5468.96
0.144800
 
1
0.000000
TULSA
OK
52
4
 
866551.47
11462.23
0.343870
 
1
100.000000
CLYDE HILL
WA
53
4
 
195234.29
11536.95
0.389973
 
1
0.000000
ARCADIA
CA
54
3
 
379303.09
4427.38
0.297140
 
1
100.000000
CARMEL
IN
55
3
 
222233.52
4633.44
0.300541
 
1
0.000000
ANN ARBOR
MI
56
4
 
387226.72
4752.73
0.025114
 
1
0.000000
TOMBALL
TX
57
4
 
548362.78
6300.45
0.197866
 
1
100.000000
NEWBURYPORT
MA
58
4
 
4207001.47
9664.99
0.370079
 
1
100.000000
RANCHO SANTA FE
CA
59
4
 
209552.97
5197.86
0.223479
 
1
0.000000
PHILADELPHIA
PA
60
4
 
74275.72
4368.99
0.265592
 
1
100.000000
NASHVILLE
TN
61
4
 
1158246.89
26567.85
0.325700
 
1
0.000000
HARBOR SPRINGS
MI
62
4
 
464243.14
25544.54
0.337257
 
1
100.000000
ARVADA
CO
63
4
 
324295.21
7012.35
0.308000
 
1
0.000000
NOVATO
CA
64
3
 
758651.59
12300.47
0.398938
 
1
0.000000
GREENWICH
CT
65
3
 
153816.84
13516.07
0.383005
 
1
0.000000
SAN FRANCISCO
CA
66
4
 
648002.77
29392.92
0.167800
 
1
100.000000
DALLAS
TX
67
4
 
90926.30
6968.96
0.305700
 
1
0.000000
TUCSON
AZ
68
4
 
166034.88
8194.80
0.374696
 
1
100.000000
RIVER FOREST
IL
69
3
 
102060.23
5219.72
0.243400
 
1
0.000000
CLAYTON
MO
70
4
 
356168.35
6088.35
0.358900
 
1
0.000000
SHAVER LAKE
CA
71
4
 
2219964.70
25865.75
0.261200
 
1
100.000000
MONTVILLE
NJ
72
4
 
1411860.88
11091.18
0.181285
 
1
0.000000
ARLINGTON
VA
73
4
 
32633.35
8188.10
0.251942
 
1
100.000000
AUSTIN
TX
74
4
 
876056.19
7206.90
0.311200
 
1
0.000000
SAN MARINO
CA
75
4
 
532708.23
23862.21
0.286800
 
1
100.000000
LUDLOW
VT
76
4
 
103875.40
4591.57
0.286454
 
1
0.000000
DOWNINGTOWN
PA
77
3
 
51293.31
11617.87
0.368800
 
1
0.000000
WAYZATA
MN
78
3
 
1016033.80
6464.02
0.293679
 
1
0.000000
SEATTLE
WA
79
3
 
893555.13
8120.75
0.243622
 
1
0.000000
WINNETKA
IL
80
4
 
818682.50
6792.84
0.303400
 
1
0.000000
MUNDELEIN
IL
81
4
 
343793.85
7743.23
0.388000
 
1
100.000000
KIRKLAND
WA
82
4
 
2504941.49
6065.98
0.370400
 
1
0.000000
ASPEN
CO
83
4
 
200151.26
8319.69
0.314200
 
1
0.000000
SAN DIEGO
CA
84
4
 
50290.28
8390.77
0.178152
 
1
0.000000
VASHON
WA
85
4
 
214579.91
9746.09
0.141800
 
1
0.000000
SHORT HILLS
NJ
86
4
 
89954.11
4144.96
0.347900
 
1
100.000000
WESTFORD
MA
87
3
 
1050873.17
4624.25
0.309500
 
1
0.000000
MENDOCINO
CA
88
4
 
297841.69
5112.48
0.390800
 
1
100.000000
PALMETTO BAY
FL
89
4
 
3847995.00
13038.54
0.264208
 
1
0.000000
OKLAHOMA CITY
OK
90
3
 
253996.00
6148.18
0.229778
 
1
0.000000
SEATTLE
WA
91
4
 
1421270.12
13712.19
0.285486
 
1
0.000000
ACTON
MA
92
4
 
177506.04
7613.86
0.308200
 
1
0.000000
FOREST HILLS
NY
93
3
 
2419140.81
7979.65
0.205300
 
1
0.000000
WINNETKA
IL
94
4
 
1188854.89
8869.03
0.264900
 
1
0.000000
LAFAYETTE
CA
95
4
 
182281.81
4758.58
0.205625
 
1
100.000000
SCOTTSDALE
AZ
96
4
 
718080.52
21705.89
0.297284
 
1
100.000000
SAN ANTONIO
TX
97
4
 
2137462.91
4869.29
0.338500
 
1
100.000000
SCOTTSDALE
AZ
98
4
 
924004.83
4574.77
0.163618
 
1
100.000000
BOISE
ID
99
4
 
337773.60
11143.96
0.322600
 
1
100.000000
QUINCY
WA
100
4
 
128338.77
5158.04
0.360200
 
1
0.000000
GIG HARBOR
WA
101
4
 
183970.91
6495.39
0.123100
 
1
0.000000
LOOKOUT MOUNTAIN
TN
102
4
 
836387.01
10488.71
0.343400
 
1
0.000000
ANN ARBOR
MI
103
3
 
1850455.34
8485.19
0.367800
 
1
0.000000
ORLEANS
MA

 

 
121
122
123
124
125
126
127
128
129
130
Key
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
1
29036
7
1
 
1150000.00
3
20100614
     
2
80134
7
1
 
2700000.00
3
20100722
     
3
98023
1
1
 
900000.00
3
20100622
     
4
97045
1
1
 
875000.00
3
20100716
     
5
92253
7
2
970000.00
1000000.00
3
20100709
     
6
48104
1
1
 
1050000.00
3
20100803
     
7
98199
1
1
 
1475000.00
3
20100726
     
8
97110
1
2
 
2000000.00
3
20100721
     
9
98072
1
1
 
1760000.00
3
20100809
     
10
04105
1
1
 
840000.00
3
20100803
     
11
44139
1
1
 
820000.00
3
20100811
     
12
04011
7
1
 
1150000.00
3
20100810
     
13
98077
1
1
 
1500000.00
3
20100811
     
14
97210
1
1
 
2800000.00
3
20100824
     
15
98229
1
1
 
1750000.00
3
20100819
     
16
98006
1
1
 
1500000.00
3
20100831
     
17
97068
1
1
 
1700000.00
3
20100902
     
18
98027
1
1
 
1345000.00
3
20100901
     
19
98388
7
1
 
1050000.00
3
20101004
     
20
44233
7
1
1080000.00
1080000.00
3
20100929
     
21
98040
1
1
 
3500000.00
3
20101004
     
22
80113
7
1
 
980000.00
3
20101019
     
23
98335
1
1
872000.00
890000.00
3
20101014
     
24
98199
1
1
2120000.00
2200000.00
3
20101021
     
25
98118
1
1
 
1050000.00
3
20101110
     
26
49653
1
1
1500000.00
1500000.00
3
20101107
     
27
78732
7
1
 
950000.00
3
20100726
     
28
37774
1
1
 
1375000.00
3
20100908
     
29
37075
1
1
1200000.00
1290000.00
3
20100929
     
30
38017
7
1
 
950000.00
3
20101025
     
31
81632
7
1
 
1337000.00
3
20100526
     
32
94539
1
1
 
1270000.00
3
20100607
     
33
75093
7
1
 
730000.00
3
20100605
     
34
78734
1
1
675000.00
715000.00
3
20100607
     
35
95864
1
1
1260000.00
1260000.00
3
20100610
     
36
30327
1
1
 
825000.00
3
20100621
     
37
21146
7
1
950000.00
995000.00
3
20100616
     
38
85284
7
1
599000.00
600000.00
3
20100615
     
39
66224
7
1
1250000.00
1280000.00
3
20100616
     
40
98144
1
1
1060000.00
1075000.00
3
20100614
     
41
95762
7
1
1410000.00
1435000.00
3
20100616
     
42
60540
1
1
 
955000.00
3
20100413
     
43
98115
1
1
765000.00
765000.00
3
20100929
     
44
21401
1
1
 
970000.00
3
20100624
     
45
21146
1
1
975000.00
985000.00
3
20100628
     
46
80401
7
1
650000.00
686000.00
3
20100628
     
47
94027
1
1
 
1575000.00
3
20100702
     
48
33558
7
1
900000.00
900000.00
3
20100630
     
49
92075
1
1
 
1800000.00
3
20100629
     
50
85377
1
1
1300000.00
1300000.00
3
20100629
     
51
74137
7
1
 
910000.00
3
20100709
     
52
98004
1
1
2500000.00
2500000.00
3
20100713
     
53
91007
1
1
 
1745000.00
3
20100707
     
54
46032
7
1
700000.00
725000.00
3
20100713
     
55
48104
1
1
 
700000.00
3
20100711
     
56
77377
1
1
 
1000000.00
3
20101006
     
57
01950
1
1
950000.00
953000.00
3
20100720
     
58
92067
7
1
2950000.00
2950000.00
3
20100719
     
59
19118
1
1
 
825000.00
3
20100723
     
60
37205
1
1
915000.00
915000.00
3
20100730
     
61
49740
1
2
 
2200000.00
3
20100924
     
62
80007
7
1
1115000.00
1118000.00
3
20100728
     
63
94945
7
1
 
1150000.00
3
20100803
     
64
06830
1
1
 
2550000.00
3
20100728
     
65
94118
1
1
 
2900000.00
3
20100808
     
66
75220
1
1
2310000.00
2320000.00
3
20100808
     
67
85749
1
1
 
745000.00
3
20100810
     
68
60305
1
1
1070000.00
1100000.00
3
20100810
     
69
63105
1
1
 
725000.00
3
20100808
     
70
93664
7
1
 
1000000.00
3
20100903
     
71
07045
1
1
2800000.00
2450000.00
3
20100824
     
72
22207
1
1
 
1600000.00
3
20100617
     
73
78746
1
1
765000.00
765000.00
3
20100819
     
74
91108
1
1
 
1475000.00
3
20100826
     
75
05149
1
3
1050000.00
1050000.00
3
20100827
     
76
19335
1
1
 
762500.00
3
20100827
     
77
55391
1
1
 
1750000.00
3
20100824
     
78
98112
1
1
 
1720000.00
3
20100830
     
79
60093
1
1
 
1300000.00
3
20100902
     
80
60060
7
1
 
1100000.00
3
20100910
     
81
98033
1
1
1305000.00
1415000.00
3
20100902
     
82
81611
1
1
 
5700000.00
3
20100917
     
83
92130
7
1
 
1450000.00
3
20101001
     
84
98070
1
1
 
1250000.00
3
20100907
     
85
07078
1
1
 
2300000.00
3
20100911
     
86
01886
1
1
728000.00
728000.00
3
20101019
     
87
95460
1
1
 
1100000.00
3
20101102
     
88
33158
7
1
580000.00
575000.00
3
20100923
     
89
73142
7
1
 
2200000.00
3
20101020
     
90
98115
1
1
 
1500000.00
3
20101015
     
91
01720
1
1
 
1050000.00
3
20101015
     
92
11375
1
1
 
1175000.00
3
20101027
     
93
60093
1
1
 
1200000.00
3
20101026
     
94
94549
1
1
 
2075000.00
3
20101101
     
95
85255
7
1
624000.00
650000.00
3
20101104
     
96
78261
7
1
800000.00
825000.00
3
20101129
     
97
85259
7
2
693000.00
735000.00
3
20101126
     
98
83712
7
1
890000.00
840000.00
3
20101117
     
99
98848
1
1
625000.00
633000.00
3
20101207
     
100
98335
1
1
 
1045000.00
3
20100826
     
101
37350
1
1
 
1400000.00
3
20100811
     
102
48103
1
1
 
826000.00
3
20101108
     
103
02653
1
2
 
960000.00
3
20101117
     

 

 
131
132
133
134
135
136
137
138
139
140
Key
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
1
       
0.764540
0.764540
0
0
0
 
2
       
0.648100
0.602590
0
0
0
 
3
       
0.737780
0.737780
0
0
0
 
4
       
0.800000
0.800000
0
0
0
 
5
       
0.750000
0.750000
0
0
0
 
6
       
0.790480
0.790480
0
0
0
 
7
       
0.799930
0.637210
0
0
0
 
8
       
0.633750
0.633750
0
0
0
 
9
       
0.750000
0.750000
0
0
0
 
10
       
0.664390
0.664390
0
0
0
 
11
       
0.788720
0.715550
0
0
0
 
12
       
0.696430
0.696430
0
0
0
 
13
       
0.530000
0.530000
0
0
0
 
14
       
0.521360
0.521360
0
0
0
 
15
       
0.401310
0.401310
0
0
0
 
16
       
0.750000
0.416670
0
0
0
 
17
       
0.800000
0.550000
0
0
0
 
18
       
0.672790
0.672790
0
0
0
 
19
       
0.691430
0.691430
0
0
0
 
20
       
0.800000
0.800000
0
0
0
 
21
       
0.464290
0.342860
0
0
0
 
22
       
0.689290
0.556630
0
0
0
 
23
       
0.800000
0.800000
0
0
0
 
24
       
0.542450
0.542450
0
0
0
 
25
       
0.750000
0.750000
0
0
0
 
26
       
0.800000
0.666670
0
0
0
 
27
       
0.800000
0.800000
0
0
0
 
28
       
0.750000
0.750000
0
0
0
 
29
       
0.750000
0.666670
0
0
0
 
30
       
0.649470
0.649470
0
0
0
 
31
       
0.747940
0.747940
0
0
0
 
32
       
0.730420
0.595900
0
0
0
 
33
       
0.727120
0.727120
0
0
0
 
34
       
0.800000
0.800000
0
0
0
 
35
       
0.793650
0.793650
0
0
0
 
36
       
0.770110
0.770110
0
0
0
 
37
       
0.678950
0.678950
0
0
0
 
38
       
0.800000
0.800000
0
0
0
 
39
       
0.660000
0.660000
0
0
0
 
40
       
0.636790
0.636790
0
0
0
 
41
       
0.680850
0.680850
0
0
0
 
42
       
0.798325
0.798325
0
0
0
 
43
       
0.800000
0.800000
0
0
0
 
44
       
0.723710
0.723710
0
0
0
 
45
       
0.800000
0.800000
0
0
0
 
46
       
0.750000
0.750000
0
0
0
 
47
       
0.799479
0.628690
0
0
0
 
48
       
0.800000
0.800000
0
0
0
 
49
       
0.800000
0.530000
0
0
0
 
50
       
0.461540
0.461540
0
0
0
 
51
       
0.774250
0.774250
0
0
0
 
52
       
0.550000
0.550000
0
0
0
 
53
       
0.744990
0.744990
0
0
0
 
54
       
0.800000
0.800000
0
0
0
 
55
       
0.706710
0.706710
0
0
0
 
56
       
0.600000
0.600000
0
0
0
 
57
       
0.750000
0.750000
0
0
0
 
58
       
0.322030
0.322030
0
0
0
 
59
       
0.727270
0.727270
0
0
0
 
60
       
0.612020
0.612020
0
0
0
 
61
       
0.624050
0.624050
0
0
0
 
62
       
0.582960
0.582960
0
0
0
 
63
       
0.800000
0.739130
0
0
0
 
64
       
0.510530
0.412490
0
0
0
 
65
       
0.597900
0.597900
0
0
0
 
66
       
0.649350
0.649350
0
0
0
 
67
       
0.648590
0.648590
0
0
0
 
68
       
0.719630
0.719630
0
0
0
 
69
       
0.748970
0.748970
0
0
0
 
70
       
0.700000
0.700000
0
0
0
 
71
       
0.700000
0.700000
0
0
0
 
72
       
0.684690
0.684690
0
0
0
 
73
       
0.750000
0.750000
0
0
0
 
74
       
0.714440
0.646640
0
0
0
 
75
       
0.650000
0.650000
0
0
0
 
76
       
0.673300
0.673300
0
0
0
 
77
       
0.422710
0.422710
0
0
0
 
78
       
0.512780
0.512780
0
0
0
 
79
       
0.740920
0.625540
0
0
0
 
80
       
0.619090
0.619090
0
0
0
 
81
       
0.689660
0.689660
0
0
0
 
82
       
0.175440
0.157890
0
0
0
 
83
       
0.775170
0.670340
0
0
0
 
84
       
0.749517
0.668320
0
0
0
 
85
       
0.521740
0.521740
0
0
0
 
86
       
0.800000
0.800000
0
0
0
 
87
       
0.556590
0.556590
0
0
0
 
88
       
0.800000
0.800000
0
0
0
 
89
       
0.499550
0.499550
0
0
0
 
90
       
0.560770
0.560770
0
0
0
 
91
       
0.696190
0.696190
0
0
0
 
92
       
0.756550
0.756550
0
0
0
 
93
       
0.545750
0.504080
0
0
0
 
94
       
0.530120
0.530120
0
0
0
 
95
       
0.750000
0.750000
0
0
0
 
96
       
0.750000
0.750000
0
0
0
 
97
       
0.700000
0.700000
0
0
0
 
98
       
0.750000
0.750000
0
0
0
 
99
       
0.750000
0.750000
0
0
0
 
100
       
0.749950
0.693970
0
0
0
 
101
       
0.799900
0.511330
0
0
0
 
102
       
0.750000
0.750000
0
0
0
 
103
       
0.622990
0.622990
0
0
0
 

 

 
141
142
143
144
145
146
147
148
149
150
Key
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   

 

 
151
152
153
154
155
156
157
     
Key
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
1
             
-4101.02
3
0
2
             
-50453.8
20
 
3
             
2738.37
40
0
4
             
-16139.5
15.7
15.3
5
             
-184791
30
0
6
             
-60040.1
15
 
7
             
-21158.9
30
0
8
             
0
35
35
9
             
-337329
12
12
10
             
-8332.68
2
0
11
             
-15000.1
19
21
12
             
204.8
25
 
13
             
-844.82
13.3
20
14
             
-6512.36
25
0
15
             
1537.31
21.6
0
16
             
-175000
15
15
17
             
-20640.3
29.5
29.5
18
             
-1654.36
16
0
19
             
-7484.98
20
0
20
             
-227023
25
 
21
             
81387.41
28
0
22
             
-13504.3
15.5
15
23
             
-247216
20
0
24
             
-975667
28
0
25
             
-67183.1
17.2
11
26
             
-307060
23.4
 
27
             
-19571.3
10.51
0
28
             
-218117
10.4
10.4
29
             
-307301
10
 
30
             
812.8
3.67
0
31
             
-11937.2
24
 
32
             
-19132.4
23
 
33
             
0
21
 
34
             
-128729
0
0
35
             
-269523
1.7
3.5
36
             
-14587.8
31.5
 
37
             
-327963
28
0
38
             
-114988
20.5
 
39
             
-410744
21
0
40
             
-392159
25.1
0
41
             
-459218
0
9.1
42
             
-6463.06
20
0
43
             
-155492
22
 
44
             
100.83
3
3
45
             
-217334
12.1
 
46
             
-145481
10
 
47
             
0
51
 
48
             
-176883
6
0
49
             
10095.32
0
15.3
50
             
-702779
2.6
2.6
51
             
-393.32
0
16
52
             
-1073989
10
0
53
             
-2595.29
15
 
54
             
-129648
22.6
 
55
             
1779.21
0
4
56
             
-15487
20
0
57
             
-213607
26
5
58
             
-2009001
13
0
59
             
-202910
13
0
60
             
-350897
13.9
 
61
             
-20059.2
30
 
62
             
-440352
15
8.6
63
             
-18148.6
6.5
15
64
             
-17172.8
20
25
65
             
-15701.8
0
10.5
66
             
-778848
0
22
67
             
56.91
3.1
 
68
             
-248670
20
10.59
69
             
-58656.5
8.2
 
70
             
-7994.43
0
35
71
             
-1132255
20
 
72
             
-10545.2
6
0
73
             
-189216
15
0
74
             
-3723.51
13
 
75
             
-289840
11.2
8.3
76
             
-13.57
3.2
 
77
             
777.33
12.5
0
78
             
121
5
 
79
             
-1252.62
0.7
0
80
             
-3215.06
28
0
81
             
-394003
7.9
0
82
             
1290.81
6
0
83
             
-3349.83
22
0
84
             
-4615.72
33
0
85
             
-55728.5
14
 
86
             
-154811
7.3
0
87
             
97.3
99
0
88
             
-141171
12
 
89
             
-48919.2
11.67
0
90
             
6
7.09
 
91
             
8016.81
11.76
0
92
             
-21887.3
8.5
0
93
             
20607.19
20.9
3
94
             
-25552.1
5.09
0
95
             
-158618
20
20
96
             
-199869
18
 
97
             
-215021
99
0
98
             
-221469
10
0
99
             
-161701
20
 
100
             
-7803.67
20
 
101
             
-12940.1
8
0
102
             
753.98
28.77
28.6
103
             
-6894.33
0
39

 

                       
Key
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
0
20400801
0
0
0
0
0
0
Full
2 years
Y
2
121915
20400901
58412
0
0
     
Full
2 years
Y
3
0
20400901
17579
0
0
0
0
0
Full
2 years
Y
4
0
20401001
18289
0
0
0
0
0
Full
2 years
Y
5
0
20400801
0
0
0
0
0
0
Full
2 years
Y
6
0
20401001
20000
17041
0
     
Full
2 years
Y
7
156150
20401001
33386.41
0.00
0
0
0
0
Full
2 years
Y
8
0
20401001
87315
0
0
7583
0
0
Full
2 years
Y
9
0
20401001
25092.08
0.00
0.00
25092.08
0
0
Full
2 years
Y
10
0
20401101
0
0
0
0
0
0
Full
2 years
Y
11
59694
20401001
10875
0
0
5768.5
0
0
Full
2 years
Y
12
0
20401101
36416
0.00
0.00
     
Full
2 years
Y
13
0
20401001
18361
0.00
0.00
16864
0
0
Full
2 years
Y
14
0
20401101
20417
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
15
0
20401201
23198
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
16
500000
20401101
13750
0
0
9583.35
0
0
Full
2 years
Y
17
425000
20401101
28958
0.00
0.00
3500
0.00
0.00
Full
2 years
Y
18
0
20401101
46700.08
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
19
0
20401101
19500
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
20
0
20401101
19670
9511
0.00
     
Full
2 years
Y
21
425000
20401201
38233
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
22
86646
20401201
22371
0.00
0.00
8490
0.00
0.00
Full
2 years
Y
23
0
20401201
43233
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
24
0
20401201
44382
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
25
0
20410101
12126
0.00
0.00
6875
0.00
0.00
Full
2 years
Y
26
200000
20410101
45746
0.00
0.00
     
Full
2 years
Y
27
0
20400901
16666.67
0
21995.77
0
0
0
Full
2 years
Y
28
0
20410101
1663
0.00
0.00
39914
0.00
0.00
Full
2 years
Y
29
100000
20401001
25618
0.00
0.00
     
Full
2 years
Y
30
0
20401201
24997
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
31
0
20400801
19056
0.00
0.00
     
Full
2 years
Y
32
0
20400801
20483
0.00
0.00
     
Full
2 years
Y
33
0
20400801
13600
4172.26
0.00
     
Full
2 years
Y
34
0
20400701
7500
0
0
0
0
0
Full
1 year
Y
35
0
20400801
41666.66
0
0.00
20547
0.00
0.00
Full
2 years
Y
36
0
20401001
36667
0
0
     
Full
2 years
Y
37
0
20400701
12500
0
0.00
0
0.00
0.00
Full
1 year
Y
38
0
20400801
4166.66
0
0
     
Full
2 years
Y
39
0
20400801
20000
0
0.00
0
0.00
0.00
Full
2 years
Y
40
0
20400801
14583.33
0
0
0
0
0
Full
2 years
Y
41
0
20400801
0
0
0.00
24871.58
0.00
0.00
Full
2 years
Y
42
0
20400801
10583.43
8333
0
0
0
0
Full
2 years
Y
43
0
20401001
13333
0
0
     
Full
2 years
Y
44
0
20400901
6250
0
3515
5000
0
0
Full
2 years
Y
45
0
20400801
18471.46
0
0
     
Full
2 years
Y
46
0
20400801
15000
0
0
     
Full
2 years
Y
47
3002.28
20400901
117126
0
0
     
Full
2 years
Y
48
0
20400901
28749.98
0
0
0
0
0
Full
2 years
Y
49
14000
20400801
0
0
0
10415.6
0
23860.71
Full
2 years
Y
50
0
20400801
0
0
0
0
0
0
Full
2 years
Y
51
0
20401001
0.00
0.00
0.00
35733.1
0.00
0.00
Full
2 years
Y
52
0
20400801
33333
0
0
0
0
0
Full
2 years
Y
53
0
20400901
29652
0
0
     
Full
2 years
Y
54
0
20400801
14900
0
0
     
Full
2 years
Y
55
0
20401101
0
0
0
15417
0
0
Full
2 years
Y
56
0
20401201
189124
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
57
0
20401001
22175
0
0
9667
0
0
Full
2 years
Y
58
0
20400901
26116
0
0
0
0
0
Full
2 years
Y
59
0
20401001
23258.78
0
0
0
0
0
Full
2 years
Y
60
0
20400901
16450
0
0
     
Full
2 years
Y
61
0
20401101
21677
0.00
0.00
     
Full
2 years
Y
62
0
20401001
29575
1891
0
21133.34
5915
0
Full
2 years
Y
63
68580
20401001
12083.07
0.00
0.00
8366
0.00
0.00
Full
2 years
Y
64
250000
20401001
30833
0
0
0
0
0
Full
2 years
Y
65
0
20401001
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
66
0
20401001
0
0
0
57500
114925
0
Full
2 years
Y
67
0
20401001
18278
0.00
0.00
     
Full
2 years
Y
68
0
20400901
10416.67
0
0
11453.86
0
0
Full
2 years
Y
69
0
20401101
20833
0
0
     
Full
2 years
Y
70
0
20401101
0
0
0
10444
0
0
Full
2 years
Y
71
0
20401001
58333.34
58333
0
     
Full
2 years
Y
72
0
20401101
61181
0
0
0
0
0
Full
2 years
Y
73
0
20400901
32500
0
0
0
0
0
Full
2 years
Y
74
90846
20401201
23311
0.00
0.00
     
Full
2 years
Y
75
0
20401001
8458.33
0.00
15067
43627.66
0.00
0.00
Full
2 years
Y
76
0
20401001
16029.02
0
0
     
Full
2 years
Y
77
0
20401101
31232
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
78
0
20401101
19180
2830.47
0
     
Full
2 years
Y
79
150000
20401201
33333.34
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
80
0
20401101
21142.86
0
0
0
0
0
Full
2 years
Y
81
0
20401001
16557
5430.85
0.00
0
0.00
0.00
Full
2 years
Y
82
100000
20401201
8900
9304
0.00
0
0.00
0.00
Full
2 years
Y
83
149609
20401101
25300
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
84
82092
20401201
47099
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
85
0
20401101
16666.67
52046
0.00
     
Full
2 years
Y
86
0
20401201
11913.28
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
87
0
20410101
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
88
0
20401201
13083.33
0.00
0.00
     
Full
2 years
Y
89
0
20410101
18242.46
19708.13
0.00
0.00
0.00
0.00
Full
2 years
Y
90
0
20401201
10976
15781
0.00
     
Full
2 years
Y
91
0
20410101
41250
6781
0.00
0.00
0.00
0.00
Full
2 years
Y
92
0
20410101
23954.88
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
93
50000
20410101
35635
0.00
0.00
1100
0.00
0.00
Full
2 years
Y
94
0
20410101
19461
15169
0.00
0.00
0.00
0.00
Full
2 years
Y
95
0
20410101
14767
0
0.00
8375
0.00
0.00
Full
2 years
Y
96
0
20401201
73014
0.00
0.00
     
Full
2 years
Y
97
0
20410101
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
98
0
20410101
16667
10674
0.00
0.00
0.00
0.00
Full
2 years
Y
99
0
20410101
34546
0.00
0.00
     
Full
2 years
Y
100
25979
20410101
14063
0.00
0.00
     
Full
2 years
Y
101
402917
20401201
60593
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
102
0
20410101
13537
0.00
0.00
16552
0.00
0.00
Full
2 years
Y
103
0
20410101
0
0
0
19562
0.00
0.00
Full
2 years
Y

 
 
 

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of Field
Data Type
Sample Data
Format
When Applicable?
Valid Values
Proposed Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Current Loan Amount
Mortgage loan outstanding principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Interest Paid Through Date
The date through which interest is paid with the current payment, which is the
effective date from which interest will be calculated for the application of the
next payment.
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
   
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
   
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
UNK = Unknown
   
144
Updated DTI
 
 
 
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
 
 
 
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 



 
27

--------------------------------------------------------------------------------

 

ATTACHMENT 1B


MORTGAGE LOAN SCHEDULE
 

 
1
2
3
4
5
6
 
8
9
10
Key
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Issuance Loan Number
Amortization Type
Lien Position
HELOC Indicator
1
1000200
0.002500
   
1000200
1
0817000001
1
1
0
2
1000200
0.002500
   
1000200
1
0817000002
1
1
0
3
1000200
0.002500
   
1000200
1
0817000003
1
1
0
4
1000200
0.002500
   
1000200
1
0817000004
1
1
0
5
1000200
0.002500
   
1000200
1
0817000005
1
1
0
6
1000200
0.002500
   
1000200
1
0817000006
1
1
0
7
1000200
0.002500
   
1000200
1
0817000007
1
1
0
8
1000200
0.002500
   
1000200
1
0817000008
1
1
0
9
1000200
0.002500
   
1000200
1
0817000024
1
1
0
10
1000200
0.002500
   
1000200
1
0817000029
1
1
0
11
1000200
0.002500
   
1000200
1
0817000009
1
1
0
12
1000200
0.002500
   
1000200
1
0817000010
1
1
0
13
1000200
0.002500
   
1000200
1
0817000011
1
1
0
14
1000200
0.002500
   
1000200
1
0817000012
1
1
0
15
1000200
0.002500
   
1000200
1
0817000013
1
1
0
16
1000200
0.002500
   
1000200
1
0817000014
1
1
0
17
1000200
0.002500
   
1000200
1
0817000027
1
1
0
18
1000200
0.002500
   
1000200
1
0817000030
1
1
0
19
1000200
0.002500
   
1000200
1
0817000016
1
1
0
20
1000200
0.002500
   
1000200
1
0817000031
1
1
0
21
1000200
0.002500
   
1000200
1
0817000033
1
1
0
22
1000200
0.002500
   
1000200
1
0817000017
1
1
0
23
1000200
0.002500
   
1000200
1
0817000034
1
1
0
24
1000200
0.002500
   
1000200
1
0817000019
1
1
0
25
1000200
0.002500
   
1000200
1
0817000020
1
1
0
26
1000200
0.002500
   
1000200
1
0817000021
1
1
0
27
1000200
0.002500
   
1000200
1
0817000023
1
1
0
28
1000200
0.002500
   
1000200
1
0817000036
1
1
0

 

 
11
12
13
14
15
16
17
18
19
20
Key
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
1
7
         
1
4
0
 
2
7
         
1
4
0
 
3
7
         
1
4
0
 
4
9
         
1
4
0
 
5
7
         
1
0
0
 
6
9
         
1
0
0
 
7
7
         
1
4
0
 
8
7
         
1
0
0
 
9
3
         
1
0
0
 
10
9
         
1
0
0
 
11
9
         
1
4
0
 
12
7
         
1
4
0
 
13
6
         
1
4
0
 
14
9
         
1
0
0
 
15
7
         
1
4
0
 
16
7
         
1
0
0
 
17
7
         
1
4
0
 
18
3
         
1
4
0
 
19
9
         
1
0
0
 
20
3
         
1
0
0
 
21
9
         
1
0
0
 
22
7
         
1
4
0
 
23
9
         
1
0
0
 
24
7
         
1
4
0
 
25
9
         
1
0
0
 
26
9
         
1
4
0
 
27
7
         
1
0
0
 
28
9
         
1
4
0
 

 

 
21
22
23
24
25
26
27
28
29
30
Key
Hybrid
Period of
Most Senior Lien (in
months)
Neg Am
Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
1
   
0.00
 
20101022
765254.00
0.051250
360
360
20101201
2
   
0.00
 
20100820
591200.00
0.047500
360
360
20101001
3
   
0.00
 
20100813
550000.00
0.048750
360
360
20101001
4
   
0.00
 
20100924
798500.00
0.052500
360
360
20101101
5
   
0.00
 
20100913
538000.00
0.051250
360
360
20101101
6
   
0.00
 
20100826
540881.00
0.051250
360
360
20101001
7
   
0.00
 
20100907
872000.00
0.051250
360
360
20101101
8
   
0.00
 
20100831
628000.00
0.048750
360
360
20101001
9
   
0.00
 
20101108
860000.00
0.053750
360
360
20110101
10
   
0.00
 
20101109
962800.00
0.051250
360
360
20110101
11
   
0.00
 
20100910
696784.00
0.051250
360
360
20101101
12
   
0.00
 
20100826
465000.00
0.050000
360
360
20101001
13
   
0.00
 
20100830
500000.00
0.050000
360
360
20101001
14
   
100000.00
 
20101008
926299.00
0.051250
360
360
20101201
15
   
0.00
 
20100910
566250.00
0.047500
360
360
20101101
16
   
0.00
 
20100831
908000.00
0.048750
360
360
20101001
17
   
0.00
 
20100910
498000.00
0.048750
360
360
20101101
18
   
0.00
 
20101112
847610.00
0.052500
360
360
20110101
19
   
0.00
 
20100925
962500.00
0.053750
360
360
20101101
20
   
0.00
 
20101116
725450.00
0.050000
360
360
20110101
21
   
0.00
 
20101102
528000.00
0.052500
360
360
20110101
22
   
0.00
 
20100903
520000.00
0.050000
360
360
20101101
23
   
0.00
 
20100924
1100000.00
0.048750
360
360
20101101
24
   
0.00
 
20100929
937500.00
0.052500
360
360
20101101
25
   
0.00
 
20101025
500000.00
0.050000
360
360
20101201
26
   
0.00
 
20101022
676000.00
0.052500
360
360
20101201
27
   
0.00
 
20101015
548000.00
0.053750
360
360
20101201
28
   
0.00
 
20101119
800000.00
0.051250
360
360
20110101

 

 
31
32
33
34
35
36
37
38
39
40
Key
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Scheduled Loan Amount
Current Interest
Rate
Current Payment
Amount Due
Scheduled Interest Paid
Through Date
Current Payment
Status
Index Type
1
1
0
0
 
762547.16
0.051250
4166.71
20110201
0
 
2
1
0
0
 
587451.38
0.047500
3083.98
20110201
0
 
3
1
0
0
 
546591.05
0.048750
2910.65
20110201
0
 
4
1
0
0
 
795740.23
0.052500
4409.35
20110201
0
 
5
1
0
0
 
536097.00
0.051250
2929.34
20110201
0
 
6
1
0
0
 
535888.59
0.051250
2945.03
20110201
0
 
7
1
0
0
 
867878.63
0.051250
4747.93
20110201
0
 
8
1
0
0
 
624101.28
0.048750
3323.43
20110201
0
 
9
1
0
0
 
858068.33
0.053750
4815.76
20110201
0
 
10
1
0
0
 
960017.99
0.051250
5242.33
20110201
0
 
11
1
0
0
 
694319.35
0.051250
3793.90
20110201
0
 
12
1
0
0
 
456337.64
0.050000
2496.23
20110201
0
 
13
1
0
0
 
496970.98
0.050000
2684.11
20110201
0
 
14
1
0
0
 
923022.51
0.051250
5043.58
20110201
0
 
15
1
0
0
 
563383.34
0.047500
2953.83
20110201
0
 
16
1
0
0
 
902352.81
0.048750
4805.22
20110201
0
 
17
1
0
0
 
495460.40
0.048750
2635.46
20110201
0
 
18
1
0
0
 
845661.25
0.052500
4680.54
20110201
0
 
19
1
0
0
 
959249.89
0.053750
5389.73
20110201
0
 
20
1
0
0
 
723703.03
0.050000
3894.38
20110201
0
 
21
1
0
0
 
526786.07
0.052500
2915.64
20110201
0
 
22
1
0
0
 
517485.08
0.050000
2791.48
20110201
0
 
23
1
0
0
 
1094556.75
0.048750
5821.30
20110201
0
 
24
1
0
0
 
934259.82
0.052500
5176.91
20110201
0
 
25
1
0
0
 
497766.36
0.050000
2684.11
20110201
0
 
26
1
0
0
 
673663.61
0.052500
3732.90
20110201
0
 
27
1
0
0
 
546149.53
0.053750
3068.65
20110201
0
 
28
1
0
0
 
797918.04
0.051250
4355.90
20110201
0
 

 

 
41
42
43
44
45
46
47
48
49
50
Key
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   

 

 
51
52
53
54
55
56
57
58
59
60
Key
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   

 

 
61
62
63
64
65
66
67
68
69
70
Key
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
1
 
0
     
0
 
0
0
 
2
 
0
     
0
 
0
0
 
3
 
0
     
0
 
0
0
 
4
 
0
     
0
 
0
0
 
5
 
0
     
0
 
0
0
 
6
 
0
     
0
 
0
0
 
7
 
0
     
0
 
0
0
 
8
 
0
     
0
 
0
0
 
9
 
0
     
0
 
0
0
 
10
 
0
     
0
 
0
0
 
11
 
0
     
0
 
0
0
 
12
 
0
     
0
 
0
0
 
13
 
0
     
0
 
0
0
 
14
 
0
     
0
 
0
0
 
15
 
0
     
0
 
0
0
 
16
 
0
     
0
 
0
0
 
17
 
0
     
0
 
0
0
 
18
 
0
     
0
 
0
0
 
19
 
0
     
0
 
0
0
 
20
 
0
     
0
 
0
0
 
21
 
0
     
0
 
0
0
 
22
 
0
     
0
 
0
0
 
23
 
0
     
0
 
0
0
 
24
 
0
     
0
 
0
0
 
25
 
0
     
0
 
0
0
 
26
 
0
     
0
 
0
0
 
27
 
0
     
0
 
0
0
 
28
 
0
     
0
 
0
0
 

 

 
71
72
73
74
75
76
77
78
79
80
Key
Number of
Mortgaged
Properties
Total
Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
1
2
 
0
5726.00
4.4
0
 
1
   
2
1
 
0
661.00
0.2
0.4
 
1
20110121
 
3
3
 
0
505.00
25.6
0
 
1
20110121
 
4
1
 
1
495.00
22.3
0
3
1
   
5
2
 
1
2477.54
9.8
9.8
 
1
   
6
1
 
1
885.00
32
0
22
1
20110121
 
7
1
 
0
576.00
19.2
   
1
   
8
1
 
0
485.00
0
3.3
 
1
20110121
 
9
1
 
0
1603.00
3.8
20.8
17.5
1
   
10
1
 
0
69.00
99
99
5.17
1
   
11
1
 
0
174.00
2.3
0
1.92
1
   
12
1
 
0
819.00
13.1
0
 
1
20110121
 
13
1
 
0
1052.90
0.5
1
0
1
20110121
 
14
1
 
1
3606.00
31
 
10
1
   
15
2
 
0
1147.47
27.7
0
 
1
   
16
1
 
0
370.00
22
0.1
 
1
20110121
 
17
1
 
0
2422.58
5.8
0
 
1
   
18
1
 
0
1524.00
3.6
 
14.08
1
   
19
1
 
0
586.00
16.67
 
0.67
1
   
20
1
 
0
1926.00
1.4
0
12.33
1
   
21
1
 
0
45.00
99
99
11
1
   
22
1
 
0
932.00
15
0
 
1
   
23
1
 
0
164.00
8.7
5.7
10.58
1
   
24
2
 
1
16661.16
10
10
 
1
   
25
1
 
0
978.00
22
0
8.5
1
   
26
1
 
1
1332.00
20
 
9.33
1
   
27
2
 
0
5980.92
99
0
 
1
   
28
1
 
0
95.00
4.1
 
3.58
1
   

 

 
81
82
83
84
85
 
86
87
88
89
90
Key
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
1
         
717
         
2
         
758
764
       
3
         
781
754
       
4
         
732
         
5
         
790
         
6
         
777
788
       
7
         
727
         
8
         
782
774
       
9
         
770
         
10
         
803
         
11
         
767
         
12
         
802
802
       
13
         
794
758
       
14
         
779
         
15
         
788
         
16
         
790
783
       
17
         
789
         
18
         
790
         
19
         
752
         
20
         
713
         
21
         
801
         
22
         
775
         
23
         
773
         
24
         
761
         
25
         
775
         
26
         
783
         
27
         
775
         
28
         
733
         

 

 
91
92
93
94
95
96
97
98
99
100
Key
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
1
           
777777777000
   
59480.00
2
           
777777700000
   
22844.68
3
           
777777700000
   
31358.49
4
           
777777770000
   
36681.00
5
           
777777770000
   
23342.69
6
           
777777700000
   
12944.00
7
           
777777770000
   
28333.00
8
           
777777700000
   
7500.00
9
           
777777777700
   
0.00
10
           
777777777700
   
0.00
11
           
777777770000
   
20833.34
12
           
777777700000
   
10169.70
13
           
777777700000
   
12466.44
14
           
777777777000
   
50839.00
15
           
777777770000
   
14136.40
16
           
777777700000
   
10790.78
17
           
777777770000
   
12995.65
18
           
777777777700
   
37625.46
19
           
777777770000
   
18038.52
20
           
777777777700
   
25000.02
21
           
777777777700
   
0.00
22
           
777777770000
   
16250.00
23
           
777777770000
   
16683.00
24
           
777777770000
   
96147.00
25
           
777777777000
   
27250.00
26
           
777777777000
   
27379.00
27
           
777777777000
   
0.00
28
           
777777777700
   
18913.73

 

 
101
102
103
104
105
106
107
108
109
110
Key
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
1
0.00
0.00
0.00
59480.00
59480.00
Y
5
 
3
 
2
0.00
0.00
0.00
22844.68
22844.68
Y
5
 
2
 
3
0.00
0.00
0.00
31358.49
31358.49
Y
5
 
2
 
4
0.00
85.00
0.00
36681.00
36766.00
Y
5
 
3
 
5
14650.24
0.00
0.00
37992.93
37992.93
Y
4
 
2
 
6
0.00
6299.00
0.00
12944.00
19243.00
Y
5
 
3
 
7
 
0.00
 
28333.00
28333.00
Y
5
 
3
 
8
12500
0.00
0.00
20000.00
20000.00
Y
5
 
2
 
9
0.00
20666.00
1130.00
 
21796.00
Y
5
 
2
 
10
0.00
10000.00
6832.00
 
16832.00
Y
5
 
3
 
11
0.00
0.00
0.00
20833.34
20833.34
Y
5
 
2
 
12
0.00
0.00
0.00
10169.70
10169.70
Y
5
 
3
 
13
666.67
0.00
0.00
13133.11
13133.11
Y
5
 
3
 
14
 
0.00
 
50839.00
50839.00
Y
5
 
3
 
15
0.00
0.00
0.00
14136.40
14136.40
Y
5
 
3
 
16
3815.42
0.00
0.00
14606.20
14606.20
Y
5
 
3
 
17
0.00
2448.71
0.00
12995.65
15444.36
Y
5
 
2
 
18
 
0.00
 
37625.46
37625.46
Y
5
 
3
 
19
 
0.00
 
18038.52
18038.52
Y
5
 
3
 
20
0.00
0.00
0.00
25000.02
25000.02
Y
5
 
2
 
21
0.00
8556.00
2792.00
 
11348.00
Y
5
 
3
 
22
0.00
0.00
0.00
16250.00
16250.00
Y
5
 
3
 
23
5240.75
0.00
0.00
21923.75
21923.75
Y
5
 
2
 
24
-26260.00
408.00
0.00
69887.00
70295.00
Y
5
 
3
 
25
0.00
0.00
0.00
27250.00
27250.00
Y
5
 
3
 
26
 
185.00
 
27379.00
27564.00
Y
5
 
3
 
27
0.00
26619.00
0.00
 
26619.00
N
5
 
3
 
28
 
0.00
 
18913.73
18913.73
Y
5
 
3
 

 

 
111
112
113
114
115
116
117
118
119
120
Key
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
1
4
 
581146.19
11273.21
0.189529
 
1
100.000000
CHATHAM
NJ
2
4
 
197875.98
5237.09
0.229200
 
1
100.000000
PALM HARBOR
FL
3
4
 
237928.33
8486.37
0.270600
 
1
100.000000
VESTAVIA
AL
4
4
 
114064.47
5584.91
0.151904
 
1
0.000000
GREENWOOD VILLAGE
CO
5
4
 
448869.64
6522.45
0.175500
 
1
100.000000
GARDEN RIDGE
TX
6
4
 
1332858.66
6408.04
0.333006
 
1
0.000000
ORCHARD LAKE
MI
7
4
 
368704.83
7336.10
0.258924
 
1
77.060000
SCARSDALE
NY
8
4
 
262503.58
4655.58
0.238600
 
1
100.000000
CHARLESTON
SC
9
4
 
97686.40
7136.09
0.327400
 
1
0.000000
BOULDER
CO
10
4
 
338841.50
5966.82
0.354500
 
1
0.000000
MOORESVILLE
NC
11
4
 
210459.00
4345.04
0.216900
 
1
0.000000
DENVER
CO
12
4
 
153454.17
4351.37
0.427876
 
1
100.000000
YARDLEY
PA
13
4
 
200617.72
5070.28
0.373900
 
1
100.000000
PRINCETON JUNCTION
NJ
14
3
 
437559.45
11059.15
0.217533
 
1
0.000000
ANAHEIM HILLS
CA
15
4
 
382703.42
5010.18
0.354400
 
1
100.000000
RENO
NV
16
4
 
363195.64
5650.22
0.386800
 
1
100.000000
HONOLULU
HI
17
4
 
168631.67
6106.14
0.386900
 
1
100.000000
BOLTON
MA
18
3
 
312050.13
7431.36
0.197500
 
1
0.000000
OAKTON
VA
19
4
 
70065.96
7293.56
0.404333
 
1
0.000000
SAN JOSE
CA
20
4
 
348570.37
6567.30
0.262700
 
1
0.000000
PLAYA DEL REY
CA
21
4
 
130898.64
4518.84
0.398200
 
1
0.000000
SUPERIOR TOWNSHIP
MI
22
4
 
234751.03
4435.49
0.272953
 
1
80.760000
NEW ORLEANS
LA
23
4
 
1145411.51
8169.99
0.372700
 
1
0.000000
WOODSIDE
CA
24
4
 
382577.62
23090.39
0.328478
 
1
100.000000
LONGMONT
CO
25
4
 
272508.04
6009.69
0.220539
 
1
0.000000
THORNWOOD
NY
26
4
 
73991.84
5926.41
0.215005
 
1
0.000000
RANCHO CUCAMONGA
CA
27
4
 
1921542.08
9654.98
0.362200
 
1
100.000000
EASTON
MD
28
4
 
71637.32
6150.01
0.325161
 
1
0.000000
SUDBURY
MA

 

 
121
122
123
124
125
126
127
128
129
130
Key
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
1
07928
1
1
1093220.00
1128000.00
3
20100816
     
2
34683
1
1
739000.00
750000.00
3
20100729
     
3
35243
7
1
743021.00
775000.00
3
20100716
     
4
80121
1
1
 
1085000.00
3
20100728
     
5
78266
7
1
688000.00
695000.00
3
20100730
     
6
48324
7
1
 
1200000.00
3
20100726
     
7
10583
1
1
1090000.00
1160000.00
3
20100727
     
8
29492
7
1
785000.00
790000.00
3
20100803
     
9
80302
1
1
 
1400000.00
3
20100728
     
10
28117
7
1
 
1920000.00
3
20100806
     
11
80220
1
1
 
1050000.00
3
20100804
     
12
19067
1
1
585000.00
585000.00
3
20100806
     
13
08550
1
1
633000.00
670000.00
3
20100810
     
14
92808
1
1
 
1395000.00
3
20100811
     
15
89511
1
1
755000.00
759000.00
3
20100810
     
16
96825
7
1
1258000.00
1258000.00
3
20100804
     
17
01740
1
1
700000.00
700000.00
3
20100817
     
18
22124
7
1
 
1240000.00
3
20100818
     
19
95120
1
1
 
1240000.00
3
20100825
     
20
90293
1
1
 
925000.00
3
20100819
     
21
48198
3
1
 
660000.00
3
20100819
     
22
70115
1
1
650000.00
650000.00
3
20100825
     
23
94062
1
1
 
2125000.00
3
20100909
     
24
80503
7
1
1200000.00
1200000.00
3
20100920
     
25
10594
1
1
 
1000000.00
3
20100914
     
26
91737
1
1
 
845000.00
3
20100908
     
27
21601
7
1
685000.00
685000.00
3
20100916
     
28
01776
1
1
 
1100000.00
3
20101006
     

 

 
131
132
133
134
135
136
137
138
139
140
Key
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
1
       
0.700000
0.700000
0
0
0
 
2
       
0.800000
0.800000
0
0
0
 
3
       
0.740200
0.740200
0
0
0
 
4
       
0.735900
0.735900
0
0
0
 
5
       
0.782000
0.782000
0
0
0
 
6
       
0.450700
0.450700
0
0
0
 
7
       
0.800000
0.800000
0
0
0
 
8
       
0.800000
0.800000
0
0
0
 
9
       
0.614300
0.614300
0
0
0
 
10
       
0.501500
0.501500
0
0
0
 
11
       
0.663600
0.663600
0
0
0
 
12
       
0.794900
0.794900
0
0
0
 
13
       
0.789900
0.789900
0
0
0
 
14
       
0.735700
0.664000
0
0
0
 
15
       
0.750000
0.750000
0
0
0
 
16
       
0.721800
0.721800
0
0
0
 
17
       
0.711400
0.711400
0
0
0
 
18
       
0.683600
0.683600
0
0
0
 
19
       
0.776200
0.776200
0
0
0
 
20
       
0.784300
0.784300
0
0
0
 
21
       
0.800000
0.800000
0
0
0
 
22
       
0.800000
0.800000
0
0
0
 
23
       
0.517600
0.517600
0
0
0
 
24
       
0.781300
0.781300
0
0
0
 
25
       
0.500000
0.500000
0
0
0
 
26
       
0.800000
0.800000
0
0
0
 
27
       
0.800000
0.800000
0
0
0
 
28
       
0.727300
0.727300
0
0
0
 

 

 
141
142
143
144
145
146
147
148
149
150
Key
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   

 

 
151
152
153
154
155
156
157
     
Key
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
1
             
-326642
4.4
0
2
             
-153734
10
0.4
3
             
-212858
25.6
0
4
             
-724.47
22.3
0
5
             
-141036
10
10
6
             
-24558
32
0
7
             
-272663
19.2
 
8
             
-163076
3.3
0
9
             
7135.46
3.8
20
10
             
-5390.69
99
0
11
             
-5549.24
2.3
0
12
             
-123402
13.1
0
13
             
-137846
3
2
14
             
-16054.6
31
 
15
             
-197868
27.7
0
16
             
-352322
22
2.5
17
             
-205506
8
0
18
             
-200134
3.6
 
19
             
-3596.64
16.7
 
20
             
-257.48
10
0
21
             
-107375
99
0
22
             
-141045
15
0
23
             
-221002
8.7
5.7
24
             
-284184
10
10
25
             
946.84
28
0
26
             
-14457.4
20
 
27
             
-152745
99
0
28
             
22632.01
4.1
 

 

                       
Key
Junior Mortgage Drawn Amount
Maturity
Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
0
20401101
9167
50313
0.00
0.00
0.00
0.00
Full
2 years
Y
2
0
20400901
19166.67
3678.01
0.00
0.00
0.00
0.00
Full
2 years
Y
3
0
20400901
22897
8461.49
0.00
0.00
0.00
0.00
Full
2 years
Y
4
0
20401001
36681
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
5
0
20401001
23342.69
0.00
0.00
14650.24
0.00
0.00
Full
2 years
Y
6
0
20400901
12944
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
7
0
20401001
28333
0.00
0.00
     
Full
2 years
Y
8
0
20400901
7500
0.00
0.00
0.00
12500.00
0.00
Full
2 years
Y
9
0
20401201
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
10
0
20401201
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
11
0
20401001
20833.34
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
12
0
20400901
10169.7
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
13
0
20400901
12466.44
0
0
666.67
0
0
Full
2 years
Y
14
100000
20401101
50839
0.00
0.00
     
Full
2 years
Y
15
0
20401001
14136.4
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
16
0
20400901
10790.78
0.00
0.00
3815.42
0.00
0.00
Full
2 years
Y
17
0
20401001
12995.65
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
18
0
20401201
37625.46
0.00
0.00
     
Full
2 years
Y
19
0
20401001
18038.52
0.00
0.00
     
Full
2 years
Y
20
0
20401201
25000.02
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
21
0
20401201
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
22
0
20401001
16250
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
23
0
20401001
16683
0.00
0.00
5240.75
0.00
0.00
Full
2 years
Y
24
0
20401001
96147
0.00
0.00
-26260
0.00
0.00
Full
2 years
Y
25
0
20401101
27250
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
26
0
20401101
27379
0.00
0.00
     
Full
2 years
Y
27
0
20401101
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
28
0
20401201
15047.06
3866.67
0.00
     
Full
2 years
Y

 
 
 

--------------------------------------------------------------------------------

 
 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of Field
Data Type
Sample Data
Format
When Applicable?
Valid Values
Proposed Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Current Loan Amount
Mortgage loan outstanding principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Interest Paid Through Date
The date through which interest is paid with the current payment, which is the
effective date from which interest will be calculated for the application of the
next payment.
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
   
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
   
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
UNK = Unknown
   
144
Updated DTI
 
 
 
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
 
 
 
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 



 
28

--------------------------------------------------------------------------------

 

ATTACHMENT 2A


PURCHASE AND SERVICING AGREEMENT





 
29

--------------------------------------------------------------------------------

 

ATTACHMENT 2B


PURCHASE AGREEMENT


EXECUTION COPY
MORTGAGE LOAN FLOW PURCHASE, SALE & SERVICING AGREEMENT
 
dated as of July 6, 2010
 
between
 
DLJ MORTGAGE CAPITAL, INC.
 
Purchaser
 
and
 
PHH MORTGAGE CORPORATION
 
Seller and Servicer
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



       
Page
         
ARTICLE I: DEFINITIONS
 
1
Section 1.01
 
Defined Terms
 
1
Section 1.02
 
Delinquency
 
20
ARTICLE II: SALE AND CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS
 
21
Section 2.01
 
Sale and Conveyance of Mortgage Loans
 
21
Section 2.02
 
Possession of Mortgage Files
 
23
Section 2.03
 
Books and Records
 
23
Section 2.04
 
Defective Documents; Delivery of Mortgage Loan Documents
 
24
Section 2.05
 
Transfer of Mortgage Loans
 
25
Section 2.06
 
Mortgage Loan Schedule
 
26
Section 2.07
 
Helping Families Notice
 
26
Section 2.08
 
Quality Control Procedures
 
27
Section 2.09
 
Closing
 
27
ARTICLE III: REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REPURCHASE
AND SUBSTITUTION; REVIEW OF MORTGAGE LOANS
 
28
Section 3.01
 
Representations and Warranties of Seller and Servicer
 
28
Section 3.02
 
Representations and Warranties of the Servicer
 
31
Section 3.03
 
Representations and Warranties as to Individual Mortgage Loans.
 
32
Section 3.04
 
Repurchase and Substitution.
 
45
Section 3.05
 
Repurchase of Mortgage Loans With Early Payment Default
 
49
Section 3.06
 
Purchase Price Protection
 
49
Section 3.07
 
Certain Covenants of Seller and the Servicer.
 
49
ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND CONDITIONS
PRECEDENT TO FUNDING
 
51
Section 4.01
 
Representations and Warranties
 
51
Section 4.02
 
Conditions Precedent to Closing
 
53

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE V: ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
 
53
Section 5.01
 
Servicing Standards; Additional Documents; Consent of Purchaser.
 
53
Section 5.02
 
Collection of Mortgage Loan Payments
 
56
Section 5.03
 
Notice of Foreclosure Sale
 
57
Section 5.04
 
Establishment of Collection Account; Deposits in Collection Account
 
57
Section 5.05
 
Permitted Withdrawals from the Collection Account
 
58
Section 5.06
 
Establishment of Escrow Accounts; Deposits in Escrow
 
59
Section 5.07
 
Permitted Withdrawals From Escrow Accounts
 
60
Section 5.08
 
Payment of Taxes, Insurance and Other Charges; Maintenance of
Primary    Insurance Policies; Collections Thereunder
 
60
Section 5.09
 
Transfer of Accounts
 
61
Section 5.10
 
Maintenance of Hazard Insurance
 
61
Section 5.11
 
[Reserved]
 
63
Section 5.12
 
Fidelity Bond; Errors and Omissions Insurance
 
63
Section 5.13
 
Realization Upon Specially Serviced Mortgage Loans and REO Properties
 
63
Section 5.14
 
Management of REO Properties
 
64
Section 5.15
 
Sale of REO Properties
 
66
Section 5.16
 
Investment of Funds in the Collection Account
 
66
Section 5.17
 
MERS
 
67
Section 5.18
 
Pledged Asset Mortgage Loans
 
68
ARTICLE VI: REPORTS; REMITTANCES; ADVANCES
 
71
Section 6.01
 
Remittances
 
71
Section 6.02
 
Reporting
 
72
Section 6.03
 
Monthly Advances by the Servicer
 
72
Section 6.04
 
Non-recoverable Advances
 
73
Section 6.05
 
Officer’s Certificate
 
73
ARTICLE VII: GENERAL SERVICING PROCEDURE
  74
Section 7.01
 
Enforcement of Due-on-Sale Clauses, Assumption Agreements
 
74
Section 7.02
 
Satisfaction of Mortgages and Release of Mortgage Files
 
75
Section 7.03
 
Servicing Compensation
 
75
Section 7.04
 
Inspections
 
76

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 7.05
 
Restoration of Mortgaged Property
 
76
Section 7.06
 
Purchaser’s Right to Examine Servicer Records; Reports
 
77
Section 7.07
 
Fair Credit Reporting Act
 
77
Section 7.08
 
Statement as to Compliance
 
77
Section 7.09
 
Independent Public Accountants’ Servicing Report
 
77
Section 7.10
 
Access to Certain Documentation
 
78
Section 7.11
 
Reports and Returns to be Filed by the Servicer
 
78
Section 7.12
 
Compliance with REMIC Provisions
 
78
Section 7.13
 
OFAC Reporting
 
79
Section 7.14
 
Advance Facility
 
79
ARTICLE VIII: FINANCIAL STATEMENTS  
79
Section 8.01
 
Servicer Financial Statements
 
79
Section 8.02
 
Purchaser Financial Statements
 
79
ARTICLE IX: THE SERVICER
 
80
Section 9.01
 
Indemnification; Third Party Claims
 
80
Section 9.02
 
Merger or Consolidation of the Servicer
 
80
Section 9.03
 
Limitation on Liability of the Servicer and Others
 
81
Section 9.04
 
Servicer Not to Resign
 
82
Section 9.05
 
No Transfer of Servicing
 
82
ARTICLE X: DEFAULT
 
82
Section 10.01
 
Events of Default
 
82
Section 10.02
 
Waiver of Default
 
86
ARTICLE XI: TERMINATION
 
86
Section 11.01
 
Term and Termination
 
86
Section 11.02
 
Survival
 
87
ARTICLE XII: GENERAL PROVISIONS
 
87
Section 12.01
 
Successor to the Servicer
 
87
Section 12.02
 
Governing Law; Choice of Forum; Waiver of Jury Trial
 
88
Section 12.03
 
Notices
 
88
Section 12.04
 
Severability of Provisions
 
89
Section 12.05
 
Schedules and Exhibits
 
89
Section 12.06
 
General Interpretive Principles
 
89

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 12.07
 
Waivers and Amendments, Noncontractual Remedies; Preservation of Remedies
 
90
Section 12.08
 
Captions
 
90
Section 12.09
 
Counterparts; Effectiveness
 
90
Section 12.10
 
Entire Agreement
 
90
Section 12.11
 
Further Assurances
 
91
Section 12.12
 
Intention of the Seller
 
91
Section 12.13
 
Confidentiality of Information
 
91
Section 12.14
 
No Partnership
 
91
Section 12.15
 
No Solicitation
 
92
ARTICLE XIII: COMPLIANCE WITH REGULATION AB
 
92
Section 13.01
 
Intent of the Parties; Reasonableness.
 
92
Section 13.02
 
Additional Representations and Warranties of Seller and Servicer.
 
93
Section 13.03
 
Information to Be Provided by Seller and Servicer.
 
94
Section 13.04
 
Servicer Compliance Statement.
 
98
Section 13.05
 
Report on Assessment of Compliance and Attestation.
 
99
Section 13.06
 
Use of Subservicers and Subcontractors.
 
100
Section 13.07
 
Indemnification; Remedies.
 
101
Section 13.08
 
Third-party Beneficiary
 
103

 
 
 
-iv-

--------------------------------------------------------------------------------

 

 
SCHEDULES


Schedule A
 
Mortgage Loan Schedule
Schedule B-1
 
Legal Documents
Schedule B-2
 
Credit Documents
     
EXHIBITS
Exhibit 1.01
 
Designated Guidelines
Exhibit 2.05
 
Form of Assignment, Assumption and Recognition Agreement
Exhibit 2.07
 
Form of Notice of Sale of Ownership of Mortgage Loan
Exhibit 5.01(a)
 
Limited Power of Attorney
Exhibit 5.03
 
Form of Notice of Foreclosure Sale
Exhibit 5.04
 
Form of Collection Account Letter Agreement
Exhibit 5.06
 
Form of Escrow Account Letter Agreement
Exhibit 6.02
 
Form of Monthly Accounting Report
Exhibit 9
 
Form of Officer’s Certificate
Exhibit 10
 
Form of Warranty Bill of Sale
Exhibit 11
 
Form of Sarbanes-Oxley Certification
Exhibit 12
 
Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit 13
 
Form of Opinion of Counsel to the Seller

 
 
 
-v-

--------------------------------------------------------------------------------

 
 
MORTGAGE LOAN FLOW PURCHASE, SALE & SERVICING AGREEMENT
 
This Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of July
6, 2010, is entered into between DLJ MORTGAGE CAPITAL, INC., as the Purchaser
(“Purchaser”), and PHH MORTGAGE CORPORATION, as Seller (the “Seller”) and as
Servicer (the “Servicer”).
 
PRELIMINARY STATEMENT
 
1.           Seller is engaged in the business, inter alia, of making Mortgage
Loans.
 
2.           Purchaser is engaged in the business, inter alia, of purchasing
Mortgage Loans for its own account.
 
3.           Seller has established certain terms, conditions and loan programs,
as described in the Designated Guidelines, which may be updated from time to
time, and Purchaser is willing to purchase Mortgage Loans that comply with such
Designated Guidelines.
 
4.           Purchaser and Seller desire to establish a flow program whereby
Seller will make Mortgage Loans which meet the applicable provisions of the
Designated Guidelines, and Purchaser will, on a regular basis, purchase such
Mortgage Loans from Seller, provided the parties agree on the price, date and
other conditions or considerations as set forth in this Agreement.  In addition,
Seller may agree to sell Mortgage Loans to Purchaser pursuant to this Agreement
in a bulk transaction.
 
5.           Purchaser, Seller and Servicer wish to prescribe the terms and
manner of purchase by the Purchaser and sale by the Seller of the Mortgage
Loans, and the servicing of the Mortgage Loans by the Servicer, in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Purchaser, the Seller and the Servicer agree as follows:
 
ARTICLE I:

 
DEFINITIONS
 
Section 1.01  Defined Terms  Whenever used in this Agreement, the following
words and phrases shall have the following meaning specified in this Article:
 
“Accounting Cut-off Date”:  The first Business Day of each month during the term
hereof.
 
“Affiliate”:  When used with reference to a specified Person, any Person that
(i) directly or indirectly controls or is controlled by or is under common
control with the specified Person, (ii) is an officer of, partner in or trustee
of, or serves in a similar capacity with respect to, the specified person or of
which the specified Person is an officer, partner or trustee, or with respect to
which the specified Person serves in a similar capacity, or (iii) directly or
indirectly is the beneficial owner of 10% or more of any class of equity
securities of the specified Person or of which the specified person is directly
or indirectly the owner of 10% or more of any class of equity securities.
 

 
-1-

--------------------------------------------------------------------------------

 

“Agency Transfer”: The sale or transfer by the Purchaser of some or all of the
Mortgage Loans to Fannie Mae or Freddie Mac while retaining Servicer as
servicer.
 
“Agreement”:  This Mortgage Loan Flow Purchase, Sale & Servicing Agreement
between the Purchaser and the Seller.
 
“ALTA”:  The American Land Title Association or any successor organization.
 
“Anti-Money Laundering Laws”: As defined in Section 3.03(41).
 
“Appraised Value”:  With respect to any Mortgaged Property, the lesser of (i)
the value (or Reconciled Market Value if more than one appraisal is received)
thereof as determined by a Qualified Appraiser at the time of origination of the
Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value (or
Reconciled Market Value if more than one appraisal is received) of the Mortgaged
Property is based solely upon the value determined by an appraisal or appraisals
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by a Qualified Appraiser.
 
“Arbitration”: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association,  which shall be
conducted in New York, New York or other place  mutually acceptable to the
parties to the arbitration.
 
“Arbitrator”:  A person who is not affiliated with the Seller, Purchaser or
Servicer,  who is a member of the American Arbitration Association.
 
“ARM Loan”:  An “adjustable rate” Mortgage Loan, the Note Rate of which is
subject to periodic adjustment in accordance with the terms of the Mortgage
Note.
 
“Assignment”:  An individual assignment of a Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale or transfer of the Mortgage Loan to the Purchaser or, in the
case of a MERS Mortgage Loan, an electronic transmission to MERS, identifying a
transfer of ownership of the related Mortgage to the Purchaser or its designee.
 
“Assignment of Proprietary Lease”:  With respect to a Cooperative Loan, an
assignment of the Proprietary Lease sufficient under the laws of the
jurisdiction wherein the related Cooperative Unit is located to reflect the
assignment of such Proprietary Lease.
 
“Assignment of Recognition Agreement”:  With respect to a Cooperative Loan, an
assignment of the Recognition Agreement sufficient under the laws of the
jurisdiction wherein the related Cooperative Unit is located to reflect the
assignment of such Recognition Agreement.
 

 
-2-

--------------------------------------------------------------------------------

 

“Bankruptcy Code”:  The Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101-1330),
as amended, modified, or supplemented from time to time, and any successor
statute, and all rules and regulations issued or promulgated in connection
therewith.
 
“Business Day”: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey or the State of
California, or (iii) a day on which banks in the State of New York or the State
of California are authorized or obligated by law or executive order to be
closed.
 
“Capitalized Modification Amount”:  Any Servicing Advances, Monthly Advances or
applicable late charges added to the outstanding principal balance of a Mortgage
Loan in connection with a modification of such Mortgage Loan.
 
“Change in Control”:  At any time the occurrence of either of the following
events without the prior written consent of the Purchaser: (i) any event or
condition occurs which results in any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) other than a Person or group that
owns the majority of all capital stock of the Servicer on the date of this
Agreement having acquired beneficial ownership of greater than 50% or more of
all capital stock of the Servicer, or (ii) the Servicer merges or consolidates
with any other Person.
 
“CLTA”:  The California Land Title Association or any other successor thereto.
 
“CLTV”: Combined Loan-to-Value Ratio.
 
“Code”:  The Internal Revenue Code of 1986, as amended.
 
“Collection Account”:  The separate Eligible Account or accounts created and
maintained pursuant to Section 5.04 which shall be entitled “PHH Mortgage as
agent, trustee and/or bailee for ‘Purchaser’ and or payments of various owners
of interest in mortgage backed securities.”
 
“Commission”:  The United States Securities and Exchange Commission or any
successor organization.
 
“Condemnation Proceeds”: All awards or settlements in respect of a taking of an
entire Mortgaged Property or a part thereof by exercise of the power of eminent
domain or condemnation.
 
“Confirmation” As defined in Section 2.01.
 
“Consent”:  A document executed by the Cooperative Corporation (i) consenting to
the sale of the Cooperative Unit to the Mortgagor and (ii) certifying that all
maintenance charges relating to the Cooperative Unit have been paid.
 
“Control Agreement”: With respect to each Pledged Asset Mortgage Loan, the
Pledged Collateral Account Control Agreement between the guarantor or mortgagor,
as applicable, and the related Pledged Asset Servicer, pursuant to which the
guarantor or mortgagor, as applicable, has granted a security interest in a
Securities Account.
 

 
-3-

--------------------------------------------------------------------------------

 

“Cooperative Corporation”:  With respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.
 
“Cooperative Lien Search”: A search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Cooperative
Corporation and (ii) the seller of the Cooperative Unit, (b) filings of
Financing Statements and (c) the deed of the Cooperative Project into the
Cooperative Corporation.
 
“Cooperative Loan”:  A mortgage loan that is secured by a first lien on and a
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
 
“Cooperative Pledge Agreement”:  The specific agreement creating a first lien on
and pledge of the Cooperative Shares and the appurtenant Proprietary Lease
securing a Cooperative Loan.
 
“Cooperative Project”:  With respect to any Cooperative Loan, all real property
and improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.
 
“Cooperative Shares”:  With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificates.
 
“Cooperative Unit”:  With respect to any Cooperative Loan, a specific unit in a
Cooperative Project.
 
“Credit Documents”: Those documents, comprising part of the Mortgage File,
specified on Schedule B-2 attached hereto.
 
“Credit Score”:  For any Mortgage Loan, (a) if two credit scores were obtained
at origination, the lowest score of the two, and (b) if three credit scores were
obtained at origination, the middle score of the three.  There is only one (1)
score for any Mortgage Loan regardless of the number of borrowers and/or
applicants.
 
“Customary Servicing Procedures”:  With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the Fannie Mae Guide including
future updates, or as such mortgage servicing practices may change from time to
time.
 
“Cut-off Date”:  The first day of the month in which the respective Funding Date
occurs.
 
“Defect” As defined in Section 2.04.
 

 
-4-

--------------------------------------------------------------------------------

 

“Defective Mortgage Loan”:  As defined in Section 3.04.
 
“Deleted Mortgage Loan”:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan.
 
“Depositor”:  The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
 
“Designated Guidelines”:  As to each Mortgage Loan, the applicable set of
written underwriting guidelines in effect as of the origination date of such
Mortgage Loan, attached hereto as Exhibit 1.01, as may be updated and provided
to the Purchaser from time to time.
 
 “Determination Date”:  The 16th day of each calendar month, commencing on the
16th day of the month following the Funding Date, or, if such 16th day is not a
Business Day, the Business Day immediately following such 16th day.
 
“Due Date”:  With respect to any Mortgage Loan, the day of the month on which
each Monthly Payment is due thereon, exclusive of any days of grace.
 
“Due Period”:  With respect to each Remittance Date, the period commencing on
the second day of the month immediately preceding the month of such Remittance
Date and ending on the first day of the month of such Remittance Date.
 
“Eligible Account”:  One or more accounts that are maintained with a commercial
bank, a savings bank or a savings and loan association meeting the guidelines
set forth by Fannie Mae and Freddie Mac as an eligible institution.
 
“Environmental Assessment”:  A “Phase I” environmental assessment of a Mortgaged
Property prepared by an Independent Person who regularly conducts environmental
assessments and who has any necessary license(s) required by applicable law and
has five years experience in conducting environmental assessments.
 
“Environmental Conditions Precedent to Foreclosure”:  As defined in Section
5.13.
 
“Environmental Laws”:  All federal, state, and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants or industrial, toxic or hazardous substances or
wastes into the environment, including ambient air, surface water, ground water,
or land, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of pollutants,
contaminants or industrial, toxic or hazardous substances or wastes or the
cleanup or other remediation thereof.
 
“Escrow Account”:  The separate Eligible Account or accounts created and
maintained pursuant to Section 5.06 which shall be entitled “PHH Mortgage as
agent, trustee for ‘Purchaser’ and or payments of various mortgagors.”
 
“Escrow Payments”:  The amounts constituting ground rents, taxes, assessments,
mortgage insurance premiums, fire and hazard insurance premiums and other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to
any Mortgage Loan.
 

 
-5-

--------------------------------------------------------------------------------

 

“Estoppel Letter”:  A document executed by the Cooperative Corporation
certifying, with respect to a Cooperative Unit, (i) the appurtenant Proprietary
Lease will be in full force and effect as of the date of issuance thereof, (ii)
the related Stock Certificate was registered in the Mortgagor’s name and the
Cooperative Corporation has not been notified of any lien upon, pledge of, levy
of execution on or disposition of such Stock Certificate, and (iii) the
Mortgagor is not in default under the appurtenant Proprietary Lease and all
charges due the Cooperative Corporation have been paid.
 
“Exchange Act”:  The Securities Exchange Act of 1934, as amended.
 
“Event of Default”:  Any one of the conditions or circumstances enumerated in
Section 10.01.
 
“Fannie Mae”: The Federal National Mortgage Association or any successor
organization.
 
“Fannie Mae Guide”:  The Fannie Mae Selling Guide and Servicing Guide,
collectively, and all amendments or additions thereto, in effect on and after
the Funding Date.
 
“FDIC”:  The Federal Deposit Insurance Corporation or any successor
organization.
 
“FDPA”: The Flood Disaster Protection Act of 1973, as amended.
 
“FHA”:  The Federal Housing Administration or any successor organization.
 
“FHFA”:  The Federal Housing Finance Agency or any successor organization.
 
“Fidelity Bond”:  A fidelity bond to be maintained by the Servicer pursuant to
Section 5.12.
 
“Financing Statement”:  A financing statement in the form of a UCC-1 filed
pursuant to the Uniform Commercial Code to perfect a security interest in the
Cooperative Shares and Pledge Instruments.
 
“Financing Statement Change”:  A financing statement in the form of a UCC-3
filed to continue, terminate, release, assign or amend an existing Financing
Statement.
 
“FIRREA”:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended.
 
“Fitch”:  Fitch, Inc. or any successor organization.
 
“Foreclosure Profits”:  As to any  Mortgage Loan, the excess, if any, of
Liquidation Proceeds, Insurance Proceeds and proceeds from any REO Disposition
(net of all amounts reimbursable therefrom pursuant to Section 5.13, Section
5.14 and Section 5.15) in respect of each Mortgage Loan or REO Property for
which a REO Disposition occurred in the related prepayment period over the sum
of the Unpaid Principal Balance of such Mortgage Loan or REO Property
(determined, in the case of an REO Disposition, in accordance with Section 5.13,
Section 5.14 and Section 5.15) plus accrued and unpaid interest at the Mortgage
Rate on such Unpaid Principal Balance from the Due Date to which interest was
last paid by the Mortgagor to the first day of the month following the month in
which such REO Disposition occurred.
 

 
-6-

--------------------------------------------------------------------------------

 

“Freddie Mac”: The Federal Home Loan Mortgage Corporation or any successor
organization.
 
“Freddie Mac Servicing Guide”:  The Freddie Mac Sellers’ and Servicers’ Guide,
and all amendments or additions thereto, in effect on and after the Funding
Date.
 
“Funding Date”: Each date that Purchaser purchases Mortgage Loans from the
Seller hereunder.
 
“Gross Margin”:  With respect to each ARM Loan, the fixed percentage added to
the Index on each Rate Adjustment Date, as specified in each related Mortgage
Note and listed in the Mortgage Loan Schedule.
 
“Helping Families Act”: As defined in Section 2.07.
 
“Home Valuation Code of Conduct”: The Home Valuation Code of Conduct effective
as of May 1, 2009, as amended.
 
“HUD”: The United States Department of Housing and Urban Development, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.
 
“HUD Approved Mortgagee”: As defined in Section 3.03(32).
 
“Indemnified Party”: As defined in Section 9.01.
 
“Independent”:  With respect to any specified Person, such Person who:  (i) does
not have any direct financial interest or any material indirect financial
interest in the applicable Mortgagor, the Seller, the Purchaser, or their
Affiliates; and (b) is not connected with the applicable Mortgagor, the Seller,
the Purchaser, or their respective Affiliates as an officer, employee, promoter,
underwriter, trustee, member, partner, shareholder, director, or Person
performing similar functions.
 
“Index”:  With respect to each ARM Loan, on each Rate Adjustment Date, the
applicable rate index set forth on the Mortgage Loan Schedule, which shall be an
index described on such Mortgage Loan Schedule.
 
“Initial Rate Cap”:  With respect to each ARM Loan and the initial Rate
Adjustment Date therefor, a number of percentage points per annum that is set
forth in the Mortgage Loan Schedule and in the related Mortgage Note, which is
the maximum amount by which the Note Rate for such ARM Loan may increase or
decrease from the Note Rate in effect immediately prior to such Rate Adjustment
Date.
 
“Insolvency Proceeding”:  With respect to any Person:  (i) any case, action, or
proceeding with respect to such Person before any court or other governmental
authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up, or relief of debtors; or (ii) any general
assignment for the benefit of creditors, composition, marshaling of assets for
creditors, or other, similar arrangement in respect of the creditors generally
of such Person or any substantial portion of such Person’s creditors; in any
case undertaken under federal, state or foreign law, including the Bankruptcy
Code.
 

 
-7-

--------------------------------------------------------------------------------

 

“Insurance Proceeds”:  Proceeds of any Primary Insurance Policy, title policy,
hazard policy or other insurance policy covering a Mortgage Loan, if any, to the
extent such proceeds are not to be applied to the restoration of the related
Mortgaged Property or released to the Mortgagor in accordance with the
procedures that the Servicer would follow in servicing mortgage loans held for
its own or its Affiliates’ account or managed by it for third-party
institutional investors.
 
“Legal Documents”: Those documents, comprising part of the Mortgage File, set
forth in Schedule B-1 of this Agreement.
 
“Lender-Paid Mortgage Insurance Rate”:  With respect to any Mortgage Loan, the
Lender-Paid Mortgage Insurance Rate for any “lender-paid” Primary Insurance
Policy shall be a per annum rate equal to the percentage indicated on the
Mortgage Loan Schedule.
 
“Liquidation Proceeds”:  Amounts, other than Insurance Proceeds and Condemnation
Proceeds, received by the Servicer in connection with the liquidation of a
defaulted Mortgage Loan through trustee’s sale, foreclosure sale or otherwise,
other than amounts received following the acquisition of an REO Property in
accordance with the provisions hereof.
 
“Loan-to-Value Ratio” or “LTV”:  With respect to any Mortgage Loan, the original
principal balance of such Mortgage Loan divided by the Appraised Value of the
related Mortgaged Property, subject to any applicable law for calculating the
LTV.  The Loan-to-Value Ratio of any Pledged Asset Mortgage Loan shall be
calculated by reducing the principal balance of such Pledged Asset Mortgage Loan
by the amount of the Original Pledged Asset Requirement with respect to such
Mortgage Loan.  This is referred to in the Designated Guidelines as the
effective loan-to-value.
 
“Losses”:  As defined in Section 5.18(a)(2).
 
“Master Servicer”:  With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.
 
“Material Adverse Effect”: Any of the following: (a) a material adverse change
in the business, condition (financial or otherwise), operations, performance,
properties or prospects with respect to the Seller, Servicer or Purchaser, as
applicable, or any of their respective affiliates taken as a whole; (b) a
material impairment of the ability of the Seller, Servicer or Purchaser, as
applicable, to perform under this Agreement and, in the case of the Servicer, to
avoid any Event of Default (that cannot be timely cured, to the extent a cure
period is applicable); or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of this Agreement against the Seller,
Servicer or Purchaser, as applicable.
 
“Maximum Rate”: With respect to each ARM Loan, the rate per annum set forth in
the related Mortgage Note as the maximum Note Rate thereunder.  The Maximum Rate
as to each ARM Loan is set forth on the related Mortgage Loan Schedule.
 

 
-8-

--------------------------------------------------------------------------------

 

 “MBA Method”: the Mortgage Bankers Association method of calculating the
delinquency of a mortgage loan.
 
“MERS”:  Mortgage Electronic Registration Systems, Inc., a Delaware corporation,
or any successor organization.
 
“MERS Eligible Mortgage Loan”:  Any Mortgage Loan that under applicable law and
investor requirements is recordable in the name of MERS in the jurisdiction in
which the related Mortgaged Property is located.
 
“MERS Mortgage Loan”:  Any Mortgage Loan as to which the related Mortgage, or an
Assignment, has been recorded in the name of MERS, as agent for the holder from
time to time of the Mortgage Note.
 
“MERS System”:  The system of recording transfers of mortgages electronically
maintained by MERS.
 
“MIN”:  The Mortgage Identification Number for any MERS Mortgage Loan.
 
“Minimum Rate”: With respect to each ARM Loan, the rate per annum set forth in
the related Mortgage Note as the minimum Note Rate thereunder.  The Minimum Rate
as to each ARM Loan is set forth on the related Mortgage Loan Schedule.
 
“Monthly Advance”:  An advance made by the Servicer on any Remittance Date
pursuant to and as more fully described in Section 6.03.
 
“Monthly Payment”:  The scheduled monthly payment of principal and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note.
 
“Monthly Period”:  Initially, the period from the Funding Date through to and
including the first Record Date during the term hereof, and, thereafter, the
period commencing on the day after each Record Date during the term hereof and
ending on the next succeeding Record Date during the term hereof (or, if
earlier, the date on which this Agreement terminates).
 
“Moody’s”:  Moody’s Investors Service, Inc. or any successor organization.
 
“Mortgage”: The mortgage, deed of trust or other instrument securing a Mortgage
Note, which creates a first lien on either (i) with respect to a Mortgage Loan
other than a Cooperative Loan, an unsubordinated estate in fee simple in real
property or (ii) with respect to a Cooperative Loan, the Proprietary Lease and
related Cooperative Shares, which in either case secures the Mortgage Note.
 
“Mortgage File”:  With respect to each Mortgage Loan, all documents involved in
the origination, underwriting (including documented compensating factors
pertaining to exceptions) and servicing of the Mortgage Loan, including but not
limited to the documents specified on Schedule B-1 and Schedule B-2 to this
Agreement, and any additional documents required to be added to the Mortgage
File pursuant to this Agreement.
 

 
-9-

--------------------------------------------------------------------------------

 

“Mortgage Loan”:  Each individual mortgage loan or Cooperative Loan (including
all documents included in the Mortgage File evidencing the same, all Monthly
Payments, Principal Prepayments, Insurance Proceeds, Condemnation Proceeds,
Liquidation Proceeds, REO Disposition Proceeds and other proceeds relating
thereto, and any and all rights, benefits, proceeds and obligations arising
therefrom or in connection therewith) which is the subject of this Agreement and
the related Confirmation or Purchase Price and Terms Letter, as applicable.
 
“Mortgage Loan Schedule”:  The list of Mortgage Loans identified on each Funding
Date that sets forth the information with respect to each Mortgage Loan that is
specified on Schedule A hereto (as amended from time to time to reflect the
addition of any Qualified Substitute Mortgage Loans).
 
“Mortgage Note”:  The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.
 
“Mortgaged Property”:  With respect to a Mortgage Loan, the underlying real
property securing repayment of a Mortgage Note, consisting of a fee simple
estate.
 
“Mortgagor”:  The obligor on a Mortgage Note.
 
“Non-recoverable Advance”: As of any date of determination, any Monthly Advance
or Servicing Advance previously made or any Monthly Advance or Servicing Advance
proposed to be made in respect of a Mortgage Loan which, in the good faith
judgment of the Servicer and in accordance with the servicing standard set forth
in Section 5.01, will not or, in the case of a proposed advance, would not be
ultimately recoverable pursuant to Section 5.05 (3) or (4) hereof.
 
“Note Rate”:  With respect to any Mortgage Loan at any time any determination
thereof is to be made, the annual rate at which interest accrues thereon.
 
“Obligated Party”: The Seller, any Originator, or prior owner of a Mortgage
Loan.
 
“Offering Materials”:  All documents, tapes, or other materials relating to the
Mortgage Loans provided by Seller to Purchaser prior to Purchaser submitting its
bid to purchase the Mortgage Loans.
 
“Officers’ Certificate”:  A certificate signed by (i) the President or a Vice
President and (ii) the Treasurer or the Secretary or one of the Assistant
Treasurers or Assistant Secretaries of the Seller or Servicer, and delivered by
the Seller or Servicer to the Purchaser as required by this Agreement.
 
“Opinion of Counsel”:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed.
 
“Original Pledged Asset Requirement”: With respect to any Pledged Asset Mortgage
Loan, an amount equal to the Pledged Assets required at the time of the
origination of such Pledged Asset Mortgage Loan. Even though for other purposes
the Original Pledged Asset Requirement may actually exceed thirty percent (30%)
of the original principal balance of a Pledged Asset Mortgage Loan, solely for
purposes of the Required Surety Payment, the Original Pledged Asset Requirement
for a Pledged Asset Mortgage Loan will be deemed not to exceed thirty percent
(30%) of its original principal balance.
 

 
-10-

--------------------------------------------------------------------------------

 

“Originator”: As defined in Section 3.03(33).
 
“PHH Information”:  As defined in Section 13.07(a).
 
“PUD”: As defined in Section 3.03(8).
 
“Payment Adjustment Date”:  The date on which Monthly Payments shall be
adjusted.  Payment Adjustment Date shall occur on the date which is eleven
months from the first payment date for the Mortgage Loan, unless otherwise
specified in the Mortgage Note, and on each anniversary of such first Payment
Adjustment Date.
 
“Payoff”:  With respect to any Mortgage Loan, any payment or recovery received
in advance of the last scheduled Due Date of such Mortgage Loan, which payment
or recovery consists of principal in an amount equal to the outstanding
principal balance of such Mortgage Loan, all accrued and unpaid prepayment
penalties, premiums, and/or interest with respect thereto, and all other unpaid
sums due with respect to such Mortgage Loan.
 
“Periodic Rate Cap”:  With respect to each ARM Loan, the maximum or minimum
permissible percentage increases and decreases in the Note Rate on any Rate
Adjustment Date determined in accordance with the related Mortgage Note.
 
“Permitted Investments”:  Any one or more of the following obligations or
securities:
 
(1)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;
 
(2)           (a) demand or time deposits, federal funds or bankers' acceptances
issued by any depository institu­tion or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by each Rating Agency for long-term unsecured debt or which
are rated A-1, P-1 and A-1 by Standard & Poor’s, Moody’s and Fitch,
respectively, with respect to short-term obligations and (b) any other demand or
time deposit or certificate of deposit that is fully insured by the FDIC;
 
(3)           repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (1)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (2)(a) above;
 

 
-11-

--------------------------------------------------------------------------------

 

 
(4)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories by each
Rating Agency for long-term unsecured debt or which are rated A-1, P-1 and A-1
by Standard & Poor’s, Moody’s and Fitch, respectively, with respect to
short-term obligations, in each case, at the time of such in­vestment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Permitted
Investments to the extent that investments therein will cause the then
outstanding principal amount of secur­ities issued by such corporation and held
as Permitted Investments to exceed 10% of the aggregate outstand­ing principal
balances of all of the Mortgage Loans and Permitted Investments;
 
(5)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obliga­tions payable on demand or on a
specified date not more than one year after the date of issuance there­of) which
are rated in one of the two highest rating categories by each Rating Agency for
long-term unsecured debt or which are rated A-1, P-1 and A-1 by Standard &
Poor’s, Moody’s and Fitch, respectively, with respect to short-term obligations,
in each case, at the time of such investment;
 
(6)           any other demand, money market or time deposit, obligation,
security or investment as may be acceptable to each Rating Agency as evidenced
in writing by each Rating Agency; and
 
(7)           any money market funds the collateral of which consists of
obligations fully guaranteed by the United States of America or any agency or
instru­ment­al­ity of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (1))
and other securities and which money market funds are rated in one of the two
highest rating categories by each Rating Agency for long-term unsecured debt or
which are rated A-1, P-1 and A-1 by Standard & Poor’s, Moody’s and Fitch,
respectively, with respect to short-term obligations;
 
provided, however, that no instrument or security shall be an Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obli­ga­tions underlying such instrument
or if such security provides for payment of both principal and interest with a
yield to matur­ity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.
 
“Person”:  Any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Pledge Agreements”: Each Control Agreement and Pledged Asset Agreement for each
Pledged Asset Mortgage Loan.
 
“Pledge Instruments”: With respect to each Cooperative Loan, the Stock Power,
the Assignment of the Proprietary Lease, the Assignment of the Mortgage Note and
the Cooperative Pledge Agreement.
 

 
-12-

--------------------------------------------------------------------------------

 

“Pledged Assets”: With respect to any Pledged Asset Mortgage Loan, the related
Securities Account and the financial assets held therein subject to a security
interest pursuant to the related Pledged Asset Agreement.
 
“Pledged Asset Agreement”: With respect to each Pledged Asset Mortgage Loan, the
Pledge Agreement for Securities Account between the related mortgagor and the
related Pledged Asset Servicer pursuant to which such mortgagor granted a
security interest in the related securities and other financial assets held
therein.
 
“Pledged Asset Mortgage Loan”: Each Mortgage Loan as to which Pledged Assets, in
the form of a security interest in the Securities Account and the financial
assets held therein and having a value, as of the date of origination of such
Mortgage Loan, of at least equal to the related Original Pledged Asset
Requirement, were required to be provided at the closing thereof, which is
subject to the terms of this Agreement from time to time.
 
“Pledged Asset Servicer”: The entity responsible for administering and servicing
the Pledged Assets with respect to a Pledged Asset Mortgage Loan, as identified
in the Confirmation or Purchase Price and Terms Letter, as applicable.
 
“Pledged Asset Servicing Agreement”:  With respect to each Pledged Asset
Mortgage Loan, the Agreement between the related Pledged Asset Servicer and
Seller, including any exhibits thereto, pursuant to which such Pledged Asset
Servicer shall service and administer the related Pledged Assets.
 
“Prepaid Monthly Payment”:  Any Monthly Payment received prior to its scheduled
Due Date and which is intended to be applied to a Mortgage Loan on its scheduled
Due Date.
 
“Prepayment Interest Shortfall Amount”:  With respect to any Mortgage Loan that
was subject to a voluntary (not including discounted payoffs and short sales)
Principal Prepayment in full or in part during any Due Period, which Principal
Prepayment was applied to such Mortgage Loan prior to such Mortgage Loan’s Due
Date in such Due Period, the amount of interest (net of the related Servicing
Fee for Principal Prepayments in full only) that would have accrued on the
amount of such Principal Prepayment during the period commencing on the date as
of which such Principal Prepayment was applied to such Mortgage Loan and ending
on the day immediately preceding such Due Date, inclusive.
 
“Pricing Grid”: As defined in Section 2.01.
 
“Primary Insurance Policy”:  Each primary policy of mortgage insurance in effect
with respect to a Mortgage Loan and as so indicated on the Mortgage Loan
Schedule, or any replacement policy therefor obtained by the Servicer pursuant
to Section 5.08.
 
“Principal Prepayment”:  Any payment or other recovery of principal on a
Mortgage Loan (including a Payoff), other than a Monthly Payment or a Prepaid
Monthly Payment which is received in advance of its scheduled Due Date,
including any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment and which is
intended to reduce the principal balance of the Mortgage Loan.
 

 
-13-

--------------------------------------------------------------------------------

 

“Principal Prepayment Period”:  The Due Period preceding the related Remittance
Date.
 
“Proprietary Lease”:  The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.
 
“Purchase Price”:  As to each Mortgage Loan to be sold hereunder, the price set
forth in the Mortgage Loan Schedule and the related Confirmation or Purchase
Price and Terms Letter, as applicable.
 
“Purchase Price and Terms Letter”:  With respect to each purchase of Mortgage
Loans, that certain letter agreement setting forth the general terms and
conditions of such transaction and identifying the Mortgage Loans to be
purchased thereunder by and between the Seller and the Purchaser, which will be
in a form customarily used by Seller for similar types of purchases.
 
“Purchase Price Percentage”:  The purchase price percentage set forth in the
Confirmation or Purchase Price and Terms Letter, as applicable, relating to the
Mortgage Loans purchased on a particular Funding Date.
 
“Purchaser”:  DLJ Mortgage Capital, Inc., or its successor in interest or any
successor under this Agreement appointed as herein provided.
 
“Purchaser’s Account”:  The account of the Purchaser at a bank or other entity
most recently designated in a written notice by the Purchaser to the Seller as
the “Purchaser’s Account.”
 
“Qualified Appraiser”:  With respect to each Mortgage Loan, an appraiser
licensed or certified by the applicable governmental body in which the Mortgaged
Property is located, duly appointed by the originator, who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and such appraiser and the appraisal made by such
appraiser both satisfy the requirements of Fannie Mae or Freddie Mac (including
but not limited to the Home Valuation Code of Conduct) and Title XI of FIRREA
and the regulations promulgated thereunder, all as in effect on the date the
Mortgage Loan was originated.
 
“Qualified Correspondent”:  Any Person from which Seller purchased Mortgage
Loans, provided that the following conditions are satisfied:  (i) such Mortgage
Loans were originated pursuant to an agreement between Seller and such Person
that contemplated that such Person would underwrite mortgage loans from time to
time, for sale to Seller, in accordance with the Designated Guidelines or
guidelines that do not vary materially from such Designated Guidelines; (ii)
such Mortgage Loans were in fact underwritten as described in clause (i) above
and were acquired by Seller within 180 days after origination; (iii) either (x)
the Designated Guidelines were, at the time such Mortgage Loans were originated,
used by Seller in origination of mortgage loans of the same type as the Mortgage
Loans for Seller’s own account or (y) the Designated Guidelines were, at the
time such Mortgage Loans were underwritten, designated by Seller on a consistent
basis for use by lenders in originating mortgage loans to be purchased by
Seller; and (iv) Seller employed, at the time such Mortgage Loans were acquired
by Seller, pre-purchase or post-purchase quality assurance procedures (which may
involve, among other things, review of a sample of mortgage loans purchased
during a particular time period or through particular channels) designed to
ensure that Persons from which it purchased mortgage loans properly applied the
underwriting criteria designated by Seller.
 

 
-14-

--------------------------------------------------------------------------------

 

“Qualified Mortgage Insurer”: A mortgage guaranty insurance company duly
qualified as such under the laws of the states in which the Mortgaged Properties
are located if such qualification is necessary to issue the applicable insurance
policy or bond, duly authorized and licensed in such states to transact the
applicable insurance business and to write the insurance provided, and approved
as an insurer by Fannie Mae or Freddie Mac (or with a different rating as may be
required by a Rating Agency in connection with a Securitization Transaction in
order to achieve the desired ratings for the securities to be issued).
 
“Qualified Substitute Mortgage Loan”: A mortgage loan substituted by a Seller
for a Deleted Mortgage Loan which must, on the date of such substitution, (i)
have an outstanding principal balance, after deduction of all scheduled payments
due and received in the month of substitution (or in the case of a substitution
of more than one Mortgage Loan for a Deleted Mortgage Loan, an aggregate
principal balance), not in excess of the Unpaid Principal Balance of the Deleted
Mortgage Loan and not less than ninety percent (90%) of the Unpaid Principal
Balance of the Deleted Mortgage Loan (the amount of any shortfall to be paid by
the Seller and distributed to the Purchaser in the month of substitution), (ii)
have a remaining term to maturity not greater than (and not more than one year
less than) that of the Deleted Mortgage Loan, (iii) have a Note Rate not less
than (and not more than one percentage point greater than) the Note Rate of the
Deleted Mortgage Loan, (iv) with respect to each ARM Loan, have a Minimum Rate
not less than that of the Deleted Mortgage Loan, (v) with respect to each ARM
Loan, have a Maximum Rate not less than that of the Deleted Mortgage Loan and
not more than two (2) percentage points above that of the Deleted Mortgage Loan,
(vi) with respect to each ARM Loan, have a Gross Margin not less than that of
the Deleted Mortgage Loan, (vii) with respect to each ARM Loan, have a Periodic
Rate Cap equal to that of the Deleted Mortgage Loan, (viii) have a Loan-to-Value
Ratio at the time of substitution equal to or less than the Loan-to-Value Ratio
of the Deleted Mortgage Loan at the time of substitution, (ix) with respect to
each ARM Loan, have the same Rate Adjustment Date as that of the Deleted
Mortgage Loan, (x) with respect to each ARM Loan, have the same Index as that of
the Deleted Mortgage Loan, (xi) comply as of the date of substitution with each
representation and warranty set forth in Sections 3.01, 3.02 and 3.03, (xii) be
in the same credit grade category as the Deleted Mortgage Loan and (xiii) have
the same prepayment penalty term.
 
“Rate Adjustment Date”:  With respect to each ARM Loan, the date on which the
Note Rate adjusts.
 
“Rating Agency”:  Any of Standard & Poor’s, Moody’s or Fitch or, in the event
that some or all of the Mortgage Loans are packaged into mortgage-backed
securities, any other nationally recognized statistical rating organization that
issues ratings with respect to such securities.
 
“Reconciled Market Value”: The estimated market value of the Mortgaged Property
or REO Property that is reasonably determined by the Servicer based on different
results obtained from different permitted valuation methods or at different time
periods, all in accordance with Customary Servicing Procedures.
 

 
-15-

--------------------------------------------------------------------------------

 

“Recognition Agreement”:  An agreement among a Cooperative Corporation, a lender
and a Mortgagor with respect to a Cooperative Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Cooperative
Loan, and (ii) make certain agreements with respect to such Cooperative Loan.
 
“Reconstitution”:  Any Securitization Transaction or Whole Loan Transfer.
 
“Reconstitution Agreement”:  The agreement or agreements entered into by the
Seller and the Purchaser and/or certain third parties on the Reconstitution Date
or Dates with respect to any or all of the Mortgage Loans serviced hereunder, in
connection with a Whole Loan Transfer or Securitization Transaction.
 
“Reconstitution Date”:  The date or dates on which any or all of the Mortgage
Loans serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Securitization Transaction.
 
“Record Date”:  The close of business of the first Business Day of the month of
the related Remittance Date.
 
“Refinanced Mortgage Loan”: A Mortgage Loan that was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.
 
“Regulation AB”:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
 
“Remittance Date”:  The 18th day of each calendar month, commencing on the 18th
day of the month following the Funding Date, or, if such 18th day is not a
Business Day, then the next Business Day immediately following such 18th day.
 
“Remittance Rate”:  With respect to each Mortgage Loan, the related Note Rate
minus the Servicing Fee Rate.
 
“REO Disposition”:  The final sale by the Servicer of any REO Property.
 
“REO Disposition Proceeds”:  All amounts received with respect to any REO
Disposition.
 

 
-16-

--------------------------------------------------------------------------------

 

“REO Property”:  A Mortgaged Property acquired by the Servicer on behalf of the
Purchaser as described in Section 5.14.
 
“Repurchase Price”:  As to (a) any Defective Mortgage Loan required to be
repurchased pursuant to Section 3.04 or (b) any Mortgage Loan required to be
repurchased pursuant to Section 7.02, a price equal to (i) the greater of (A)
the product of the percentage of par stated in the related Confirmation or
Purchase Price and Terms Letter and the outstanding principal balance of the
related Mortgage Loan and (B) the outstanding principal balance of the related
Mortgage Loan; plus (2) interest on such Mortgage Loan at the applicable Note
Rate from the last date through which interest has been paid and distributed to
the Purchaser hereunder to the date of repurchase; plus (3) reasonable third
party expenses incurred in connection with the transfer of the Mortgage Loans
being repurchased; minus (4) any amounts received in respect of such Mortgage
Loan which are being held in the Collection Account for future remittance; minus
(4) any amounts received in respect of such Mortgage Loan which are being held
in the Collection Account for future remittance; minus (5) any unreimbursed
Servicing Advances and Monthly Advances (including Non-recoverable Advances) and
any unpaid Servicing Fees made by or owing to the Servicer and allocable to such
Mortgage Loan, which amounts shall be deposited in the Collection Account for
withdrawal by the Servicer in accordance with Section 5.05.
 
“Required Surety Payment”: With respect to any defaulted Pledged Asset Mortgage
Loan for which a claim is payable under the related Surety Bond under the
procedures referred to herein, the lesser of (i) the principal portion of the
realized loss with respect to such Mortgage Loan and (ii) the excess, if any, of
(a) the amount of Pledged Assets required at origination with respect to such
Mortgage Loan (but not more than 30% of the original principal balance of such
Mortgage Loan) over (b) the net proceeds realized by the related Pledged Asset
Servicer from the related Pledged Assets.
 
“Sarbanes Certification”: As defined in Section 13.05(a)(iv).
 
“Scheduled Principal Balance”:  With respect to any Mortgage Loan, (i) the
outstanding principal balance as of the Funding Date after application of
principal payments due on or before such date whether or not received, minus
(ii) all amounts previously remitted to the Purchaser with respect to such
Mortgage Loan representing (a) payments or other recoveries of principal, or (b)
advances of principal made pursuant to Section 6.03.
 
“Securities Account”: With respect to any Pledged Asset Mortgage Loans, the
account, together with the financial assets held therein, that is the subject of
the related Pledged Asset Agreement.
 
“Securities Act”:  The Securities Act of 1933, as amended.
 
“Securitization Transaction”:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.
 

 
-17-

--------------------------------------------------------------------------------

 

“Seller”:  PHH Mortgage Corporation, a New Jersey corporation, or its successors
in interest or any successor under this Agreement appointed as herein provided.
 
“Servicer”:  PHH Mortgage Corporation, a New Jersey corporation, or its
successors in interest or any successor under this Agreement appointed as herein
provided.
 
“Servicer Employees”: As defined in Section 5.12.
 
“Servicing Advances”:  All “out of pocket” costs and expenses that are
customary, reasonable and necessary which are incurred by the Servicer in the
performance of its servicing obligations hereunder, including (without
duplication) the cost of (a) the preservation, restoration and protection of the
Mortgaged Property, (b) any enforcement or judicial proceedings, including
foreclosures, (c) the servicing, management and liquidation of any Specially
Serviced Mortgaged Loans and/or any REO Property, and (d) compliance with the
Servicer’s obligations under Section 5.08, together with any related attorneys
fees or other third party service provider fees.
 
“Servicing Criteria”:  The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 
“Servicing Event”:  Any of the following events with respect to any Mortgage
Loan:  (i) any Monthly Payment being more than 60 days delinquent; (ii) any
filing of an Insolvency Proceeding by or on behalf of the related Mortgagor, any
consent by or on behalf of the related Mortgagor to the filing of an Insolvency
Proceeding against such Mortgagor, or any admission by or on behalf of such
Mortgagor of its inability to pay such Person’s debts generally as the same
become due; (iii) any filing of an Insolvency Proceeding against the related
Mortgagor that remains undismissed or unstayed for a period of 60 days after the
filing thereof; (iv) any issuance of any attachment or execution against, or any
appointment of a conservator, receiver or liquidator with respect to, all or
substantially all of the assets of the related Mortgagor or with respect to any
Mortgaged Property; (v) any receipt by the Servicer of notice of the foreclosure
or proposed foreclosure of any other lien on the related Mortgaged Property;
(vi) any proposal of a material modification (as reasonably determined by the
Seller) to such Mortgage Loan due to a default or imminent default under such
Mortgage Loan; or (vii) in the reasonable judgment of the Servicer, the
occurrence, or likely occurrence within 60 days, of a payment default with
respect to such Mortgage Loan that is likely to remain uncured by the related
Mortgagor within 60 days thereafter.
 
“Servicing Fee”:  With respect to each Mortgage Loan and any calendar month (or
portion thereof) an amount equal to 1/12 of the product of (i) the Unpaid
Principal Balance of such Mortgage Loan and (ii) the Servicing Fee Rate
applicable to such Mortgage Loan.   The obligation of the Purchaser to pay the
Servicing Fee is limited to, and payable solely from, the interest portion
(including recoveries with respect to interest from Liquidation Proceeds and
other proceeds, to the extent permitted by Section 5.05) of the related Monthly
Payment collected by the Servicer, or as otherwise provided under Section 5.05.
 

 
-18-

--------------------------------------------------------------------------------

 

“Servicing Fee Rate”:  With respect to any Mortgage Loan, the per annum rate for
such Mortgage Loan set forth on the related Mortgage Loan Schedule or if not
specified thereon, in the related Confirmation or Purchase Price and Terms
Letter, as applicable.
 
“Servicing Officer”:  Any officer of the Servicer involved in, or responsible
for, the administration and servicing of the Mortgage Loans whose name appears
on a written list of servicing officers furnished by the Servicer to the
Purchaser upon request therefor by the Purchaser, as such list may from time to
time be amended.
 
“Servicing Transfer Costs”:  All reasonable costs and expenses incurred by the
Purchaser in connection with the transfer of servicing from the Servicer,
including, without limitation, any reasonable costs or expenses associated with
the complete transfer of all servicing data and the completion, correction or
manipulation of such servicing data as may be required by the Purchaser (or any
successor to Servicer appointed pursuant to Section 12.01) to correct any errors
or insufficiencies in the servicing data or otherwise to enable the Purchaser
(or any successor to Servicer appointed pursuant to Section 12.01) to service
the Mortgage Loans properly and effectively.
 
“Servicing Transfer Date”:  The date on which servicing transfers to a successor
servicer pursuant to Section 12.01 of this Agreement.
 
“Specially Serviced Mortgage Loan”:  A Mortgage Loan as to which a Servicing
Event has occurred and is continuing.
 
“Standard & Poor’s”:  Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor organization.
 
“Static Pool Information”:  Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.
 
“Stock Certificate”:  With respect to a Cooperative Loan, the certificates
evidencing ownership of the Cooperative Shares issued by the Cooperative
Corporation.
 
“Stock Power”:  With respect to a Cooperative Loan, an assignment of the Stock
Certificate or an assignment of the Cooperative Shares issued by the Cooperative
Corporation.
 
“Subcontractor”:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Servicer or a Subservicer.
 
“Subservicer”:  Any Person that services Mortgage Loans on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.
 

 
-19-

--------------------------------------------------------------------------------

 

“Surety Bond”: With respect to each Pledged Asset Mortgage Loan, the surety bond
issued by the related Surety Bond Issuer covering such Pledged Asset Mortgage
Loan.
 
“Surety Bond Issuer”: With respect to each Pledged Asset Mortgage Loan, the
surety bond issuer for the related Surety Bond covering such Pledged Asset
Mortgage Loan, as identified in the Confirmation or Purchase Price and Terms
Letter, as applicable.
 
“Third-Party Originator”:  Each Person, other than a Qualified Correspondent,
that originated Mortgage Loans acquired by Seller.
 
“Transaction Servicer” As defined in Section 13.03(c).
 
“Uniform Commercial Code”: The Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York,  “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.
 
“Unpaid Principal Balance”:  With respect to any Mortgage Loan, at any time, the
actual outstanding principal balance then payable by the Mortgagor under the
terms of the related Mortgage Note.
 
“USA Patriot Act”: Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended.
 
“USPAP”: The Uniform Standards of Professional Appraisal Practice, as amended.
 
“VA”:  The United States Department of Veterans Affairs or any successor
organization.
 
“Warranty Bill of Sale”:  A warranty bill of sale with respect to the Mortgage
Loans purchased on a Funding Date in the form annexed hereto as Exhibit 10.
 
“Whole Loan Transfer”:  Any sale or transfer of some or all of the Mortgage
Loans (including an Agency Transfer), other than a Securitization Transaction.
 
Section 1.02  Delinquency
 
For all purposes hereunder, a Mortgage Loan’s delinquency status shall be
calculated using the MBA Method (example:  a Mortgage Loan with an April 1 Due
Date will be deemed to be 30 days delinquent if payment is not received on or
before April 30).
 

 
-20-

--------------------------------------------------------------------------------

 

ARTICLE II:

 
SALE AND CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND
RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS
 
Section 2.01 Sale and Conveyance of Mortgage Loans
 
Seller agrees to sell and Purchaser agrees to purchase, from time to time, those
certain Mortgage Loans identified in a Mortgage Loan Schedule, at the price and
on the terms set forth herein and in the related Confirmation or Purchase Price
and Terms Letter, as applicable.  Purchaser shall be obligated to purchase such
Mortgage Loans set forth in the applicable Mortgage Loan Schedule, subject to
the terms and conditions of this Agreement and the related Confirmation or
Purchase Price and Terms Letter, as applicable, from the time Purchaser confirms
with Seller its agreement to purchase such Mortgage Loans.
 
Prior to funding the origination of a Mortgage Loan, Seller may provide
Purchaser with copies of the appraisal(s) (collectively, the “Appraisal
Package”) obtained for the Mortgaged Property securing such Mortgage
Loan.  Purchaser shall use best efforts to notify Seller in writing (the
“Notice”) within two (2) Business Days after its receipt of an Appraisal
Package, as to whether or not the valuation of the Mortgaged Property set forth
in the Appraisal Package is acceptable to Purchaser.  For the avoidance of
doubt, failure by Purchaser to provide a Notice to Seller shall not be deemed to
constitute acceptance of a valuation set forth in the related Appraisal
Package.  If the Notice states that the valuation set forth in the Appraisal
Package is acceptable to Purchaser, and Seller, in reliance on the Notice (which
reliance is expressly acknowledged by Purchaser), funds the origination of the
related Mortgage Loan and subsequently submits it to Purchaser for purchase
pursuant to this Section 2.01, Purchaser shall be estopped from refusing to
purchase the Mortgage Loan for reasons relating to valuation of the related
Mortgaged Property.  For the avoidance of doubt, notwithstanding the foregoing,
the Purchaser shall not be estopped from exercising any of its rights and
remedies with respect to such Mortgage Loan hereunder, whether related to
valuation of the Mortgaged Property or otherwise.
 
With respect to Mortgage Loans to be purchased by Purchaser on a flow basis the
following provisions in this paragraph shall apply.  On a daily basis Seller
shall conduct an auction for the solicitation of bids to purchase Mortgage
Loans.  To the extent Purchaser participates in the auction, it shall submit
bids no later than 8:45 AM Eastern Time in the form of a pricing grid (a
“Pricing Grid”) that sets forth a separate price (as a percentage of par) for
each pass-through coupon rate set forth in the Pricing Grid.  Such pricing shall
also assume a specified Funding Date.  Prior to 10:30 AM Eastern Time on the day
the Pricing Grid is submitted to Seller, Seller shall inform Purchaser of any
winning bids with respect to the Pricing Grid.  Not later than 10:30 AM Eastern
Time on the Business Day following a successful bid, Seller will email a
confirmation (a “Confirmation”), in an Excel file or as otherwise agreed and in
accordance with market practice, to Purchaser setting forth certain
characteristics of the Mortgage Loans to be purchased by Purchaser, including
the related price for each such Mortgage Loan.  If Purchaser confirms, via email
to Seller, its agreement to the pricing terms and funding date provided the
prior day for each of the Mortgage Loans in the Confirmation, Seller shall be
legally bound to deliver, on a best efforts basis, the Mortgage Loans to
Purchaser (to the extent such Mortgage Loans subsequently close) and Purchaser
shall be legally bound to purchase such Mortgage Loans.  Such email confirmation
from Purchaser to Seller shall be received no later than 12:00 noon Eastern Time
on the same day the Confirmation is sent to Purchaser.  Seller and Purchaser
hereby agree that there may be events in the market that require an adjustment
to the prices set forth in the Pricing Grid after the initial Pricing Grid is
provided as described above.  The parties agree that such pricing changes will
be made only for material market movements (as mutually agreed upon).  Purchaser
shall provide notification to Seller in the form of an e-mail.  Original pricing
from the Pricing Grid will remain in effect on Mortgage Loans until no more than
1 hour after such notification to Seller in order to allow Seller to effectuate
such changes in its pricing system for the additional Mortgage Loans.  The
Confirmation will detail which Mortgage Loans have been the subject of a pricing
adjustment.
 

 
-21-

--------------------------------------------------------------------------------

 

On the Funding Date and subject to the terms and conditions of this Agreement,
Seller will sell, transfer, assign, set over and convey to the Purchaser,
without recourse except as set forth in this Agreement, and the Purchaser will
purchase, all of the right, title and interest of the Seller in and to the
Mortgage Loans being conveyed by it hereunder, as identified on the Mortgage
Loan Schedule.
 
Examination of the Mortgage Files may be made by Purchaser or its designee prior
to the Funding Date as follows. No later than 5 Business Days prior to the
Funding Date, Seller will deliver the related Legal Documents to Purchaser or
its custodian pursuant to a bailee letter agreement.  Upon Purchaser’s
reasonable request, Seller will make the related Credit Documents available for
review by Purchaser at Seller’s offices during normal business hours.  As a
condition to receiving access to such Mortgage Files, Purchaser shall sign a
confidentiality agreement, in form and substance satisfactory to Seller, with
respect to such information disclosed to Purchaser which is not available to the
public at large and a release and indemnity agreement, in form and substance
satisfactory to Seller, with respect to its activities on the Seller’s
premises. If in the course of such examination Purchaser identifies any Mortgage
Loans that do not conform to the Designated Guidelines, such Mortgage Loans will
be deleted from the Mortgage Loan Schedule at Purchaser’s discretion.  The fact
that Purchaser has conducted or has failed to conduct any partial or complete
examination of the Mortgage Loan files shall not affect Purchaser’s rights to
demand repurchase, substitution or other relief as provided herein.
 
On the Funding Date and in accordance with the terms herein, Purchaser will pay
to Seller by 2:00 p.m. Eastern Standard Time, by wire transfer of immediately
available funds, the Purchase Price, together with interest, if any, accrued
from the Cut-off Date through the day immediately preceding the Funding Date,
according to the instructions to be provided by Seller.  Seller, simultaneously
with the payment of the Purchase Price, shall execute and deliver to Purchaser a
Warranty Bill of Sale with respect to the Mortgage Loans in the form annexed
hereto as Exhibit 10.
 
Purchaser shall be entitled to all scheduled principal due after the Cut-off
Date, all other recoveries of principal collected after the Cut-off Date and all
payments of interest on the Mortgage Loans (minus that portion of any such
payment which is allocable to the period prior to the Cut-off Date).
Notwithstanding the foregoing, on the first Remittance Date after the Funding
Date the Purchaser shall be entitled to receive the interest accrued from the
Cut-off Date through the day immediately preceding the Funding Date.  The
principal balance of each Mortgage Loan as of the Cut-off Date is determined
after application of payments of principal due on or before the Cut-off Date
whether or not collected. Therefore, payments of scheduled principal and
interest prepaid for a Due Date beyond the Cut-off Date shall not be applied to
the principal balance as of the Cut-off Date. Such prepaid amounts shall be the
property of Purchaser. Seller shall hold any such prepaid amounts for the
benefit of Purchaser for subsequent remittance by Seller to Purchaser on the
Remittance Date following collection thereof. All scheduled payments of
principal due on or before the Cut-off Date and collected by Servicer after the
Cut-off Date shall belong to Seller.
 

 
-22-

--------------------------------------------------------------------------------

 

Section 2.02  Possession of Mortgage Files
 
Upon the sale of any Mortgage Loan, the ownership of such Mortgage Loan,
including the Mortgage Note, the Mortgage, the contents of the related Mortgage
File and all rights, benefits, payments, proceeds and obligations arising
therefrom or in connection therewith, shall then be vested in the Purchaser, and
the ownership of all records and documents with respect to such Mortgage Loan
prepared by or which come into the possession of the Seller or Servicer shall
immediately vest in the Purchaser.  The contents of any Mortgage File not
delivered to the Purchaser or its custodian shall be held in trust by the
Servicer for the benefit of the Purchaser as the owner thereof and the
Servicer’s possession of the contents of each Mortgage File so retained is at
the will of the Purchaser for the sole purpose of servicing the related Mortgage
Loan, and such retention and possession by the Servicer is in a custodial
capacity only.  The books and records of the Seller shall clearly reflect the
sale of the Mortgage Loans to the Purchaser.  The Servicer shall release from
its custody the contents of any Mortgage File retained by it only in accordance
with written instructions from the Purchaser, except where such release is
required as incidental to the Servicer’s servicing of the Mortgage Loans or is
in connection with a repurchase or substitution of any such Mortgage Loan
pursuant to Section 3.04.
 
Any documents released to a Seller or the Servicer in connection with the
foreclosure or servicing of any Mortgage Loan shall be held by such Person in
trust for the benefit of the Purchaser in accordance with this Section
2.02.  Such Person shall return to the Purchaser such documents when such
Person’s need therefor in connection with such foreclosure or servicing no
longer exists (unless sooner requested by the Purchaser); provided that, if such
Mortgage Loan is liquidated, then, upon the delivery by a Seller or the Servicer
to the Purchaser of a request for the release of such documents and a
certificate certifying as to such liquidation, the Purchaser shall promptly
release and, to the extent necessary, deliver to such Person such documents.
 
Section 2.03  Books and Records
 
The sale of each of its Mortgage Loans shall be reflected on the Seller’s
balance sheet and other financial statements as a sale of assets by the
Seller.  Seller shall be responsible for maintaining, and shall maintain, a
complete set of books and records for the Mortgage Loans it conveyed to the
Purchaser which shall be clearly marked to reflect the sale of each Mortgage
Loan to the Purchaser and the ownership of each Mortgage Loan by the
Purchaser.  The Seller shall, at the Purchaser’s expense, deliver to the
Purchaser copies of its books and records for the Mortgage Loans conveyed to the
Purchaser as reasonably requested by the Purchaser.  To the extent that original
documents are not required for purposes of realization of Liquidation Proceeds
or Insurance Proceeds, documents maintained by the Seller may be in electronic
form or such other reliable means of recreating original documents, including
but not limited to, optical imagery techniques so long as the Seller complies
with the requirements of the Fannie Mae Guides.
 

 
-23-

--------------------------------------------------------------------------------

 

In addition to the foregoing, the Seller shall provide to any supervisory agents
or examiners that regulate the Purchaser, including but not limited to, the OTS,
the FDIC and other similar entities, access, during normal business hours, upon
reasonable advance notice to the Seller and without charge to the Seller or such
supervisory agents or examiners, to any documentation regarding the Mortgage
Loans that may be reasonably required by any applicable regulator.
 
Section 2.04  Defective Documents; Delivery of Mortgage Loan Documents
 
If, subsequent to the related Funding Date,  the Purchaser or Seller finds any
document or documents constituting a part of a Mortgage File to be defective or
missing in any material respect (in this Section 2.04, a “Defect”), the party
discovering such Defect shall promptly so notify the other parties.  The Seller
shall have a period of 90 days within which to correct or cure any such Defect
after the earlier of such Seller’s discovery of same or such Seller being
notified of same.  If such Defect can ultimately be cured but is not reasonably
expected to be cured within such 90 day period, Seller shall have such
additional time as is reasonably determined by the Purchaser to cure or correct
such Defect provided that Seller has commenced curing or correcting such Defect
and is diligently pursuing same.  Seller hereby covenants and agrees that, if
the Defect cannot be corrected or cured within such 90 day period, the related
Mortgage Loan shall automatically constitute, upon the expiration of such 90 day
period and without any further action by any other party, a Defective Mortgage
Loan, whereupon Seller shall repurchase such Mortgage Loan by paying to the
Purchaser the Repurchase Price therefor in accordance with Section 3.04.
 
The Seller will, with respect to each Mortgage Loan to be purchased by the
Purchaser, deliver and release to the Purchaser or its custodian the Legal
Documents as set forth in Section 2.01.  If the Seller cannot deliver an
original Mortgage with evidence of recording thereon, original assumption,
modification and substitution agreements with evidence of recording thereon or
an original intervening assignment with evidence of recording thereon within the
applicable time periods, then such Seller shall promptly deliver to the
Purchaser or the appointed custodian (unless the Seller is delayed in making
such delivery by reason of the fact that such documents shall not have been
recorded by the appropriate recording office) such original Mortgages and
original intervening assignments with evidence of recording indicated thereon
upon receipt thereof from the public recording official, except in cases where
the original Mortgage or original intervening assignments are retained
permanently by the recording office, in which case, such Seller shall deliver a
copy of such Mortgage or intervening assignment, as the case may be, certified
to be a true and complete copy of the recorded original thereof.  If the Seller
cannot deliver the original security instrument or if an original intervening
assignment has been lost, then the Seller will deliver a copy of such security
instrument or intervening assignment, certified by the local public recording
official.  If the original title policy has been lost, the Seller will deliver a
duplicate original title policy.
 
If the original Mortgage was not delivered pursuant to the preceding paragraph
solely because such documents have not been returned by the appropriate
recording office, then the Seller shall use its best efforts to promptly secure
the delivery of such originals and shall cause such originals to be delivered to
the Purchaser promptly upon receipt thereof.  Notwithstanding the foregoing, if
the original Mortgage, original assumption, modification, and substitution
agreements, the original of any intervening assignment or the original policy of
title insurance is not so delivered to the Purchaser within 180 days following
the Funding Date, then, upon written notice by the Purchaser to Seller, the
Purchaser may, in its sole discretion, then elect (by providing written notice
to Seller) to treat such Mortgage Loan as a Defective Mortgage Loan, whereupon
Seller shall repurchase such Mortgage Loan by paying to the Purchaser the
Repurchase Price therefor in accordance with Section 3.04.  It is understood
that from time to time certain local recorder offices become backlogged with
document volume. It is agreed that the Seller will provide an Officer’s
Certificate to document that the Seller has performed all necessary tasks to
ensure delivery of the required documentation within 180 days and the delay
beyond 180 days is caused by the backlog.   If the delay exceeds 360 days,
regardless of the backlog the Purchaser may elect to collect the documents with
its own resources with the reasonable cost and expense to be borne by the
Seller.
 

 
-24-

--------------------------------------------------------------------------------

 

At the Purchaser’s request or if necessary under applicable law, the Assignments
shall be promptly recorded in the name of the Purchaser or in the name of a
Person designated by the Purchaser in all appropriate public offices for real
property records.  If any such Assignment is lost or returned unrecorded because
of a defect therein, then the Seller shall promptly prepare a substitute
Assignment to cure such defect and thereafter cause each such Assignment to be
duly recorded.  All recording fees related to such a one-time recordation of the
Assignments to or by a Seller shall be paid by the Seller.
 
Section 2.05  Transfer of Mortgage Loans
 
Subject to the provisions of this Section 2.05, the Purchaser shall have the
right, without the consent of the Seller, at any time and from time to time, to
assign any of the Mortgage Loans and all or any part of its interest under this
Agreement and designate any person to exercise any rights of the Purchaser
hereunder, and the assignees or designees shall accede to the rights and
obligations hereunder of the Purchaser with respect to such Mortgage Loans.  The
Seller recognizes that the Mortgage Loans may be divided into “packages” for
resale.
 
All of the provisions of this Agreement shall inure to the benefit of the
Purchaser and any such assignees or designees.  All references to the Purchaser
shall be deemed to include its assignees or designees.  Utilizing resources
reasonably available to the Seller without incurring any cost except the
Seller’s overhead and employees’ salaries, the Seller shall cooperate in any
such assignment of the Mortgage Loans and this Agreement; provided that the
Purchaser shall bear all costs associated with any such assignment of the
Mortgage Loans and this Agreement other than such Seller’s overhead or
employees’ salaries.
 
The Servicer and Purchaser agree that in no event will the Servicer be required
to remit funds or make available via Servicer’s website remittance reports to
more than two (2) Persons (not including the Servicer or any Affiliate or
transferee thereof) at any given time with respect to any Mortgage Loans sold on
a particular Funding Date.
 
The Servicer and the Purchaser acknowledge that the Servicer shall continue to
remit payments to the Purchaser on the Remittance Date after the transfer of the
Mortgage Loans, unless the Servicer was notified in writing of the new record
owner of the Mortgage Loans 3 Business Days prior to the Record Date, in which
case, the Servicer shall remit to the new record owner (or trustee or master
servicer, as the case may be) of the Mortgage Loans.
 

 
-25-

--------------------------------------------------------------------------------

 

Any prospective assignees of the Purchaser who have entered into a commitment to
purchase any of the Mortgage Loans may review and underwrite the Servicer’s
servicing and origination operations, upon reasonable prior notice to the
Servicer, and the Servicer shall cooperate with such review and underwriting to
the extent such prospective assignees request information or documents that are
reasonably available and can be produced without unreasonable expense or
effort.  The Servicer shall make the Mortgage Files related to the Mortgage
Loans held by the Servicer available at the Servicer’s principal operations
center for review by any such prospective assignees during normal business hours
upon reasonable prior notice to the Servicer (in no event less than 15 Business
Days prior notice).  The Servicer may, in its sole discretion, require that such
prospective assignees sign a confidentiality agreement, in form and substance
satisfactory to Servicer, with respect to such information disclosed to the
prospective assignee which is not available to the public at large and a release
and indemnity agreement, in form and substance satisfactory to Servicer, with
respect to its activities on the Servicer’s premises.
 
The Servicer shall keep at its servicing office books and records in which,
subject to such reasonable regulations as it may prescribe, the Servicer shall
note transfers of Mortgage Loans.  The Purchaser may, subject to the terms of
this Agreement, sell and transfer, in whole or in part, any or all of the
Mortgage Loans; provided that no such sale and transfer shall be binding upon
the Servicer unless such transferee shall agree in writing to an Assignment,
Assumption and Recognition Agreement, in substantially the form of Exhibit 2.05
attached hereto, and an executed copy of such Assignment, Assumption and
Recognition Agreement shall have been delivered to the Servicer.  The Servicer
shall evidence its acknowledgment of any transfers of the Mortgage Loans to any
assignees of the Purchaser by executing such Assignment, Assumption and
Recognition Agreement.  The Servicer shall mark its books and records to reflect
the ownership of the Mortgage Loans by any such assignees, and the previous
Purchaser shall be released from its obligations hereunder accruing after the
date of transfer to the extent such obligations relate to Mortgage Loans sold by
the Purchaser.  This Agreement shall be binding upon and inure to the benefit of
the Purchaser and the Servicer and their permitted successors, assignees and
designees.
 
Section 2.06  Mortgage Loan Schedule
 
Seller shall deliver the Mortgage Loan Schedule to the Purchaser at least 3
Business Days prior to the related Funding Date.
 
Section 2.07  Helping Families Notice
 
Within thirty (30) days following the Funding Date in respect of a Mortgage
Loan, the Servicer on behalf of the Purchaser, shall furnish to the related
Mortgagor the notice required by Section 404 of the Helping Families Save Their
Homes Act of 2009 (the “Helping Families Act”) in accordance with the provisions
thereof.  In addition, in connection with any Securitization Transaction with
respect to any of the Mortgage Loans, the Servicer, at the request of the
Securitization Transaction sponsor, shall furnish to each related borrower,
within thirty (30) days following the closing date with respect to such
Securitization Transaction, a notice with respect to such assignment
substantially in the form of Exhibit 2.07 attached hereto, which notice shall
identify the Securitization Transaction trust as the new owner of the Mortgage
Loan and include any other information required by the Helping Families
Act.  Purchaser agrees to reimburse the Servicer for all costs and expenses
associated with providing such notice.
 

 
-26-

--------------------------------------------------------------------------------

 

Section 2.08  Quality Control Procedures
 
The Seller must have an internal quality control program that verifies, on a
regular basis, the existence and accuracy of the legal documents, credit
documents, property appraisals, and underwriting decisions.  The program must be
capable of evaluating and monitoring the overall quality of its loan production
and servicing activities.  The program is to ensure that the Mortgage Loans are
originated and serviced in accordance with prudent mortgage banking practices
and GAAP; guard against dishonest, fraudulent, or negligent acts; and guard
against errors and omissions by officers, employees, or other authorized
persons.
 
Section 2.09  Closing
 
The closing for the purchase and sale of the Mortgage Loans shall take place on
a Funding Date.  The closing shall be either:  by telephone, confirmed by letter
or wire as the parties shall agree, or conducted in person, at such place as the
parties shall agree.
 
The closing for the Mortgage Loans to be purchased on the Funding Date shall be
subject to each of the following conditions:
 
(a)           at least five (5) Business Days prior to the Funding Date, the
Seller shall deliver to the Purchaser by e-mail or such other reliable
electronic means, a listing on a loan-level basis of the information contained
in the Mortgage Loan Schedule;
 
(b)           all of the representations and warranties of the Seller under this
Agreement shall be materially true and correct as of the Funding Date or, with
respect to representations and warranties made as of a date other than the
Funding Date, as of such date, and no event shall have occurred which, with
notice or the passage of time, would constitute a material default under this
Agreement;
 
(c)           the Purchaser shall have received, or the Purchaser’s attorneys
shall have received in escrow, all closing documents, in such forms as are
agreed upon and acceptable to the Purchaser, duly executed by all signatories
other than the Purchaser as required pursuant to the terms hereof;
 
(d)           with respect to the initial Funding Date and in connection with
any Reconstitution, the Purchaser shall have received, or the Purchaser’s
attorneys shall have received in escrow (i) an officer’s certificate in the form
of Exhibit 9 hereto and (ii) an Opinion of Counsel substantially in the form of
Exhibit 13 hereto;
 
(e)           the Seller shall have delivered and released to the Purchaser (or
its designee) on or prior to the Funding Date all documents required pursuant to
the terms of this Agreement; and
 
(f)           all other terms and conditions of this Agreement and the Purchase
Price and Terms Letters shall have been materially complied with.
 

 
-27-

--------------------------------------------------------------------------------

 

Subject to the foregoing conditions, the Purchaser shall pay to the Seller on
the Funding Date the Purchase Price pursuant to Section 2.01 of this Agreement,
by wire transfer of immediately available funds to the account designated by the
Seller.
 
ARTICLE III:

 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REPURCHASE AND
SUBSTITUTION; REVIEW OF MORTGAGE LOANS
 
Section 3.01 Representations and Warranties of Seller and Servicer
 
Seller and Servicer, each as to itself, represents, warrants and covenants to
the Purchaser that as of each Funding Date or as of such date specifically
provided herein:
 
1.           Due Organization.  It is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all licenses necessary to carry on its business now being conducted and is
licensed, qualified and in good standing under the laws of each state where a
Mortgaged Property is located or is otherwise exempt under applicable law from
such qualification or is otherwise not required under applicable law to effect
such qualification; no demand for such qualification has been made upon it by
any state having jurisdiction and in any event it is or will be in compliance
with the laws of any such state to the extent necessary to enforce each Mortgage
Loan and with respect to Servicer, service each Mortgage Loan in accordance with
the terms of this Agreement; it is an approved seller/servicer in good standing
of conventional residential mortgage loans for Fannie Mae or Freddie Mac and is
a HUD-approved mortgagee under Section 203 of the National Housing Act.
 
2.           Due Authority.  The Seller had the full power and authority and
legal right to originate the Mortgage Loans that it originated, if any, and to
acquire the Mortgage Loans that it acquired.  The Seller has the full power and
authority to hold each Mortgage Loan, to transfer and convey each Mortgage Loan,
to sell each Mortgage Loan and each of the Seller and the Servicer has the full
power and authority to execute, deliver and perform, and to enter into and
consummate, all transactions contemplated by this Agreement and the related
Confirmation or Purchase Price and Terms Letter.  Each of the Seller and the
Servicer has duly authorized the execution, delivery and performance of this
Agreement and the related Confirmation or Purchase Price and Terms Letter, has
duly executed and delivered this Agreement, and this Agreement and the related
Confirmation or Purchase Price and Terms Letter, assuming due authorization,
execution and delivery by the Purchaser, constitutes a legal, valid and binding
obligation of each of the Seller and the Servicer, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
receivership, conservatorship, insolvency, moratorium and other laws relating to
or affecting creditors’ rights generally or the rights of creditors of banks and
to the general principles of equity (whether such enforceability is considered
in a proceeding in equity or at law) and all requisite corporate action has been
taken by the Seller to make this Agreement and all agreements contemplated
hereby valid and binding upon the Seller in accordance with their terms.
 
3.           No Conflict.  The execution and delivery of this Agreement, the
acquisition or origination, as applicable, of the Mortgage Loans by the Seller,
the sale of the Mortgage Loans by the Seller, the consummation of the
transactions contemplated hereby, or the fulfillment of or compliance with the
terms and conditions of this Agreement and the related Confirmation or Purchase
Price and Terms Letter, will not conflict with or result in a breach of any of
the terms, conditions or provisions of the organizational documents and bylaws
of either the Seller or the Servicer or any legal restriction or any agreement
or instrument to which the Seller or the Servicer is now a party or by which it
is bound, or constitute a default or result in an acceleration under any of the
foregoing, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Seller or the Servicer or its property is
subject, or impair the ability of the Purchaser to realize on the Mortgage
Loans;
 

 
-28-

--------------------------------------------------------------------------------

 

4.           Ability to Perform.  It does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement and the related Confirmation or Purchase Price and
Terms Letter;
 
5.           No Material Default.  Neither the Seller nor any of its Affiliates
is in material default under any agreement, contract, instrument or indenture of
any nature whatsoever to which the Seller or any of its Affiliates is a party or
by which it (or any of its assets) is bound, which default would have a Material
Adverse Effect on the ability of the Seller to perform under this Agreement,
nor, to the best of the Seller’s knowledge, has any event occurred which, with
notice, lapse of time or both, would constitute a default under any such
agreement, contract, instrument or indenture and have a Material Adverse Effect
on the ability of the Seller to perform its obligations under this Agreement;
 
6.           Financial Statements.  The Seller has delivered to the Purchaser
financial statements as to its last two complete fiscal years. Except as has
previously been disclosed to the Purchaser in writing:  (a) such financial
statements fairly present the results of operations and changes in financial
position for such period and the financial position at the end of such period of
Seller and its subsidiaries; and (b) such financial statements are true, correct
and complete as of their respective dates and have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved, except as set forth in the notes thereto;
 
7.           No Change in Business.  There has been no change in the business,
operations, financial condition, properties or assets of the Seller or the
Servicer since the date of the financial statements referenced in clause (6)
above that would have a Material Adverse Effect on the ability of the Seller or
the Servicer to perform its obligations under this Agreement;
 
8.           No Litigation Pending.  There is no action, suit, proceeding or
investigation pending or, to the best of its knowledge, threatened, or any order
or decree outstanding against it, which, either in any one instance or in the
aggregate, if determined adversely to it would adversely affect the sale of the
Mortgage Loans to the Purchaser or the execution, delivery or enforceability of
this Agreement or result in any material liability of the Seller or the
Servicer, as the case may be, or draw into question the validity of this
Agreement, or have a Material Adverse Effect on the financial condition of the
Seller or the Servicer, as the case may be;
 
9.           No Consent Required.  No consent, approval, authorization or order
of any court or governmental agency or body is required for the execution,
delivery and performance by it of or compliance by it with this Agreement, the
delivery of the Mortgage Files to the Purchaser, the sale of the Mortgage Loans
to the Purchaser or the consummation of the transactions contemplated by this
Agreement or, if required, such approval has been obtained prior to the Funding
Date;
 

 
-29-

--------------------------------------------------------------------------------

 

10.           Ordinary Course of Business.  The consummation of the transactions
contemplated by this Agreement and the related Confirmation or Purchase Price
and Terms Letter is in the ordinary course of business of the Seller, and the
transfer, assignment and conveyance of the Mortgage Notes and the Mortgages by
the Seller pursuant to this Agreement and the related Confirmation or Purchase
Price and Terms Letter are not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction;
 
11.           No Broker.  It has not dealt with any broker, agent, investment
banker, or anyone else who might be entitled to a fee, commission, or
compensation in connection with this transaction;
 
12.           No Untrue Information.  No written statement, tape, diskette,
form, report or other document prepared by, or on behalf of, the Seller pursuant
to this Agreement or in connection with the transactions contemplated hereby,
contains or will contain any materially untrue statement of fact or omits or
will omit to state a fact necessary to make the statements contained therein not
misleading;
 
13.           Non-solicitation.  In the event it chooses to solicit any
Mortgagors (in writing or otherwise) to refinance any of the Mortgage Loans
during the term of this Agreement, such solicitations shall be directed at all
of Seller’s customers and will not be exclusively directed towards the
Mortgagors relating to the Mortgage Loans sold hereunder; and
 
14.           Solvency.  It is solvent and the sale of the Mortgage Loans will
not cause it to become insolvent.  The sale of the Mortgage Loans is not
undertaken with the intent to hinder, delay or defraud any of its creditors.
 
15.           Origination and Servicing Practices.  The origination and
servicing practices with respect to each Mortgage Note and Mortgage have been
legal and in accordance with applicable laws and regulations.  With respect to
escrow deposits and payments that the Servicer is entitled to collect, all such
payments are in the possession of, or under the control of, the Servicer, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made.  All escrow payments have
been collected and are being maintained in full compliance with applicable state
and federal law and the provisions of the related Mortgage Note and
Mortgage.  As to any Mortgage Loan that is the subject of an escrow, escrow of
funds is not prohibited by applicable law and has been established in an amount
reasonably sufficient (based on an initial or past escrow analysis) to pay for
every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the
Mortgage Note have been capitalized under any Mortgage or the related Mortgage
Note. All Note Rate adjustments have been made in strict compliance with state
and federal law and the terms of the related Mortgage Note.  Any interest
required to be paid pursuant to state and local law has been properly paid and
credited;
 
16.           Seller to Treat Sale of Mortgage Loans as a Sale.  The Seller will
treat the sale of the Mortgage Loans to the Purchaser as a sale for reporting
and accounting purposes and, to the extent appropriate, for federal income tax
purposes;
 

 
-30-

--------------------------------------------------------------------------------

 

17.           Servicing Fee.  The Servicer acknowledges and agrees that the
Servicing Fee represents reasonable compensation for performing such services
and that the entire Servicing Fee shall be treated by the Servicer, for
accounting and tax purposes, as compensation for the servicing and
administration of the Mortgage Loans pursuant to this Agreement;
 
18.           Seller Duly Licensed to Originate, Own and Service Mortgage
Loans.  The Seller and each other Obligated Party and any servicer is (or,
during the period in which it held and disposed of an interest in any Mortgage
Loan or engaged in any activity with respect to any Mortgage Loan, was) duly
licensed or approved and validly authorized under applicable law to originate,
own, service, hold interest in, or engage in activities with respect to such
Mortgage Loan, or was exempt from such licensing or approval requirements and
(ii) all other parties that have had any interest in any Mortgage Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
related Mortgaged Property is located;
 
19.           Designated Guidelines.  The Seller shall provide the Purchaser
with a complete and correct copy of the Designated Guidelines for the Mortgage
Loans as of the date of this Agreement and shall inform the Purchaser of any
changes to those Designated Guidelines at least quarterly and, in the case of
material changes related to the Mortgage Loans, as promptly as practicable; and
 
20.           Access to Mortgage Files.  The Seller shall provide the Purchaser
with access to the mortgage credit and servicing files and related information
as reasonably requested by the Purchaser, including all related Designated
Guidelines.
 
Section 3.02 Representations and Warranties of the Servicer
 
The Servicer represents warrants and covenants to the Purchaser that as of the
Funding Date or as of such date specifically provided herein:
 
(1)           Ability to Service.  The Servicer is an approved seller/servicer
for Fannie Mae and Freddie Mac and is a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 of the National Housing
Act, with facilities, procedures and experienced personnel necessary for the
servicing of mortgage loans of the same type as the Mortgage Loans.  No event
has occurred that would make the Servicer unable to comply with Fannie Mae or
Freddie Mac eligibility requirements or that would require notification to
either Fannie Mae or Freddie Mac;
 
(2)           Collection Practices.  The collection practices used by the
Servicer with respect to each Mortgage Note and Mortgage have been in all
respects legal, proper and prudent in the mortgage servicing business; and
 
(3)           MERS.  The Servicer is a member of MERS in good standing, and will
comply in all material respects with the rules and procedures of MERS in
connection with the servicing of the MERS Mortgage Loans for as long as such
Mortgage Loans are registered with MERS.
 

 
-31-

--------------------------------------------------------------------------------

 

Section 3.03  Representations and Warranties as to Individual Mortgage Loans.
 
With respect to each Mortgage Loan, the Seller hereby makes the following
representations and warranties to the Purchaser on which the Purchaser
specifically relies in purchasing such Mortgage Loan.  Such representations and
warranties speak as of the Funding Date unless otherwise indicated, but shall
survive any subsequent transfer, assignment or conveyance of such Mortgage
Loans:
 
(1)           Mortgage Loan as Described.  Such Mortgage Loan complies with the
terms and conditions set forth herein, and all of the information set forth with
respect thereto on the Mortgage Loan Schedule is true and correct in all
material respects;
 
(2)           Complete Mortgage Files.  The instruments and documents specified
in Section 2.02 with respect to such Mortgage Loan have been delivered to the
Purchaser or its designated custodian in compliance with the requirements of
Article II.  The Seller is in possession of a Mortgage File respecting such
Mortgage Loan including all documents used in the qualification of the Borrower,
except for such documents as have been previously delivered to the Purchaser;
 
(3)           Owner of Record.  The Seller is the sole owner and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Seller will retain any Mortgage File
documents in its possession in trust for the Purchaser only for the purpose of
servicing and supervising the servicing of the Mortgage Loan.  Each sale of the
Mortgage Loan from any prior owner or the Seller was in exchange for fair
equivalent value, and the prior owner or the Seller, as applicable, was solvent
both prior to and after the transfer and had sufficient capital to pay and was
able to pay its debts as they would generally mature;
 
(4)           Payments Current.  All payments required to be made up to and
including the Funding Date for such Mortgage Loan under the terms of the
Mortgage Note have been made, such that such Mortgage Loan is not delinquent
30 days or more on the Funding Date; and, if the Mortgage Loan is a Pledged
Asset Mortgage Loan, neither the Mortgage Loan nor the related Pledged Assets
has been dishonored.  There has been no delinquency, exclusive of any period of
grace, in any payment by the Mortgagor thereunder at any time; to Seller’s
knowledge, no payment made on such Mortgage Loan has been dishonored; there are
no material defaults under the terms of such Mortgage Loan; neither the Seller
nor, to Seller’s knowledge, any other party has advanced funds or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan; and, if the
Mortgage Loan is a Cooperative Loan, no foreclosure action or private or public
sale under the Uniform Commercial Code has ever been threatened or commenced
with respect to the Cooperative Loan;
 
(5)           No Outstanding Charges.  All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents and any other charges payable on the Mortgage Loan which previously
became due and owing have been paid by the borrower, or escrow funds from the
borrower have been established in an amount sufficient to pay for every such
escrowed item which remains unpaid and which has been assessed but is not yet
due and payable;
 

 
-32-

--------------------------------------------------------------------------------

 

(6)           Original Terms Unmodified.  The terms of the Mortgage Note and the
Mortgage related to such Mortgage Loan (and the Proprietary Lease and the Pledge
Instruments with respect to each Cooperative Loan, and the Pledged Assets with
respect to each Pledged Asset Mortgage Loan) have not been impaired, waived,
altered or modified in any material respect, except by a written instrument
that, if required by applicable law, or, necessary to protect the interest of
the Purchaser, has been recorded or is in the process of being recorded.  The
substance of any such waiver, alteration or modification has been approved by
the issuer of any related Primary Insurance Policy and title insurance policy,
to the extent required by such policies, the terms of such waiver, alteration or
modification have been reflected in the Mortgage Loan Schedule and the written
instrument reflecting such terms has been included in the Mortgage File.  No
Mortgagor has been released, in whole or in part, from the terms of the Mortgage
Note and the Mortgage, except in connection with an assumption agreement which
is part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule;
 
(7)           No Defenses.  The Mortgage Note and the Mortgage related to such
Mortgage Loan (and the Cooperative Pledge Agreement related to each Cooperative
Loan, and the related Pledge Agreement with respect to each Pledged Asset
Mortgage Loan) are not subject to any right of rescission, set-off or defense,
including, without limitation, the defense of usury, nor will the operation of
any of the terms of such Mortgage Note and such Mortgage (or the related Pledge
Agreement with respect to each Pledged Asset Mortgage Loan), or the exercise of
any right thereunder, render such Mortgage (or the related Pledge Agreement with
respect to each Pledged Asset Mortgage Loan) unenforceable, in whole or in part,
or subject to any right of rescission, set-off or defense, including the defense
of usury and no such right of rescission, set-off or defense has been asserted
with respect thereto; the Mortgagor was not a debtor in any state or federal
bankruptcy or Insolvency Proceeding at the time of origination of the Mortgage
Loan and is not currently a debtor in any state or federal bankruptcy or
Insolvency Proceeding;
 
(8)           Hazard Insurance.  (a) All buildings upon the Mortgaged Property
related to such Mortgage Loan are insured by an insurer acceptable to Fannie Mae
or Freddie Mac against loss by fire, hazards of extended coverage and such other
hazards as are customary in the area where such Mortgaged Property is located,
pursuant to insurance policies conforming to the requirements of Section
5.10.  All such insurance policies contain a standard mortgagee clause naming
the originator of such Mortgage Loan, its successors and assigns, as
mortgagee.  Such policies are the valid and binding obligations of the insurer,
and all premiums thereon due to date have been paid.  The related Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at such
Mortgagor’s cost and expense, and on such Mortgagor’s failure to do so,
authorizes the holder of such Mortgage to maintain such insurance at such
Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor; or (b) in the case of a condominium or unit in a planned unit
development (“PUD”) project that is not covered by an individual policy, the
condominium or PUD project is covered by a “master” or “blanket” policy and
there exists and is in the Mortgage File a certificate of insurance showing that
the individual unit that secures the first mortgage is covered under such
policy.  The insurance policy contains a standard mortgagee clause naming the
originator of such Mortgage Loan (and its successors and assigns), as insured
mortgagee.  Such policies (1) are issued by a Qualified Insurer (a “Qualified
Insurer” means either (i) an insurer acceptable to Fannie Mae and Freddie Mac or
(ii) an insurer that has a general policy rating of A or better in Best’s Key
Rating Guide), (2) are the valid and binding obligations of the insurer and are
in full force and effect and (3) on the date of origination contained a standard
mortgagee clause naming the Seller, its successors in interest, and its assigns
as mortgagee and as loss payee and such clause is still in effect, and all
premiums thereon have been paid.  The insurance policy provides for advance
notice to the Seller or Servicer if the policy is canceled or not renewed, or if
any other change that adversely affects the Seller’s interests is made and no
such notice has been received by any Obligated Party; the certificate includes
the types and amounts of coverage provided, describes any endorsements that are
part of the “master” policy and would be acceptable pursuant to the Fannie Mae
Guide or Freddie Mac Servicing Guide; if required by the FDPA, the Mortgage Loan
is covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration and conforming to Fannie Mae
and Freddie Mac requirements, in an amount not less than the amount required by
the FDPA;
 

 
-33-

--------------------------------------------------------------------------------

 

(9)           Compliance With Applicable Laws.  All requirements of any federal,
state or local law (including usury, truth in lending, real estate settlement
procedures, consumer credit protection, predatory and abusive lending, equal
credit opportunity or disclosure laws) applicable to the origination and
servicing of such Mortgage Loan have been complied with in all material
respects;
 
(10)           No Fraud.  No fraud, error, omission, misrepresentation, gross
negligence or similar occurrence with respect to the Mortgage Loan has taken
place on the part of the Seller, the borrower, any originator, any guarantor,
any co-borrower, the Servicer or any other Person, including any appraiser,
title company, closing or settlement agent, realtor, builder or developer or any
other party involved in the origination or sale of the Mortgage Loan or the sale
of the Mortgaged Property, that would impair in any way the rights of the
Purchaser in the Mortgage Loan or Mortgaged Property or that violated applicable
law;
 
(11)           No Satisfaction of Mortgage.  The Mortgage related to such
Mortgage Loan has not been satisfied, canceled or subordinated, in whole or in
part, or rescinded, and the related Mortgaged Property has not been released
from the lien of such Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such release, cancellation, subordination or
rescission.  The Seller has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the
Mortgage Loan to be in default, nor has the Seller waived any default resulting
from any action or inaction by the Mortgagor;
 
(12)           Valid First Lien.  The Mortgage related to such Mortgage Loan is
a valid, subsisting and enforceable perfected first lien on the related
Mortgaged Property, including all buildings on the Mortgaged Property, and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings to the extent described in such Mortgage, and
all additions, alterations and replacements made at any time with respect to the
foregoing securing the Mortgage Note's original principal balance. The Mortgage
and the Mortgage Note do not contain any evidence of any senior security
interest in the Mortgaged Property or other senior interest or senior right
thereto.  The Mortgaged Property is free and clear of any encumbrances and liens
having priority over the first lien of the Mortgage subject only to (a) the lien
of current real estate taxes and special assessments not yet due and payable,
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording of such Mortgage which
are acceptable to mortgage lending institutions generally, are referred to in
the lender’s title insurance policy and do not adversely affect the market value
or intended use of the related Mortgaged Property, (c) liens created pursuant to
any federal, state or local law, regulation or ordinance affording liens for the
costs of clean-up of hazardous substances or hazardous wastes or for other
environmental protection purposes and (d) other matters to which like properties
are commonly subject which do not individually or in the aggregate materially
interfere with the benefits of the security intended to be provided by such
Mortgage or the use, enjoyment, or market value of the related Mortgaged
Property; with respect to each Cooperative Loan, each Cooperative Pledge
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor's pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Cooperative Pledge Agreement; provided, however, that the
appurtenant Proprietary Lease may be subordinated or otherwise subject to the
lien of any mortgage on the Cooperative Project; any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, subsisting, enforceable and
perfected first lien and first priority security interest on the property
described therein, and the Seller has the full right to sell and assign the same
to the Purchaser; the related original Mortgage has been recorded or is in the
process of being recorded.
 

 
-34-

--------------------------------------------------------------------------------

 

(13)           No Prior Liens.  The related Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to above and such collateral does not serve as security for any other
obligation;
 
(14)           Validity of Documents.  The Mortgage Note, the Mortgage related
to such Mortgage Loan (and the Cooperative Pledge Agreement with respect to each
Cooperative Loan) and the other agreements executed in connection therewith are
genuine and each is the legal, valid and binding obligation of the maker
thereof, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles (regardless whether such enforcement is considered in a proceeding in
equity or at law);
 
(15)           Valid Execution of Documents.  All parties to the Mortgage Note,
the Mortgage related to such Mortgage Loan and the other agreements executed in
connection therewith had legal capacity to enter into such Mortgage Loan and to
execute and deliver the related Mortgage Note and the related Mortgage and the
related Mortgage Note and the related Mortgage have been duly and properly
executed by such parties; with respect to each Cooperative Loan, all parties to
the Mortgage Note and the Mortgage Loan had legal capacity to execute and
deliver the Mortgage Note, the Cooperative Pledge Agreement, the Proprietary
Lease, the Stock Power, the Recognition Agreement, the Financing Statement and
the Assignment of Proprietary Lease and such documents have been duly and
properly executed by such parties; each Stock Power (i) has all signatures
guaranteed or (ii) if all signatures are not guaranteed, then such Cooperative
Shares will be transferred by the stock transfer agent of the Cooperative
Corporation if the Seller undertakes to convert the ownership of the collateral
securing the related Cooperative Loan;
 
(16)           Full Disbursement of Proceeds.  Such Mortgage Loan has closed and
the proceeds of such Mortgage Loan have been fully disbursed prior to the
Funding Date; provided that, with respect to any Mortgage Loan originated within
the previous 120 days, alterations and repairs with respect to the related
Mortgaged Property or any part thereof may have required an escrow of funds in
an amount sufficient to pay for all outstanding work within 120 days of the
origination of such Mortgage Loan, and, if so, such funds are held in escrow by
the Seller, a title company or other escrow agent. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
 

 
-35-

--------------------------------------------------------------------------------

 

(17)           Ownership.  Immediately prior to the transfer and assignment to
the Purchaser on the related Funding Date, the Mortgage Loan, including the
Mortgage Note and the Mortgage, was not subject to an assignment or pledge, and
the Seller had good and marketable title to, was the sole owner of (and with
respect to any Cooperative Loan, was the sole owner of the related Cooperative
Pledge Agreement), and had full right to transfer and sell the Mortgage Loan to
the Purchaser free and clear of any encumbrance, equity, lien, pledge, charge,
claim or security interest. The Seller has the full right and authority subject
to no interest or participation of, or agreement with, any other party, to sell
and assign the Mortgage Loan pursuant to this Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
(including, but not limited to, any preference or fraudulent transfer claim) or
security interest. The Seller intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for purposes of servicing the
Mortgage Loan as set forth in this Agreement;
 
(18)           Doing Business.  All parties that have had any interest in such
Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or,
during the period in which they held and disposed of such interest, were) (A) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the related Mortgaged Property is located and (B) (1) organized
under the laws of such state, or (2) qualified to do business in such state, or
(3) federal savings and loan associations or national banks or a Federal Home
Loan Bank or savings bank having principal offices in such state, or (4) not
doing business in such state;
 
(19)           Title Insurance.  (a) Such Mortgage Loan is covered by an ALTA
lender’s title insurance policy or short form title policy acceptable to Fannie
Mae and Freddie Mac (or, in jurisdictions where ALTA policies are not generally
approved for use, a lender’s title insurance policy acceptable to Fannie Mae and
Freddie Mac), issued by a title insurer acceptable to Fannie Mae and Freddie Mac
and qualified to do business in the jurisdiction where the related Mortgaged
Property is located, insuring (subject to the exceptions contained in clauses
(12)(a) and (b) above) the Seller or Servicer, its successors and assigns as to
the first priority lien of the related Mortgage in the original principal amount
of such Mortgage Loan and in the case of ARM Loans, against any loss by reason
of the invalidity or unenforceability of the lien resulting from the provisions
of such Mortgage providing for adjustment to the applicable Note Rate and
Monthly Payment.  Additionally, either such lender’s title insurance policy
affirmatively insures that there is ingress and egress to and from the Mortgaged
Property and the lender’s title insurance policy affirmatively insures against
encroachments by or upon the related Mortgaged Property or any interest therein
or any other adverse circumstance that either is disclosed or would have been
disclosed by an accurate survey.  Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance.  The originator of the Mortgage Loan,
its successor and/or assignee is the sole insured of such lender’s title
insurance policy, and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by this Agreement and will inure to the benefit of the
Purchaser without any further act.  No claims have been made under such lender’s
title insurance policy, neither the Seller nor any prior holder of the related
Mortgage has done, by act or omission, anything that would impair  the coverage
of such lender’s insurance policy, and there is no act, omission, condition, or
information that would impair the coverage of such lender’s insurance policy;
(b) The mortgage title insurance policy covering each unit mortgage in a
condominium or PUD project related to such Mortgage Loan meets all requirements
of Fannie Mae and Freddie Mac.  No Person has provided or received any unlawful
fee, commission, kickback, or other compensation or value of any kind in
connection with the title insurance policy;
 

 
-36-

--------------------------------------------------------------------------------

 

(20)           No Defaults.  (a) There is no default, breach, violation or event
of acceleration existing under the Mortgage, the Mortgage Note (or the related
Pledge Agreement with respect to each Pledged Asset Mortgage Loan), or any other
agreements, documents, or instruments related to such Mortgage Loan; (b) to the
Seller’s knowledge, there is no event that, with the lapse of time, the giving
of notice, or both, would constitute such a default, breach, violation or event
of acceleration; (c) no event of acceleration has previously occurred, and no
notice of default has been sent, with respect to such Mortgage Loan; (d) in no
event has the Seller or, to Seller’s knowledge, any prior mortgagee waived any
of its rights or remedies in respect of any default, breach, violation or event
of acceleration under the Mortgage, the Mortgage Note (or the related Pledge
Agreement with respect to each Pledged Asset Mortgage Loan), or any other
agreements, documents, or instruments related to such Mortgage Loan; and (e)
with respect to each Cooperative Loan, there is no default in complying with the
terms of the Mortgage Note, the Cooperative Pledge Agreement and the Proprietary
Lease and all maintenance charges and assessments (including assessments payable
in the future installments, which previously became due and owing) have been
paid, and the Seller has the right under the terms of the Mortgage Note,
Cooperative Pledge Agreement and Recognition Agreement to pay any maintenance
charges or assessments owed by the Mortgagor;
 
(21)           No Mechanics’ Liens.  As of the date of origination of such
Mortgage Loan, there were no mechanics’ or similar liens, except such liens as
are expressly insured against by a title insurance policy, or claims that have
been filed for work, labor or material (and no rights are outstanding that under
law could give rise to such lien) affecting the related Mortgaged Property that
are or may be liens prior to, or equal or coordinate with, the lien of the
related Mortgage;
 
(22)           Location of Improvements; No Encroachments.  As of the date of
origination of such Mortgage Loan: all improvements that were considered in
determining the Appraised Value of the related Mortgaged Property lay wholly
within the boundaries and building restriction lines of such Mortgaged Property
(and wholly within the project with respect to a condominium unit), and no
improvements on adjoining properties encroach upon such Mortgaged Property
except as permitted under the terms of the Fannie Mae Guide and the Freddie Mac
Servicer Guide; no improvement located on or part of any Mortgaged Property was
in violation of any applicable zoning law or regulation; and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or
obtained from the appropriate authorities.  The Mortgage creates a first lien or
first priority ownership interest in an estate in fee simple in real property
securing the related Mortgage Note;
 

 
-37-

--------------------------------------------------------------------------------

 

(23)           Origination; Payment Terms.  Principal payments on such Mortgage
Loan commenced or will commence no more than 60 days after funds were disbursed
in connection with such Mortgage Loan.  If the interest rate on the related
Mortgage Note is adjustable, the adjustment is based on the Index set forth on
the related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule;
 
(24)           Due On Sale.  Except as noted otherwise on the Mortgage Loan
Schedule, the related Mortgage contains the usual and customary “due-on-sale”
clause or other similar provision for the acceleration of the payment of the
Unpaid Principal Balance of such Mortgage Loan if the related Mortgaged Property
or any interest therein is sold or transferred without the prior consent of the
mortgagee thereunder;
 
(25)           Prepayment Penalty.  The Mortgage Loans are not subject to any
prepayment penalty;
 
(26)           Mortgaged Property Undamaged; No Condemnation.  As of the date of
origination of such Mortgage Loan, the related Mortgaged Property (and with
respect to a Cooperative Loan, the related Cooperative Project and Cooperative
Unit) is undamaged by waste, vandalism, fire, hurricane, earthquake or earth
movement, windstorm, flood, tornado or other casualty adversely affecting the
value of such Mortgaged Property or the use for which the premises were
intended, and each Mortgaged Property is in substantially the same condition as
it was at the time the most recent Appraised Value was obtained. To the
knowledge of Seller, there is no proceeding pending or threatened for the total
or partial condemnation of any Mortgaged Property;
 
(27)           Customary Provisions.  The related Mortgage contains customary
and enforceable provisions that render the rights and remedies of the holder
thereof adequate for the realization against the related Mortgaged Property of
the benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure.  Upon default by the Mortgagor
on a Mortgage Loan and foreclosure on, or trustee’s sale of, the Mortgaged
Property pursuant to the proper procedures, the holder of the Mortgage Loan will
be able to deliver good and marketable title to the Mortgaged Property.  There
is no homestead or other exemption available to the Mortgagor which would
preclude the sale of the Mortgaged Property at a trustee's sale or foreclosure
on the Mortgage;
 
(28)           Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the Designated Guidelines.  The methodology used
in underwriting the extension of credit for the Mortgage Loan includes objective
mathematical principles that relate to the relationship between the borrower's
income, assets and liabilities and the proposed payment.  The credit score used
in connection with the origination of such Mortgage Loan was the Credit
Score.  If there was more than one applicant for such Mortgage Loan, the lowest
of the applicants’ Credit Scores was used;
 
(29)           Appraisal.  Each Mortgage File contains a written appraisal
prepared by an appraiser licensed or certified by the applicable governmental
body in which the mortgaged property is located and in accordance with the
requirements of Title XI of FIRREA.  The appraisal was written, in form and
substance, to (i) customary Fannie Mae or Freddie Mac standards for mortgage
loans of the same type as such Mortgage Loan and (ii) USPAP standards, and
satisfies applicable legal and regulatory requirements. The appraisal was made
and signed prior to the final approval of the Mortgage Loan application.  The
person performing any property valuation (including an appraiser) had no
ownership interest, direct or indirect, in the Mortgaged Property or in any loan
made on the security thereof and received no benefit from, and such person’s
compensation or referral of further business from the loan originator was not
affected by, the approval or disapproval of the Mortgage Loan.  The selection of
the person performing the property valuation was made independently of the
broker (where applicable) and the originator's loan sales and loan production
personnel. For each Mortgage Loan where the property valuation consisted of a
broker price opinion, as indicated on the mortgage loan schedule, the opinion
was provided by a real estate broker or realtor licensed, certified or
recognized in the jurisdiction in which the subject property is located.  The
selection of the appraiser met the criteria of Fannie Mae and Freddie Mac for
selecting an independent appraiser;
 

 
-38-

--------------------------------------------------------------------------------

 

(30)           Deeds of Trust.  If the related Mortgage constitutes a deed of
trust, then a trustee, duly qualified under applicable law to serve as such, has
been properly designated and currently so serves and is named in such Mortgage,
and no fees or expenses are or will become payable by the Purchaser to the
trustee under such deed of trust, except in connection with a trustee’s sale
after default by the related Mortgagor;
 
(31)           LTV; Primary Mortgage Insurance Policy.  No Mortgage Loan had a
LTV at the time of origination of more than 80%.  Except with respect to Pledged
Asset Mortgage Loans and any loan program as defined in the Designated
Guidelines not requiring primary mortgage insurance, if such Mortgage Loan had a
Loan-to-Value Ratio of more than 80% at origination, such Mortgage Loan is and
will be subject to a Primary Insurance Policy in accordance with the terms of
the Fannie Mae Guide or the Freddie Mac Guide, issued by a Qualified Mortgage
Insurer, which insures the Seller or Servicer, its successors and assigns and
insured’s in the amount set forth on the Mortgage Loan Schedule; provided that,
a Primary Insurance Policy will not be required for any Cooperative Loan if (i)
the proceeds of such Cooperative Loan were used to purchase a Cooperative Unit
at the “insider's price” when the building was converted to a Cooperative
Corporation, (ii) the value of the Cooperative Unit for purposes of establishing
the LTV at origination was such “insider's price”, (iii) the principal amount of
the Cooperative Loan at origination was not more than 100% of such “insider's
price” and (iv) the LTV at origination, as calculated using the Appraised Value
at origination, was less than or equal to 80%.  All provisions of such Primary
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. To Seller’s
knowledge, no action, inaction or event has occurred and no state of facts
exists that has, or will result in the exclusion from, denial of, or defense to
coverage under any Primary Mortgage Insurance Policy (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to be insured) whether arising out of actions, representations,
errors omissions, negligence or fraud of any Obligated Party, or for any other
reason under such coverage or impair the benefits of the endorsement provided
for therein, or the validity and binding effect of either including, without
limitation, the provision or receipt of any unlawful fee, commission, kickback,
or other compensation or value of any kind.  Any related Mortgage subject to any
such Primary Insurance Policy (other than a “lender-paid” Primary Insurance
Policy) obligates the Mortgagor thereunder to maintain such insurance for the
time period required by law and to pay all premiums and charges in connection
therewith or, in the case of a “lender-paid” Primary Insurance Policy, the
premiums and charges are included in the interest rate for the Mortgage Loan as
set forth on the Mortgage Loan Schedule.  As of the date of origination, the
Loan-to-Value Ratio of such Mortgage Loan was as specified in the applicable
Mortgage Loan Schedule;
 

 
-39-

--------------------------------------------------------------------------------

 

(32)           Occupancy.  As of the date of origination of such Mortgage Loan,
the related Mortgaged Property (or with respect to a Cooperative Loan, the
related Cooperative Unit) was lawfully occupied under applicable law and all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property (or with respect to a
Cooperative Loan, the related Cooperative Unit) and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy,
have been made or obtained from the appropriate authorities.  No Obligated Party
has received notice from the Mortgagor, any governmental authority, or any other
Person of any noncompliance with any use or occupancy law, ordinance,
regulation, standard, license, or certificate with respect to the Mortgaged
Property;
 
(33)           Supervision and Examination by a Federal or State
Authority.  Each Mortgage Loan either was (a) closed in the name of Seller, or
(b) closed in the name of another entity that is either a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or an institution which is supervised and examined by a federal or state
authority, or a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act (a “HUD
Approved Mortgagee”), and was so at the time such Mortgage Loan was originated
(Seller or such other entity, the “Originator”) or (c) closed in the name of a
loan broker under the circumstances described in the following sentence.  If
such Mortgage Loan was originated through a loan broker, such Mortgage Loan met
the Originator’s underwriting criteria at the time of origination and was
originated in accordance with the Originator’s policies and procedures and the
Originator acquired such Mortgage Loan from the loan broker contemporaneously
with the origination thereof.
 
(34)           Adjustments.  All of the terms of the related Mortgage Note
pertaining to interest rate adjustments, payment adjustments and adjustments of
the outstanding principal balance, if any, are enforceable and such adjustments
will not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
 
(35)           Insolvency Proceedings; The Servicemembers Civil Relief Act. To
the Seller’s knowledge, the related Mortgagor (1) is not the subject of any
Insolvency Proceeding; and (2) has not requested any relief allowed to such
Mortgagor under the  Servicemembers Civil Relief Act;
 
(36)           Fannie Mae/Freddie Mac Documents.  Such Mortgage Loan was closed
on standard Fannie Mae or Freddie Mac documents or on such documents otherwise
acceptable to them;
 
(37)           Payments.  No Mortgage Loan contains provisions pursuant to which
Monthly Payments are (a) paid or partially paid with funds deposited in any
separate account established by the Seller, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or (c)
contains any other similar provisions which may constitute a “buydown”
provision.  The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
 

 
-40-

--------------------------------------------------------------------------------

 

(38)           The Assignment of Mortgage.  The Assignment is in recordable form
and is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.  Each original Mortgage was recorded (or is in
the process of being recorded), and all existing subsequent assignments of the
original Mortgage have been recorded (or are in the process of being recorded)
in the appropriate jurisdictions in which such recordation is necessary to
perfect the liens against creditors of the Seller;
 
(39)           No Advances.  Any principal advances made to the Mortgagor prior
to the Cut-off Date have been consolidated with the outstanding principal amount
secured by the Mortgage, and the secured principal amount, as consolidated,
bears a single interest rate and single repayment term. The lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the Mortgagee's consolidated interest or by other title evidence acceptable to
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Mortgage Loan;
 
(40)           Balloon Loans.  No Mortgage Loan has a balloon payment feature;
 
(41)           Condominium Units/PUDs.  If the residential dwelling on the
Mortgaged Property is a condominium unit or a unit in a planned unit development
(other than a de minimis planned unit development) or stock in a cooperative
housing corporation, such condominium, cooperative or planned unit development
project meets the eligibility requirements of the Designated Guidelines, Fannie
Mae or Freddie Mac;
 
(42)           Regulatory Compliance.  No Mortgage Loan is a “high cost” or
“covered” loan, as defined by any applicable federal, state or local predatory
or abusive lending law (and no Mortgage Loan has a percentage listed under the
Indicative Loss Severity Column (the column that appears in the Standard &
Poor's Anti-Predatory Lending Law Update Table, included in the then-current
Standard & Poor's LEVELS® Glossary of Terms on Appendix E). Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage
Loan.  No Mortgage Loan secured by property located in the State of Georgia was
originated on or after October 1, 2002 and prior to March 7, 2003. No Mortgage
Loan originated on or after March 7, 2003 is a “high cost home loan” as defined
under the Georgia Fair Lending Act.   No borrower was encouraged or required to
select a loan product offered by an originator that was a higher cost product
designed for less-creditworthy borrowers, unless at the time of the Mortgage
Loan's origination, such borrower did not qualify, taking into account credit
history and debt-to-income ratios, for a lower cost credit product then offered
by such originator or any affiliate of such originator.  The Seller has complied
with all applicable anti-money laundering laws and regulations, including
without limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money
Laundering Laws”); the Seller has established an anti-money laundering
compliance program as required by the Anti-Money Laundering Laws, has conducted
the requisite due diligence in connection with the origination of each Mortgage
Loan for purposes of the Anti-Money Laundering Laws, including with respect to
the legitimacy of the applicable Mortgagor and the origin of the assets used by
said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws. Any breach of any representations
made in this clause (42) shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan.
 

 
-41-

--------------------------------------------------------------------------------

 

(43)           No Rehabilitation Loan.  No Mortgage Loan was made in connection
with (a) the construction or rehabilitation of a Mortgaged Property or (b)
facilitating the trade-in or exchange of a Mortgaged Property;
 
(44)           No Adverse Conditions.  As of the related Funding Date, the
Mortgagor is not in bankruptcy and is not insolvent and the Seller has no
knowledge of any circumstances or condition with respect to the Mortgage, the
Mortgaged Property, the Mortgagor or the Mortgagor's credit standing that could
reasonably be expected to cause investors to regard the Mortgage Loan as an
unacceptable investment, cause the Mortgage Loan to become delinquent or
materially adversely affect the value or marketability of the Mortgage
Loan.  Either the Mortgagor is a natural person who is legally permitted to
reside in the United States or the Mortgagor is an inter-vivos trust acceptable
to Fannie Mae.  No borrower had a prior bankruptcy in the last four years.  No
borrower previously owned a property in the last seven years that was the
subject of a foreclosure during the time the borrower was the owner of record;
 
(45)           Scheduled Interest.  Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months;
 
(46)           Environmental Laws.  To Seller’s knowledge, there does not exist
on the related Mortgaged Property any hazardous substances, hazardous wastes or
solid wastes, as such terms are defined in the Comprehensive Environmental
Response Compensation and Liability Act, the Resource Conservation and Recovery
Act of 1976, or other federal, state or local environmental legislation
including, without limitation, asbestos.   To Seller’s knowledge, there is no
pending action or proceeding directly involving the Mortgaged Property in which
compliance with any environmental law, rule or regulation is an issue; there is
no violation of any environmental law, rule or regulation with respect to the
Mortgaged Property; and nothing further remains to be done to satisfy in full
all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of such Mortgaged Property;
 
(47)           Negative Amortization, 30 Years or Less.  No Mortgage Loan is
subject to negative amortization; the Mortgage Loans have an original term to
maturity of not more than 30 years, with interest payable in arrears on the
first day of each month. Each Mortgage Note requires a monthly payment which is
sufficient to fully amortize the original principal balance over the original
term thereof (except in the case of interest only loans) and to pay interest at
the related  interest rate;
 
(48)           Cooperative Lien Search.  With respect to each Cooperative Loan,
a Cooperative Lien Search has been made by a company competent to make the same
which company is acceptable to Fannie Mae and Freddie Mac and qualified to do
business in the jurisdiction where the Cooperative Unit is located and such
search has not found anything which individually or in the aggregate would
materially and adversely affect the Cooperative Loan or have priority over the
Seller’s security interest in such cooperative shares;
 
(49)           Cooperative Loan-Proprietary Lease.  With respect to each
Cooperative Loan, (i) the related cooperative corporation that owns title to the
related cooperative building is a “cooperative housing corporation” within the
meaning of Section 216 of the Code, and is in material compliance with
applicable federal, state and local laws which, if not complied with, could have
a material adverse effect on the Mortgaged Property, (ii) the terms of the
related Proprietary Lease is longer than the terms of the Cooperative Loan,
(iii) there is no provision in any Proprietary Lease which requires the
Mortgagor to offer for sale the Cooperative Shares owned by such Mortgagor first
to the Cooperative Corporation, (iv) there is no prohibition in any Proprietary
Lease against pledging the Cooperative Shares or assigning the Proprietary Lease
and (v) the Recognition Agreement is on a form of agreement published by the
Aztech Document Systems, Inc. or includes provisions which are no less favorable
to the lender than those contained in such agreement;
 

 
-42-

--------------------------------------------------------------------------------

 

(50)           Cooperative Loan- UCC Financing Statement.  With respect to each
Cooperative Loan, each original UCC financing statement, continuation statement
or other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first priority lien and security interest in the
Cooperative Shares and Proprietary Lease has been timely and properly made.  Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to the Mortgagor or its designee establishes in
the Mortgagor a valid and subsisting perfected first lien on and security
interest in the Mortgaged Property described therein, and the Mortgagor has full
right to sell and assign the same;
 
(51)           Cooperative Loan- Cooperative Pledge Agreement.  With respect to
each Cooperative Loan, each Cooperative Pledge Agreement contains enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization of the benefits of the security provided
thereby.  The Cooperative Pledge Agreement contains an enforceable provision for
the acceleration of the payment of the Unpaid Principal Balance of the Mortgage
Note in the event the Cooperative Unit is transferred or sold without the
consent of the holder thereof;
 
(52)           Imaging.  Each imaged document represents a true, complete, and
correct copy of the original document in all respects, including, but not
limited to, all signatures conforming with signatures contained in the original
document, no information having been added or deleted, and no imaged document
having been manipulated or altered in any manner.  Each imaged document is clear
and legible, including, but not limited to, accurate reproductions of
photographs.  No original documents have been or will be altered in any manner;
 
(53)           Qualified Mortgage.  Each Mortgage Loan constitutes a “qualified
mortgage” under Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860-2(a)(1);
 
(54)           Income/Employment/Assets:  With respect to each Mortgage Loan the
originator verified the borrower's income, employment, and assets in accordance
with its written Designated Guidelines and employed procedures designed to
authenticate the documentation supporting such income, employment, and assets.
Such verification may include the transcripts received from the Internal Revenue
Service pursuant to a filing of IRS Form 4506-T.  The originator has reasonably
determined that the information provided by the borrower supports the income
level the originator relied on in approving the Mortgage Loan;
 
(55)           Occupancy:  The originator has given due consideration to
factors, including but not limited to, other real estate owned by the borrower,
commuting distance to work, appraiser comments and notes, the location of the
property and any difference between the mailing address active in the servicing
system and the subject property address to evaluate whether the occupancy status
of the property as represented by the borrower is reasonable.  All owner
occupied properties are occupied by the owner at the time of purchase of the
mortgage;
 

 
-43-

--------------------------------------------------------------------------------

 

(56)           Data:  The information set forth in the related Mortgage Loan
Schedule, including any diskette or other related data tapes sent to the
Purchaser, is complete, true and correct in all material respects. The
information on the Mortgage Loan Schedule and the information provided are
consistent with the contents of the originator's records and the Mortgage
File.  The Mortgage Loan Schedule contains all the fields indicated in Schedule
A.  Any excess or ineligible (per the Fannie Mae Guide or Freddie Mac Servicing
Guide) seller or builder concession has been subtracted from the appraised value
of the mortgaged property for purposes of determining the LTV and CLTV. Except
for information specified to be as of the origination date of the Mortgage Loan,
the Mortgage Loan Schedule contains the most current information possessed by
the originator.  No appraisal or other property valuation referred to or used to
determine any data listed on the Mortgage Loan Schedule was more than 3 months
old at the time of the Mortgage Loan closing.  With respect to each Mortgage
Loan, as of the Funding Date, the most recent FICO score listed on the Mortgage
Loan Schedule was no more than six (6) months old;
 
(57)           Source of Loan Payments: No loan payment has been escrowed as
part of the loan proceeds on behalf of the borrower.  No payments due and
payable under the terms of the Mortgage Note and Mortgage or deed of trust,
except for seller or builder concessions, have been paid by any person who was
involved in, or benefited from, the sale or purchase of the Mortgaged Property
or the origination, refinancing, sale, purchase or servicing of the Mortgage
Loan other than the borrower;
 
(58)           Lost Note Affidavit:  With respect to any Mortgage Loan as to
which an affidavit has been delivered to the Purchaser certifying that the
original Mortgage Note is no longer in existence, if such Mortgage Loan is
subsequently in default, the enforcement of such Mortgage Loan will not be
materially adversely affected by the absence of the original Mortgage Note;
 
(59)           No Leasehold Interest:  No Mortgage Loan is secured by a
leasehold interest;
 
(60)           Full Disclosure:  The Mortgagor has received all disclosure
materials required by applicable law with respect to the making of fixed rate or
adjustable rate mortgage loans, as applicable;
 
(61)           No Ground Leases:  No Mortgaged Property is subject to a ground
lease;
 
(62)           No Additional Fees:  With respect to any broker fees collected
and paid on any of the Mortgage Loans, all such fees have been properly assessed
to the Mortgagor and no claims will arise as to such fees that are double
charged and for which the Mortgagor would be entitled to reimbursement;
 
(63)           No Single Credit Insurance:  None of the proceeds of the Mortgage
Loan were used to finance single premium credit insurance policies;
 
(64)           MERS Loans:  With respect to each MERS Mortgage Loan, a MIN has
been assigned by MERS and such MIN is accurately provided on the Mortgage Loan
Schedule. The related Assignment of Mortgage to MERS has been duly and properly
recorded.   With respect to each MERS Mortgage Loan, the Seller has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS;
 

 
-44-

--------------------------------------------------------------------------------

 

(65)           Credit Reporting:  With respect to each Mortgage Loan, the Seller
has fully and accurately furnished complete information on the related borrower
credit files to Equifax, Experian and Trans Union Credit Information in
accordance with the Fair Credit Reporting Act and its implementing regulations;
 
(66)           Customary Servicing Procedures.  Each Mortgage Loan has been
serviced in all material respects in compliance with Customary Servicing
Procedures;
 
(67)           Mortgagor Payment.  For each Mortgage Loan whose proceeds were
used to purchase the related Mortgaged Property, the Mortgagor paid at least the
lesser of (a) 100% minus the CLTV of the Mortgage Loan and (b) 5% of the
purchase price with his/her funds;
 
(68)           Mortgage Loans Not Subject to HOEPA.  None of the Mortgage Loans
are subject to the Home Ownership and Equity Protection Act of 1994 or any
comparable state or local law;
 
(69)           Insurance Policies Not Impaired.  With respect to any insurance
policy including, but not limited to, hazard, title, or Primary Mortgage
Insurance covering a Mortgage Loan and the related Mortgaged Property, the
Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission that would impair the coverage of any such
policy, the benefits of the endorsement, or the validity and binding effect of
either, including without limitation, no unlawful fee, commission, kickback, or
other unlawful compensation or value of any kind as has been or will be
received, retained, or realized by any attorney, firm, or other person or
entity, and no such unlawful items have been received, retained, or realized by
the Seller;
 
(70)           Additional Representations.  Certain additional representations
specific to the Mortgage Loans being sold on each Funding Date, as mutually
agreed by the parties hereto, may be set forth on an Exhibit to the related
Confirmation or Purchase Price and Terms Letter; and
 
(71)           Modified Mortgage Loans.  The Mortgage Loans identified on the
Mortgage Loan Schedule as having been modified or amended are the only Mortgage
Loans which have been modified or amended, and the Mortgage Loans identified on
the Mortgage Loan Schedule as being in the process of being modified or amended
are the only Mortgage Loans which are in the process of being modified or
amended.
 
Section 3.04  Repurchase and Substitution.
 
It is understood and agreed that the representations and warranties set forth in
Sections 3.01, 3.02 and 3.03 shall survive the sale of the Mortgage Loans to the
Purchaser, delivery of the Mortgage Files to the Purchaser, or its designee, and
transfer of the servicing rights associated with such Mortgage Loans, and shall
inure to the benefit of the Purchaser, notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment or the examination, or
lack of examination, of any Mortgage File.
 

 
-45-

--------------------------------------------------------------------------------

 

Upon discovery by the Seller, the Servicer or the Purchaser of a breach of any
of the representations and warranties contained in Sections 3.01, 3.02 or 3.03
that materially and adversely affects the value of the Mortgage Loans or the
interest of the Purchaser in the Mortgage Loans (or that materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser in the related Mortgage Loan, in the case of a representation or
warranty relating to a particular Mortgage Loan), the party discovering such
breach shall give prompt written notice to the other.  A breach of
representations and warranties in the first sentence of Section 3.03(22) and
Sections 3.03(42) and (53)  shall be deemed to materially and adversely affect
the value of the related Mortgage Loan and the interest of the Purchaser
therein.  With respect to the representations and warranties contained in
Section 3.03 that are made to the Seller’s knowledge, if it is discovered by
either the Seller or the Purchaser that the substance of such representation and
warranty is inaccurate and such inaccuracy materially and adversely affects the
value of the related Mortgage Loan or the interests of the Purchaser therein,
the Purchaser shall be entitled to all the remedies to which it would be
entitled for a breach of such representation or warranty, including, without
limitation, the repurchase requirements contained herein, notwithstanding
Seller’s lack of knowledge with respect to the inaccuracy at the time the
representation or warranty was made.
 
The Seller shall have a period of 90 days from the earlier of either discovery
by or receipt of written notice from the Purchaser to the Seller of any breach
of any of the representations and warranties contained in Section 3.03 that
materially and adversely affects the value of the Mortgage Loans or the interest
of the Purchaser in the Mortgage Loans (or that materially and adversely affects
the value of the related Mortgage Loan or the interests of the Purchaser in the
related Mortgage Loan, in the case of a representation or warranty relating to a
particular Mortgage Loan) (any such Mortgage Loan, a “Defective Mortgage Loan”;
provided that the term “Defective Mortgage Loan” shall also include any Mortgage
Loan treated or designated as such in accordance with Section 2.04) within which
to correct or cure such breach.  Seller hereby covenants and agrees with respect
to each Mortgage Loan conveyed by it that, if any breach relating thereto is not
corrected or cured within such 90 day period, then Seller shall either (i)
repurchase the Defective Mortgage Loan at the applicable Repurchase Price or
(ii) except for a breach of the representation and warranty in Section 3.03(53),
make an indemnification payment to Purchaser in an amount equal to the reduction
in value of such Mortgage Loan as a result of such breach. Notwithstanding
anything to the contrary contained herein, if the first regularly scheduled
payment of principal and interest due under any Mortgage Loan has been
delinquent more than 30 days, the Purchaser may, by written notice to the
Seller, require that the Seller repurchase the related Mortgage Loan.  However,
if the Seller provides evidence that the delinquency was due to a servicing
setup error, no repurchase shall be required provided that the Mortgage Loan is
brought current thereafter.  Within 30 Business Days following the delivery of
any such written notice from the Purchaser, the Seller shall repurchase the
specified Mortgage Loan by paying the Repurchase Price therefore by wire
transfer of immediately available funds directly to the Purchaser’s Account.  In
the event that a breach of a representation or warranty set forth in either
Section 3.01 or Section 3.02 that materially and adversely affects the value of
one or more of the Mortgage Loans or the interest of the Purchaser in such
Mortgage Loans, and such breach is not cured within 90 days of the earlier of
either discovery by or notice to the Seller or Servicer of such breach, all such
affected Mortgage Loans shall, at the option of the Purchaser, be repurchased by
the Seller at the related aggregate Repurchase Price.  Any such repurchase shall
be accomplished by wire transfer of the amount of the related aggregate
Repurchase Price to an account designated by the Purchaser.  If the breach of
representation and warranty that gave rise to the obligation to repurchase or
substitute a Mortgage Loan pursuant to this Section 3.04 was the representation
and warranty set forth in clause (9) or (42) of Section 3.03, then the Seller
shall pay to the Purchaser, concurrently with and in addition to the remedies
provided in this Section 3.04, an amount equal to any liability, penalty or
expense that was actually incurred and paid out of or on behalf of the
Purchaser, and that directly resulted from such breach, or if incurred and paid
by the Purchaser thereafter, concurrently with such payment.
 

 
-46-

--------------------------------------------------------------------------------

 

Notwithstanding the previous paragraph, the Seller may, and assuming that such
Seller has a Qualified Substitute Mortgage Loan or Loans, and with Purchaser's
prior written consent, within 2 years from the related Funding Date, rather than
repurchase the Mortgage Loan as provided above, remove such Mortgage Loan
(“Deleted Mortgage Loan”) and substitute in its place a Qualified Substitute
Mortgage Loan or Loans.  If the Seller has no Qualified Substitute Mortgage
Loan, it shall repurchase the Defective Mortgage Loan.
 
As to any Deleted Mortgage Loan for which the Seller substitutes a Qualified
Substitute Mortgage Loan or Loans, the Seller shall effect such substitution by
delivering to the Purchaser or its designee for such Qualified Substitute
Mortgage Loan or Loans the Legal Documents as are required by Section
2.02.  Upon such substitution, such Qualified Substitute Mortgage Loan or Loans
shall be subject to the terms of this Agreement in all respects, and the Seller
and Servicer shall be deemed to have made with respect to such Qualified
Substitute Mortgage Loan or Loans, as of the date of substitution, the
covenants, representations and warranties set forth in Sections 3.01, 3.02 and
3.03.
 
The Monthly Payment on a Qualified Substitute Mortgage Loan due on the Due Date
in the month of substitution shall be the property of the Purchaser and the
Monthly Payment on the Deleted Mortgage Loan for which the substitution is made
due on such date shall be the property of the Seller.  For any month in which
the Seller substitutes one or more Qualified Substitute Mortgage Loans for one
or more Deleted Mortgage Loans, the Seller and the Purchaser will determine the
amount (if any) by which the aggregate principal balance of all such Qualified
Substitute Mortgage Loans as of the date of substitution (after application of
scheduled principal payments due in the month of substitution which have been
received or as to which an advance has been made) is less than the aggregate
outstanding principal balance of all such Deleted Mortgage Loans.  The amount of
such shortfall shall be paid by the Seller on the date of such substitution by
wire transfer of immediately available funds directly to the Purchaser’s
Account.
 
Any repurchase of a Defective Mortgage Loan required hereunder shall be
accomplished by payment of the applicable Repurchase Price on or before the
Remittance Date applicable to the Due Period of which such repurchase
transaction has occurred by wire transfer of immediately available funds
directly to the Purchaser’s Account.  It is understood and agreed that the
obligations of a Seller (a) set forth in this Section 3.04 to cure any breach of
such Seller’s representations and warranties contained in Sections 3.01, 3.02
and  3.03 or to repurchase or substitute for the Defective Mortgage Loan(s) and
(b) set forth in Section 9.01 to indemnify the Purchaser in connection with any
breach of a Seller’s representations and warranties contained in Sections 3.01,
3.02 and  3.03 shall constitute the sole remedies of the Purchaser respecting a
breach of such representations and warranties.
 

 
-47-

--------------------------------------------------------------------------------

 

In the event of a repurchase, indemnification payment or substitution, the
Seller shall, simultaneously with such repurchase, indemnification payment or
substitution, give written notice (by telecopier, electronically or otherwise)
to the Purchaser that such repurchase or substitution has taken place, amend the
related Mortgage Loan Schedule to reflect the withdrawal of the Deleted Mortgage
Loan from this Agreement, and in the case of substitution, identify the
Qualified Substitute Mortgage Loan(s) and amend the related Mortgage Loan
Schedule to reflect the addition of such Qualified Substitute Mortgage Loan(s)
this Agreement.
 
In the event that any Mortgage Loan is held by a REMIC, notwithstanding any
contrary provision of this Agreement, with respect to any Mortgage Loan that is
not in default or as to which no default is imminent, Purchaser may, in
connection with any substitution of a Defective Mortgage Loan pursuant to this
Section 3.04, require that the Seller deliver, at the Seller’s expense, an
Opinion of Counsel to the effect that such substitution will not (i) result in
the imposition of taxes on “prohibited transactions” of such REMIC (as defined
in Section 860F of the Code) or otherwise subject the REMIC to tax, or (ii)
cause the REMIC to fail to qualify as a REMIC at any time.
 
The  parties agree that the  resolution of any controversy or claim arising out
of or relating to an obligation or alleged obligation of the Seller to
repurchase a Mortgage Loan due to a breach of a representation or warranty
contained in Section 3.03 hereof that remains unresolved by the end of the 90
day period set forth above shall be by Arbitration.
 
If any allegation of a breach of a representation or warranty made in Section
3.03 has not been resolved to the satisfaction of both the Purchaser and the
Seller by the end of the 90 day period set forth above, either party may
commence Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter.  To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 3.04, provided that if the Seller has not responded
to the Purchaser's notification of a breach of a representation and warranty,
the Purchaser shall not commence Arbitration with respect to that breach before
60 days following such notification in order to provide the Seller with an
opportunity to respond to such notification.  Within 10 Business Days after a
party has provided notice that it has elected to pursue Arbitration, each party
may submit the names of one or more proposed Arbitrators to the other party in
writing.  If the parties have not agreed on the selection of an Arbitrator
within five Business Days after the first such submission, then the party
commencing Arbitration shall, within the next 5 business days, notify the
American Arbitration Association in New York, NY and request that it appoint
a  single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.
 
It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery.  Accordingly, the Arbitrator will resolve the dispute on
the basis of a review of the written correspondence between the parties
(including any supporting materials attached to such correspondence) conveyed by
the parties to each other in connection with the dispute prior to the delivery
of notice to commence Arbitration; however, upon a showing of good cause, a
party may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate.  If requested by the Arbitrator or any party, any hearing
with respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.
 

 
-48-

--------------------------------------------------------------------------------

 

The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties.   Each party, however, shall bear its own
attorneys fees and costs in connection with the Arbitration.
 
Section 3.05  Repurchase of Mortgage Loans With Early Payment Default
 
If any Mortgage Loan becomes 30 or more days delinquent with respect to the Due
Date immediately preceding the Funding Date, or with respect to any of the first
three Due Dates occurring after the Funding Date, then the Seller, at the
Purchaser’s option, shall (a) promptly repurchase the related Mortgage Loan from
the Purchaser within 15 calendar days of receipt of written notice, but
otherwise in accordance with the procedures set forth in Section 3.04 hereof,
however, any such repurchase shall be made at the Repurchase Price, or (b)
substitute a mortgage loan acceptable to the Purchaser in accordance with
Section 3.04 hereof; provided, however, that Seller shall have no repurchase or
substitution obligation under this Section if the Seller, in consultation with
the Purchaser, has determined that the delinquency of such Mortgage Loan was due
to set-up error on the part of the Servicer and becomes current thereafter.
 
Section 3.06  Purchase Price Protection
 
With respect to any Mortgage Loan that prepays in full within 90 days following
the related Funding Date (or such other date set forth in the related
Confirmation or Purchase Price and Terms Letter, as applicable, the Seller shall
reimburse the Purchaser an amount equal to the product of (a) the amount by
which Purchase Price Percentage paid by the Purchaser to the Seller for such
Mortgage Loan exceeds 100% and (b) the Unpaid Principal Balance of the Mortgage
Loan as of the Cut-off Date.  Such payment shall be made within thirty (30) days
of such payoff.  Upon any assignment of a Mortgage Loan and/or this Agreement,
the Purchaser may, at its option, retain its rights under this Section 3.06
notwithstanding such assignment.
 
Section 3.07  Certain Covenants of Seller and the Servicer.
 
Without incurring undue effort or any cost except the Seller’s overhead or
employees’ salaries, Seller shall take reasonable steps to assist the Purchaser,
if the Purchaser so requests by 30 days advance written notice to the Seller (it
is agreed that electronic mail shall not be considered valid notification if not
followed by verbal communication by the Purchaser to the Seller), in re-selling
the Mortgage Loans in a Whole Loan Transfer or in securitizing the Mortgage
Loans and selling undivided interests in such Mortgage Loans in a public
offering or private placement or selling participating interests in such
Mortgage Loans, which steps may include, (a) providing any information relating
to the Mortgage Loans reasonably necessary to assist in the preparation of any
disclosure documents, (b) providing information relating to delinquencies and
defaults with respect to the Servicer’s servicing portfolio (or such portion
thereof as is similar to the Mortgage Loans), (c) entering into any other
servicing, custodial or other similar agreements, that are consistent with the
provisions of this Agreement, and which contain such provisions as are customary
in securitizations rated “AAA” (including a securitization involving a REMIC),
(d) to restate the representations and warranties contained in Section 3.03
hereof as of the related Funding Date and the representations and warranties
contained in Sections 3.01 and 3.02 as of the closing date of such
Securitization Transaction or Whole Loan Transfer; provided, however, Servicer
may qualify and/or modify any such representations or warranties to reflect any
facts or circumstances arising subsequent to the related Funding Date, (e)
provide such opinions of counsel as are customary in such transactions,
provided, however, that any opinion of outside counsel shall be provided at
Purchaser’s expense and (f) provide Sarbanes-Oxley certification in the form of
Exhibit 11.
 

 
-49-

--------------------------------------------------------------------------------

 

To permit any prospective assignees of the Purchaser who have entered into a
commitment to purchase any of the Mortgage Loans in a Whole Loan Transfer to
review the Servicer’s servicing operations, upon reasonable prior notice to the
Servicer, and the Servicer shall cooperate with such review to the extent such
prospective assignees request information or documents that are available and
can be produced without unreasonable expense or effort.  Subject to any
applicable laws, the Seller shall make the Mortgage Files related to the
Mortgage Loans held by the Seller available at the Seller’s principal operations
center for review by any such prospective assignees during normal business hours
upon reasonable prior notice to the Seller (in no event fewer than 5 Business
Days’ prior notice).  The Seller may, in its sole discretion, require that such
prospective assignees sign a confidentiality agreement, in form and substance
satisfactory to Seller, with respect to such information disclosed to the
prospective assignee which is not available to the public at large and a release
and indemnity agreement, in form and substance satisfactory to Seller, with
respect to its activities on the Seller’s premises.
 
In connection with a Securitization Transaction, the Purchaser may be required
to engage a master servicer or trustee to determine the allocation of payments
to and make remittances to the certificateholders, at the Purchaser’s sole cost
and expense.  In the event that a master servicer or trustee is requested by the
Purchaser to determine the allocation of payments and to make remittances to the
certificateholders, the Servicer agrees to service the Mortgage Loans in
accordance with the reasonable and customary requirements of such Securitization
Transaction, which may include the Servicer’s acting as a subservicer in a
master servicing arrangement.  With respect to the then owners of the Mortgage
Loans, the Servicer shall thereafter deal solely with such master servicer or
trustee, as the case may be with respect to such Mortgage Loans which are
subject to the Securitization Transaction and shall not be required to deal with
any other party with respect to such Mortgage Loans. Without limiting the
foregoing, in connection with each Securitization Transaction, Purchaser shall
pay Servicer a fee in the amount of $5,000.00, and, to the extent the Servicer
deems it necessary to retain outside counsel, reimburse Servicer for all
reasonable legal fees and expenses (in an amount not to exceed $15,000 per
Securitization Transaction, provided that there are not extraordinary
circumstances in the Securitization Transaction that would warrant increased
expenses) incurred by the Servicer.
 
The Seller hereby covenants to promptly notify the Purchaser if it shall (i)
either fail or admit in writing its inability to pay its debts generally as they
become due, (ii) admit in writing its inability to, or intention not to, perform
any of its material obligations, (iii) make an assignment for the benefit of its
creditors, (iv) voluntarily suspend payment of its obligations or (v) have
defaulted under any debt or repurchase obligation beyond any cure period
provided for in such debt or repurchase obligation.
 

 
-50-

--------------------------------------------------------------------------------

 

ARTICLE IV:

 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND CONDITIONS PRECEDENT TO
FUNDING
 
Section 4.01 Representations and Warranties
 
The Purchaser represents, warrants and covenants to the Seller that as of each
Funding Date or as of such date specifically provided herein:
 
(1)           Due Organization.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all licenses necessary to carry on its business now being
conducted and is licensed, qualified and in good standing under the laws of each
state where a Mortgaged Property is located or is otherwise exempt under
applicable law from such qualification or is otherwise not required under
applicable law to effect such qualification; no demand for such qualification
has been made upon the Purchaser by any state having jurisdiction and in any
event the Purchaser is or will be in compliance with the laws of any such state
to the extent necessary to enforce each Mortgage Loan.
 
(2)           Due Authority.  The Purchaser had the full power and authority and
legal right to acquire the Mortgage Loans that it acquired.  The Purchaser has
the full power and authority to hold each Mortgage Loan, to sell each Mortgage
Loan and to execute, deliver and perform, and to enter into and consummate, all
transactions contemplated by this Agreement.  The Purchaser has duly authorized
the execution, delivery and performance of this Agreement, has duly executed and
delivered this Agreement, and this Agreement, assuming due authorization,
execution and delivery by the Seller, constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, reorganization, receivership,
conservatorship, insolvency, moratorium and other laws relating to or affecting
creditors’ rights generally or the rights of creditors of banks and to the
general principles of equity (whether such enforceability is considered in a
proceeding in equity or at law);
 
(3)           No Conflict.  None of the execution and delivery of this
Agreement, the acquisition or origination, as applicable, of the Mortgage Loans
by the Purchaser, the purchase of the Mortgage Loans, the consummation of the
transactions contemplated hereby, or the fulfillment of or compliance with the
terms and conditions of this Agreement, will conflict with or result in a breach
of any of the terms, conditions or provisions of the Purchaser’s organizational
documents and bylaws or any legal restriction or any agreement or instrument to
which the Purchaser is now a party or by which it is bound, or constitute a
default or result in an acceleration under any of the foregoing, or result in
the violation of any law, rule, regulation, order, judgment or decree to which
the Purchaser or its property is subject, or impair the ability of the Purchaser
to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;
 
(4)           Ability to Perform.  The Purchaser does not believe, nor does it
have any reason or cause to believe, that it cannot perform each and every
covenant contained in this Agreement;
 
(5)           Financial Statements.  Purchaser has delivered to the Seller
financial statements as to its last two complete fiscal years. Except as has
previously been disclosed to the Seller in writing:  (a) such financial
statements fairly present the results of operations and changes in financial
position for such period and the financial position at the end of such period of
Purchaser and its subsidiaries; and (b) such financial statements are true,
correct and complete as of their respective dates and have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved, except as set forth in the notes thereto;
 

 
-51-

--------------------------------------------------------------------------------

 

(6)           Litigation Pending.  There is no action, suit, proceeding or
investigation pending or, to the best of the Purchaser’s knowledge, threatened,
against the Purchaser, which, either in any one instance or in the aggregate, if
determined adversely to the Purchaser would adversely affect the Purchasers
ability to purchase of the Mortgage Loans or the execution, delivery or
enforceability of this Agreement or result in any material liability of the
Purchaser, or draw into question the validity of this Agreement or have a
Material Adverse Effect on the financial condition of the Purchaser;
 
(7)           No Consent Required.  No consent, approval, authorization or order
of any court or governmental agency or body is required for the execution,
delivery and performance by the Purchaser of or compliance by the Purchaser with
this Agreement, the purchase of the Mortgage Loans from the Seller or the
consummation of the transactions contemplated by this Agreement or, if required,
such approval has been obtained prior to the Funding Date;
 
(8)           Ordinary Course of Business.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of business of the
Purchaser;
 
(9)           Non-solicitation.  In the event the Purchaser or any assignee of
Purchaser chooses to solicit any Mortgagors (in writing or otherwise) to
refinance any of the Mortgage Loans during the term of this Agreement, such
solicitations shall be directed at all of Purchaser’s or such assignee’s
customers and will not be exclusively directed towards the Mortgagors relating
to the Mortgage Loans sold hereunder.  Additionally, neither Purchaser nor any
assignee of Purchaser shall solicit any Mortgagors for other product offerings
that may be available from the Purchaser or such assignee to the extent such
solicitation would cause Seller to be in violation of an agreement with Seller’s
private label customer;
 
(10)           Privacy.  Purchaser agrees and acknowledges that as to all
nonpublic personal information received or obtained by it with respect to any
Mortgagor: (a) such information is and shall be held by Purchaser in accordance
with all applicable law, including but not limited to the privacy provisions of
the Gramm-Leach Bliley Act; (b) such information is in connection with a
proposed or actual secondary market sale related to a transaction of the
Mortgagor for purposes of 16 C.F.R.§313.14(a)(3); and (c) Purchaser is hereby
prohibited from disclosing or using any such information other than to carry out
the express provisions of this Agreement, or as otherwise permitted by
applicable law; and
 
(11)           MERS.  The Purchaser is a member of MERS in good standing, and
will comply in all material respects with the rules and procedures of MERS in
connection with the Purchaser’s performance of its obligations under this
Agreement with respect to the Mortgage Loans, for as long as such Mortgage Loans
are registered with MERS.
 

 
-52-

--------------------------------------------------------------------------------

 

Section 4.02  Conditions Precedent to Closing
 
Each purchase of Mortgage Loans hereunder shall be subject to each of the
following conditions:
 
(a)           All of the representations and warranties of Seller under the
Designated Guidelines, and of Seller, Servicer and Purchaser under this
Agreement shall be true and correct as of the Funding Date, and no event shall
have occurred which, with notice or the passage of time, would constitute an
Event of Default under this Agreement or under the Designated Guidelines;
 
(b)           Purchaser shall have received, or Purchaser’s attorneys shall have
received in escrow, all closing documents as specified herein, in such forms as
are agreed upon and acceptable to Purchaser, duly executed by all signatories
other than Purchaser as required pursuant to the respective terms thereof;
 
(c)           Seller shall have delivered and released to Purchaser or the
custodian designated by Purchaser the related Mortgage Loan Schedule and an
electronic file containing information on a loan level and all documents
required to be so delivered hereunder; and
 
(d)           All other terms and conditions of this Agreement shall have been
complied with.
 
Subject to the foregoing conditions, Purchaser shall pay to Seller on each
Funding Date the applicable Purchase Price as provided herein.
 
ARTICLE V:

 
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
 
Section 5.01 Servicing Standards; Additional Documents; Consent of Purchaser.
 
(1)           The Servicer, as independent contract servicer, shall service and
administer the Mortgage Loans and REO Property from and after each Funding Date
in accordance with the terms and provisions of the Mortgage Loans, applicable
law and the terms and provisions of this Agreement for and on behalf of, and in
the best interests of, the Purchaser (without taking into account any
relationship the Servicer may have with any Mortgagor or other Person, the
participation, if any, of the Servicer in any financing provided in connection
with the sale of any Mortgaged Property, or the Servicer’s obligation to advance
any expenses or incur any costs in the performance of its duties hereunder) in
accordance with a standard that is not less than the higher of (a) the same
care, skill, prudence and diligence with which it services similar assets held
for its own or its Affiliates’ account and (b) the same care, skill, prudence
and diligence with which it services similar assets for third party
institutional investors, in each case giving due consideration to Customary
Servicing Procedures.  Subject to the foregoing standards, in connection with
such servicing and administration, the Servicer shall seek to maximize the
timely recovery of principal and interest on the Mortgage Notes; provided that
nothing contained herein shall be construed as an express or implied guarantee
by the Servicer of the collectability of payments on the Mortgage Loans or shall
be construed as impairing or adversely affecting any rights or benefits
specifically provided by this Agreement to the Seller, including with respect to
Servicing Fees.
 

 
-53-

--------------------------------------------------------------------------------

 

In the event that any of the Mortgage Loans included on the Mortgage Loan
Schedule for a particular Funding Date are Pledged Asset Mortgage Loans, such
Pledged Asset Mortgage Loans will be serviced in accordance with Section 5.18
hereof.
 
(2)           To the extent consistent with Section 5.01(1) and further subject
to any express limitations set forth in this Agreement, the Servicer (acting
alone or, solely in the circumstances permitted hereunder, acting through a
Subservicer) shall have full power and authority to do or cause to be done any
and all things that it may deem necessary or desirable in connection with such
servicing and administration, including the power and authority (a) to execute
and deliver, on behalf of the Purchaser, customary consents or waivers and other
instruments and documents (including estoppel certificates), (b) to consent to
transfers of any Mortgaged Property and assumptions of the Mortgage Notes and
related Mortgages, (c) to submit claims to collect any Insurance Proceeds and
Liquidation Proceeds, (d) to consent to the application of any Insurance
Proceeds or Condemnation Proceeds to the restoration of the applicable Mortgaged
Property or otherwise, (e) to bring an action in a court of law, including an
unlawful detainer action, to enforce rights of the Purchaser with respect to any
Mortgaged Property, (f) to execute and deliver, on behalf of the Purchaser,
documents relating to the management, operation, maintenance, repair, leasing,
marketing and sale of any Mortgaged Property or any REO Property, and (g) to
effectuate foreclosure or other conversion of the ownership of the Mortgaged
Property securing any Mortgage Loan; provided that the Servicer shall not take
any action not provided for in this Agreement that is materially inconsistent
with or materially prejudices the interest of the Purchaser in any Mortgage Loan
or under this Agreement.  The Purchaser shall furnish the Servicer with a power
of attorney in the form of Exhibit 5.01(a) and other documents reasonably
necessary or appropriate to enable the Servicer to service and administer the
Mortgage Loans and the REO Properties, including documents relating to the
foreclosure, receivership, management, operation, maintenance, repair, leasing,
marketing and sale (in foreclosure or otherwise) of any Mortgaged Property or
any REO Property. Nothing contained in this Agreement shall limit the ability of
the Servicer to lend money to (whether on a secured or unsecured basis), and
otherwise generally engage in any kind of business or dealings with, any
Mortgagor as though the Servicer were not a party to this Agreement or to the
transactions contemplated hereby.
 
(3)           Notwithstanding anything to the contrary contained herein:
 
(a)           the Servicer acknowledges that the Purchaser will retain title to,
and ownership of, the Mortgage Loans and the REO Properties and that the
Servicer does not hereby acquire any title to, security interest in, or other
rights of any kind in or to any Mortgage Loan or REO Property or any portion
thereof;
 
(b)           the Servicer shall not file any lien or any other encumbrance on,
exercise any right of setoff against, or attach or assert any claim in or on any
Mortgage Loan or REO Property, unless authorized pursuant to a judicial or
administrative proceeding or a court order;
 

 
-54-

--------------------------------------------------------------------------------

 

(c)           consistent with the terms of this Agreement, and subject to the
REMIC Provisions if the Mortgage Loans have been transferred to a REMIC, the
Servicer may waive, modify or vary any term of any Mortgage Loan or consent to
the postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the Servicer has received the express written
consent of the Purchaser) the Servicer shall not enter into any payment plan or
agreement to modify payments with a Mortgagor lasting more than six (6) months
or permit any modification with respect to any Mortgage Loan that would change
the Note Rate, the Maximum Rate (if applicable), the Initial Rate Cap (if
applicable), the Periodic Rate Cap (if applicable) or the Gross Margin (if
applicable), agree to the capitalization of arrearages, including interest, fees
or expenses owed under the Mortgage Loan, make any future advances or extend the
final maturity date with respect to such Mortgage Loan, or accept substitute or
additional collateral or release any collateral for such Mortgage
Loan.  Additionally, the Servicer shall not accept any deed-in-lieu of, short
pay-off, or sell any property, in which the sale proceeds are less than the
unpaid principal balance of the related Mortgage Loan without the express
written consent of the Purchaser.   Further, the Servicer shall not defer or
forgive the payment of any principal or interest or change the outstanding
principal amount (except to reflect actual payments of principal) without the
express written consent of the Purchaser.  Any capitalization of arrearages of
interest, fees and expenses in excess of 10% of the outstanding unpaid principal
balance of the related Mortgage Loan immediately prior to the capitalization
shall be made only after the Servicer has received the express written consent
of the Purchaser.  Without limiting the generality of the foregoing, the
Servicer in its own name or acting through Subservicers, Subcontractors or
agents is hereby authorized and empowered by the Purchaser when the Servicer
believes it appropriate and reasonable in its best judgment, to execute and
deliver, on behalf of itself or the Purchaser, all instruments of satisfaction
or cancellation, or of partial or full release and discharge, and all other
comparable instruments, with respect to the Mortgage Loans and the Mortgaged
Properties and to institute foreclosure proceedings or obtain a deed-in-lieu of
foreclosure so as to convert the ownership of such properties, and to hold or
cause to be held title to such properties, on behalf of the Purchaser pursuant
to the provisions of Section 5.14.  Notwithstanding any provision herein to the
contrary, the Servicer may take any of the actions described in this clause (c)
without the Purchaser’s consent to the extent required to do so in connection
with a Mortgage Loan insured by HUD or the VA;
 
(d)           the Servicer shall notify the Purchaser of any modification,
waiver or amendment of any term of any Mortgage Loan and the date thereof and
shall deliver to the Purchaser, for deposit in the related Mortgage File, an
original counterpart of the agreement relating to such modification, waiver or
amendment promptly following the execution thereof;
 
(e)           the Servicer shall remain primarily liable for the full
performance of its obligations hereunder notwithstanding any appointment by the
Servicer of Subservicers or Subcontractors hereunder;
 
(f)           whether in connection with the foreclosure of a Mortgage Loan or
otherwise, the Servicer shall from its own funds make all necessary and proper
Servicing Advances; provided, however, that the Servicer is not required to make
a Servicing Advance unless the Servicer determines in the exercise of its good
faith judgment that such Servicing Advance would ultimately be recoverable from
REO Disposition Proceeds, Insurance Proceeds or Condemnation Proceeds of the
related Mortgaged Property (with respect to each of which the Servicer shall
have the priority described in Section 5.05 for purposes of withdrawals from the
Custodial Account); and
 

 
-55-

--------------------------------------------------------------------------------

 

(g)           notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an Environmental Assessment or review of such Mortgaged
Property, such Environmental Assessment or review shall be conducted at the
Purchaser’s expense.  Upon completion of the Environmental Assessment, the
Servicer shall promptly provide the Purchaser with a written report of the
Environmental Assessment.  In the event (a) the Environmental Assessment report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Purchaser directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient to fully reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Collection
Account pursuant to Section 5.05 hereof; provided, however, that if the costs
associated with the environmental clean up are projected to exceed $10,000, the
Servicer shall notify the Purchaser and shall have no obligation to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, or otherwise
remediate or incur any such clean up costs.  In the event the Purchaser directs
the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from amounts in the Collection
Account pursuant to Section 5.05.  For avoidance of doubt, the cost of any
remedial, corrective or other action contemplated by this paragraph in respect
of any Environmental Assessment shall not be an expense of the Servicer and the
Servicer shall not be required to expend or risk its own funds or otherwise
incur any financial liability in connection with any such action if it does not
believe that amounts on deposit in the Collection Account are sufficient to
provide adequate indemnity therefor.  The Servicer shall not be liable to the
Purchaser if, based on its belief that no such contamination or effect exists,
the Servicer forecloses on a Mortgaged Property and takes title to such
Mortgaged Property, and thereafter such Mortgaged Property is determined to be
so contaminated or affected.
 
Prior to the Servicer taking any action with respect to the use, management or
disposal of any hazardous materials for which investigation, testing,
monitoring, containment, clean-up or remediation could be required under any
federal, state or local law or regulation on any Mortgaged Property, the
Servicer shall request the prior written approval of the Purchaser and, if such
action is approved by the Purchaser, (a) keep the Purchaser apprised of the
progress of such action; and (b) take such action in compliance with all
applicable Environmental Laws.
 
Section 5.02  Collection of Mortgage Loan Payments
 
Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will proceed diligently to collect
all payments due under each Mortgage Loan when the same shall become due and
payable and shall, to the extent such procedures shall be consistent with this
Agreement and the terms and provisions of any related Primary Insurance Policy,
follow such collection procedures as it follows with respect to mortgage loans
comparable to the Mortgage Loans, which procedures shall in any event comply
with the servicing standards set forth in Section 5.01.  Furthermore, the
Servicer shall, in accordance with the servicing standards set forth in Section
5.01, ascertain and estimate annual ground rents, taxes, assessments, fire and
hazard insurance premiums, mortgage insurance premiums, and all other charges
that, as provided in the Mortgages, will become due and payable to the end that
the installments payable by the Mortgagors will be sufficient to pay such
charges as and when they become due and payable.
 

 
-56-

--------------------------------------------------------------------------------

 

Section 5.03  Notice of Foreclosure Sale
 
The Servicer shall, within two (2) Business Days following the occurrence of any
foreclosure sale with respect to any Mortgaged Property, deliver to the
Purchaser a notice of foreclosure sale substantially in the form of Exhibit
5.03.
 
Section 5.04  Establishment of Collection Account; Deposits in Collection
Account
 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Collection Accounts which
shall be an Eligible Account.  The creation of any Collection Account shall be
evidenced by a letter agreement in the form of Exhibit 5.04 attached hereto. A
copy of such letter agreement shall be furnished to the Purchaser upon
Purchaser’s request.  The Collection Account shall be insured by the FDIC in a
manner which shall provide maximum available insurance thereunder and which may
be drawn on by the Servicer.
 
The Servicer shall deposit in the Collection Account, within two Business Days
after receipt (or as otherwise required pursuant to this Agreement in the case
of clauses (9) and (10) of this Section 5.04) and retain therein the following
payments and collections received or made by it subsequent to each Cut-off Date,
or received by it prior to the Cut-off Date but allocable to a period subsequent
thereto, other than in respect of principal and interest on the Mortgage Loans
due on or before the Cut-off Date:
 
(1)           all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;
 
(2)           all payments on account of interest less the Servicing Fee on the
Mortgage Loans;
 
(3)           all Liquidation Proceeds;
 
(4)           all REO Disposition Proceeds;
 
(5)           all Insurance Proceeds, including amounts required to be deposited
pursuant to Section 5.10, other than proceeds to be held in the Escrow Account
and applied to the restoration or repair of the Mortgaged Properties or released
to the applicable Mortgagors in accordance with Customary Servicing Procedures;
 
(6)           all Condemnation Proceeds affecting any Mortgaged Property which
are not released to a Mortgagor in accordance with Customary Servicing
Procedures;
 
(7)           any Monthly Advances in accordance with Section 6.03;
 

 
-57-

--------------------------------------------------------------------------------

 

(8)           all amounts required to be deposited by Servicer in connection
with shortfalls in principal amount of Substitute Mortgage Loans pursuant to
Section 3.04;
 
(9)           any amounts required to be deposited by the Servicer pursuant to
Section 5.16 in connection with any losses on Permitted Investments;
 
(10)           any amounts required to be deposited in the Collection Account
pursuant to Sections 6.01, 7.01 or 7.02 or otherwise pursuant to the terms
hereof; and
 
(11)           any Foreclosure Profits.
 
The foregoing requirements for deposit in the Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent permitted by Section 7.01, and any prepayment penalties on
the Mortgage Loans need not be deposited by the Servicer in the Collection
Account and shall be retained by the Servicer as additional compensation.
 
Section 5.05  Permitted Withdrawals from the Collection Account
 
The Servicer may, from time to time in accordance with the provisions hereof,
withdraw amounts from the Collection Account for the following purposes (without
duplication):
 
(1)           to reimburse itself for Monthly Advances and Servicing Advances
that the Servicer has determined to be Non-Recoverable Advances as provided in
Section 6.04;
 
(2)           to make payments to the Purchaser in the amounts, at the times and
in the manner provided for in Section 6.01;
 
(3)           to reimburse itself for Monthly Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (3) with respect to any Mortgage
Loan being limited to amounts received on such Mortgage Loan, including, without
limitation, Liquidation Proceeds, REO Disposition Proceeds, Condemnation
Proceeds, Insurance Proceeds, Repurchase Price proceeds and such other amounts
as may be collected by the Servicer from the related Mortgagor or otherwise
relating to the Mortgage Loan;
 
(4)           to reimburse itself for unpaid Servicing Fees and for unreimbursed
Servicing Advances, the Servicer’s right to reimburse itself pursuant to this
subclause (4) with respect to any Mortgage Loan being limited to amounts
received on such Mortgage Loan, including, without limitation, Liquidation
Proceeds, REO Disposition Proceeds, Condemnation Proceeds, Insurance Proceeds,
Repurchase Price proceeds and such other amounts as may be collected by the
Servicer from the related Mortgagor or otherwise relating to the Mortgage Loan;
 
(5)           to withdraw amounts to make Monthly Advances in accordance with
Section 6.03;
 
(6)           to pay to itself as additional servicing compensation any interest
earned on funds in the Collection Account (all such interest to be withdrawn
monthly not later than each Remittance Date), any Foreclosure Profits and any
prepayment penalties or premiums relating to any Principal Prepayments;
 

 
-58-

--------------------------------------------------------------------------------

 

(7)           to pay to itself with respect to each Mortgage Loan that has been
repurchased pursuant to Sections 2.04, 3.04 and/or 7.02 all amounts received
thereon and not distributed as of the date on which the related Repurchase Price
is determined (except to the extent that such amounts constitute part of the
Repurchase Price to be remitted to the Purchaser);
 
(8)           to reimburse itself for expenses or otherwise apply funds in the
Collection Account in accordance with the express provisions of this Agreement;
 
(9)           to remove any amounts deposited into the Collection Account in
error;
 
(10)           to clear and terminate the Collection Account in the event a new
Collection Account has been established, or upon the termination of this
Agreement, with any funds contained therein to be distributed in accordance with
the terms of this Agreement; and
 
(11)           to reimburse itself for any Capitalized Modification Amounts at
the time of the modification of any Mortgage Loan to the extent such Capitalized
Modification Amounts were previously remitted by the Seller as part of a
Servicing Advance or a Monthly Advance and not previously reimbursed; provided,
that such reimbursements shall only be made out of the principal portion of
collections on the Mortgage Loans.
 
The parties expressly agree and acknowledge that the Servicer’s right to
reimbursement of Monthly Advances and Servicing Advances shall be prior to the
right of the Purchaser to receive payments from the Mortgage Loans pursuant to
Section 6.01 or otherwise.
 
The Servicer shall keep and maintain a separate, detailed accounting, on a
Mortgage Loan-by-Mortgage Loan basis, for the purpose of justifying any
withdrawal from the Collection Account pursuant to this Section.
 
Upon request, the Servicer will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Collection Account.
 
Section 5.06  Establishment of Escrow Accounts; Deposits in Escrow
 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts which shall be an Eligible Account.  The creation of any
Escrow Account shall be evidenced by a letter agreement in the form shown on
Exhibit 5.06 attached hereto. A copy of such letter agreement shall be furnished
to the Purchaser upon Purchaser’s request.  The Escrow Account shall be insured
by the FDIC in a manner which shall provide maximum available insurance
thereunder and which may be drawn on by the Servicer.
 
The Servicer shall deposit in each Escrow Account within two Business Days after
receipt, and retain therein, (i) all Escrow Payments collected on account of the
related Mortgage Loans for the purpose of effecting timely payment of any such
items as required under the terms of this Agreement, and (ii) all Insurance
Proceeds which are to be applied to the restoration or repair of any Mortgaged
Property.  The Servicer shall make withdrawals therefrom only to effect such
payments as are required under Sections 5.07 and/or 5.08.  The Servicer shall be
entitled to retain any interest paid on funds deposited in the Escrow Account by
the depository institution other than interest on escrowed funds required by law
to be paid to the Mortgagor and, to the extent required by law, the Servicer
shall pay interest on escrowed funds to the Mortgagor notwithstanding that the
Escrow Account is non-interest bearing or that interest paid thereon is
insufficient for such purposes, without any right of reimbursement therefor.
 

 
-59-

--------------------------------------------------------------------------------

 

Section 5.07  Permitted Withdrawals From Escrow Accounts
 
Withdrawals from any Escrow Account may be made by the Servicer only (i) to
effect timely payments of ground rents, taxes, assessments, hazard insurance
premiums, Primary Insurance Policy premiums, if applicable, and comparable items
constituting Escrow Payments for the related Mortgage, (ii) to reimburse the
Servicer for any Servicing Advance made by the Servicer with respect to a
related Mortgage Loan but only from amounts received on the related Mortgage
Loan that represent late payments or collections of Escrow Payments thereunder,
(iii) to refund to the Mortgagor any funds as may be determined to be in excess
of the amounts required under the terms of the related Mortgage Loan, (iv) if
permitted by applicable law, for transfer to the Collection Account upon default
of a Mortgagor or in accordance with the terms of the related Mortgage Loan and
in accordance with the terms of this Agreement, (v) for application to the
restoration or repair of the Mortgaged Property in accordance with the terms of
the related Mortgage Loan, (vi) to pay to the Servicer, or to the Mortgagor to
the extent required by law, any interest paid on the funds deposited in the
Escrow Account, (vii) to reimburse a Mortgagor in connection with the making of
the Payoff of the related Mortgage Loan or the termination of all or part of the
escrow requirement in connection with the Mortgage Loan, (viii) to remove any
amounts deposited into the Escrow Account in error; or (ix) to clear and
terminate the Escrow Account in the event a new Escrow Account has been
established or upon  the termination of this Agreement.
 
Section 5.08  Payment of Taxes, Insurance and Other Charges; Maintenance of
Primary    Insurance Policies; Collections Thereunder
 
With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, and other charges
which are or may become a lien upon the Mortgaged Property and the status of
Primary Insurance Policy premiums and fire and hazard insurance coverage and
shall obtain, from time to time, all bills for the payment of such charges,
including renewal premiums, and shall effect payment thereof prior to the
applicable penalty or termination date and at a time appropriate for securing
maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage and applicable law.  If a Mortgage does not provide for
Escrow Payments, then the Servicer shall require that any such payments be made
by the Mortgagor at the time they first become due.  The Servicer assumes full
responsibility for the timely payment of all such bills and shall effect timely
payments of all such bills irrespective of the Mortgagor’s faithful performance
in the payment of same or the making of the Escrow Payments and shall make
advances from its own funds to effect such payments but shall be entitled to
reimbursement thereof in accordance with the terms of this Agreement.
 

 
-60-

--------------------------------------------------------------------------------

 

With respect to each Mortgage Loan with a Loan-to-Value Ratio in excess of 80%,
the Servicer shall promptly, without any cost to the Purchaser, maintain in full
force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(31), issued by an insurer described in
that Section, with respect to each Mortgage Loan for which such coverage is
required.  Such coverage will be maintained until the Loan-to-Value Ratio of the
related Mortgage Loan is reduced to 75% or less in the case of a Mortgage Loan
having a Loan-to-Value Ratio at origination in excess of 80% or until such time,
if any, as such insurance is required to be released in accordance with the
provisions of applicable law including, but not limited to, the Homeowners
Protection Act of 1998.  The Servicer shall ensure that all premiums due under
any Primary Insurance Policy are paid in a timely manner, but, shall be entitled
to reimbursement pursuant to the terms of this Agreement for premiums paid by
the Servicer on behalf of any Mortgagor who is obligated to pay such premiums
but fails to do so.  The Servicer shall not cancel or refuse to renew any
Primary Insurance Policy in effect on the Funding Date that is required to be
kept in force under this Agreement unless a replacement Primary Insurance Policy
for such canceled or nonrenewed policy is obtained from and maintained with an
insurer that satisfies the standards set forth in Section 3.03(31).  The
Servicer shall not take any action which would result in noncoverage under any
applicable Primary Insurance Policy of any loss which, but for the actions of
the Servicer, would have been covered thereunder.  In connection with any
assumption or substitution agreement entered into or to be entered into pursuant
to Section 7.01, the Servicer shall promptly notify the insurer under the
related Primary Insurance Policy, if any, of such assumption or substitution of
liability in accordance with the terms of such policy and shall take all actions
which may be required by such insurer as a condition to the continuation of
coverage under the Primary Insurance Policy.  If such Primary Insurance Policy
is terminated as a result of such assumption or substitution of liability, then
the Servicer shall obtain, and, except as otherwise provided above, maintain, a
replacement Primary Insurance Policy as provided above.
 
In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself and the Purchaser, claims to the insurer under
any Primary Insurance Policy in a timely fashion in accordance with the terms of
such policies and, in this regard, to take such action as shall be necessary to
permit recovery under any Primary Insurance Policy respecting a defaulted
Mortgage Loan.  Pursuant to Section 5.04, any amounts collected by the Servicer
under any Primary Insurance Policy shall be deposited in the Collection Account,
subject to withdrawal in accordance with Section 5.05.
 
Section 5.09  Transfer of Accounts
 
The Servicer may transfer the Collection Account or any Escrow Account to a
different depository institution from time to time that meets the Eligible
Account requirements.  Servicer will prepare and forward a letter agreement in
accordance with Section 5.04 and Section 5.06 notifying Purchaser of such
transfer.
 
Section 5.10  Maintenance of Hazard Insurance
 
The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage as is customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount that is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property and (b) the greater of
(1) the Unpaid Principal Balance of such Mortgage Loan or (2) an amount such
that the proceeds thereof shall be sufficient to prevent the Mortgagor and/or
the loss payee from becoming a co insurer.
 

 
-61-

--------------------------------------------------------------------------------

 

If any Mortgaged Property is in an area identified by the Federal Emergency
Management Agency as having special flood hazards and such flood insurance has
been made available, then the Servicer will cause to be maintained a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration with a generally acceptable insurance carrier,
in an amount representing coverage not less than the lesser of (a) the minimum
amount required, under the terms of coverage, to compensate for any damage or
loss on a replacement cost basis (or the outstanding principal balance of the
related Mortgage Loan if replacement cost coverage is not available for the type
of building insured) or (b) the maximum amount of insurance which is available
under the Flood Disaster Protection Act of 1973, as amended (assuming that the
area in which such Mortgaged Property is located is participating in such
program).
 
The Servicer shall also maintain on each REO Property fire, hazard and liability
insurance, and to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance with extended coverage in an
amount which is at least equal to the lesser of (a) the maximum insurable value
of the improvements which are a part of such property and (b) the outstanding
principal balance of the related Mortgage Loan at the time it became an REO
Property plus accrued interest at the Note Rate and related Servicing Advances.
 
All such policies shall be endorsed with standard mortgagee clauses with loss
payable to the Servicer, or upon request to the Purchaser, and shall provide for
at least 30 days prior written notice of any cancellation, reduction in the
amount of, or material change in, coverage to the Servicer.  The Servicer shall
not interfere with the Mortgagor’s freedom of choice in selecting either his
insurance carrier or agent, provided that the Servicer shall not accept any such
insurance policies from insurance companies unless such companies are acceptable
to Fannie Mae or Freddie Mac and FHA or VA, as applicable, and are licensed to
do business in the state wherein the property subject to the policy is
located.  If a hazard policy becomes in danger of being terminated, or the
insurer ceases to have the ratings noted above, the Servicer shall notify  the
related Mortgagor, and shall use its best efforts, as permitted by applicable
law, to obtain from another qualified insurer a replacement hazard insurance
policy substantially and materially similar in all respects to the original
policy.  In no event, however, shall a Mortgage Loan be without a hazard
insurance policy at any time.
 
Pursuant to Section 5.04, any amounts collected by the Servicer under any such
policies other than amounts to be deposited in the Escrow Account and applied to
the restoration or repair of the Mortgaged Property or REO Property, or released
to the Mortgagor in accordance with Customary Servicing Procedures, shall be
deposited in the Collection Account within two Business Days after receipt,
subject to withdrawal in accordance with Section 5.05.  Any cost incurred by the
Servicer in maintaining any such insurance shall not, for the purpose of
calculating remittances to the Purchaser, be added to the Unpaid Principal
Balance of the related Mortgage Loan, notwithstanding that the terms of such
Mortgage Loan so permit.
 
It is understood and agreed that no earthquake or other additional insurance
need be required by the Servicer of the Mortgagor or maintained on property
acquired in respect of the Mortgage Loan, other than pursuant to such applicable
laws and regulations as shall at any time be in force and as shall require such
additional insurance.
 

 
-62-

--------------------------------------------------------------------------------

 

The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or Freddie Mac requirements and FHA or VA
requirements, as applicable.
 
Section 5.11  [Reserved]
 
Section 5.12  Fidelity Bond; Errors and Omissions Insurance
 
The Servicer shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage with responsible
companies that would meet the requirements of Fannie Mae or Freddie Mac on all
officers, employees or other Persons acting in any capacity with regard to the
Mortgage Loans to handle funds, money, documents and papers relating to the
Mortgage Loans (“Servicer Employees”).  The Fidelity Bond and errors and
omissions insurance shall be in the form of the “Mortgage Banker’s Blanket Bond”
and shall protect and insure the Servicer against losses, including losses
arising by virtue of any Mortgage Loan not being satisfied in accordance with
the procedures set forth in Section  7.02 and losses resulting from or arising
in connection with forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of or by such Servicer Employees.  Such Fidelity Bond shall also
protect and insure the Servicer against losses in connection with the failure to
maintain any insurance policies required pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained payment in
full of the indebtedness secured thereby.  No provision of this Section 5.12
requiring the Fidelity Bond and errors and omissions insurance shall diminish or
relieve the Servicer from its duties and obligations as set forth in this
Agreement.  The minimum coverage under any such bond and insurance policy shall
be at least equal to the corresponding amounts required by FHA or VA, as
applicable, Fannie Mae in the Fannie Mae Guide or by Freddie Mac in the Freddie
Mac Servicing Guide.  The Servicer shall cause to be delivered to the Purchaser
upon request:  (i)  a certified true copy of the Fidelity Bond and insurance
policy; and (ii) a written statement from the surety and the insurer that such
Fidelity Bond or insurance policy shall in no event be terminated or materially
modified without 30 days’ prior written notice to the Purchaser.
 
Section 5.13  Realization Upon Specially Serviced Mortgage Loans and REO
Properties
 
The Servicer shall foreclose upon or otherwise comparably convert the ownership
of properties securing such of the Specially Serviced Mortgage Loans as come
into and continue in default and as to which (a) in the reasonable judgment of
the Servicer, no satisfactory arrangements can, in accordance with prudent
lending practices, be made for collection of delinquent payments pursuant to
Section 5.01 and (b) such foreclosure or other conversion is otherwise in
accordance with Section 5.01.  In the event that any payment due under any
Mortgage Loan remains delinquent for a period of 45 days, the Servicer shall
order an inspection of the related Mortgaged Property and, except with respect
to any Mortgage Loan for which the Servicer is in the process of modifying or
has modified the terms of such Mortgage Loan, if the Mortgage Loan remains
delinquent for a period of 90 days or more, the Servicer shall commence
foreclosure proceedings in accordance with Customary Servicing Procedures and
the guidelines set forth by Fannie Mae, Freddie Mac, or FHFA, and FHA or VA, as
applicable.  The Servicer shall not be required to expend its own funds in
connection with any foreclosure or towards the restoration, repair, protection
or maintenance of any property unless it shall determine in the exercise of its
good faith judgment that such expenses will be recoverable to it as Servicing
Advances either through Liquidation Proceeds, through REO Disposition Proceeds
or through Insurance Proceeds (in accordance with Section 5.05) or from any
other source relating to the Specially Serviced Mortgage Loan.  The Servicer
shall be required to advance funds for all other costs and expenses incurred by
it in any such foreclosure proceedings; provided that it shall be entitled to
reimbursement thereof from the proceeds of liquidation of the related Mortgaged
Property, as contemplated by Section 5.05.
 

 
-63-

--------------------------------------------------------------------------------

 

Upon any Mortgaged Property becoming an REO Property, the Servicer shall
promptly notify the Purchaser thereof, specifying the date on which such
Mortgaged Property became an REO Property.  Pursuant to its efforts to sell such
REO Property, the Servicer shall, either itself or through an agent selected by
it, protect and conserve such REO Property in accordance with the servicing
standards set forth in Section 5.01 and may, subject to Section 5.01(3)(c) and
incident to its conservation and protection of the interests of the Purchaser,
rent the same, or any part thereof, for the period to the sale of such REO
Property.
 
Notwithstanding anything to the contrary contained herein, the Purchaser shall
not, and the Servicer shall not on the Purchaser’s behalf, acquire any real
property (or personal property incident to such real property) except in
connection with a default or a default that is imminent on a Mortgage Loan.  If
the Purchaser acquires any real property (or personal property incident to such
real property) in connection with such a default, then such property shall be
disposed of by the Servicer in accordance with this Section and Section 5.15 as
soon as possible but in no event later than 3 years after its acquisition by the
Servicer on behalf of the Purchaser, unless the Servicer obtains, at the expense
of the Purchaser, in a timely fashion an extension from the Internal Revenue
Service for an additional specified period.
 
Section 5.14  Management of REO Properties
 
If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure (each, an “REO Property”), the deed or certificate of sale shall
be taken in the name of the Purchaser or the Person designated by the
Purchaser.  The Servicer (acting alone or through a Subservicer, Subcontractor
or managing agent specializing in the disposition of REO Properties), on behalf
of the Purchaser, shall, subject to Section 5.01(3)(c), dispose of any REO
Property pursuant to Section 5.15.  Promptly following any acquisition by the
Purchaser (through the Servicer) of an REO Property, the Servicer shall obtain a
narrative appraisal and broker price opinions thereof (at the expense of the
Purchaser) in order to determine the fair market value of such REO
Property.  The Servicer shall also cause each REO Property to be inspected
promptly upon the acquisition of title thereto and shall cause each REO Property
to be inspected at least annually thereafter, and the Servicer shall be entitled
to be reimbursed for expenses incurred in connection therewith in accordance
with this Agreement.  The Servicer shall make or cause to be made a written
report of each such inspection.  Such reports shall be retained in the Mortgage
File and copies thereof shall be forwarded by the Servicer to the Purchaser upon
Purchaser’s request. Notwithstanding anything to the contrary contained herein,
if a REMIC election has been or is to be made with respect to the arrangement
under which the Mortgage Loans and the REO Properties are held, then the
Servicer shall manage, conserve, protect and operate each REO Property in a
manner that does not cause such REO Property to fail to qualify as “foreclosure
property” within the meaning of Section 86OG(a)(8) of the Code or result in the
receipt by such REMIC of any “income from non-permitted assets” within the
meaning of Section 86OF(a)(2)(B) or any “net income from foreclosure property”
within the meaning of Section 86OG(c)(2) of the Code (or comparable provisions
of any successor or similar legislation).
 

 
-64-

--------------------------------------------------------------------------------

 

The Servicer shall deposit and hold all revenues and funds collected and
received in connection with the operation of each REO Property in the Collection
Account, and the Servicer shall account separately for revenues and funds
received or expended with respect to each REO Property.
 
The Servicer shall have full power and authority, subject only to the specific
requirements and prohibitions of this Agreement (and, in particular, Section
5.01(3)(c)), to manage, conserve, protect and operate any REO Property in a
manner that is consistent with the servicing standards set forth in Section
5.01.  In connection therewith, the Servicer shall deposit or cause to be
deposited within two (2) Business Days of receipt in the Collection Account all
revenues and collections received or collected by it with respect to each REO
Property, including all proceeds of any REO Disposition.  Subject to Section
5.13 , the Servicer shall withdraw (without duplication) from the Collection
Account and or Escrow Account, but solely from the revenues and collections
received or collected by it with respect to a specific REO Property (providing
documentation evidencing such costs), such funds necessary for the proper
operation, management and maintenance of such REO Property, including the
following:
 
(1)           all insurance premiums due and payable in respect of such REO
Property;
 
(2)           all real estate taxes and assessments in respect of such REO
Property that may result in the imposition of a lien thereon;
 
(3)           all customary and reasonable costs and expenses necessary to
maintain, repair, appraise, evaluate, manage or operate such REO Property
(including the customary and reasonable costs incurred or assessed by any
“managing agent” retained by the Servicer in connection with the maintenance,
management or operation of such REO Property);
 
(4)           all reasonable costs and expenses of restoration improvements,
deferred maintenance and tenant improvements; and
 
(5)           all other reasonable costs and expenses, including reasonable
attorneys’ fees, that the Servicer may suffer or incur in connection with its
performance of its obligations under this Section (other than costs and expenses
that the Servicer is expressly obligated to bear pursuant to this Agreement).
 
To the extent that amounts on deposit in the Collection Account are insufficient
for the purposes set forth in clauses (1) through (5) above, the Servicer shall,
subject to Section 5.13, advance the amount of funds required to cover the
shortfall with respect thereto and shall be entitled to reimbursement of such
Servicing Advance in accordance with Section 5.05.  The Servicer shall promptly
notify the Purchaser in writing of any failure by the Servicer to make a
Servicing Advance of the type specified in clauses (1) or (2) above
(irrespective of whether such Servicing Advance is claimed to be non-recoverable
by the Servicer pursuant to Section 6.04).
 

 
-65-

--------------------------------------------------------------------------------

 

The Purchaser shall pay the Servicer a fee equal to the lesser of (i) $1,200 and
(ii) 1.5% of the sales price for such REO Property for services associated with
managing the REO Property through its disposition.
 
Following the consummation of an REO Disposition, the Servicer shall remit to
the Purchaser, in accordance with Section 6.01, any proceeds from such REO
Disposition in the Collection Account following the payment of all expenses and
reimbursement to Servicer for all Servicing Advances relating to the subject REO
Property.  Servicer shall also make available to Purchaser an Officers
Certificate of loss/gain on Servicer’s secured web-site within three (3)
business days of REO Disposition Proceeds application.  If necessary, a
supplemental Officers Certificate of loss/gain will be made available to
Purchaser on Servicer’s secured web-site within forty-five (45) days from the
date of the initial Officers Certificate of loss/gain detailing any additional
expenses and Servicing Advances.
 
Section 5.15  Sale of REO Properties
 
The Servicer or managing agent specializing in the disposition of REO Properties
shall offer to sell any REO Property in the manner that is in the best interests
of the Purchaser, but no later than the time determined by the Servicer to be
sufficient to result in the sale of such REO Property on or prior to the time
specified in Section 5.13.  In accordance with the servicing standards set forth
in Section 5.01, the Servicer or designated agent of the Servicer shall solicit
bids and offers from Persons for the purchase of any REO Property, provided that
Servicer shall not accept any sale offer for an REO Property that is more than
10% below the Reconciled Market Value of the REO Property without the prior
written consent of the Purchaser.
 
The Servicer or managing agent specializing in the disposition of REO Properties
shall act on behalf of the Purchaser in negotiating and taking any other action
necessary or appropriate in connection with the sale of any REO Property,
including the collection of all amounts payable in connection therewith.  The
Servicer shall manage and negotiate terms of sale on Specially Serviced Mortgage
Loans or REO Properties with the same care, skill, prudence and diligence with
which Servicer manages its own REO Properties and in the same manner that
similar properties in the same locality as the REO Property are managed.  The
proceeds of any sale after deduction of the expenses of such sale incurred in
connection therewith shall be promptly deposited in the Collection Account in
accordance with Section 5.04.
 
Section 5.16  Investment of Funds in the Collection Account
 
The Servicer may direct any depository institution which holds the Collection
Account to invest the funds in the Collection Account in one or more Permitted
Investments bearing interest, which shall mature not later than the Business Day
next preceding the Remittance Date next following the date of such investment
(except that (A) any investment in the institution with which the Collection
Account is maintained may mature on such Remittance Date and (B) any other
investment may mature on such Remittance Date if the Servicer shall advance
funds on such Remittance Date, pending receipt thereof to the extent necessary
to make distributions to the Purchaser).  All such Permitted Investments shall
be held to maturity, unless payable on demand.  In the event amounts on deposit
in the Collection Account are at any time invested in a Permitted Investment
payable on demand, the Servicer shall:
 

 
-66-

--------------------------------------------------------------------------------

 

(a)           consistent with any notice required to be given thereunder, demand
that payment thereon be made on the last day such Permitted Investment may
otherwise mature hereunder in an amount equal to the lesser of (1) all amounts
then payable thereunder and (2) the amount required to be withdrawn on such
date; and
 
(b)           demand payment of all amounts due thereunder promptly upon
determination by the Servicer or notice from the Purchaser that such Permitted
Investment would not constitute a Permitted Investment in respect of funds
thereafter on deposit in the Collection Account.
 
All income and gain realized from investment of funds deposited in the
Collection Account shall be for the benefit of the Servicer and shall be subject
to its withdrawal in accordance with Section 5.05.  The Servicer shall deposit
in the Collection Account the amount of any loss incurred in respect of any
Permitted Investment immediately upon realization of such loss.
 
Except as otherwise expressly provided in this Agreement, if any default occurs
in the making of a payment due under any Permitted Investment, or if a default
occurs in any other performance required under any Permitted Investment, the
Purchaser may elect to take such action, or instruct the Servicer to take such
action, as may be appropriate to enforce such payment or performance, including
the institution and prosecution of appropriate proceedings, at the expense of
the Servicer.
 
Section 5.17  MERS
 
In the case of each MERS Mortgage Loan, the Servicer shall, as soon as
practicable after the Purchaser’s request (but in no event more than 30 days
thereafter with respect to each Mortgage Loan that was a MERS Mortgage Loan as
of the Funding Date, or 90 days thereafter with respect to each Mortgage Loan
that was a MERS Eligible Mortgage Loan as of the Funding Date and subsequent to
the Funding Date becomes a MERS Mortgage Loan) and at Servicer’s expense, take
such actions as are necessary to cause the Purchaser to be clearly identified as
the owner of each MERS Mortgage Loan on the records of MERS for purposes of the
system of recording transfers of beneficial ownership of mortgages maintained by
MERS.  Each of the Purchaser and the Servicer shall maintain in good standing
its membership in MERS.  In addition, each of the Purchaser and the Servicer
shall comply with all rules, policies and procedures of MERS, including the
Rules of Membership, as amended, and the MERS Procedures Manual, as
amended.  With respect to all MERS Mortgage Loans serviced hereunder, the
Servicer shall promptly notify MERS as to any transfer of beneficial ownership
or release of any security interest in such Mortgage Loans, including in the
case of Mortgage Loans which are repurchased in accordance with this
Agreement.  The Servicer further agrees that it will not alter the information
referenced in this paragraph with respect to any Mortgage Loan during the term
of this Agreement unless and until such Mortgage Loan is repurchased or assigned
in accordance with the terms of this Agreement.  The Servicer shall cooperate
with the Purchaser and any successor owner or successor servicer to the extent
necessary to ensure that any transfer of ownership or servicing is appropriately
reflected on the MERS System.
 

 
-67-

--------------------------------------------------------------------------------

 

Section 5.18  Pledged Asset Mortgage Loans
 
(a)           Representations of Servicer
 
(1)           Servicer hereby represents and warrants to Purchaser that prior to
its assignment to Purchaser of the security interest in and to any Pledged
Assets set forth in Section 5.18(b) hereof, Servicer had a first priority
perfected security interest in each Securities Account, and, if necessary to
perfect a first priority security interest in each asset contained in such
Securities Account, a first priority perfected security interest in each such
asset contained in such Securities Account and following Servicer's assignment
of the Pledged Asset Agreements and such security interest in and to any Pledged
Assets pursuant to the Agreement, Purchaser has a first priority perfected
security interest in each Securities Account, and, if necessary to perfect a
first priority security interest in each asset contained in such Securities
Account, a perfected first priority security interest in each such asset
contained in such Securities Account.  Servicer hereby represents and warrants
to Purchaser that prior to the related Pledged Asset Servicer’s assignment to
the Servicer of the security interest in and to any Pledged Assets, the related
Pledged Asset Servicer had a first priority perfected security interest in each
Securities Account, and, if necessary to perfect a first priority security
interest in each asset contained in such Securities Account, a first priority
perfected security interest in each such asset contained in such Securities
Account and following such Pledged Asset Servicer's assignment of the Pledged
Asset Agreements and such security interest in and to any Pledged Assets, the
Servicer had a first priority perfected security interest in each Securities
Account, and, if necessary to perfect a first priority security interest in each
asset contained in such Securities Account, a perfected first priority security
interest in each such asset contained in such Securities Account.
 
(2)           Servicer represents and warrants to Purchaser that each Pledged
Asset Mortgage Loan is insured under the terms and provisions of a Surety Bond
subject to the limitations set forth therein. Servicer covenants that within 2
Business Days after the Funding Date for any purchase of Pledged Asset Mortgage
Loans, Servicer will deliver to each Surety Bond Issuer any instrument required
to be delivered under the related Surety Bond, executed by the necessary
parties, and that all other requirements for transferring coverage under the
related Surety Bonds in respect of such Pledged Asset Mortgage Loans to the
Purchaser shall be complied with. Servicer shall indemnify Purchaser and hold it
harmless against any and all claims, losses, damages, penalties, fines,
forfeitures, judgments, and any other costs, fees and expenses (including
reasonable attorneys’ fees and costs, irrespective of whether or not incurred in
connection with the defense of any actual or threatened action, proceeding, or
claim) (collectively, “Losses”) that are related to or arise from the
non-payment of Required Surety Payments with respect to the Pledged Asset
Mortgage Loans purchased by Purchaser from Seller under this Agreement. The
indemnification obligation provided in this subparagraph 2 with respect to each
Pledged Asset Mortgage Loan shall expire upon receipt by the related Surety Bond
Issuer of the necessary documentation referred to in this paragraph, signed by
the appropriate parties thereto.
 
(3)           Servicer represents and warrants that the assignment of rights to
Purchaser under each Surety Bond, as described herein, will not result in
Purchaser assuming any obligations or liabilities of Servicer with respect
thereto.
 

 
-68-

--------------------------------------------------------------------------------

 

(4)           Servicer represents and warrants that each Pledged Asset Servicing
Agreement and the Pledge Agreements are in full force and effect as of the
Funding Date and their  provisions have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder.  Servicer
represents to Purchaser that as of the Funding Date, neither Servicer nor any
Pledged Asset Servicer is in default under the related Pledged Asset Servicing
Agreement.
 
(b)           Assignment of Security Interest
 
(1)           With respect to each Pledged Asset Mortgage Loan sold to Purchaser
under this Agreement, the Servicer hereby assigns to the Purchaser its security
interest in and to any related Pledged Assets, all of its rights in each related
Pledge Agreement, its right to receive amounts due or to become due in respect
of any related Pledged Assets and its rights as beneficiary under the related
Surety Bond in respect of any Pledged Asset Mortgage Loans.
 
(c)           Servicing of Pledged Assets
 
(1)           The parties acknowledge that pursuant to each Pledged Asset
Servicing Agreement between Servicer and the related Pledged Asset Servicer, the
Securities Accounts and other Pledged Assets in which Purchaser shall (pursuant
to the terms of this Agreement) have a security interest, shall continue to be
maintained and serviced by such Pledged Asset Servicer. Servicer represents and
warrants that the terms of each Pledged Asset Servicing Agreement are not
inconsistent with any of the provisions of this Agreement. Subject to Subsection
(c)(2) below, the Servicer shall ensure that the Pledged Asset Loan Servicer
shall service and administer the Securities Accounts and other Pledged Assets,
in accordance with (i) prudent business practices and procedures employed in the
industry to administer securities accounts and additional collateral similar to
that securing the Pledged Asset Mortgage Loans;  (ii) the terms of the related
Pledge Agreements; and (iii) the terms of this Agreement.  Servicer’s
obligations under this Section 5.18(c) will be subject to the provisions of
Section 9.04 hereof.
 
(2)           Notwithstanding any other provision of this Agreement to the
contrary, except as provided below in this Subsection (c)(2), the Servicer shall
have no duty or obligation to service and administer the Pledged Assets, and the
Servicer shall not be deemed to be the Pledged Asset Servicer with respect to
any Pledged Asset Mortgage Loan, unless and until the related Pledged Asset
Servicer’s obligations to administer the Pledged Asset as provided in the
related Pledged Asset Servicing Agreement have been terminated with respect to
such Pledged Asset Mortgage Loans sold hereunder, in which case the Servicer
shall be bound to service and administer the related Pledged Assets and the
related Surety Bond in accordance with the provisions of this Agreement and the
related Pledge Agreements, from the date of such termination. The Servicer shall
enforce the obligations of each Pledged Asset Servicer to service and administer
the Pledged Assets as provided in the related Pledged Asset Servicing Agreement,
and shall take appropriate action thereunder if any Pledged Asset Servicer fails
to substantially comply with its obligations to administer the Pledged
Assets.   Such enforcement, including without limitation, the legal prosecution
of claims, termination of the related Pledged Asset Servicing Agreement with
respect to the related Pledged Asset Mortgage Loans, and the pursuit of other
appropriate remedies, shall be carried out as the Servicer, in its good faith
business judgment, would require were it the owner of the related Securities
Accounts and other Pledged Assets.  Without in any way limiting any other
remedies set forth herein, Servicer shall indemnify Purchaser and  hold it
harmless against any and all Losses that arise with respect to Pledged Asset
Mortgage Loans purchased by Purchaser from Servicer hereunder, provided that (i)
such Losses are caused by the related Pledged Asset Servicer’s failure to
administer the Pledged Assets as provided in the related Pledged Asset Servicing
Agreement and in a manner consistent with the standard set forth in Subsection
(c)(1) above, (ii) the indemnification contained in this Subsection (c)(2) will
in no event exceed the Original Pledged Asset Requirement for the related
Pledged Asset Mortgage Loan, and (iii) such indemnification liability shall be
offset to the extent that the Losses are covered by a Required Surety Payment.
 

 
-69-

--------------------------------------------------------------------------------

 

(3)           The related Pledged Asset Servicer shall use its best reasonable
efforts to realize upon any related Pledged Assets for such of the Pledged Asset
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments;
provided that the related Pledged Asset Servicer shall not obtain title to any
such Pledged Assets as a result of or in lieu of the disposition thereof or
otherwise; and provided further that (i) the related Pledged Asset Servicer
shall not proceed with respect to such Pledged Assets in any manner that would
impair the ability to recover against the related Mortgaged Property, and (ii)
the Servicer shall proceed with any acquisition of REO Property in a manner that
preserves the ability to apply the proceeds of such Pledged Assets against
amounts owed under the defaulted Mortgage Loan. Any proceeds realized from such
Pledged Assets (other than amounts to be released to the Mortgagor or the
related guarantor in accordance with procedures that the Servicer would follow
in servicing loans held for its own account, subject to the terms and conditions
of the related Mortgage and Mortgage Note and to the terms and conditions of any
security agreement, guarantee agreement, mortgage or other agreement governing
the disposition of the proceeds of such Pledged Assets) shall be deposited in
the Collection Account, subject to withdrawal pursuant to Section 5.05 hereof;
provided, that such proceeds shall not be so deposited if the Required Surety
Payment in respect of such Pledged Asset Mortgage Loan has been deposited in the
Collection Account or otherwise paid to the Purchaser (except to the extent of
any such proceeds taken into account in calculating the amount of the Required
Surety Payment).
 
(4)           Servicer’s obligations to administer the Securities Accounts shall
terminate upon termination of the related Pledged Asset Agreement. Purchaser
acknowledges coverage under the terms and provisions of the related Surety Bond
as to any particular Pledged Asset Mortgage Loan shall terminate upon
termination of the related Pledged Asset Agreement; provided, however, that such
termination shall not affect claims arising under this Agreement or the related
Surety Bond prior to the date of termination of the related Pledged Asset
Agreement.
 
(5)           The Pledged Asset Servicer with respect to each Pledged Asset
Mortgage Loan may, without the consent of the Purchaser, amend or modify a
Pledged Asset Agreement in any non-material respect to reflect administrative or
account changes, provided that the same are consistent with the Designated
Guidelines.
 
(d)           Surety Bonds
 
(1)           If a Required Surety Payment is payable pursuant to the related
Surety Bond with respect to any Pledged Asset Mortgage Loan, as determined by
the Servicer, the related Pledged Asset Servicer shall so notify the related
Surety Bond Issuer promptly. The Servicer shall cause the prompt completion of
any necessary documentation relating to the related Surety Bond and shall cause
the prompt submission of such documentation to the related Surety Bond Issuer as
a claim for a required surety. The Purchaser shall execute such documentation if
requested by the related Pledged Asset Servicer.
 

 
-70-

--------------------------------------------------------------------------------

 

(2)           In the event that the Servicer receives a Required Surety Payment
from a Surety Bond Issuer on behalf of the Purchaser, the Servicer shall deposit
such Required Surety Payment in the Collection Account and shall distribute such
Required Surety Payment, or the proceeds thereof, in accordance with the
provisions hereof applicable to Insurance Proceeds.
 
(3)           Purchaser will cooperate with Servicer to transfer to Purchaser
the coverage of each Surety Bond in respect of the related Pledged Asset
Mortgage Loans.
 
ARTICLE VI:
 
REPORTS; REMITTANCES; ADVANCES
 
Section 6.01  Remittances
 
(1)           On each Remittance Date, the Servicer shall remit to the Purchaser
(a) all amounts credited to the Collection Account as of the close of business
on the last day of the related Due Period (including (1) the amount of any
Principal Prepayment, together with interest thereon at the related Remittance
Rate to the end of the month in which prepayment of the related Mortgage Loan
occurs except when such Principal Prepayment is received on the last day of the
related Due Period in which case interest calculated at the related Remittance
Rate to the end of the month in which prepayment of the related Mortgage Loan
occurs shall not be remitted and (2) all proceeds of any REO Disposition net of
amounts payable to the Servicer pursuant to Section 5.14), net of charges
against or withdrawals from the Collection Account in accordance with Section
5.05, which charges against or withdrawals from the Collection Account the
Servicer shall make solely on such Remittance Date, plus (b) all Monthly
Advances, if any, which the Servicer is obligated to remit pursuant to Section
6.03; provided that the Servicer shall not be required to remit, until the next
following Remittance Date, any amounts attributable to Monthly Payments
collected but due on a Due Date or Dates subsequent to the related Due Period.
 
(2)           All remittances made to the Purchaser on each Remittance Date will
be made to the Purchaser by wire transfer of immediately available funds
according to the instructions that will be provided by Purchaser to the
Servicer.
 
(3)           With respect to any remittance received by the Purchaser after the
Business Day on which such payment was due, the Servicer shall pay to the
Purchaser interest on any such late payment at an annual rate equal to One-month
LIBOR (as published in the Wall Street Journal) plus 200 basis points, but in no
event greater than the maximum amount permitted by applicable law. Such interest
shall be paid by the Servicer to the Purchaser on the date such late payment is
made and shall cover the period commencing with the Business Day on which such
payment was due and ending with and including the day prior to the Business Day
on which such payment is made, both inclusive.  Such interest shall be remitted
along with such late payment.  Neither the payment by the Servicer nor the
acceptance by the Purchaser of any such interest shall be deemed an extension of
time for payment or a waiver by the Purchaser of any Event of Default.
 

 
-71-

--------------------------------------------------------------------------------

 

Section 6.02  Reporting
 
On or before the 5th Business Day following the Accounting Cut-off Date of each
month during the term hereof, the Servicer shall make available to the Purchaser
a monthly accounting report containing the data elements set forth in Exhibit
6.02 attached hereto with respect to the most recently ended Due Period
including any required adjustments for activity occurring subsequent to the
recently ended Monthly Period supporting the remittance amount in accordance to
Section 6.01.  Such monthly accounting reports shall include information as to
the aggregate Unpaid Principal Balance of all Mortgage Loans, the scheduled
amortization of all Mortgage Loans and the amount of any Principal Prepayments
as of the most recent Accounting Cut-off Date.  Such monthly reports shall be
made available by the Servicer for the Purchaser on Servicer’s secured
web-site.  The Servicer shall provide training, secured access and password(s)
to the Purchaser on the operation of the website.
 
Utilizing resources reasonably available to the Servicer and to the extent the
requested data is contained within the Servicer’s electronic systems without
incurring any cost except the Servicer’s overhead and employees’ salaries, the
Servicer shall furnish to the Purchaser during the term of this Agreement such
periodic, special or other reports, information or documentation, whether or not
provided for herein, as shall be reasonably requested by the Purchaser with
respect to Mortgage Loans or REO Properties (provided the Purchaser shall have
given the Servicer reasonable notice and opportunity to prepare such reports,
information or documentation), including any reports, information or
documentation reasonably required to comply with any regulations of any
governmental agency or body having jurisdiction over the Purchaser, all such
reports or information to be as provided by and in accordance with such
applicable instructions and directions as the Purchaser may reasonably
request.  If any of such reports, periodic, special or other reports,
information or documentation are not customarily prepared by the Servicer or
require that the Servicer program data processing systems to create the reports,
information or documentation, then the Purchaser shall pay to the Servicer a fee
mutually agreed to by the Purchaser and the Servicer taking into account the
Servicer’s actual time and cost in preparing such reports, information or
documentation.  The Servicer agrees to execute and deliver all such instruments
and take all such action as the Purchaser, from time to time, may reasonably
request in order to effectuate the purposes and to carry out the terms of this
Agreement.
 
The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any applicable law with
respect to the Mortgage Loans and the transactions contemplated hereby.  In
addition, the Servicer shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for such Purchaser to prepare
federal income tax returns as the Purchaser may reasonably request from time to
time.
 
Section 6.03  Monthly Advances by the Servicer
 
(1)           Not later than the close of business on the Business Day
immediately preceding each Remittance Date, the Servicer shall deposit in the
Collection Account an amount equal to all Monthly Payments not previously
advanced by the Servicer (with interest adjusted to the Remittance Rate) that
were due on a Mortgage Loan and delinquent at the close of business on the
related Determination Date.  The Servicer may fund such Monthly Advances as
required by the foregoing sentence using amounts in the Collection Account which
are to be remitted to Purchaser on a Remittance Date or Dates subsequent to the
related Due Period, and therefore reduce the total amount to be deposited in the
Collection Account by the Servicer pursuant to the foregoing sentence.  Any
amount of funds held for future distribution and so used shall be replaced by
the Servicer by deposit in the Collection Account on or before any future
Remittance Date if funds in the Collection Account on such Remittance Date shall
be less than payments to the Purchaser required to be made on such Remittance
Date.
 

 
-72-

--------------------------------------------------------------------------------

 

(2)           The Servicer’s obligations to make Monthly Advances as to any
Mortgage Loan will continue through the last Monthly Payment due prior to the
payment in full of the Mortgage Loan, or through the Remittance Date prior to
the Remittance Date for the remittance of all Liquidation Proceeds and other
payments or recoveries (including Insurance Proceeds or Condemnation Proceeds)
with respect to the Mortgage Loan; provided that such obligation shall cease if
the Servicer furnishes to the Purchaser an Officers’ Certificate evidencing the
determination by the Servicer in accordance with Section 6.04 that an advance
with respect to such Mortgage Loan would constitute a Non-recoverable Advance.
 
(3)           On the Business Day prior to the Remittance Date, the Servicer
shall deposit into the Collection Account payments on account of Prepayment
Interest Shortfall Amount in an aggregate amount equal to the lesser of (i) the
aggregate amount of Prepayment Interest Shortfall Amount for the related
Remittance Date resulting solely from Principal Prepayments during the related
Due Period, and (ii) the total amount of the servicing compensation that would
be payable to the Servicer for such Due Period if no Principal Prepayment was
made during the Due Period related to such Remittance Date.
 
Section 6.04  Non-recoverable Advances
 
The determination by the Servicer that it has made a Non-recoverable Advance or
that any proposed Monthly Advance or Servicing Advance, if made, would
constitute a Non-recoverable Advance shall be evidenced by an Officers’
Certificate delivered to the Purchaser detailing the reasons for such
determination.   Servicer’s determination of a Non-recoverable Advance will be
based upon comparing total debt which components shall include (1) Unpaid
Principal Balance, (2) interest on such Unpaid Principal Balance at the
applicable Note Rate from the due date of last paid installment through current
date and (3) Servicing Advances to anticipated recovery proceeds which
components may include when applicable (a) Liquidation Proceeds, (b) Insurance
Proceeds, (c) Condemnation Proceeds, and (d) REO Disposition Proceeds.  Servicer
shall make a Non-recoverable Advance determination when total debt exceeds
anticipated recovery proceeds.
 
Section 6.05  Officer’s Certificate
 
The Seller shall deliver to the Purchaser an Officer’s Certificate in the form
attached hereto as Exhibit 9 on the Initial Funding Date and upon Purchaser’s
reasonable request thereafter.
 

 
-73-

--------------------------------------------------------------------------------

 

ARTICLE VII:

 
GENERAL SERVICING PROCEDURE
 
Section 7.01  Enforcement of Due-on-Sale Clauses, Assumption Agreements
 
(1)           The Servicer will, to the extent it has knowledge of any
conveyance or prospective conveyance by any Mortgagor of the Mortgaged Property
(whether by absolute conveyance or by contract of sale, and whether or not the
Mortgagor remains or is to remain liable under the Mortgage Note and/or the
Mortgage), exercise its rights to accelerate the maturity of such Mortgage Loan
under any “due-on-sale” clause applicable thereto; provided that the Servicer
shall not exercise any such rights if prohibited by law from doing so or if the
exercise of such rights would impair or threaten to impair any recovery under
the related Primary Insurance Policy, if any.
 
(2)           If the Servicer is prohibited from enforcing such “due-on-sale”
clause, then the Servicer will attempt to enter into an assumption agreement
with the Person to whom the Mortgaged Property has been conveyed or is proposed
to be conveyed, pursuant to which such Person becomes liable under the Mortgage
Note and, to the extent permitted by applicable state law, the Mortgagor remains
liable thereon.  (For purposes of this Section 7.01, the term “assumption” is
deemed to also include a sale of the Mortgaged Property subject to the Mortgage
that is not accompanied by an assumption or substitution of liability
agreement.)
 
(3)           If the Servicer receives a request for any Mortgage Loan to be
assumed, then the Servicer shall inquire into the creditworthiness of the
proposed transferee and shall use the same underwriting criteria for approving
the credit of the proposed transferee that are used with respect to underwriting
mortgage loans of the same type as the Mortgage Loans.  Where an assumption is
allowed, the Servicer, with the prior written consent of the primary mortgage
insurer, if any, and subject to the conditions of Section 7.01(3), shall, and is
hereby authorized to, enter into a substitution of liability agreement with the
Person to whom the Mortgaged Property is proposed to be conveyed pursuant to
which the original mortgagor is released from liability and such Person is
substituted as mortgagor and becomes liable under the related Mortgage
Note.  Any such substitution of liability agreement shall be in lieu of an
assumption agreement.  In no event shall the Note Rate, the amount of the
Monthly Payment, the Maximum Rate (if applicable), the Gross Margin (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the final maturity date be changed.  The Servicer shall notify
the Purchaser that any such substitution of liability or assumption agreement
has been completed by forwarding to the Purchaser the original of any such
substitution of liability or assumption agreement, which document shall be added
to the related Purchaser’s Mortgage File and shall, for all purposes, be
considered a part of such Purchaser’s Mortgage File to the same extent as all
other documents and instruments constituting a part thereof.  Any fee collected
by the Servicer for entering into an assumption or substitution of liability
agreement in excess of 1% of the outstanding principal balance of the Mortgage
Loan shall be deposited in the Collection Account pursuant to Section 5.04.
 
If the credit of the proposed transferee does not meet such underwriting
criteria, then the Servicer shall, to the extent permitted by the Mortgage or
the Mortgage Note and by applicable law, accelerate the maturity of the Mortgage
Loan.
 

 
-74-

--------------------------------------------------------------------------------

 

Section 7.02  Satisfaction of Mortgages and Release of Mortgage Files
 
Upon the payment in full of any Mortgage Loan, the Servicer will immediately
notify the Purchaser by a certification of a Servicing Officer, which
certification shall include a statement to the effect that all amounts received
or to be received in connection with such payment which are required to be
deposited in the Collection Account pursuant to Section 5.04 have been or will
be so deposited and shall request delivery to it of the Purchaser’s Mortgage
File held by the Purchaser.  Upon receipt of such certification and request, the
Purchaser shall promptly release the related mortgage documents to the Servicer
and the Servicer shall promptly prepare and process any satisfaction or
release.  No expense incurred in connection with any instrument of satisfaction
or deed of reconveyance shall be chargeable to the Collection Account.
 
With the exception of short sales, if the Servicer satisfies or releases a
Mortgage without having obtained payment in full of the indebtedness secured by
the Mortgage, or should it otherwise take such action which results in a
reduction of the coverage under the Primary Insurance Policy, if any, then the
Servicer shall promptly give written notice thereof to the Purchaser, and,
within 10 Business Days following written demand therefor from the Purchaser to
the Servicer, the Servicer shall repurchase the related Mortgage Loan by paying
to the Purchaser the Repurchase Price therefor by wire transfer of immediately
available funds directly to the Purchaser’s Account.  The Servicer shall
maintain the fidelity bond insuring the Servicer against any loss they may
sustain with respect to any Mortgage Loan not satisfied in accordance with the
procedures set forth herein.
 
From time to time and as appropriate for the servicing or foreclosure of the
Mortgage Loan, including for this purpose collection under any Primary Insurance
Policy, the Purchaser shall, upon request of the Servicer and delivery to the
Purchaser of a servicing receipt signed by a Servicing Officer, release the
Purchaser’s Mortgage File held by the Purchaser to the Servicer.  Such servicing
receipt shall obligate the Servicer to return the related mortgage documents to
the Purchaser when the need therefor by the Servicer no longer exists, unless
the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to
the Mortgage Loan have been deposited in the Collection Account or the
Purchaser’s Mortgage File or such document has been delivered to an attorney, or
to a public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other proceedings for the foreclosure of
the Mortgaged Property either judicially or nonjudicially, and the Servicer has
delivered to the Purchaser a certificate of a Servicing Officer certifying as to
the name and address of the Person to which such Purchaser’s Mortgage File or
such document was delivered and the purpose or purposes of such delivery.  Upon
receipt of a certificate of a Servicing Officer stating that such Mortgage Loan
was liquidated and the Liquidation Proceeds were deposited in the Collection
Account, the servicing receipt shall be released by the Purchaser to the
Servicer.  The Servicer shall indemnify the Purchaser, and its designee, from
and against any and all losses, claims, damages, penalties, fines, forfeitures,
costs and expenses (including court costs and reasonable attorney's fees)
resulting from or related to the loss, damage, or misplacement of any
documentation actually delivered to the Servicer pursuant to this paragraph.
 
Section 7.03  Servicing Compensation
 

 
-75-

--------------------------------------------------------------------------------

 

As compensation for its services hereunder, the Servicer shall be entitled to
retain from interest payments on the Mortgage Loans the amounts provided for as
the Servicing Fee.  The Servicing Fee in respect of a Mortgage Loan for a
particular month shall become payable only upon the receipt by the Servicer from
the Mortgagor of the full Monthly Payment in respect of such Mortgage Loan;
provided, however, that, notwithstanding the foregoing, the Servicer shall be
entitled to retain from Liquidation Proceeds, Insurance Proceeds, Condemnation
Proceeds and REO Disposition Proceeds any accrued but unpaid Servicing Fees. Any
additional servicing compensation expressly provided for in this Agreement shall
be retained by the Servicer to the extent not required to be deposited in the
Collection Account.  In the event that Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds and REO Disposition Proceeds exceed the Unpaid Principal
Balance of such Mortgage Loan plus unpaid interest accrued thereon at a per
annum rate equal to the related Remittance Rate, the Servicer shall be entitled
to retain therefrom and pay to itself any Foreclosure Profits and any accrued
but unpaid Servicing Fees.  The Servicer shall be required to pay all expenses
incurred by it in connection with its servicing activities hereunder and shall
not be entitled to reimbursement therefor except as specifically provided for
herein.
 
Section 7.04  Inspections
 
The Servicer shall inspect the Mortgaged Property as often as deemed necessary
by the Servicer to assure itself that the value of the Mortgaged Property is
being preserved.  In addition, if any Mortgage Loan is more than 45 days
delinquent, the Servicer shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Customary Servicing Procedures or as
may be required by the primary mortgage guaranty insurer.  The Servicer shall
keep written report of each such inspection and shall provide a copy of such
inspection to the Purchaser upon the request of the Purchaser.
 
Section 7.05  Restoration of Mortgaged Property
 
The Servicer need not obtain the approval of the Purchaser prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures.  For claims greater than
$15,000, at a minimum, the Servicer shall comply with the following conditions
in connection with any such release of Insurance Proceeds or Condemnation
Proceeds:
 
(i)          the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
 
(ii)          the Servicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and materialmen’s liens;
 
(iii)          the Servicer shall verify that the Mortgage Loan is not in
default; and
 
(iv)          pending repairs or restoration, the Servicer shall place the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.
 
If the Purchaser is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 

 
-76-

--------------------------------------------------------------------------------

 

Section 7.06  Purchaser’s Right to Examine Servicer Records; Reports
 
The Purchaser shall have the right to examine and audit, during business hours
or at such other times as are reasonable under applicable circumstances, upon 15
Business Days advance notice any and all of (i) the credit and other loan files
relating to the Mortgage Loans or the Mortgagors, (ii) any and all books,
records, documentation or other information of the Servicer (whether held by the
Servicer or by another) relating to the servicing of the Mortgage Loans and
(iii) any and all books, records, documentation or other information of the
Servicer (whether held by the Servicer or by another) that are relevant to the
performance or observance by the Servicer of the terms, covenants or conditions
of this Agreement.  The Servicer shall be obligated to make the foregoing
information available to the Purchaser at the site where such information is
stored; provided that the Purchaser shall be required to pay all reasonable
costs and expenses incurred by the Servicer in making such information
available.
 
Section 7.07  Fair Credit Reporting Act
 
The Servicer, in its capacity as servicer for each Mortgage Loan, agrees to
fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis.
 
Section 7.08  Statement as to Compliance
 
The Servicer will deliver to the Purchaser, not later than March 1st of each
year, an Officers’ Certificate (each, an “Annual Statement of Compliance”)
stating, as to each signatory thereof, that (i) a review of the activities of
the Servicer during the preceding year and of performance under this Agreement
has been made under such officers’ supervision and (ii) to the best of such
officers’ knowledge, based on such review, the Servicer has fulfilled all of its
obligations under this Agreement throughout such year, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof. Copies of such
statement shall be provided by the Purchaser to any Person identified as a
prospective purchaser of the Mortgage Loans.
 
Section 7.09  Independent Public Accountants’ Servicing Report
 
Not later than March 1st of each year, the Servicer at its expense shall cause a
firm of independent public accountants (which may also render other services to
the Servicer) which is a member of the American Institute of Certified Public
Accountants to furnish a report (a “USAP Report”) to the Purchaser or its
designee to the effect that such firm has examined certain documents and records
relating to the servicing of the Mortgage Loans under this Agreement or of
mortgage loans under pooling and servicing agreements (including the Mortgage
Loans and this Agreement) substantially similar one to another (such statement
to have attached thereto a schedule setting forth the pooling and servicing
agreements covered thereby) and that, on the basis of such examination conducted
substantially in compliance with the Uniform Single Attestation Program for
Mortgage Bankers, such firm confirms that such servicing has been conducted in
compliance with such pooling and servicing agreements, except for such
significant exceptions or errors in records that, in the opinion of such firm,
the Uniform Single Attestation Program for Mortgage Bankers requires it to
report. Copies of such report shall be provided by the Purchaser to any Person
identified as a prospective purchaser of the Mortgage Loans.
 

 
-77-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Servicer’s obligation to deliver a USAP
Report under this Section, as to the Servicer or any Subservicer, as to any
calendar year, beginning with the report required in March 2011, shall be
satisfied if an assessment of compliance and attestation report is delivered in
compliance with Section 13.05 for such calendar year with respect to that
entity.
 
Section 7.10  Access to Certain Documentation
 
The Servicer shall provide any federal or state banking or insurance regulatory
authority that may exercise authority over the Purchaser with access to all of
the existing origination, credit, underwriting and other servicing files,
including all related Designated Guidelines, relating to the Mortgage Loans
serviced by the Servicer. Such access shall be afforded without charge, but only
upon reasonable request and during normal business hours at the offices of the
Servicer. In addition, access to or copies of such documentation will be
provided to the Purchaser and any Person identified to the Servicer by the
Purchaser without charge upon reasonable request during normal business hours at
the offices of the Servicer; provided that any designee or assignee of the
Purchaser, or representative thereof, as applicable, shall sign a
confidentiality agreement, in form and substance satisfactory to Servicer, with
respect to the disclosure of any information that is not available to the public
at large, and a release and indemnity agreement, in form and substance
satisfactory to Seller, with respect to its access to such
information.  Notwithstanding the foregoing, any reasonable out-of-pocket costs
and expenses incurred by the Servicer related to the access to, or delivery of,
any special reports or other information not provided for in this paragraph as
shall be necessary, reasonable, or appropriate with respect to the Purchaser or
any regulatory agency will be at the Purchaser’s, or the applicable assignee’s,
sole cost and expense.
 
Section 7.11  Reports and Returns to be Filed by the Servicer
 
The Servicer shall file information reports with respect to the receipt of
mortgage interest received in a trade or business, reports of foreclosures and
abandonments of any Mortgaged Property and information returns relating to
cancellation of indebtedness income with respect to any Mortgaged Property as
required by Sections 6050H, 6050J and 6050P of the Code. Such reports shall be
in form and substance sufficient to meet the reporting requirements imposed by
such Sections 6050H, 6050J and 6050P of the Code.
 
Section 7.12  Compliance with REMIC Provisions
 
If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.
 

 
-78-

--------------------------------------------------------------------------------

 

Section 7.13  OFAC Reporting
 
With respect to each Mortgagor, the Servicer will monitor applicable sanction
lists pursuant to, and in accordance with Anti-Money Laundering Laws, to
determine whether any Mortgagor becomes listed as a “blocked person” for
purposes of the OFAC Regulations. In the event a Mortgagor is listed as a
“blocked person”, the Servicer shall immediately notify the Purchaser.
 
Section 7.14  Advance Facility
 
The Seller shall obtain the Purchaser’s written consent (such consent not to be
unreasonably withheld) prior to entering into any financing or other
facility  under which (1) the Seller assigns or pledges to another Person (and
“Advancing Person”) the Seller’s rights under this Agreement to be reimbursed
for any advances of principal or interest or any servicing advances with respect
to a Mortgage Loan or (2) an Advancing Person agrees to fund some or all
advances of principal and/or interest and/or servicing advances required to be
made by the Seller pursuant to this Agreement.
 
ARTICLE VIII:
 
FINANCIAL STATEMENTS
 
Section 8.01  Servicer Financial Statements
 
The Servicer understands that, in connection with marketing the Mortgage Loans,
the Purchaser may make available to any prospective purchaser of the Mortgage
Loans the Servicer’s audited financial statements for the applicable fiscal
year, together with any additional statements provided pursuant to the next
sentence.  Upon Purchaser’s request during the term hereof, the Servicer will
deliver to the Purchaser audited financial statements for each of its fiscal
years following the Funding Date and all other financial statements prepared
following the Funding Date to the extent any such statements are available upon
request to the public at large.
 
The Servicer also agrees to make available upon reasonable notice and during
normal business hours to any prospective purchasers of the Mortgage Loans a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting recent developments affecting the Servicer or the financial
statements of the Servicer which may affect, in any material respect, the
Servicer’s ability to comply with its obligations under this Agreement, and to
permit any prospective purchasers upon reasonable notice and during normal
business hours to inspect the Servicer’s servicing facilities for the purpose of
satisfying such prospective purchasers that the Servicer has the ability to
service the Mortgage Loans in accordance with this Agreement.
 
Section 8.02  Purchaser Financial Statements
 
Upon Seller’s request during the term hereof, the Purchaser will deliver to the
Seller audited financial statements for each of its fiscal years following the
Funding Date and all other financial statements prepared following the Funding
Date to the extent any such statements are available upon request to the public
at large.
 

 
-79-

--------------------------------------------------------------------------------

 

The Purchaser also agrees to make available upon reasonable notice and during
normal business hours to Seller a knowledgeable financial or accounting officer
for the purpose of answering questions respecting recent developments affecting
the Purchaser or the financial statements of the Purchaser which may affect, in
any material respect, the Purchaser’s ability to purchase Mortgage Loans from
time to time under this Agreement.
 
ARTICLE IX:
 
THE SERVICER
 
Section 9.01  Indemnification; Third Party Claims
 
In addition to the indemnification provided in Sections 5.18(c), 7.02 and 13.07,
Seller and Servicer, as applicable, shall indemnify and hold harmless the
Purchaser, its directors, officers, agents, employees, and assignees (each, an
“Indemnified Party”) from and against any Losses suffered or sustained in any
way by any such Person, no matter how or when arising (including Losses incurred
or sustained in connection with any judgment, award, or settlement), in
connection with or relating to (i) a breach by Seller or Servicer, as the case
may be, of any of its representations and warranties contained in Article III or
(ii) a breach by Seller or Servicer, as the case may be, of any of its covenants
and other obligations contained herein including, in the case of the Servicer,
any failure to service the Mortgage Loans in compliance with the terms hereof
and in accordance with the standard of care in Section 9.03.  The Seller or
Servicer, as the case may be, shall immediately (i) notify the Purchaser if a
claim is made by a third party with respect to this Agreement, any Mortgage Loan
and/or any REO Property (ii) assume (with the prior written consent of the
Purchaser) the defense of any such claim and pay all expenses in connection
therewith, including attorneys’ fees, and (iii) promptly pay, discharge and
satisfy any judgment, award, or decree that may be entered against it or the
Purchaser in respect of such claim.  Nothing contained herein shall prohibit the
Purchaser, at its expense, from retaining its own counsel to assist in any such
proceedings or to observe such proceedings; provided that neither the Seller nor
the Servicer shall be obligated to pay or comply with any settlement to which it
has not consented.  The Servicer shall provide the Purchaser with a written
report of all expenses and advances incurred by it pursuant to this Section
9.01, and Servicer shall be reimbursed from amounts on deposit in the Collection
Account for all amounts advanced by it pursuant to the second preceding sentence
except when the claim in any way relates to (1) the Servicer’s failure to
service the Mortgage Loans in compliance with the terms hereof and in accordance
with the standard of care in Section 9.03 or (2) a breach by Seller or Servicer,
as the case may be, of any of its representations and warranties contained in
Article III.
 
Section 9.02  Merger or Consolidation of the Servicer
 
Servicer will keep in full effect its existence, rights and franchises as a
corporation under the laws of the state of its organization and will obtain and
preserve its qualification to do business as a foreign entity in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or any of the Mortgage Loans and
to perform its duties under this Agreement.
 

 
-80-

--------------------------------------------------------------------------------

 

Any Person into which Servicer may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation (including by means of
the sale of all or substantially all of such Servicer’s assets to such Person)
to which the Servicer shall be a party, or any Person succeeding to the business
of the Servicer, whether or not related to loan servicing, shall be the
successor of the Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided that, unless otherwise
consented to by the Purchaser, the successor or surviving Person, in the case of
a merger or consolidation, etc. of the Servicer, shall be an institution (i)
having a GAAP net worth of not less than $15,000,000, (ii) the deposits of which
are insured by the FDIC, SAIF and/or BIF, or which is a HUD-approved mortgagee
whose primary business is in origination and servicing of first lien mortgage
loans, and (iii) who is a Fannie Mae or Freddie Mac approved seller/servicer in
good standing.  Notwithstanding the foregoing, if the successor or surviving
Person is an institution with a GAAP net worth of less than $15,000,000, then
the Purchaser may, in its sole discretion, waive such minimum GAAP net worth
requirement.
 
Section 9.03  Limitation on Liability of the Servicer and Others
 
Neither the Servicer nor any of the officers, employees or agents of the
Servicer shall be under any liability to the Purchaser for any action taken or
for refraining from the taking of any action in good faith pursuant to this
Agreement or pursuant to the express written instructions of the Purchaser, or
for errors in judgment made in good faith; provided that this provision shall
not protect the Servicer or any such Person against any breach of warranties or
representations made herein, or failure to perform its obligations in compliance
with any standard of care set forth in this Agreement, or any liability which
would otherwise be imposed by reasons of negligence, willful misfeasance, bad
faith or any breach in the performance of the obligations and duties
hereunder.  The Servicer and any officer, employee or agent of the Servicer may
rely in good faith on any document of any kind reasonably believed by the
Servicer or such Person to be genuine and prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.
 
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties hereunder and which in its
reasonable opinion may involve it in any expense or liability; provided that the
Servicer may, with the consent of the Purchaser, undertake any such action that
it may deem necessary or desirable in respect of this Agreement and the rights
and duties of the parties hereto.  In such event, the reasonable legal expenses
and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities for which the Servicer shall be entitled to be
reimbursed therefor from the Purchaser upon written demand.  This indemnity
shall survive the termination of this Agreement.  For the avoidance of doubt,
this paragraph shall not apply if the nature of the legal action relates to a
matter that is subject to the Seller’s indemnification obligations under
Sections 9.01 or 13.07.
 

 
-81-

--------------------------------------------------------------------------------

 

Section 9.04  Servicer Not to Resign
 
The Servicer shall not resign from the obligations and duties hereby imposed on
it except (a) by mutual consent of the Servicer and the Purchaser or (b) upon
the determination by the Servicer that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Servicer.  Any such determination permitting the unilateral resignation of the
Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to
the Purchaser, which Opinion of Counsel shall be in form and substance
reasonably acceptable to the Purchaser.  No such resignation by the Servicer
shall become effective until a successor has assumed the Servicer’s
responsibilities and obligations hereunder in accordance with Section 12.01.
 
Section 9.05  No Transfer of Servicing
 
With respect to the retention of the Servicer to service the Mortgage Loans
hereunder, the Servicer acknowledges that the Purchaser has acted in reliance
upon the Servicer’s independent status, the adequacy of its servicing
facilities, plan, personnel, records and procedures, its integrity, reputation
and financial standing and the continuance thereof.  Without in any way limiting
the generality of this Section 9.05, the Servicer shall not either assign this
Agreement or the servicing hereunder or delegate its rights or duties hereunder
or any portion thereof (other than to a Subservicer or Subcontractor), or sell
or otherwise dispose of all or substantially all of its property or assets,
without the prior written approval of the Purchaser, which consent shall be
granted or withheld in the Purchaser’s sole discretion.
 
Without in any way limiting the generality of this Section 9.05, in the event
that the Servicer either shall assign this Agreement or the servicing
responsibilities hereunder or delegate its duties hereunder or any portion
thereof without the prior written consent of the Purchaser, then the Purchaser
shall have the right to terminate this Agreement as set forth in Section 10.01,
without any payment of any penalty or damages and without any liability
whatsoever to the Servicer (other than with respect to accrued but unpaid
servicing advances and Servicing Fees remaining unpaid) or any third party.
 
ARTICLE X:

 
DEFAULT
 
Section 10.01  Events of Default
 
In case one or more of the following events shall occur and be continuing:
 
(1)           any failure by the Servicer to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of two (2) Business Days;
 
(2)           any failure on the part of the Servicer duly to observe or perform
in any material respect any of the covenants or agreements on the part of the
Servicer set forth in this Agreement, or if any of the representations and
warranties of the Servicer in Sections 3.01 and 3.02 proves to be untrue in any
material respect, which failure or breach continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by the Purchaser;
 

 
-82-

--------------------------------------------------------------------------------

 

(3)           any filing of an Insolvency Proceeding by or on behalf of the
Servicer, any consent by or on behalf of the Servicer to the filing of an
Insolvency Proceeding against the Servicer, or any admission by or on behalf of
the Servicer of its inability to pay its debts generally as the same become due;
 
(4)           any filing of an Insolvency Proceeding against the Servicer that
remains undismissed or unstayed for a period of 60 days after the filing
thereof;
 
(5)           any issuance of any attachment or execution against, or any
appointment of a conservator, receiver or liquidator with respect to, all or
substantially all of the assets of the Servicer;
 
(6)           any failure or inability of Servicer to be eligible to service
Mortgage Loans for Fannie Mae or Freddie Mac; or
 
(7)           any sale, transfer, assignment, or other disposition by the
Servicer of all or substantially all of its property or assets to a Person who
does not meet the qualifications enumerated or incorporated by reference into
Section 9.02, any assignment by the Servicer of this Agreement or any of the
Servicer’s rights or obligations hereunder except in accordance with Section
9.04, or any action taken or omitted to be taken by the Servicer in
contemplation or in furtherance of any of the foregoing, without the consent of
the Purchaser;
 
(8)           (A) the Servicer shall (i) either fail or admit in writing its
inability to pay its debts generally as they become due, (ii) admit in writing
its inability to, or intention not to, perform any of its material obligations,
(iii) make an assignment for the benefit of its creditors, (iv) voluntarily
suspend payment of its obligations or (v) have defaulted under any debt or
repurchase obligation beyond any cure period provided for in such debt or
repurchase obligation or (B) the Purchaser shall have determined in good faith
that the Servicer is unable to meet its commitments;
 
(9)           either (A) the Servicer ceases to be a HUD approved mortgagee
pursuant to Section 203 of the National Housing Act or HUD suspends, rescinds,
halts, eliminates, withdraws, annuls, repeals, voids or terminates the status of
the Servicer, a Subservicer or a third-party subservicer used by the Subservicer
as a HUD approved mortgagee pursuant to Section 203 of the National Housing Act,
(B) Fannie Mae and/or Freddie Mac suspends, rescinds, halts, eliminates,
withdraws, annuls, repeals, voids or terminates the status of the Servicer, a
Subservicer or a third-party subservicer used by the Subservicer, as an approved
seller and/or as an approved servicer of Fannie Mae or Freddie Mac,
respectively, for loans either currently being serviced or to be serviced by the
Servicer, a Subservicer or a third-party subservicer used by the Subservicer,
(C) Servicer, a Subservicer or a third-party subservicer used by the Subservicer
receives notice that HUD may take such action set forth in clause (A), or (D)
Servicer, a Subservicer or a third-party subservicer used by the Subservicer
receives notice that Fannie Mae and/or Freddie Mac may take such action set
forth in clause (B);
 

 
-83-

--------------------------------------------------------------------------------

 

(10)           the Servicer attempts to assign its right to servicing
compensation hereunder or the Servicer attempts, without the consent of the
Purchaser, to sell or otherwise dispose of all or substantially all of its
property or assets or to assign this Agreement or the servicing responsibilities
hereunder or to delegate its duties hereunder or any portion thereof;
 
(11)           the Servicer ceases to be (a) licensed to service residential
mortgage loans in each jurisdiction in which a Mortgaged Property is located and
such licensing is required, and (b) qualified to transact business in any
jurisdiction where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Servicer’s ability to
perform its obligations hereunder;
 
(12)           the Servicer fails to meet the eligibility criteria set forth in
the last sentence of Section 9.02;
 
(13)           (A) S&P, Fitch or, if applicable, Moody’s, lowers the Servicer’s
servicer rating to “below average”, “RPS4” or “SQ4”, respectively, or (B) S&P,
Fitch or Moody’s reduces or withdraws the rating of any of the certificates
issued by a securitization trust that owns any of the Mortgage Loans due to a
specific event directly attributable to the Servicer or the Subservicer;
 
(14)           any governmental authority or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property or assets of Servicer or any of Servicer’s
affiliates, or shall have taken any action to displace the management of
Servicer or any of Servicer’s affiliates or to curtail its authority in the
conduct of the business of Servicer or any of Servicer’s affiliates, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Servicer or any of Servicer’s affiliates as an issuer, buyer or a
seller/servicer of Mortgage Loans or securities backed thereby;
 
(15)           Purchaser shall reasonably request, in connection with a
Reconstitution, reasonable information, and/or written responses to such
requests, pursuant to Article XIII hereof, and such reasonable information
and/or responses shall not have been provided within ten (10) Business Days of
such request;
 
(16)           a Change in Control of the Servicer or a material change in the
management of the Servicer shall have occurred which has not been approved by
the Purchaser (which approval shall not be unreasonably withheld);
 
(17)           the Purchaser shall have reasonably determined, in good faith,
that a Material Adverse Effect shall have occurred with respect to the Servicer;
 
(18)           the Servicer’s audited annual financial statements or the notes
thereto or other opinions or conclusions stated therein shall be qualified or
limited by reference to the status of the Servicer as a “going concern” or a
reference of similar import or shall indicate that the Servicer has a negative
net worth or is insolvent; or
 
(19)           the Seller permanently ceases or suspends (for one month)
accepting or processing loan applications or funding commitments, unless such
suspension is due to a cause beyond the Seller’s control, including an act of
God, act of civil, military or governmental authority, fire, epidemic, flood,
blizzard, earthquake, riot, war, or sabotage, provided that the Seller gives the
Purchaser notice of such cause promptly and uses its reasonable efforts to
correct such suspension;
 

 
-84-

--------------------------------------------------------------------------------

 

then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Servicer may, in
addition to whatever rights the Purchaser may have hereunder and at law or in
equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of the Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds thereof subject to Section
12.01, without the Purchaser’s incurring any penalty or fee of any kind
whatsoever in connection therewith; provided that, upon the occurrence of an
Event of Default under Subsection (3), (4) or (5) of this Section 10.01, this
Agreement and all authority and power of the Servicer hereunder (whether with
respect to the Mortgage Loans, the REO Properties or otherwise) shall
automatically cease.  On or after the receipt by the Servicer of such written
notice, all authority and power of the Servicer under this Agreement (whether
with respect to the Mortgage Loans or otherwise) shall cease, and shall pass to
and be vested in the successor appointed pursuant to Section 12.01 and the
Servicer shall promptly transfer the servicing of the Mortgage Loans to such
successor servicer.  Notwithstanding the occurrence of an Event of Default, the
Servicer shall be entitled to all amounts due to such party and remaining unpaid
on such date of termination.
 
Upon the termination of the Servicer as servicer hereunder, the Purchaser, or
its designee, shall assume all servicing responsibilities related to the
Mortgage Loans and the Servicer shall cease all servicing responsibilities
related to the Mortgage Loans.  The Servicer shall, at its cost and expense,
take such steps as may be necessary or appropriate to effectuate and evidence
the transfer of the servicing of the related Mortgage Loans to the Purchaser, or
its designee.  The Servicer agrees to execute and deliver such instruments and
take such actions as the Purchaser, or its designee may, from time to time,
reasonably request to carry out the servicing transfer.
 
In the event that Servicer is terminated as servicer hereunder, Servicer shall
pay all hazard and flood insurance premiums, Primary Insurance Policy and
“lender-paid” Primary Insurance Policy premiums, due within sixty (60) days
after the Servicing Transfer Date. Servicer shall pay all tax bills (including
interest, late charges and penalties in connection therewith) due, meaning
economic loss, within sixty (60) days after the Servicing Transfer Date. For
ninety (90) days after the Servicing Transfer Date, Servicer shall deliver such
tax bills as it may receive with respect to the Mortgage Loans to the Purchaser
within ten (10) Business Days of receipt of the same, thereafter Servicer shall
exercise reasonable efforts to deliver such tax bills as it may receive with
respect to the Mortgage Loans to the Purchaser within a reasonable time of its
receipt of same. For ninety (90) days after the Servicing Transfer Date,
Servicer shall deliver such insurance policies or renewals and invoices as it
may receive with respect to the Mortgage Loans to the Purchaser within ten (10)
Business Days of its receipt of same, thereafter Servicer shall exercise
reasonable efforts to deliver such insurance policies or renewals and invoices
as it may receive with respect to the Mortgage Loans to the Purchaser within a
reasonable time of its receipt of same.
 
Following the occurrence of an Event of Default, all Servicing Transfer Costs
shall be paid by the Seller upon presentation of reasonable documentation of
such costs.
 

 
-85-

--------------------------------------------------------------------------------

 

If any of the Mortgage Loans are MERS Mortgage Loans, in connection with the
termination or resignation (as described in Section 8.04) of the Seller
hereunder, either (i) the successor servicer shall represent and warrant that it
is a member of MERS in good standing and shall agree to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of the Mortgage Loans that are registered with MERS, or (ii) the predecessor
servicer shall cooperate with the successor servicer either (x) in causing MERS
to execute and deliver an assignment of Mortgage in recordable form to transfer
the Mortgage from MERS to the Purchaser and to execute and deliver such other
notices, documents and other instruments as may be necessary or desirable to
effect a transfer of such Mortgage Loan or servicing of such Mortgage Loan on
the MERS® System to the successor servicer or (y) in causing MERS to designate
on the MERS® System the successor servicer as the servicer of such Mortgage
Loan.
 
Section 10.02  Waiver of Default
 
The Purchaser may waive, only by written notice, any default by the Servicer in
the performance of its obligations hereunder and its consequences.  Upon any
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereto except to the extent
expressly so waived in writing.
 
ARTICLE XI:
 
TERMINATION
 
Section 11.01  Term and Termination
 
(1)           The servicing obligations of the Servicer under this Agreement may
be terminated as provided in Section 10.01 hereof.
 
(2)           In any case other than as provided under clause (1) hereof, the
obligations and responsibilities of the Servicer hereunder shall terminate
upon:  (a) the later of the final payment or other liquidation (or any advance
with respect thereto) of the last Mortgage Loan or the disposition of all REO
Property and the remittance of all funds due hereunder; or (b) the mutual
written consent of the Servicer and the Purchaser.
 
(3)           Upon any termination of this Agreement or the servicing
obligations of the Servicer hereunder, the Servicer shall prepare, execute and
deliver all agreements, documents and instruments, including all Mortgage Files
in its possession, and do or accomplish all other acts or things necessary or
appropriate to effect such termination, all at the Purchaser’s sole expense.  In
any such event, the Servicer agrees to cooperate with the Purchaser, at the
Purchaser’s sole expense, in effecting the termination of the Servicer’s
servicing responsibilities hereunder, including the transfer to the Purchaser or
its designee for administration by it of all cash amounts which shall at the
time be contained in, or credited by the Servicer to, the Collection Account
and/or the Escrow Account or thereafter received with respect to any Mortgage
Loan or REO Property.
 

 
-86-

--------------------------------------------------------------------------------

 

Section 11.02  Survival
 
Notwithstanding anything to the contrary contained herein, the representations
and warranties of the parties contained herein and in any certificate or other
instrument delivered pursuant hereto, as well as the other covenants hereof
(including those set forth in Section 9.01) that, by their terms, require
performance after the termination by this Agreement, shall survive the delivery
and payment for the Mortgage Loans on each Funding Date as well as the
termination of this Agreement and shall inure to the benefit of the parties,
their successors and assigns.  Seller and Servicer further agree that the
representations, warranties and covenants made by Seller and Servicer herein and
in any certificate or other instrument delivered pursuant hereto shall be deemed
to be relied upon by Purchaser notwithstanding any investigation heretofore made
by Purchaser or on Purchaser’s behalf.  The indemnification obligations of the
Seller and Servicer set forth in this Agreement shall survive the termination of
this Agreement notwithstanding any applicable statute of limitations, which the
Seller hereby expressly waives.
 
ARTICLE XII:

 
GENERAL PROVISIONS
 
Section 12.01  Successor to the Servicer
 
Upon the termination of the Servicer’s servicing responsibilities and duties
under this Agreement pursuant to Section 9.04, 10.01 or 11.01, the Purchaser
shall (i) succeed to and assume all of the Servicer’s responsibilities, rights,
duties and obligations under this Agreement or (ii) appoint a successor servicer
which shall succeed to all rights and assume all of the responsibilities, duties
and liabilities of the Servicer under this Agreement prior to the termination of
the Servicer’s responsibilities, duties and liabilities under this
Agreement.  If the Servicer’s duties, responsibilities and liabilities under
this Agreement should be terminated pursuant to the aforementioned sections,
then the Servicer shall continue to discharge such duties and responsibilities
during the period from the date it acquires knowledge of such termination until
the effective date thereof (if applicable) all on the terms and conditions
contained herein and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor.  The termination
of the Servicer’s servicing responsibilities pursuant to any of the
aforementioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section and shall not, among other things, relieve
the Servicer of its obligations pursuant to Section 2.04 and/or 7.02, the
representations and warranties or other obligations set forth in Sections 2.04,
3.01, 3.02, 3.03, 5.18(c), 7.02, 9.01 and 13.07 and the remedies available to
the Purchaser under the various provisions of this Agreement.  In addition, such
termination shall not affect any claims that the Purchaser may have against the
Servicer arising prior to any such termination.
 
Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this
Agreement.  Any termination or resignation of the Servicer or this Agreement
pursuant to Sections 9.04, 10.01 or 11.01 shall not affect any claims that the
Purchaser may have against the Servicer based upon facts and circumstances
arising prior to any such termination or resignation.
 

 
-87-

--------------------------------------------------------------------------------

 

The Servicer shall promptly deliver to the successor the funds in the Collection
Account, Escrow Account and the Securities Account and the Mortgage Files and
related documents and statements held by it hereunder and the Servicer shall
account for all funds. The Servicer shall execute and deliver such instruments
and do such other things all as may reasonably be required to more fully and
definitely vest and confirm in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of the Servicer.  The successor
shall make such arrangements as it may deem appropriate to reimburse the
Servicer for unrecovered Servicing Advances which the successor retains
hereunder and which would otherwise have been recovered by the Servicer pursuant
to this Agreement but for the appointment of the successor
Servicer.  Notwithstanding anything to the contrary contained herein, the
successor shall assume and guarantee any and all obligations and liabilities
arising out of the Seller’s acts as servicer in this Agreement, including the
obligations and liabilities contained in Section 12 herein, and any
Reconstitution Agreement.
 
Section 12.02  Governing Law; Choice of Forum; Waiver of Jury Trial
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, except to the extent preempted by federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.
 
EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Except as to those matters which this Agreement expressly provides shall be
submitted to Arbitration, with respect to any claim or action arising hereunder,
the parties (a) irrevocably submit to the nonexclusive jurisdiction of the
courts of the State of New York and the United States District Court located in
the Borough of Manhattan in The City of New York, New York, and appellate courts
from any thereof, and (b) irrevocably waive any objection which such party may
have at any time to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any such court, and
irrevocably waive any claim that any such suit action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
Section 12.03  Notices
 
Any demands, notices or other communications permitted or required hereunder
shall be in writing and shall be deemed conclusively to have been given if
personally delivered, sent by courier with delivery against signature therefor,
mailed by registered mail, postage prepaid, and return receipt requested or
transmitted by telex, telegraph or telecopier and confirmed by a similar writing
mailed or sent by courier as provided above, to (i) in the case of the
Purchaser, DLJ Mortgage Capital, Inc., Eleven Madison Avenue, 4th Floor,
Attention: Peter J. Sack, with a copy to DLJ Mortgage Capital, Inc., One Madison
Avenue, 9th Floor, Attention: General Counsel and (ii) in the case of Seller or
Servicer, PHH Mortgage Corporation, One Mortgage Way, Mt. Laurel, NJ  08054,
Attention: Vice President, Servicing, or such other address as may hereafter be
furnished to the Purchaser in writing by the Seller.
 

 
-88-

--------------------------------------------------------------------------------

 

Section 12.04  Severability of Provisions
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, the invalidity of any
such covenant, agreement, provision or term of this Agreement shall in no way
affect the validity or enforceability of the other provisions of this
Agreement.  Any part, provision, representation or warranty of this Agreement
which is prohibited or unenforceable or is held to be void or unenforceable in
any jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.  If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good faith, to develop a structure the economic
effect of which is, as nearly as possible, the same as the economic effect of
this Agreement without regard to such invalidity.
 
Section 12.05  Schedules and Exhibits
 
The schedules and exhibits that are attached to this Agreement are hereby
incorporated herein and made a part hereof by this reference.
 
Section 12.06  General Interpretive Principles
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
 
(1)           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;
 
(2)           any reference in this Agreement to this Agreement or any other
agreement, document, or instrument shall be a reference to this Agreement or any
other such agreement, document, or instrument as the same has been amended,
modified, or supplemented in accordance with the terms hereof and thereof (as
applicable);
 
(3)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
 
(4)           references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated articles, sections, subsections, paragraphs and other subdivisions of
this Agreement, unless the context shall otherwise require;
 
(5)           a reference to a subsection without further reference to a section
is a reference to such subsection as contained in the same section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(6)           a reference to a “day” shall be a reference to a calendar day;
 

 
-89-

--------------------------------------------------------------------------------

 

(7)           the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and
 
(8)           the terms “include” and “including” shall mean without limitation
by reason of enumeration.
 
Section 12.07  Waivers and Amendments, Noncontractual Remedies; Preservation of
Remedies
 
This Agreement may be amended, superseded, canceled, renewed or extended and the
terms hereof may be waived, only by a written instrument signed by authorized
representatives of the parties or, in the case of a waiver, by an authorized
representative of the party waiving compliance.  No such written instrument
shall be effective unless it expressly recites that it is intended to amend,
supersede, cancel, renew or extend this Agreement or to waive compliance with
one or more of the terms hereof, as the case may be.  No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege, or any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege.  The rights and remedies herein provided
are cumulative and are not exclusive of any rights or remedies that any party
may otherwise have at law or in equity.
 
Section 12.08  Captions
 
All section titles or captions contained in this Agreement or in any schedule or
exhibit annexed hereto or referred to herein, and the table of contents to this
Agreement, are for convenience only, shall not be deemed a part of this
Agreement and shall not affect the meaning or interpretation of this Agreement.
 
Section 12.09  Counterparts; Effectiveness
 
This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  This
Agreement shall become effective as of the date first set forth herein upon the
due execution and delivery of this Agreement by each of the parties hereto.
 
Section 12.10  Entire Agreement
 
This Agreement (including the schedules and exhibits annexed hereto or referred
to herein) contains the entire agreement between the parties hereto with respect
to the transactions contemplated hereby and supersedes all prior agreements,
written or oral, with respect thereto.  In the event of any inconsistency
between a Confirmation, Purchase Price and Terms Letter or this Agreement, the
Confirmation or Purchase Price and Terms Letter, as applicable, shall control.
 

 
-90-

--------------------------------------------------------------------------------

 

Section 12.11  Further Assurances
 
Each party hereto shall take such additional action as may be reasonably
necessary to effectuate this Agreement and the transactions contemplated
hereby.  Each party hereto will promptly and duly execute and deliver to the
other parties such documents and assurances and take such further action as the
other parties may from time to time reasonably request in order to carry out
more effectively the intent and purpose of this Agreement and to establish and
protect the rights and remedies created or intended to be created in favor of
such party.
 
Section 12.12  Intention of the Seller
 
Seller intends that the conveyance of Seller’s right, title and interest in and
to the Mortgage Loans to the Purchaser shall constitute a sale and not a pledge
of security for a loan.  If such conveyance is deemed to be a pledge of security
for a loan, however, the Seller intends that the rights and obligations of the
parties to such loan shall be established pursuant to the terms of this
Agreement.  Seller also intends and agrees that, in such event, (i) the Seller
shall be deemed to have granted to the Purchaser and its assigns a first
priority security interest in Seller's entire right, title and interest in and
to the Mortgage Loans, all principal and interest received or receivable with
respect to the Mortgage Loans, all amounts held from time to time in the
accounts mentioned pursuant to this Agreement and all reinvestment earnings on
such amounts, together with all of the Seller’s right, title and interest in and
to the proceeds of any title, hazard or other insurance policies related to such
Mortgage Loans and (ii) this Agreement shall constitute a security agreement
under applicable law, the Seller shall be deemed to be an independent custodian
for purposes of perfection of the security interest granted to the Purchaser or
its assignee, as the case may be, and the Purchaser or its assignee, as the case
may be, shall have all of the rights of a secured party under applicable
law.  All rights and remedies of the Purchaser under this Agreement are distinct
from, and cumulative with, any other rights or remedies under this Agreement or
afforded by law or equity and all such rights and remedies may be exercised
concurrently, independently or successively.
 
Section 12.13  Confidentiality of Information
 
Each party recognizes that, in connection with this Agreement, it may become
privy to non-public information regarding the financial condition, operations
and prospects of the other party.  Except as required by law, each party agrees
to keep all non-public information regarding the other party strictly
confidential, and to use all such information solely in order to effectuate the
purpose of the Agreement, provided that each party may provide confidential
information to its employees, agents and affiliates who have a need to know such
information in order to effectuate the transaction, provided further that such
information is identified as confidential non-public information.  In addition,
confidential information may be provided to a regulatory authority with
supervisory power over the Purchaser, provided such information is identified as
confidential non-public information.
 
Section 12.14  No Partnership
 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Seller shall
be rendered as an independent contractor and not as agent for Purchaser.
 

 
-91-

--------------------------------------------------------------------------------

 

Section 12.15  No Solicitation
 
From and after the related Funding Date, the Seller agrees that it will not take
any action or permit or cause any action to be taken by any of its agents or
affiliates, or by any independent contractors on the Seller’s behalf, to
personally, by telephone, by mail, or electronically by e-mail or through the
internet or otherwise, solicit the borrower or obligor under any Mortgage Loan
to refinance the Mortgage Loan, in whole or in part, without the prior written
consent of the Purchaser.  It is understood and agreed that all rights and
benefits relating to the solicitation of any Mortgagors to refinance any
Mortgage Loans and to the list of such Mortgagors and data relating to their
Mortgages (including insurance renewal dates) shall be transferred to the
Purchaser pursuant hereto on the related Funding Date and the Seller shall take
no action to undermine these rights and benefits.  Notwithstanding the
foregoing, it is understood and agreed that promotions undertaken by the Seller
or any affiliate of the Seller which are directed to the general public at
large, or segments thereof, provided that no segment shall consist primarily of
the borrowers or obligors under the Mortgage Loans, including, without
limitation, mass mailing based on commercially acquired mailing lists,
newspaper, radio, internet and television advertisements shall not constitute
solicitation under this Section 12.15.  This Section 12.15 shall not be deemed
to preclude the Seller or any of its affiliates from soliciting any Mortgagor
for any other financial products or services.  The Seller shall use its best
efforts to prevent the sale of the name of any Mortgagor to any Person who is
not an affiliate of the Seller.
 
ARTICLE XIII:

 
COMPLIANCE WITH REGULATION AB
 
Section 13.01  Intent of the Parties; Reasonableness.
 
The Purchaser, Seller and the Servicer acknowledge and agree that the purpose of
Article XIII of this Agreement is to facilitate compliance by the Purchaser and
any Depositor with the provisions of Regulation AB and related rules and
regulations of the Commission.  Although Regulation AB is applicable by its
terms only to offerings of asset-backed securities that are registered under the
Securities Act, Seller and Servicer acknowledge that investors in privately
offered securities may require that the Purchaser or any Depositor provide
comparable disclosure in unregistered offerings.  References in this Agreement
to compliance with Regulation AB include provision of comparable disclosure in
private offerings.
 
Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  Seller and the Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Purchaser
or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with any Securitization Transaction, Seller and the Servicer shall
cooperate fully with the Purchaser to deliver to the Purchaser (including any of
its assignees or designees) and any Depositor, any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Purchaser or any Depositor to permit the Purchaser or such
Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Seller, the Servicer, any Subservicer, any
Third-Party Originator and the Mortgage Loans, or the servicing of the Mortgage
Loans, reasonably believed by the Purchaser or any Depositor to be necessary in
order to effect such compliance.
 

 
-92-

--------------------------------------------------------------------------------

 

The Purchaser (including any of its assignees or designees) shall cooperate with
the Seller and the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the Purchaser’s reasonable judgment, to comply with
Regulation AB.
 
Section 13.02  Additional Representations and Warranties of Seller and Servicer.
 
(a)           The Seller and Servicer shall be deemed to represent to the
Purchaser and to any Depositor, as of the date on which information is first
provided to the Purchaser or any Depositor under Section 13.03 that, except as
disclosed in writing to the Purchaser or such Depositor prior to such date:  (i)
neither the Seller nor the Servicer is aware, nor have Seller or Servicer
received notice, that any default, early amortization or other performance
triggering event has occurred as to any other securitization due to any act or
failure to act of the Seller or Servicer, respectively; (ii) the Servicer has
not been terminated as servicer in a residential mortgage loan securitization,
either due to a servicing default or to application of a servicing performance
test or trigger; (iii) no material noncompliance with the applicable servicing
criteria with respect to other securitizations of residential mortgage loans
involving the Servicer as servicer has been disclosed or reported by the
Servicer; (iv) no material changes to the Servicer’s policies or procedures with
respect to the servicing function it will perform under this Agreement and any
Reconstitution Agreement for mortgage loans of a type similar to the Mortgage
Loans have occurred during the three-year period immediately preceding the
related Securitization Transaction; (v) there are no aspects of the Servicer’s
financial condition that could have a Material Adverse Effect on the performance
by the Servicer of its servicing obligations under this Agreement or any
Reconstitution Agreement; (vi) there are no material legal proceedings pending
or governmental proceedings pending (or known to be contemplated) against the
Seller, the Servicer, any Subservicer or any Third-Party Originator; and (vii)
there are no affiliations, relationships or transactions relating to the Seller,
the Servicer, any Subservicer or any Third-Party Originator with respect to any
Securitization Transaction and any party thereto identified by the related
Depositor of a type described in Item 1119 of Regulation AB.
 
(b)           If so requested by the Purchaser or any Depositor on any date
following the date on which information is first provided to the Purchaser or
any Depositor under Section 13.03, the Seller or Servicer, as applicable, shall,
within five Business Days following such request, confirm in writing the
accuracy of the representations and warranties set forth in paragraph (a) of
this Section or, if any such representation and warranty is not accurate as of
the date of such request, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party.
 

 
-93-

--------------------------------------------------------------------------------

 

Section 13.03  Information to Be Provided by Seller and Servicer.
 
In connection with any Securitization Transaction, the Seller or the Servicer,
as applicable, shall (i) within five Business Days following request by the
Purchaser or any Depositor, provide to the Purchaser and such Depositor (or, as
applicable, cause each Third-Party Originator and each Subservicer to provide),
in writing and in form and substance reasonably satisfactory to the Purchaser
and such Depositor, the information and materials specified in paragraphs (a),
(b), (c) and (f) of this Section, and (ii) as promptly as practicable following
notice to or discovery by the Seller or Servicer, provide to the Purchaser and
any Depositor (in writing and in form and substance reasonably satisfactory to
the Purchaser and such Depositor) the information specified in paragraph (d) of
this Section.
 
(a)           if so requested by the Purchaser or any Depositor, the Seller
shall provide such information regarding (i) the Seller, as originator of the
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent), or (ii) each Third-Party Originator, and (iii) as applicable,
each Subservicer, as is requested for the purpose of compliance with Items
1103(a)(1), 1105, 1110, 1117 and 1119 of Regulation AB.  Such information shall
include, at a minimum:
 
(A)           the originator’s form of organization;
 
(B)           a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
 
(C)           a description of any material legal proceedings pending or
governmental proceedings pending (or known to be contemplated) against the
Seller, the Servicer, each Third-Party Originator and each Subservicer; and
 
(D)           a description of any affiliation or relationship between the
Seller, each Third-Party Originator, each Subservicer and any of the following
parties to a Securitization Transaction, as such parties are identified to the
Seller by the Purchaser or any Depositor in writing in advance of such
Securitization Transaction:
 
(1)           the sponsor;
 
(2)           the depositor;
 
(3)           the issuing entity;
 
(4)           any servicer;
 
(5)           any trustee;
 

 
-94-

--------------------------------------------------------------------------------

 

(6)           any originator;
 
(7)           any significant obligor;
 
(8)           any enhancement or support provider; and
 
(9)           any other material transaction party.
 
(b)           If so requested by the Purchaser or any Depositor, Seller shall
provide (or, as applicable, cause each Third-Party Originator to provide) Static
Pool Information with respect to the mortgage loans (of a similar type as the
Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (i) the Seller, if the Seller is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (ii) each Third-Party Originator.  Such Static Pool Information shall be
prepared by the Seller (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB.  To the extent that there is reasonably available to the
Seller (or Third-Party Originator) Static Pool Information with respect to more
than one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph.  The content of such Static Pool Information may be in the form
customarily provided by the Seller, and need not be customized for the Purchaser
or any Depositor.  Such Static Pool Information for each vintage origination
year or prior securitized pool, as applicable, shall be presented in increments
no less frequently than quarterly over the life of the mortgage loans included
in the vintage origination year or prior securitized pool.  The most recent
periodic increment must be as of a date no later than 135 days prior to the date
of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference.  The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (PDF)
file, or other such electronic format reasonably required by the Purchaser or
the Depositor, as applicable.
 
Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph), the Seller shall provide corrected Static Pool Information to
the Purchaser or any Depositor, as applicable, in the same format in which
Static Pool Information was previously provided to such party by the Seller.
 
If so requested by the Purchaser or any Depositor, the Seller shall provide (or,
as applicable, cause each Third-Party Originator to provide), at the expense of
the requesting party (to the extent of any additional incremental expense
associated with delivery pursuant to this Agreement), such agreed-upon
procedures letters of certified public accountants reasonably acceptable to the
Purchaser or Depositor, as applicable, pertaining to Static Pool Information
relating to prior securitized pools for securitizations closed on or after
January 1, 2006 or, in the case of Static Pool Information with respect to the
Seller’s or Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2006, as the Purchaser or such Depositor shall
reasonably request.  Such letters shall be addressed to and be for the benefit
of such parties as the Purchaser or such Depositor shall designate, which may
include, by way of example, any sponsor, any Depositor and any broker dealer
acting as underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction.  Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.
 

 
-95-

--------------------------------------------------------------------------------

 

(c)           If so requested by the Purchaser or any Depositor, the Servicer
shall provide such information regarding the Servicer, as servicer of the
Mortgage Loans, and each Subservicer (each of the Servicer and each Subservicer,
for purposes of this paragraph, a “Transaction Servicer”), as is requested for
the purpose of compliance with Items 1108, 1111, 1117 and 1119 of Regulation
AB.  Such information shall include, at a minimum:
 
(A)           the Transaction Servicer’s form of organization;
 
(B)           a description of how long the Transaction Servicer has been
servicing residential mortgage loans; a general discussion of the Transaction
Servicer’s experience in servicing assets of any type as well as a more detailed
discussion of the Transaction Servicer’s experience in, and procedures for, the
servicing function it will perform under this Agreement and any Reconstitution
Agreements; information regarding the size, composition and growth of the
Transaction Servicer’s portfolio of residential mortgage loans of a type similar
to the Mortgage Loans and information on factors related to the Transaction
Servicer that may be material, in the good faith judgment of the Purchaser or
any Depositor, to any analysis of the servicing of the Mortgage Loans or the
related asset-backed securities, as applicable, including, without limitation:
 
(1)           whether any prior securitizations of mortgage loans of a type
similar to the Mortgage Loans involving the Transaction Servicer have defaulted
or experienced an early amortization or other performance triggering event
because of servicing during the three-year period immediately preceding the
related Securitization Transaction;
 
(2)           the extent of outsourcing the Transaction Servicer utilizes;
 
(3)           whether there has been previous disclosure of material
noncompliance with the applicable servicing criteria with respect to other
securitizations of residential mortgage loans involving the Transaction Servicer
as a servicer during the three-year period immediately preceding the related
Securitization Transaction;
 
(4)           whether the Transaction Servicer has been terminated as servicer
in a residential mortgage loan securitization, either due to a servicing default
or to application of a servicing performance test or trigger; and
 
(5)           such other information as the Purchaser or any Depositor may
reasonably request for the purpose of compliance with Item 1108(b)(2) of
Regulation AB;
 
(C)           a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Transaction
Servicer’s policies or procedures with respect to the servicing function it will
perform under this Agreement and any Reconstitution Agreements for mortgage
loans of a type similar to the Mortgage Loans;
 
(D)           information regarding the Transaction Servicer’s financial
condition, to the extent that there is a material risk that an adverse financial
event or circumstance involving the Transaction Servicer could have a Material
Adverse Effect on the performance by the Servicer of its servicing obligations
under this Agreement or any Reconstitution Agreement;
 

 
-96-

--------------------------------------------------------------------------------

 

(E)           information regarding advances made by the Transaction Servicer on
the Mortgage Loans and the Transaction Servicer’s overall servicing portfolio of
residential mortgage loans for the three-year period immediately preceding the
related Securitization Transaction, which may be limited to a statement by an
authorized officer of the Transaction Servicer to the effect that the
Transaction Servicer has made all advances required to be made on residential
mortgage loans serviced by it during such period, or, if such statement would
not be accurate, information regarding the percentage and type of advances not
made as required, and the reasons for such failure to advance;
 
(F)           a description of the Transaction Servicer’s processes and
procedures designed to address any special or unique factors involved in
servicing loans of a similar type as the Mortgage Loans;
 
(G)           a description of the Transaction Servicer’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as through liquidation
of mortgaged properties, sale of defaulted mortgage loans or workouts; and
 
(H)           information as to how the Transaction Servicer defines or
determines delinquencies and charge-offs, including the effect of any grace
period, re-aging, restructuring, partial payments considered current or other
practices with respect to delinquency and loss experience.
 
(I)           a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Servicer that would be material to
securityholders;
 
(J)           historical delinquency information with respect to the Mortgage
Loans since origination of the Mortgage Loans; and
 
(K)           a description of any affiliation or relationship between the
Servicer and any of the following parties to a Securitization Transaction, as
such parties are identified to the Servicer by the Purchaser or any Depositor in
writing in advance of a Securitization Transaction.
 
(1)           the sponsor;
 
(2)           the depositor;
 
(3)           the issuing entity;
 
(4)           any servicer;
 
(5)           any trustee;
 
(6)           any originator;
 
(7)           any significant obligor;
 
(8)           any enhancement or support provider; and
 
(9)           any other material transaction party.
 

 
-97-

--------------------------------------------------------------------------------

 

(d)           If so requested by the Purchaser or any Depositor for the purpose
of satisfying its reporting obligation under the Exchange Act with respect to
any class of asset-backed securities, the Seller or the Servicer, as applicable,
shall (or shall cause each Subservicer and Third-Party Originator to) (i)
promptly notify the Purchaser, any Master Servicer and any Depositor in writing
of (A) any material litigation or governmental proceedings pending against the
Seller, the Servicer, any Subservicer or any Third-Party Originator, (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Seller, the Servicer, any Subservicer or
any Third-Party Originator and any of the parties specified in clause (D) of
paragraph (a) of this Section (and any other parties identified in writing by
the requesting party) with respect to such Securitization Transaction, (C) any
Event of Default of which it is aware or has received notice under the terms of
the Agreement or any Reconstitution Agreement, (D) any merger or consolidation
where the Servicer is not the surviving entity or sale of substantially all of
the assets of the Servicer, and (E) the Servicer’s entry into an agreement with
a Subservicer or Subcontractor to perform or assist in the performance of any of
the Servicer’s obligations under this Agreement or any Reconstitution Agreement
and (ii) provide to the Purchaser and any Depositor a description of such
proceedings, affiliations or relationships.
 
(e)           As a condition to the succession to the Servicer or any
Subservicer as servicer or subservicer under this Agreement or any
Reconstitution Agreement by any Person (i) into which the Servicer or such
Subservicer may be merged or consolidated, or (ii) which may be appointed as a
successor to the Servicer or any Subservicer, the Servicer shall provide to the
Purchaser and any Depositor, at least 15 calendar days prior to the effective
date of such succession or appointment, (x) written notice to the Purchaser and
any Depositor of such succession or appointment and (y) in writing and in form
and substance reasonably satisfactory to the Purchaser and such Depositor, all
information reasonably requested by the Purchaser or any Depositor in order to
comply with the Depositor's reporting obligation under Item 6.02 of Form 8-K
with respect to any class of asset-backed securities.
 
(f)           In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Purchaser or any Depositor, the Servicer shall provide such
information regarding the performance or servicing of the Mortgage Loans as is
reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB.  Such information shall be provided
concurrently with the monthly reports otherwise required to be delivered by the
Servicer under this Agreement, commencing with the first such report due not
less than ten Business Days following such request.
 
(g)           The Servicer shall provide to the Purchaser, any Master Servicer
and any Depositor, such additional information as such party may reasonably
request, including evidence of the authorization of the person signing any
certification or statement, financial information and reports, and such other
information related to the Servicer or any Subservicer or the Servicer or such
Subservicer’s performance hereunder.
 
Section 13.04  Servicer Compliance Statement.
 
On or before March 1 of each calendar year, commencing in 2011, the Servicer
shall deliver to the Purchaser, any Master Servicer and any Depositor a
statement of compliance addressed to the Purchaser, such Master Servicer and
such Depositor and signed by an authorized officer of the Servicer, to the
effect that (i) a review of the Servicer’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under this Agreement and any applicable Reconstitution Agreement during such
period has been made under such officer’s supervision, and (ii) to the best of
such officers’ knowledge, based on such review, the Servicer has fulfilled all
of its obligations under this Agreement and any applicable Reconstitution
Agreement in all material respects throughout such calendar year (or applicable
portion thereof) or, if there has been a failure to fulfill any such obligation
in any material respect, specifically identifying each such failure known to
such officer and the nature and the status thereof.
 

 
-98-

--------------------------------------------------------------------------------

 

Section 13.05  Report on Assessment of Compliance and Attestation.
 
(a)           On or before March 1 of each calendar year, commencing in 2011,
the Servicer shall:
 
(i)           deliver to the Purchaser, any Master Servicer and any Depositor a
report (in form and substance reasonably satisfactory to the Purchaser, such
Master Servicer and such Depositor) regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of Regulation AB.  Such report shall be addressed to the Purchaser, such
Master Servicer and such Depositor and signed by an authorized officer of the
Servicer, and shall address each of the Servicing Criteria indicated on Exhibit
12 hereto as applicable to the Servicer;
 
(ii)           deliver to the Purchaser, any Master Servicer and any Depositor a
report of a registered public accounting firm reasonably acceptable to the
Purchaser, such Master Servicer and such Depositor that attests to, and reports
on, the assessment of compliance made by the Servicer and delivered pursuant to
the preceding paragraph.  Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
 
(iii)           cause each Subservicer, and each Subcontractor determined by the
Servicer pursuant to Section 13.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, and, to the extent
required of such Subservicer or Subcontractor under Item 1123 of Regulation AB,
an annual compliance certificate as and when provided by Section 13.04 to
deliver to the Purchaser, any Master Servicer and any Depositor an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (a)
and (b) of this Section; and
 
(iv)           deliver, and cause each Subservicer, and each Subcontractor
determined by the Servicer pursuant to Section 13.06(b) to be “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, to
deliver, not later than March 1 of the calendar year in which such certification
is to be delivered, to the Purchaser, any Depositor, any Master Servicer and any
other Person that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a Securitization Transaction a
certification, signed by the appropriate officer of the Servicer, Subservicer or
Subcontractor, as applicable, in the form attached hereto as Exhibit 11.
 

 
-99-

--------------------------------------------------------------------------------

 

The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the
Commission.  Neither the Purchaser, any Master Servicer or any Depositor will
request delivery of a certification under clause (a)(iv) above unless a
Depositor is required under the Exchange Act to file an annual report on Form
10-K or any amendment thereto with respect to an issuing entity whose asset pool
includes Mortgage Loans.
 
(b)           Each assessment of compliance provided by a Subservicer pursuant
to Section 13.05(a)(i) shall address each of the Servicing Criteria on Exhibit
12 that are applicable to such Subservicer concurrently with the execution of
this Agreement or, in the case of a Subservicer subsequently appointed as such,
on or prior to the date of such appointment.  An assessment of compliance
provided by a Subcontractor pursuant to Section 13.05(a)(iii) need not address
any elements of the Servicing Criteria other than those specified by the
Servicer pursuant to Section 13.06.
 
Section 13.06  Use of Subservicers and Subcontractors.
 
The Servicer shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Servicer as servicer under this
Agreement or any Reconstitution Agreement unless the Servicer complies with the
provisions of paragraph (a) of this Section.  The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under this Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (b) of this Section.
 
(a)           It shall not be necessary for the Servicer to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subservicer.  The Servicer shall cause any Subservicer used by the Servicer (or
by any Subservicer) for the benefit of the Purchaser and any Depositor to comply
with the provisions of this Section and with Sections 13.02, 13.03(c), (e) and
(f), 13.04, 13.05 and 13.07 of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer under Section 13.03(d) of this Agreement.  The
Servicer shall be responsible for obtaining from each Subservicer and delivering
to the Purchaser, any Master Servicer and any Depositor any servicer compliance
statement required to be delivered by such Subservicer under Section 13.04, any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 13.05 and any certification required to be delivered
to the Person that will be responsible for signing the Sarbanes
Certification  under Section 13.05 as and when required to be delivered.
 
(b)           It shall not be necessary for the Servicer to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subcontractor.  The Servicer shall promptly upon request provide to the
Purchaser, any Master Servicer and any Depositor (or any designee of the
Depositor, such as an administrator) a written description (in form and
substance satisfactory to the Purchaser, such Master Servicer and such
Depositor) of the role and function of each Subcontractor utilized by the
Servicer or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, and
(iii) which elements of the Servicing Criteria will be addressed in assessments
of compliance provided by each Subcontractor identified pursuant to clause (ii)
of this paragraph.
 

 
-100-

--------------------------------------------------------------------------------

 

As a condition to the utilization of any Subservicer or Subcontractor determined
to be “participating in the servicing function” within the meaning of Item 1122
of Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 13.05 and 13.07 of this
Agreement to the same extent as if such Subcontractor were the Servicer.  The
Servicer shall be responsible for obtaining from each Subservicer or
Subcontractor and delivering to the Purchaser and any Depositor any assessment
of compliance and attestation and the other certifications required to be
delivered by such Subservicer and such Subcontractor under Section 13.05, in
each case as and when required to be delivered.
 
The Servicer shall not make any amendment to any agreement with a Subservicer or
Subcontractor if such amendment is not consistent with or violates the
provisions of this Agreement, or if such amendment could be reasonably expected
to be materially adverse to the interests of the Purchaser.
 
Section 13.07  Indemnification; Remedies.
 
(a)           The Seller or the Servicer, as applicable, shall indemnify the
Purchaser, each affiliate of the Purchaser, and each of the following parties
participating in a Securitization Transaction:  each sponsor and issuing entity;
each Person (including, but not limited to, any Master Servicer if applicable)
responsible for the preparation, execution or filing of any report required to
be filed with the Commission with respect to such Securitization Transaction, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Securitization Transaction; each
broker dealer acting as underwriter, placement agent or initial purchaser that
is an affiliate of the Purchaser, each Person who controls any of such parties
or the Depositor (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees, agents and affiliates of each of the foregoing
and of the Depositor, and shall hold each of them harmless from and against any
claims, losses, damages, penalties, fines, forfeitures, legal fees and expenses
and related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:
 
(i)           (A)           any untrue statement of a material fact contained or
alleged to be contained in any information, report, certification, data,
accountants’ letter or other material provided in written or electronic form
under this Article XIII by or on behalf of the Seller or the Servicer, or
provided under this Article XIII by or on behalf of any Subservicer,
Subcontractor or Third-Party Originator (collectively, the “PHH Information”),
or (B) the omission or alleged omission to state in the PHH Information a
material fact required to be stated in the PHH Information or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, by way of clarification, that clause
(B) of this paragraph shall be construed solely by reference to the PHH
Information and not to any other information communicated in connection with a
sale or purchase of securities, without regard to whether the PHH Information or
any portion thereof is presented together with or separately from such other
information;
 
(ii)           any breach by the Seller or the Servicer of its obligations under
this Article XIII, including particularly any failure by the Seller, the
Servicer, any Subservicer, any Subcontractor or any Third-Party Originator to
deliver any information, report, certification, accountants’ letter or other
material when and as required under this Article XIII, including any failure by
the Seller or the Servicer to identify pursuant to Section 13.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB;
 

 
-101-

--------------------------------------------------------------------------------

 

(iii)           any breach by the Seller or the Servicer of a representation or
warranty set forth in Section 13.02(a) or in a writing furnished pursuant to
Section 13.02(b) and made as of a date prior to the closing date of the related
Securitization Transaction, to the extent that such breach is not cured by such
closing date, or any breach by the Seller or the Servicer of a representation or
warranty in a writing furnished pursuant to Section 13.02(b) to the extent made
as of a date subsequent to such closing date; or
 
(iv)           the negligence, bad faith or willful misconduct of the Seller or
Servicer in connection with its performance under this Article XIII.
 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Seller agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Seller on the other.
 
In the case of any failure of performance described in clause (a)(ii) of this
Section, the Seller shall promptly reimburse the Purchaser, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Seller, the Servicer, any
Subservicer, any Subcontractor or any Third-Party Originator.
 
(b)           This indemnification shall survive the termination of this
Agreement or the termination of any party to this Agreement.
 
(c)           (i)           Any failure by the Seller, the Servicer, any
Subservicer, any Subcontractor or any Third-Party Originator to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Article XIII, or any breach by the Seller or the
Servicer of a representation or warranty set forth in Section 13.02(a) or in a
writing furnished pursuant to Section 13.02(b) and made as of a date prior to
the closing date of the related Securitization Transaction, to the extent that
such breach is not cured by such closing date, or any breach by the Seller or
the Servicer of a representation or warranty in a writing furnished pursuant to
Section 13.02(b) to the extent made as of a date subsequent to such closing
date, shall, except as provided in clause (ii) of this paragraph, immediately
and automatically, without notice or grace period, constitute an Event of
Default with respect to the Seller or the Servicer, as applicable, under this
Agreement and any applicable Reconstitution Agreement, and shall entitle the
Purchaser, any Master Servicer or any Depositor, as applicable, in its sole
discretion to terminate the rights and obligations of the Servicer as servicer
under this Agreement and/or any applicable Reconstitution Agreement without
payment (notwithstanding anything in this Agreement or any applicable
Reconstitution Agreement to the contrary) of any compensation to the Servicer
and if the Servicer is servicing any of the Mortgage Loans in a Securitization
Transaction, appoint a successor servicer, in accordance with the related
securitization agreement, reasonably acceptable to any Master Servicer of such
Securitization Transaction; provided that to the extent that any provision of
this Agreement and/or any applicable Reconstitution Agreement expressly provides
for the survival of certain rights or obligations following termination of the
Servicer, such provision shall be given effect.
 

 
-102-

--------------------------------------------------------------------------------

 

(ii)           Any failure by the Servicer, any Subservicer or any Subcontractor
to deliver any information, report, certification or accountants’ letter when
and as required under Section 13.04 or 13.05, including (except as provided
below) any failure by Servicer to identify pursuant to Section 13.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, which continues unremedied for ten (10) calendar
days after the date on which such information, report, certification or
accountants’ letter was required to be delivered shall constitute an Event of
Default with respect to Servicer under this Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser, any Master Servicer
or any Depositor, as applicable, in its sole discretion to terminate the rights
and obligations of Servicer under this Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in this
Agreement to the contrary) of any compensation to Servicer; provided that to the
extent that any provision of this Agreement and/or any applicable Reconstitution
Agreement expressly provides for the survival of certain rights or obligations
following termination of Servicer, such provision shall be given effect.
 
Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of Servicer pursuant to this subparagraph (b)(ii) if a
failure of Servicer to identify a Subcontractor “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB was attributable
solely to the role or functions of such Subcontractor with respect to mortgage
loans other than the Mortgage Loans.
 
(iii)           The Servicer shall promptly reimburse the Purchaser (or any
designee of the Purchaser, such as a master servicer) and any Depositor, as
applicable, for all reasonable expenses incurred by the Purchaser (or such
designee) or such Depositor, as such are incurred, in connection with the
termination of the Servicer and the transfer of servicing of the Mortgage Loans
to a successor servicer.  The provisions of this paragraph shall not limit
whatever rights the Purchaser or any Depositor may have under other provisions
of this Agreement and/or any applicable Reconstitution Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance
or injunctive relief.
 
Section 13.08  Third-party Beneficiary
 
For purposes of this Agreement, including but not limited to this Article XIII,
any Master Servicer shall be considered a third party beneficiary to this
Agreement entitled to all the rights and benefits accruing to any Master
Servicer herein as if it were a direct party to this Agreement.
 
*                      *                      *                      *                      *
 


 

 
-103-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers as of the date first written above.
 
DLJ MORTGAGE CAPITAL, INC.




By:_________________________________________


Name:
Title:




PHH MORTGAGE CORPORATION




By:________________________________________


Name:
Title:


 
Signature Page to Mortgage Loan Flow Purchase, Sale & Servicing Agreement
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.01
 
DESIGNATED GUIDELINES
 
[See attached]
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.05
 
FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
 
THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (this “Assignment
Agreement”), dated of _________ __, 2010, is entered into among
[_________________], a ___________________ (the “Assignee”),
[______________________] (the “Assignor”), PHH Mortgage Corporation (the
“Seller”), with PHH Mortgage Corporation, as the servicer (the “Servicer”).
 
RECITALS
 
WHEREAS the Assignor, the Seller and the Servicer have entered into a certain
Mortgage Loan Flow Purchase, Sale and Servicing Agreement, dated as of
_____________, 201__ (as amended or modified to the date hereof, the
“Agreement”), pursuant to which the Assignor has acquired certain Mortgage Loans
pursuant to the terms of the Agreement and Servicer has agreed to service such
Mortgage Loans; and
 
WHEREAS the Assignee has agreed, on the terms and conditions contained herein,
to purchase from the Assignor [certain] [all] of the Mortgage Loans (the
“Specified Mortgage Loans”) which are subject to the provisions of the Agreement
and are listed on the mortgage loan schedule attached as Exhibit A hereto (the
“Specified Mortgage Loan Schedule”);
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1.           Assignment and Assumption
 
(a)           The Assignor hereby grants, transfers and assigns to Assignee all
of the right, title and interest of Assignor, as Purchaser, in, to and under (i)
the  Specified Mortgage Loans; and (ii) the Mortgage Loan Flow Purchase, Sale
and Servicing Agreement dated as of _____________, 201__, but only to the extent
of the Specified Mortgage Loans (the “Purchase Agreement”). For purposes of this
Assignment Agreement, the term “Purchase Agreement” includes any separate bill
of sale, assignment and conveyance or other instrument pursuant to which Seller
and Assignor effectuated the purchase and sale of any Mortgage Loan following
the execution and delivery of the Mortgage Loan Flow Purchase, Sale and
Servicing Agreement dated as of _____________, 201__.  The Assignor specifically
reserves and does not assign to the Assignee hereunder any and all right, title
and interest in, to and under any all obligations of the Assignor with respect
to any mortgage loans subject to the Purchase Agreement which are not the
Specified Mortgage Loans set forth on Exhibit A attached hereto and are not the
subject of this Assignment Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Each of the Seller and the Assignor represent and warrant to the
Assignee that (i) the Purchase Agreement, as amended or supplemented is in full
force and effect as of the date hereof, (ii) the provisions thereof have not
been waived, amended or modified in any respect, nor have any notices of
termination been given thereunder, (iii) the Purchase Agreement contains all of
the terms and conditions governing the sale of the Specified Mortgage Loans by
Seller to Assignor and the purchase of the Specified Mortgage Loans by Assignor
from Seller; provided, however, that the date of purchase and sale and the
amount of payment for the Specified Mortgage Loans may be set out in a
Confirmation or Purchase Price and Terms Letter, as defined in the Purchase
Agreement, and (iv) Seller sold, conveyed and transferred each Specified
Mortgage Loan to Assignor pursuant to the Purchase Agreement.
 
2.           Recognition of Purchaser
 
From and after the date hereof, both the Assignee and the Seller shall note the
transfer of the Specified Mortgage Loans to the Assignee in their respective
books and records and shall recognize the Assignee as the owner of the Specified
Mortgage Loans, and Servicer shall service the Specified Mortgage Loans for the
benefit of the Assignee pursuant to the Agreement, the terms of which are
incorporated herein by reference.  It is the intention of the Seller, the
Servicer, the Assignee and the Assignor that the Assignment Agreement shall be
binding upon and inure to the benefit of the Assignee and the Assignor and their
successors and assigns.
 
3.           Assignor Representations and Warranties
 
The Assignor represents and warrants to, and covenants with, the Assignee and
the Seller that:
 
(a)           As of the date hereof, the Assignor is not in default under the
Purchase Agreement;
 
(b)           The Assignor is the lawful owner of the Specified Mortgage Loans
with the full right to transfer the Specified Mortgage Loans and any and all of
its interests, rights and obligations under the Purchase Agreement, free from
any and all claims and encumbrances arising out of the Assignor’s ownership
thereof, and the Specified Mortgage Loans, as well as the Purchase Agreement,
upon the transfer thereof to the Assignee as contemplated herein, shall be free
and clear of all such liens, claims and encumbrances or any lien claim or
encumbrance arising out of the ownership of the Specified Mortgage Loans by any
person at any time after Assignor first acquired any Specified Mortgage Loan
from the Seller;
 
(c)           Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Specified Mortgage
Loans, any interest in the Specified Mortgage Loans or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of the Specified Mortgage Loans, any interest in the Specified
Mortgage Loans or any other similar security from, or otherwise approached or
negotiated with respect to the Specified Mortgage Loans, any interest in the
Specified Mortgage Loans or any other similar security with, any person in any
manner, or made any general solicitation by means of general advertising or in
any other manner, or taken any other action which would constitute a
distribution of the Specified Mortgage Loans under the Securities Act of 1933,
as amended (the “Securities Act”) or which would render the disposition of the
Specified Mortgage Loans a violation of Section 5 of the Securities Act or
require registration pursuant thereto;
 

 
 

--------------------------------------------------------------------------------

 

(d)           The Assignor has not received notice of, and has no knowledge of,
any offsets, counterclaims or other defenses available to the Seller with
respect to the Purchase Agreement or the Specified Mortgage Loans;
 
(e)           The Assignor has not waived or agreed to any waiver under, or
agreed to any amendment or other modification of, the Purchase Agreement or the
Specified Mortgage Loans. The Assignor has no knowledge of, and has not received
notice of, any waivers under or amendments or other modifications of, or
assignments of rights or obligations under or defaults under, the Purchase
Agreement, or the Specified Mortgage Loans;
 
(f)           The Assignor is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, and
has all requisite corporate power and authority to sell, transfer and assign the
Specified Mortgage Loans;
 
(g)           The Assignor has full corporate power and authority to execute,
deliver and perform under this Assignment Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Assignment Agreement is in the ordinary course of the Assignor’s
business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Assignor’s charter or by-laws, or any legal
restriction, or any material agreement or instrument to which the Assignor is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Assignor or its
property is subject. The execution, delivery and performance by the Assignor of
this Assignment Agreement, and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
of the Assignor. This Assignment Agreement has been duly executed and delivered
by the Assignor and constitutes the valid and legally binding obligation of the
Assignor enforceable against the Assignor in accordance with its respective
terms except as enforceability thereof may be limited by bankruptcy, insolvency,
or reorganization or other similar laws now or hereinafter in effect relating to
creditor’s rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or in law;
 
(h)           No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by the Assignor in connection with the execution, delivery
or performance by the Assignor of this Assignment Agreement, or the consummation
by it of the transactions contemplated hereby; and
 

 
 

--------------------------------------------------------------------------------

 

(i)           The Assignor has paid the purchase price for the Specified
Mortgage Loans and has satisfied any conditions to closing required of it under
the terms of the Purchase Agreement..
 
4.           Assignee Representations and Warranties
 
The Assignee represents and warrants to, and covenants with, the Assignor and
the Seller that:
 
(a)           The Assignee is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, and
has all requisite corporate power and authority to acquire, own and purchase the
Specified Mortgage Loans;
 
(b)           The Assignee has full corporate power and authority to execute,
deliver and perform under this Assignment Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Assignment Agreement is in the ordinary course of the Assignee’s
business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Assignee’s charter or by-laws, or any legal
restriction, or any material agreement or instrument to which the Assignee is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Assignee or its
property is subject. The execution, delivery and performance by the Assignee of
this Assignment Agreement, and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
of the Assignee. This Assignment Agreement has been duly executed and delivered
by the Assignee and constitutes the valid and legally binding obligation of the
Assignee enforceable against the Assignee in accordance with its respective
terms except as enforceability thereof may be limited by bankruptcy, insolvency,
or reorganization or other similar laws now or hereinafter in effect relating to
creditor’s rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or in law;
 
(c)           No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by the Assignee in connection with the execution, delivery
or performance by the Assignee of this Assignment Agreement, or the consummation
by it of the transactions contemplated hereby; and
 
(d)           The Assignee agrees to be bound, as Purchaser, by all of the
terms, covenants and conditions of the Purchase Agreement and the Specified
Mortgage Loans, and from and after the date hereof, the Assignee assumes for the
benefit of each of the Seller and the Assignor all of the Assignor’s obligations
as Purchaser thereunder, with respect to the Specified Mortgage Loans.
 

 
 

--------------------------------------------------------------------------------

 

5.           Seller Representations and Warranties
 
The Seller represents and warrants to, and covenants with, the Assignor and the
Assignee that:
 
(a)           The Seller is not a natural person or a general partnership and is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, and has all requisite power and authority to
service the Specified Mortgage Loans;
 
(b)           The Seller has full power and authority to execute, deliver and
perform under this Assignment Agreement, and to consummate the transactions set
forth herein. The consummation of the transactions contemplated by this
Assignment Agreement is in the ordinary course of the Seller’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Seller’s charter or by-laws, or any legal restriction, or any
material agreement or instrument to which the Seller is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Seller or its property is subject. The
execution, delivery and performance by the Seller of this Assignment Agreement,
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action of the Seller. This Assignment
Agreement has been duly executed and delivered by the Seller and constitutes the
valid and legally binding obligation of the Seller enforceable against the
Seller in accordance with its respective terms except as enforceability thereof
may be limited by bankruptcy, insolvency, or reorganization or other similar
laws now or hereinafter in effect relating to creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or in law;
 
(c)           The Seller has not received notice of, and has no knowledge of,
any offsets, counterclaims or other defenses with respect to the Purchase
Agreement or the Specified Mortgage Loans;
 
(d)           No material consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by the Seller in connection with the execution, delivery or
performance by the Seller of this Assignment Agreement, or the consummation by
it of the transactions contemplated hereby;
 
(e)           As of the date hereof, the Seller is not in default under the
Purchase Agreement; and
 

 
 

--------------------------------------------------------------------------------

 

(f)           No event has occurred or has failed to occur, during the period
commencing on the date on which Assignor acquired the Specified Mortgage Loans
and ending on the date hereof, inclusive, which would make the representations
and warranties set forth in Sections 3.01, 3.02 and 3.03 of the Purchase
Agreement untrue if such representations and warranties were made with respect
to the Specified Mortgage Loans effective as of the date hereof; provided that
the Seller makes no representation with respect to any events that have occurred
or failed to occur after the related Funding Date that would make a
representation and warranty set forth in Section 3.03 untrue as of a date after
the related Funding Date.  For purposes of making the representations and
warranties contemplated in the foregoing sentence, each reference in Sections
3.01, 3.02 and 3.03 of the Purchase Agreement (i) to the “Mortgage Loan
Schedule” shall be deemed to be a reference to Exhibit A hereto and any other
schedules of the Specified Mortgage Loans, provided in writing or
electronically, providing any data with respect to the Specified Mortgage Loans
of the type described in the definition of “Mortgage Loan Schedule” provided in
the Purchase Agreement (other than any schedules that were updated by the
Assignor prior to the date of this Assignment Agreement), (ii) to the “Funding
Date” shall be deemed to be a reference to the date of this Assignment Agreement
(provided that the Seller makes no representation with respect to any events
that have occurred or failed to occur after the related Funding Date that would
make a representation and warranty set forth in Section 3.03 untrue as of a date
after the related Funding Date) and (iii) to the “Seller’s knowledge” shall be
deemed to be a reference to the Assignor’s knowledge.
 
Upon discovery of a breach of (i) any of the foregoing representations and
warranties with respect to a Specified Mortgage Loan or (ii) any representations
and warranties in any related Confirmation or Purchase Price and Terms Letter
which materially and adversely affects the value of such Specified Mortgage Loan
or the Assignee’s interests therein, the Seller shall use its best efforts to
cure such breach in all material respects and, if such breach is not cured in
accordance with Section 3.04 of the Purchase Agreement, the Seller shall, at the
Assignee’s option, repurchase such Specified Mortgage Loan in accordance with
Section 3.04 of the Agreement.
 
In connection with any repurchase of a Specified Mortgage Loan, the Assignee
shall reassign the provisions of the Purchase Agreement to the Seller with
respect to such Specified Mortgage Loan, and provide for the prompt delivery of
the related custodial file to the Seller or its designee, as applicable.
 
6.           Continuing Effect
 
Except as contemplated hereby, the Agreement shall remain in full force and
effect in accordance with its terms.
 
7.           Governing Law
 
This Assignment Agreement shall be construed in accordance with the substantive
laws of the State of New York (without regard to conflict of laws principles)
and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws, except to the extent preempted by
federal law.
 

 
 

--------------------------------------------------------------------------------

 

8.           Notices
 
Any notices or other communications permitted or required under this Assignment
Agreement to be made to the Assignee shall be made in accordance with the terms
of the Agreement and shall be sent to the Assignee as follows:
[_____________________], or to such other address as may hereafter be furnished
by the Assignee to the parties in accordance with the provisions of the
Agreement.
 
9.           Counterparts
 
This Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10.           Definitions
 
Any capitalized term used but not defined in this Assignment Agreement has the
same meaning as in the Agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
the day and year first above written.
 

 
ASSIGNOR:
 
 
[__________________]
 
 
By: __________________________
Name: ________________________
Title: _________________________
     
SELLER:
 
 
PHH MORTGAGE CORPORATION
 
 
 
 
By: __________________________
Name: ________________________
Title: _________________________
         
ASSIGNEE:
 
 
By: __________________________
Name: ________________________
Title: _________________________
         
SERVICER:
 
 
PHH MORTGAGE CORPORATION
 
 
By: __________________________
Name: ________________________
Title: _________________________
 
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.07
 
FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN
 


Under federal law, borrowers are required to be notified in writing whenever
ownership of a mortgage loan secured by their principal dwelling is sold,
transferred or assigned (collectively, “sold”) to a new creditor.  This Notice
is to inform you that your prior creditor has sold your loan (described below)
to us, the new creditor identified below.


**Please note that while we now own your loan, we are not the servicer of your
loan.  The servicer (identified below) acts on our behalf to handle the ongoing
administration of your loan, including the collection of mortgage
payments.  Please continue to send your mortgage payments as directed by the
servicer, and NOT to us.  Also, should you have any questions regarding your
loan, please contact the servicer using the contact information set forth
below.  The servicer is authorized to handle routine inquiries and requests
regarding your loan and, if necessary, to consult with us regarding your request
and communicate to you our decision with respect to such request. **


Please note that the sale of your loan to us may also result in a change of
servicer.  If this occurs, you will receive a separate notice, required under
federal law, providing information regarding the new servicer.
 
LOAN INFORMATION
 
Date of Loan:
Original Amount of Loan:
Date Your Loan was Sold to the New Creditor:
Address of Mortgaged Property:
 
SERVICER INFORMATION
 
Name:
Mailing Address:
Telephone Number (Toll free):
 
NEW CREDITOR INFORMATION
 
Name:
Mailing Address:  (not for payments):
Telephone Number (Toll free):
 


 
 

--------------------------------------------------------------------------------

 

AGENT INFORMATION (If we have granted an agent other than the servicer authority
to act on our behalf, contact information for such agent will appear below):
 
Name:
Mailing Address:
Telephone Number (Toll free):





 
The transfer of the lien associated with your loan is currently recorded, or in
the future may be recorded, in the public records of the local County Recorder’s
office for the county where your property is located.  If checked ¨, ownership
of your loan is also recorded on the registry of the Mortgage Electronic
Registrations System at 1818 Library Street, Suite 300, Reston, VA 20190.

 
 
[Confirm if applicable]  Your loan has been securitized and we own legal title
to your loan acting as trustee of the related securitization trust (the “Trust”)
for the benefit of the holders (the “Holders”) of the mortgage-backed securities
issued by the Trust.  Our rights and obligations, as trustee, are defined in one
or more contracts among us, the Holders and certain other parties.  As a result,
our authority to respond favorably to your requests or inquiries may be limited
by the terms of such contracts.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.01(a)


FORM OF LIMITED POWER OF ATTORNEY


LIMITED POWER OF ATTORNEY




This Limited Power of Attorney is executed as of the ___ day of ______, 20__, by
[], ____________________ (“Purchaser”), in favor of PHH Mortgage Corporation,
3000 Leadenhall Road, Mt. Laurel, New Jersey 08054 (“PHH”).


Purchaser and PHH have entered into that certain Mortgage Loan Flow Purchase,
Sale & Servicing Agreement on the ____ day of _____________, 2010 (the
“Agreement”) pursuant to which PHH services certain mortgage loans (“Mortgage
Loans”) on behalf of Purchaser, as more fully set forth in the Agreement.


Purchaser hereby constitutes and appoints PHH, by and through any of PHH’s
officers, employees, attorneys or agents, its true and lawful Attorney-In-Fact,
in its name place and stead and for its benefit, said appointment being coupled
with an interest, for the limited purposes of performing all acts and executing
all documents in the name of Purchaser necessary and incidental to servicing the
Mortgage Loans including but not limited to:


(1)Foreclosing delinquent loans or discontinuing such foreclosure proceedings,
including but not limited to the execution of notices of default, notices of
sale, assignments of bids, and assignments of deficiency judgments; appearing in
and prosecuting bankruptcy proceedings;


(2)Selling, transferring or otherwise disposing of real property acquired
through foreclosure or otherwise, including but not limited to executing all
contracts, agreements, deeds, assignments or other instruments necessary to
effect such sale, transfer or disposition, and receiving proceeds and endorsing
checks made payable to the order of Purchaser from such proceedings;


(3)Preparing, executing and delivering satisfactions, cancellations, discharges,
lost note instruments, full or partial releases of lien, subordination
agreements, modification agreements, assumption agreements, and substitutions of
trustees under deeds of trust;


(4)Endorsing promissory notes and executing assignments of mortgages, deeds of
trust, deeds to secure debt and other security instruments securing said
promissory notes in connection with loans for which PHH has received full
payment of all outstanding amounts due on behalf of Purchaser;


(5)Endorsing insurance proceeds checks and mortgage payment checks to the order
of PHH; and



 
 

--------------------------------------------------------------------------------

 

Purchaser further grants to PHH full power and authority to do and perform all
acts necessary for PHH to carry into effect the power or powers granted by or
under this Limited Power of Attorney as fully as Purchaser might or could do
with the same validity as if all and every such act had been herein particularly
stated, expressed and especially provided for, and hereby ratifies and confirms
all that PHH shall lawfully and prudently do in accordance with its obligations
under the Agreement by virtue of the powers and authority granted and
contemplated hereby.  This Limited Power of Attorney shall remain in full force
and effect until revoked by Purchaser. In any event, this Limited Power of
Attorney shall automatically terminate upon the termination of the Agreement.


Third parties without actual notice may rely upon the exercise of the power
granted under this Limited Power of Attorney, and may be satisfied that this
Limited Power of Attorney has not been revoked by Purchaser.
 
 

 
[ ], Purchaser




By:_______________________________________
Name:
Title:
       

 
State of
)
   
County of
)


On this ___ day of ___________, 20___, before me personally appeared
_____________________________, and proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person or the entity upon
behalf of which the person acted, executed the instrument.






________________________________________
Printed Name: ____________________________
Notary Public in and for the State of [______]



 
 

--------------------------------------------------------------------------------

 

This Limited Power of Attorney shall be effective as of the date written above.


Third parties without actual notice may rely upon the exercise of the powers
granted under this Limited Power of Attorney, without inquiry as to the terms
and provisions of the Agreement and may be satisfied that this Limited Power of
Attorney continues in full force and effect.  The authority of the officers,
employees, attorneys or agents of PHH as provided herein is specifically and
strictly limited to the preparing, endorsing, executing, attesting the execution
of and recording of documents and instruments in connection with the
Agreement.  All actions taken by PHH pursuant to this Limited Power of Attorney
are subject to the terms and conditions of the Agreement.
 

     
PHH Mortgage Corporation




By: _______________________________
(Print Name):
(Title):


 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.03


FORM OF NOTICE OF FORECLOSURE SALE


Mortgage Service Center
1 Mortgage Way
Mt. Laurel NJ 08054
Foreclosure Department


Date: ___________________


Loan Number: (pull from CPI)


Investor Number: (pull from CPI)




To Whom It May Concern,


The above reference file was scheduled for foreclosure sale on _(pull from
CPI)_________.   Please be advised the sales results are:


______ Property reverted to beneficiary for:  _____________________________


 
______ Property sold to 3rd party for: ___________________________________
 


 
______ Mortgagor filed for bankruptcy: _________________________________
 


 
______ Other: _____________________________________________________
 


 
If you any questions in regarding the above information, please contact me at
1-800-257-0460 extension _________________
 


Thank you,






Foreclosure Representative



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.04


FORM OF COLLECTION ACCOUNT LETTER AGREEMENT


[], 20[]
To:
Wells Fargo Bank
550 California Street, 10th Floor
San Francisco, CA 94104
(the “Depository”)


As "Servicer" under the Mortgage Loan Flow Purchase, Sale & Servicing Agreement,
dated as of __________________, 2010 the "Agreement"), [] as Purchaser (the
"Purchaser"), and PHH Mortgage Corporation, as the Seller and as the Servicer
(the "Servicer"), we hereby authorize and request you to establish an account,
as a "Collection Account" pursuant to Section 5.04 of the Agreement, to be
designated as "PHH Mortgage as agent, trustee and/or bailee for
‘Purchaser’."  All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Servicer and in accordance with the terms and
provisions of the account documentation for the account. This letter is
submitted to you in duplicate.  Please execute and return one original to the
undersigned.
 
PHH MORTGAGE CORPORATION


By: ______________________
Name:
Title:


The undersigned, as "Depository," hereby certifies that the above described
account has been established under Account Number __________, at the office of
the Depository indicated above, and agrees to honor withdrawals on such account
as provided above.






By: ______________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5.06


FORM OF ESCROW ACCOUNT LETTER AGREEMENT


[], 20[]
To:           Wells Fargo Bank
           550 California Street, 10th Floor
San Francisco, CA 94104
(the "Depository")


As "Servicer" under the Mortgage Loan Flow Purchase, Sale & Servicing Agreement,
dated as of 0000 00, 2010 (the "Agreement"), among ________________as Purchaser
(the "Purchaser") and PHH Mortgage Corporation (as a Seller and as the Servicer
(the "Servicer")), we hereby authorize and request you to establish an account,
as an "Escrow Account" pursuant to Section 5.06 of the Agreement, to be
designated as "PHH Mortgage Corporation, as servicer and custodian for the
Purchaser of mortgage loans under the Mortgage Loan Flow Purchase, Sale &
Servicing Agreement, dated as of 0000 00, 2010, and various mortgagors."  All
deposits in the account shall be subject to withdrawal therefrom by order signed
by the Servicer and in accordance with the terms and provisions of the account
documentation for the account.  This letter is submitted to you in
duplicate.  Please execute and return one original to the undersigned.


PHH MORTGAGE CORPORATION


By: ______________________
Name:
Title:


The undersigned, as "Depository," hereby certifies that the above described
account has been established under Account Number _____________ at the office of
the Depository indicated above, and agrees to honor withdrawals on such account
as provided above.


By: ______________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 6.02
 
MONTHLY ACCOUNTING REPORT
 
Servicer shall provide the following information to the Purchaser:
 
S-50 Y
 
Investor Reporting File
Default Reporting File
Investor
 
PHH Loan #
TRAN_TYPE
Category
 
Investor
SVCR_SEQ_ID
Loan No
 
Category
INVESTOR LOAN NUMBER
Int Rate
 
Investor Loan #
SERV_LOAN_NUM
S-Fee
 
Due Date
REC_SEQ_ID
Yield
 
Ending UPB
REC_TYPE_CODE
P & I Con
 
Beginning UPB
REPORT_CREATE_DATE
Beg Sched Prin Bal
 
P&I Constant
LAST_PAYMENT_DATE
Sched Prin
 
Mortgager
RSN_FOR_DFLT_CODE
Sch Net Int
 
Loan Type
PETITION_FILED_DATE
BuyDown
 
Annual Interest Rate
CASE_ID
Remittance
 
Loan Term
BKRCY_CHAPTER_CODE
Inv Loan No
 
Orig Loan Term
POST_PETITION_DUE_DATE
Due DT
 
First Due Date
PLAN_EXPR_DATE
Begin Prin Bal
 
Payment Period
RELIEF_DATE
End Prin Bal
 
Escrow Balance
FIRST_NAME
Prin Coll
 
Service Rate
LAST_NAME
Int Coll
 
Service Fee
MID_INIT_NAME
S-Fee Coll
 
Member ID
SOCIAL_SECURITY_ID
Ending Sch Bal
 
Pmt Principal
SVCR_DEBT_TOTAL_AMT
LIQUIDATIONS
 
Pmt Interest
FCL_REFRL_DATE
CURT
 
PIF Principal
LEGAL_FIRST_DATE
ADJ
 
PIF Interest
SALE_SCHED_DATE
   
Curtailment
SALE_ACTUAL_DATE
     
SALE_END_AMT
     
FCLS_SALE_RESULT_CODE
     
REDEMPTION_EXPR_ACTUAL_DATE
     
REDEMPTION_DATE
     
DFLT_MGMT_OCUPPANCY_CODE
     
PROP_COND_DSCR_CODE
     
INSPECT_DATE
     
LOSS_MIT_APPROACH_CODE
     
LOSS_MIT_START_DATE
     
RESOLUTION_EST_DATE
     
REINSTATEMENT_DATE
     
RESOLUTION_TYPE_CODE
     
RESOLUTION_DATE
     
UNLAWFUL_DETAINER_FILED_DATE
     
UNLAWFUL_DETAINER_END_DATE
     
REHAB_APPR_AMT
     
LISTING_ORIG_DATE
     
LISTING_ORIG_AMT
     
LISTING_REVISED_DATE
     
LISTING_REVISED_AMT
     
ESCROW_COMPLETION_DATE
     
REHAB_END_DATE
     
LAST_OFFER_RECVD_DATE
     
LAST_OFFER_AMT
     
SALE_OFFER_ACCEPTED_DATE
     
SALE_OFFER_ACCEPTED_AMT
     
NET_PROCEEDS_ACTUAL_AMT
     
APRSL_DOC_TYPE_CODE
     
APRSL_DATE
     
AMT



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 9


FORM OF OFFICER’S CERTIFICATE


PHH MORTGAGE CORPORATION


ASSISTANT SECRETARY’S CERTIFICATE




I, ____________________, hereby certify that:


1.  I am a duly elected, qualified and acting Assistant Secretary of PHH
Mortgage Corporation (the “Company”), a New Jersey corporation, and as such have
access to the Company’s corporate records and am familiar with the matters
herein certified.


2.  Attachment A hereto is a true and correct copy of resolutions duly adopted
by the board of Directors of the Company on December 20, 1993, and such
resolutions are in full force and effect on and as of the date hereof, not
having been amended, altered or repealed, and such resolutions are duly filed
with the records of the Board of Directors.


3.  The following documents have been reviewed and, where applicable, executed
and delivered by the Company pursuant to and in accordance with the resolutions
set forth in Attachment A:


(a) Mortgage Loan Flow Purchase, Sale and Servicing Agreement, dated as of
_______, 201_ (the “Agreement”) between _____________________ as Purchaser, and
PHH Mortgage Corporation, as Seller, providing for the sale of Mortgage Loans by
the Sellers to Purchaser.


4. Each person who, as a manager or officer of the Company, has signed manually
or by facsimile any and all documents delivered by the Sellers in connection
with the execution and delivery of Agreement, was duly elected or appointed,
qualified and acting as such manager or officer at the respective times of such
signing and delivery, and the signatures of such persons appearing on such
documents or instruments are their genuine signatures.


5.  Attachment B hereto is a true, correct and complete copy of the Bylaws and
Articles of Incorporation of the Company, and all amendments thereto, which are
in full force and effect as of the date hereof.




IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal
of the Company as of this __th day of _____ 201_.
 




________________________________

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10
 
FORM OF WARRANTY BILL OF SALE
 
On this _______ day of ________, 20__, PHH Mortgage Corporation (“Seller”) as
the Seller under that certain Mortgage Loan Flow Purchase, Sale & Servicing
Agreement, dated as of _____________, 20__ (the “Agreement”) does hereby sell,
transfer, assign, set over and convey to [______________] as Purchaser under the
Agreement, without recourse, but subject to the terms of the Agreement, all
rights, title and interest of the Seller in and to the Mortgage Loans listed on
the  Mortgage Loan Schedule attached hereto, together with the related Mortgage
Files and all rights and obligations arising under the documents contained
therein. Pursuant to Section 2.01 of the Agreement, the Seller has delivered to
the Purchaser or its custodian the Legal Documents for each Mortgage Loan to be
purchased as set forth in the Agreement. The contents of each related Mortgage
File required to be retained by PHH Mortgage Corporation (“PHH”) to service the
Mortgage Loans pursuant to the Agreement and thus not delivered to the Purchaser
are and shall be held in trust by PHH for the benefit of the Purchaser as the
owner thereof. PHH's possession of any portion of each such Mortgage File is at
the will of the Purchaser for the sole purpose of facilitating servicing of the
related Mortgage Loan pursuant to the Agreement, and such retention and
possession by PHH shall be in a custodial capacity only. The ownership of each
Mortgage Note, Mortgage, and the contents of the Mortgage File and Mortgage File
is vested in the Purchaser and the ownership of all records and documents with
respect to the related Mortgage Loan prepared by or which come into the
possession of PHH shall immediately vest in the Purchaser and shall be retained
and maintained, in trust, by PHH at the will of the Purchaser in such custodial
capacity only.
 
The Seller confirms to the Purchaser that the representations and warranties set
forth in Sections 3.01, 3.02 and 3.03 of the Agreement are true and correct as
of the date hereof, and that all statements made in the Seller’s Officer's
Certificate and all attachments thereto remain complete, true and correct in all
respects as of the date hereof.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.
 
PHH MORTGAGE CORPORATION


(Seller)


By:


Name:


Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 11
 
FORM OF SARBANES-OXLEY CERTIFICATION
 
I, _____________________, certify to [Purchaser Name], [Master Servicer Name],
[Depositor Name] and [Trustee Name], and their officers, with the knowledge and
intent that they will rely on this certification, in connection with [Insert
name and date of applicable contract and/or name of securitization deal] (the
“Agreement”), that I am a duly elected Senior Vice President of PHH Mortgage
Corporation, a corporation organized under the laws of the State of New Jersey
(the “Servicer”), and further as follows:
 
(i)           I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans by the Servicer
during 200[ ] that were delivered by the Servicer to the [Depositor] [Master
Servicer] [Trustee] pursuant to the Agreement (collectively, the “Servicer
Servicing Information”);
 
(ii)           Based on my knowledge, the Servicer Servicing Information, taken
as a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
 
(iii)           Based on my knowledge, all of the Servicer Servicing Information
required to be provided by the Servicer under the Agreement has been provided to
the [Depositor] [Master Servicer] [Trustee];
 
(iv)           I am responsible for reviewing the activities performed by the
Servicer as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Servicer has fulfilled its obligations under the
Agreement in all material respects; and
 
(v)           The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer].  Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer].  Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.
 

 
 

--------------------------------------------------------------------------------

 

Capitalized terms used herein and not defined shall have the meanings ascribed
to them in the Agreement.
 
PHH Mortgage Corporation
 
By: ______________________________
      [Name]
      [Title]
      Date:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 12
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by the Servicer shall address, at a
minimum, the criteria identified as below as “Applicable Servicing Criteria”:



 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
   
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
X
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X


 
 

--------------------------------------------------------------------------------

 




 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
   
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
X
(other than clause (C))
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
 
Pool Asset Administration
 
1122(d)(4)(i)
 Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
X
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
X
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
X
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
X
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
X
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
X


 
 

--------------------------------------------------------------------------------

 




 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
X
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
       

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 13


FORM OF OPINION OF COUNSEL TO THE SELLER


 
[  ]
[  ]
[  ]
 
Re:           Seller’s Mortgage Flow Purchase, Sale & Servicing Agreement, dated
as of ________ __, 200_
 
Gentlemen:
 
I have acted as counsel to [SELLER], a ___________ corporation (the “Seller”),
in connection with the sale of certain mortgage loans by the Seller to [   ]
(the “Purchaser”) pursuant to (i) a Seller’s Mortgage Flow Purchase, Sale &
Servicing Agreement, dated as of _______ __, 200_, by and between the Seller and
the Purchaser (the “Purchase Agreement”), [and the related Confirmation/Purchase
Price and Terms Letter, dated __________ __, 200_, between the Seller and the
Purchaser (the “Terms Letter”)]. Capitalized terms not otherwise defined herein
have the meanings set forth in the Purchase Agreement.
 
In connection with rendering this opinion letter, I, or attorneys working under
my direction, have examined, among other things, originals, certified copies or
copies otherwise identified to my satisfaction as being true copies of the
following:
 
A.           The Purchase Agreement;
B.            [The Terms Letter;]
 
C.
The Seller’s Certificate of Incorporation and By-Laws, as amended to date; and

 
D.
Resolutions adopted by the board of directors of the Seller with specific
reference to actions relating to the transactions covered by this opinion (the
“Resolutions”).

 
For the purpose of rendering this opinion, I have made such documentary, factual
and legal examinations as I deemed necessary under the circumstances. As to
factual matters, I have relied upon statements, certificates and other
assurances of public officials and of officers and other representatives of the
Seller, and upon such other certificates as I deemed appropriate, which factual
matters have not been independently established or verified by me. I have also
assumed, among other things, the genuineness of all signatures, the legal
capacity of all natural persons, the authenticity of all documents submitted to
me as originals, and the conformity to original documents of all documents
submitted to me as copies and the authenticity of the originals of such copied
documents.



 
 

--------------------------------------------------------------------------------

 

On the basis of and subject to the foregoing examination, and in reliance
thereon, and subject to the assumptions, qualifications, exceptions and
limitations expressed herein, I am of the opinion that:
 
1.           The Seller has been duly incorporated and is validly existing and
in good standing under the laws of the State of __________ with corporate power
and authority to own its properties and conduct its business as presently
conducted by it. The Seller has the corporate power and authority to service the
Mortgage Loans, and to execute, deliver, and perform its obligations under the
Purchase Agreement [and the Terms Letter] (sometimes collectively, the
“Agreements”).
 
2.           The Purchase Agreement [and the Terms Letter] have been duly and
validly authorized, executed and delivered by the Seller.
 
3.           The Purchase Agreement [and the Terms Letter] constitute valid,
legal and binding obligations of the Seller, enforceable against the Seller in
accordance with their respective terms.
 
4.           No consent, approval, authorization or order of any state or
federal court or government agency or body is required for the execution,
delivery and performance by the Seller of the Purchase Agreement [and the Terms
Letter], or the consummation of the transactions contemplated by the Purchase
Agreement [and the Terms Letter], except for those consents, approvals,
authorizations or orders which previously have been obtained.
 
5.           Neither the servicing of the Mortgage Loans by the Seller as
provided in the Purchase Agreement [and the Terms Letter,] nor the fulfillment
of the terms of or the consummation of any other transactions contemplated in
the Purchase Agreement [and the Terms Letter] will result in a breach of any
term or provision of the certificate of incorporation or by-laws of the Seller,
or, to the best of my knowledge, will conflict with, result in a breach or
violation of, or constitute a default under, (i) the terms of any indenture or
other agreement or instrument known to me to which the Seller is a party or by
which it is bound, (ii) any State of ____________ or federal statute or
regulation applicable to the Seller, or (iii) any order of any State of
____________ or federal court, regulatory body, administrative agency or
governmental body having jurisdiction over the Seller, except in any such case
where the default, breach or violation would not have a Material Adverse Effect
on the Seller or its ability to perform its obligations under the Purchase
Agreement.
 
6.           There is no action, suit, proceeding or investigation  pending or,
to the best of my knowledge, threatened against the Seller which, in my
judgment, either in any one instance or in the aggregate, would draw into
question the validity of the Purchase Agreement or which would be likely to
impair materially the ability of the Seller to perform under the terms of the
Purchase Agreement.
 

 
 

--------------------------------------------------------------------------------

 

7.           The sale of each Mortgage Note and Mortgage as and in the manner
contemplated by the Purchase Agreement is sufficient fully to transfer to the
Purchaser all right, title and interest of the Seller thereto as noteholder and
mortgagee.


8.           The Assignments of Mortgage are in recordable form and upon
completion  will be acceptable for recording under the laws of the State of
___________. When endorsed, as provided in the Purchase Agreement, the Mortgage
Notes will be duly endorsed under ______________ law.
 
The opinions above are subject to the following additional assumptions,
exceptions, qualifications and limitations:
 
A.           I have assumed that all parties to the Agreements other than the
Seller have all requisite power and authority to execute, deliver and perform
their respective obligations under each of the Agreements, and that the
Agreements have been duly authorized by all necessary corporate action on the
part of such parties, have been executed and delivered by such parties and
constitute the legal, valid and binding obligations of such parties.
 
B.           My opinion expressed in paragraphs 3 and 7 above is subject to the
qualifications that (i) the enforceability of the Agreements may be limited by
the effect of laws relating to (1) bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, including, without limitation, the effect of
statutory or other laws regarding fraudulent conveyances or preferential
transfers, and (2) general principles of equity upon the specific enforceability
of any of the remedies, covenants or other provisions of the Agreements and upon
the availability of injunctive relief or other equitable remedies and the
application of principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) as such principles relate to,
limit or affect the enforcement of creditors’ rights generally and the
discretion of the court before which any proceeding for such enforcement may be
brought; and (ii) I express no opinion herein with respect to the validity,
legality, binding effect or enforceability of provisions for indemnification in
the Agreements to the extent such provisions may be held to be unenforceable as
contrary to public policy.
 
C.           I have assumed, without independent check or certification, that
there are no agreements or understandings among the Seller, the Purchaser and
any other party which would expand, modify or otherwise affect the terms of the
documents described herein or the respective rights or obligations of the
parties thereunder.


 

 
 

--------------------------------------------------------------------------------

 

I am admitted to practice in the State of ___________, and I render no opinion
herein as to matters involving the laws of any jurisdiction other than the State
of _________ and the Federal laws of the United States of America.
 
Very Truly Yours,
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
MORTGAGE LOAN SCHEDULE
 


 

 
 

--------------------------------------------------------------------------------

 
 
Schedule B-1
 
LEGAL DOCUMENTS
 
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items:
 
Initial Legal Documents:
 
 
1.
The original Mortgage Note bearing all intervening endorsements, endorsed, at
the direction of the Purchaser “Pay to the order of _________, without
recourse,” and signed in the name of the Seller by an authorized officer.  To
the extent that there is no space on the face of the Mortgage Notes for
endorsements, the endorsement may be contained on an allonge, if state law so
allows and the Purchaser is so advised by the Seller that state law so allows.
In the event that the original Mortgage Note is lost, a lost note affidavit,
together with a copy of the Note will be provided.

 
 
2.
If the Mortgage Loan is not a MERS Mortgage Loan, the original Assignment of
Mortgage for each Mortgage Loan, in form and substance acceptable for
recording.  The Mortgage shall be assigned, at the direction of the Purchaser
with assignee's name left blank.  The Assignment of Mortgage must be duly
recorded only on the direction of the Purchaser.  If the Mortgage Loan was
acquired by the Seller in a merger, the Assignment of Mortgage must be made by
“PHH Mortgage Corporation, successor by merger to [name of predecessor].” If the
Mortgage Loan was acquired or originated by the Company while doing business
under another name or under an assumed name, the Assignment must be by “PHH
Mortgage Corporation formerly known as [previous name] or [PHH Mortgage
Corporation dba ______________, ] respectively.

 
 
3.
With respect to each Pledged Asset Mortgage Loan, a copy of the related Control
Agreement and Pledged Asset Agreement.

 
 
4.
With respect to each Pledged Asset Mortgage Loan, a copy of the UCC-1, to the
extent the Pledged Asset Servicer was required to deliver such UCC-1 to
Servicer, and an original form UCC-3, if applicable, to the extent the Pledged
Asset Servicer was required to deliver such UCC-3 to Servicer, together with any
instrument required to be delivered under the related Surety Bond for
transferring coverage under such Surety Bond.

 
 
5.
With respect to each Cooperative Loan, the original Stock Certificate and
related Stock Power, in blank, executed by the Mortgagor with such signature
guaranteed and original Stock Power, in blank executed by the Seller provided,
that if the Seller delivers a certified copy, the Seller shall deliver the
original Stock Certificate and Stock Powers to the Custodian on or prior to the
date which is 180 days after the related Funding Date. 

 

 
 

--------------------------------------------------------------------------------

 

Trailing Legal Documents:


 
1.
The original Mortgage with evidence of recording thereon.  If in connection with
any Mortgage Loan, the Seller cannot deliver or cause to be delivered the
original Mortgage with evidence of recording thereon on or prior to the Funding
Date because of a delay caused by the public recording office where such
Mortgage has been delivered for recordation or because such Mortgage has been
lost or because such public recording office retains the original recorded
Mortgage, the Seller shall deliver or cause to be delivered to the Custodian, a
photocopy of such Mortgage, together with (i) in the case of a delay caused by
the public recording office, an Officer’s Certificate of the Seller (or
certified by the title company, escrow agent, or closing attorney) stating that
such Mortgage has been dispatched to the appropriate public recording office for
recordation and that the original recorded Mortgage or a copy of such Mortgage
certified by such public recording office to be a true and complete copy of the
original recorded Mortgage will be promptly delivered to the Custodian upon
receipt thereof by the Seller; or (ii) in the case of a Mortgage where a public
recording office retains the original recorded Mortgage or in the case where a
Mortgage is lost after recordation in a public recording office, a copy of such
Mortgage certified by such public recording office to be a true and complete
copy of the original recorded Mortgage.

 
 
2.
To the extent applicable, the original of each power of attorney, surety
agreement or guaranty agreement with respect to such Mortgage Loan.

 
 
3.
Originals of any executed intervening assignments of the Mortgage, with evidence
of recording thereon or, if the original intervening assignment has not yet been
returned from the recording office, a copy of such assignment certified by the
Seller to be a true copy of the original of the assignment which has been sent
for recording in the appropriate jurisdiction in which the Mortgaged Property is
located.

 
 
4.
Originals of all assumption, modification and substitution agreements, if any,
or, if the originals of any such assumption, modification and substitution
agreements have not yet been returned from the recording office, a copy of such
instruments certified by the Seller to be a true copy of the original of such
instruments which have been sent for recording in the appropriate jurisdictions
in which the Mortgaged Properties are located.

 
 
5.
The original mortgagee policy of title insurance or, in the event such original
title policy is unavailable, a certified true copy of the related policy binder
or commitment for title certified to be true and complete by the title insurance
company, in each case, including an Environmental Protection Agency Endorsement
and an adjustable-rate endorsement.




 
 

--------------------------------------------------------------------------------

 

 
6.
With respect to each Cooperative Loan, the original Recognition Agreement and
the original Assignment of Recognition Agreement.



 
7.
With respect to each Cooperative Loan, an Estoppel Letter and/or Consent.



 
8.
With respect to each Cooperative Loan, the Cooperative Lien Search.



 
9.
With respect to each Cooperative Loan, the guaranty of the Mortgage Note and
Cooperative Loan, if any.



 
10.
With respect to each Cooperative Loan, the original Cooperative Pledge
Agreement.



 
11.
With respect to each Cooperative Loan, the original Proprietary Lease and the
Assignment of Proprietary Lease executed by the Mortgagor in blank or if the
Proprietary Lease has been assigned by the Mortgagor to the Seller, then the
Seller must execute an assignment of the Assignment of Proprietary Lease in
blank.



 
12.
With respect to each Cooperative Loan, the recorded state and county Financing
Statements and Financing Statement Changes.




 
 

--------------------------------------------------------------------------------

 
Schedule B-2
 
CREDIT DOCUMENTS
 
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items (to the extent such item is applicable or required with respect
to such Mortgage Loan):
 
       General:
 
1.           Mortgage File Cover Sheet Checklist - Inside File.
2.           Borrower’s Authorization to Obtain Information.
3.           Fannie Mae 1008 or Underwriter’s Worksheet (CUW2).


       Applications:


4.           Final Signed  Typed Loan Application (Form 1003 or personal
profile).
5.           Initial Signed Loan Application (personal profile, handwritten or
typed).


      Credit Documentation:


6           Credit Report(s), Merged In-file or RMCR.
7.           Borrower’s explanations (credit, employment, etc.).
8.           VOM(s) or other form of verification(s).
9.           Separation agreement, divorce decree.
10.           Miscellaneous Credit Documents.
 
        Employment/Income Documentation:


 
11.
Copy or Original initial VOE(s), including the executed 4506T.

12.           Paystubs dated with 30 days of closing.
13.           IRS Form  W-2’s (for wage earner).
14.           IRS Form 1040’s, 1120’s, 1065’s, etc.
15.           Leases.
16.           All documentation required to support Borrower’s cash flow for
loans
originated.
 
        Asset Documentation:


17.           Copy or Original VOD(s) or source of funds to close.
18.           Gift Letter.
 
19.
Verification of original purchase price, real estate sales contract, Mortgage
Loan closing statement (Form HUD-1) and any other truth-in-lending or real
estate settlement procedure forms required by law.



       Property Documentation:


20.           Appraisal, including original photos of subject and comps.
21.           Review Appraisal or second full Appraisal.
22.           442 Final Inspection.
23.           Copy or Original Contract of Sale.

 
 

--------------------------------------------------------------------------------

 

 
24.
Copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy, e.g., map or plat,
restrictions, easements, sewer agreements, home association declarations, etc.

 
25.
Copies of all required disclosure statements.

 
26.
Tax receipts, insurance premium receipts, ledger sheets, payment records,
insurance claim files and correspondence, correspondence, current and historical
computerized data files, underwriting standards used for origination and all
other papers and records developed or originated by Seller or others, required
to document the Mortgage Loan or to service the Mortgage Loan.

 
27.
Any documentation provided by a Mortgagor or obtained by the Seller in
connection with the granting of any underwriting exception.

 
28.
Any other documents, dated prior to the applicable Funding Date, relating to the
underwriting, origination or servicing of the Mortgage Loan.

 
29.
The Primary Insurance Policy or certificate of insurance or electronic notation
of existence of such policy.

 



 

 



 
30

--------------------------------------------------------------------------------

 

ATTACHMENT 3


ADDITIONAL DEFINED TERMS FROM POOLING AND SERVICING AGREEMENT


Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Independent:  When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any Affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any Affiliate of such other Person, and (c) is not connected with such
other Person or any Affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.
 
 
Liquidation Proceeds:  Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.


Servicing Modification: Any reduction of the Note Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the outstanding principal balance of a
Mortgage Loan by adding to the Stated Principal Balance unpaid principal and
interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer, default is reasonably foreseeable in accordance with the
Purchase and Servicing Agreement.

 
31

--------------------------------------------------------------------------------

 

EXHIBIT D-3
 


INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 






Name
Title
Specimen Signature
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________








 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:  _______________
 
751 Kasota Avenue
   
Minneapolis, MN  55414
   
Attn:  WFDC Release Department.
 



 
Re:
Custodial Agreement, dated as of February 1, 2011, among Citibank, N.A., as
Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia Residential Funding,
Inc., as Depositor, and Redwood Residential Acquisition Corporation, as Seller





In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 


Mortgage Loan Number: _________________
Investor Number: _________________
   
Mortgagor Name, Address & Zip Code: _____
Pool Number:____________________





Reason for Requesting Documents (check one):


_______ 1. Mortgage Paid in Full


_______ 2. Foreclosure


_______ 3.  Substitution


_______ 4. Other Liquidation


_______ 5. Non-liquidation
Reason:__________________
     
For CMI Use Only:_____________



By:____________________________________________
(Authorized Signature)


Printed Name ___________________________________


Servicer Name: ________PHH Mortgage Corporation____


Ship To Address: _____One Mortgage Way__


_______Mount Laurel, NJ  08054_______


Phone:                    _______________________

 
 

--------------------------------------------------------------------------------

 

Custodian


Please acknowledge the execution of the above request by your signature and date
below:



   
Date
Signature
         
Documents returned to Custodian:
             
Date
Custodian
   










 
 

--------------------------------------------------------------------------------

 
